Explanations of vote
(DA) Mr President, establishing an agency for the management of large-scale IT systems - the Schengen Information System, the Visa Information System and Eurodac for the comparison of fingerprints - will achieve good synergy effects. It will create economies of scale and enable the highest possible utilisation rate of capital and human resources. As a representative of a Member State that has reservations with regard to cooperation in legal affairs, I am particularly pleased that we have been able to resolve the legal problems concerning the participation of such Member States in the management of the IT systems and their influence in this regard.
We have clarified the voting rights that the individual Member States are to have in respect of this agency.
Finally, I would like to say how pleased I am that, with the adoption of this regulation, we will also have tightened up the rules on data protection in connection with data security and on data security in connection with the management of personal data.
(ET) Mr President, I consider the adoption of this report and the creation of the agency to be extremely important, precisely because of their aim to ensure the functioning and security of Europe's IT systems 24 hours a day. Large-scale IT systems cannot be administered in a haphazard manner, and responsibility for this cannot be granted to those who do not possess the necessary competence. I am naturally very happy about the selection of the new agency's location, as it was Tallinn, the capital of my home country Estonia, that was selected. Here in little Estonia we have excellent knowledge and experience in this field.
In my opinion it is a good compromise to divide the seat of the agency among two European Union Member States; thus, the headquarters of the agency will be established in Estonia, and the necessary servers will be located in France, here in Strasbourg, where we are today. One of the roles of the nascent agency could certainly be to raise awareness in the area of IT systems and their security through the organisation of training sessions. I supported the adoption of this report, and I have waited for this result for a long time. Thank you.
(DA) Mr President, I regret to say that I do not entirely share the enthusiasm that previous speakers have expressed with regard to the fact that yet another agency is now being set up in the EU system. Firstly, we as parliamentarians are responsible for the way in which taxpayers' money is used. We are still waiting to see what added value the existing agencies bring, and consequently we do not know what added value the future IT agency will bring either.
Throughout the EU, we have a whole series of competent research institutes, universities and other institutes that would easily be able to carry out the task that the new IT agency is now being assigned - and without the need to establish new facilities, new frameworks and new institutions. I have therefore voted against setting up this new agency, at least until we know what the added value of the new agencies and, in particular, the existing agencies might be.
(ET) Mr President, it is important that universal services should be available to all and that they should be more uniform throughout Europe. It is not acceptable to have large differences in quality and price between Member States, and concrete steps should be taken in order to level out those differences.
There are, for instance, great differences in the area of e-services, Internet quality and price, so that in one Member State there is nearly a complete absence of decent e-services and the Internet is of poor quality and expensive. We must learn from each other's experiences and achievements, and move towards a more uniform level of services. Despite some quality-related problems, the single European emergency number 112 is a good example in this area. I supported the adoption of this report.
(PL) Mr President, the 112 service is a key instrument promoting the safety of citizens in an organisation as diverse as the European Union. A single emergency number makes it possible for those needing immediate assistance to contact the appropriate services rapidly, regardless of where they are. I am therefore pleased by this service's increasing significance, efficiency and availability, and I believe that we need to continue to support it.
Another provision which is worthy of note is that concerning the retention of current emergency numbers, which are deeply ingrained and widely used in some Member States, so as to avoid confusion. I agree that linking political strategies and technologies may contribute to the development of new public services using highly developed and specialist applications, such as e-administration, e-health and e-education. The proposal to involve local and regional authorities in technological investments is also important. I therefore support this report.
Mr President, I want to indicate my strong support for the Rapti report. Perhaps my main concern is that, in times of austerity, European citizens look to the EU to help provide a safety net and, while the actions we can take at European level are limited, nonetheless the universal service obligation is a mechanism which can support citizens where market forces have failed. Indeed we have plenty of examples of that happening in recent times, especially where the financial markets have failed European citizens.
As I said, circumstances have changed and therefore, in that context, we do need to re-evaluate how appropriate existing legislative provisions are for universal service. We need to ensure that the real needs of citizens are met.
Finally, 112, the European emergency number; it is a great idea, but we must ensure that Member States provide timely, accurate and reliable location information on the 112 service. If we can do that, then a full-scale promotion of the number, a European emergency number, is warranted. Like the universal service obligation, it can be a safety net for citizens.
(IT) Mr President, we talk with ever increasing frequency about the Single Market Act and the Small Business Act, which are instruments designed to simplify EU legislation regarding small and medium-sized enterprises (SMEs). Their objectives are growth, jobs and consumer protection, not to mention reducing red tape and removing trade barriers.
Unfortunately, there are still significant amounts of red tape seriously hindering the freedom of SMEs. For example, urban planning sometimes creates a lot of problems for itinerant street vendors operating in public areas, who risk seeing trading spots in market areas being considered as natural resources, or it creates problems for the introduction of new criteria for issuing or renewing concessions, which would be damaging for the entire sector.
Instead, it would be appropriate for the renewal criteria to be tied to the development of the areas and the professionalism of the traders, which obviously derives from how long they have held the concession, as well as to an assessment of the investments made over the years.
Mr President, I am very glad that my report has been voted through with a vast majority. At a time when everybody discusses debt, austerity and economic governance it is important to also put the real economy at the centre of the debate.
With this report we have recognised the dignity of retail as a driver for growth, competitiveness and jobs. I regret, however, that Parliament did not schedule a debate on this report. Only 40 minutes were given for the rapporteur, the Commission and catch-the-eye. It is in contradiction with the fact that we have put on the political map, for the first time, retail as a driver for growth. It is even more regrettable that there was not a single Social Democrat or a Green in the Chamber during the plenary last night, and that no one asked to take the floor. This is a lack of respect for the 20 million people that are employed in the retail sector, for the SMEs that are struggling to survive.
It is a very controversial area. We are talking about market dominance. We are talking about access for consumers in remote areas, in town centres, private labels, lots of things that require a debate between political groups.
(IT) Mr President, ladies and gentlemen, the proposed amending regulation aims to update the contents of the text to reflect recent legislative developments in the field of consumer protection.
Since the current results of cross-border cooperation on consumer protection are not always satisfactory, it is a good idea to move ahead with a review that reflects recent legislative developments on protecting these very same consumers. Equally positive is the proposal to include a review clause in the regulation, the purpose of which is to urge the Commission to commit to a substantial revision of the current regulation, including broadening its scope.
(FI) Mr President, I would like to thank Mr Repo for drafting an excellent report.
The fact that progress is being made in our endeavours to protect the consumer is highly important for improving the internal market. Although this is a case of a single technical issue, it is an important matter of principle as to how we can improve the way in which we deal with complaints and possible judicial proceedings across borders.
It was excellent that Mr Repo succeeded in getting a review clause, so that the Commission can monitor the issue closely and produce its next analysis of the situation in 2014. This was a clear victory.
(ET) Mr President, it is clear that, in the present situation, the latest developments in consumer protection certainly need to be reflected in the updated regulation, and cross-border cooperation in the area of consumer protection needs to become even more effective. Considering the limited resources available, I think it is extremely important for consumer protection priorities, procedures and other rules, including IT devices, to be harmonised so that the system can function and not become excessively fragmented.
What is most important, however, is our shared objective of ensuring consumer protection as well as fair and honest trade throughout the European Union. I supported the adoption of this regulation, and I would like to thank Mr Repo for the constructive work he has done.
(PL) Mr President, improvements to consumer protection law are a key tool facilitating a more rigorous enforcement of provisions protecting the interests of the various parties in intra-EU transactions. The obstacles that stand in the way of cross-border cooperation between individual countries need to be abolished, and an analysis needs to be carried out of the additional legislative solutions which are necessary, in order to mount an effective fight against traders engaging in unfair practices which disrupt the efficient functioning of the internal market. This will make it possible to establish clear rules governing the actions of public authorities as regards the identification, monitoring and elimination of violations of consumer protection regulations. In this regard, it is particularly vital to improve the effectiveness of the CPC network's actions by aiming to eliminate flaws in legislation, for example those which mean that a given activity is prohibited in the consumer's country, but not in the supplier's country. Improving the quality of consumer protection laws is one of the most important objectives for the European institutions. We can only develop and extend the EU internal market by increasing consumer confidence. I therefore support measures aimed at enforcing consumer rights more effectively throughout the EU.
(IT) Mr President, Regulation (EC) 2006/2004 aims to abolish the barriers to cross-border cooperation between public law enforcement authorities to detect, investigate and bring about the cessation or prohibition of intra-EU infringements of the laws which protect consumers' interests.
As we know, the regulation proposes to achieve its aims by establishing an EU-wide network of public authorities responsible for enforcing consumer protection laws in the Member States.
In the light of recent legislative developments in the field of consumer protection, I agree on the need to update the legislation. By removing the irrelevant laws, we will ease consumer protection cooperation between the national enforcement authorities. I think the amendments set out in Mr Repo's report will successfully translate our pre-established objectives into reality and improve legal certainty, so I therefore voted in favour.
(DE) Mr President, consumer protection laws are important. The information provided to consumers must be appropriate, readily available and objective. The European Union is an economic union, a union of values and, of course, also a union for consumer rights. This means that we must constantly coordinate our consumer legislation to ensure that consumers can access information and that the laws are followed everywhere.
I believe that this evaluation report, in which we acknowledge that we are on the right track, is particularly important. We will also remain in constant contact with the Member States and with consumers in order to investigate whether our coordination measures are appropriate or in need of improvement. For this reason, I believe that the evaluation report in 2014 is an essential part of this report. Therefore, I have voted in favour of the report.
(FI) Mr President, first of all, I want to thank Mr Repo for an excellent, and, if I may say so, quite brilliant report. It goes without saying that this is perhaps a small step for you, Mr Repo, but it is a big step for the European internal market and European consumers.
It is important to remember that, when we speak of consumer protection, we are talking about something by means of which we safeguard people's living conditions, and about something which really has an influence in civil societies. The objective and principle in the European Union must be to ensure that the public can have good levels of consumer protection and the correct information on different products and commodities, thus allowing them to live a full life, and one in which they feel protected, with regard to this matter too.
It is also very important, as far as the internal market is concerned, to ensure that there is forward development in this way. For the internal market to develop, consumers need to have access to reliable and up-to-date information. The follow-up evaluation in 2014 is a good thing, because, if we have a goal and a target, we will also have to act to ensure that it is achieved.
- (SK) Mr President, current cross-border cooperation in the enforcement of laws protecting the consumer - and that is the key word - is unfortunately highly frustrating, unachievable and almost an abstract concept for many European citizens. The creation of a genuinely effective legal mechanism for the enforcement of laws would therefore clearly increase the confidence of European consumers in the single market, and thus boost cross-border commerce.
The companies, consumers and bodies responsible for law enforcement need a clear legal framework and a guarantee of legal security in the cross-border enforcement of the acquis in the area of consumer protection. For this reason, I entirely agree that the cross-border enforcement of consumer interests should be put at the forefront of the EU's political agenda.
Mr President, it is one of my longstanding contentions that Shakespeare has something to say about every subject, including our voting list today, starting with our approval of a grant to a steel plant in Denmark.
'Come hither, my good Hamlet, sit by me', says the Queen; Act III, Scene II. 'No, good mother, here's metal more attractive', replies the Prince. And here was metal more attractive before we decided to subsidise it; but of course the least attractive metal of all is what is happening to the European currency. Because the result of these repeated interventions, these subsidies, these market distortions is that we are bringing about the same conclusion that we had in the 1970s, when we last pursued these policies. By all means go for the takeover of industry, for the subventions, for the picking of winners, but you will end, as our fathers did, with inflation, with sclerosis, with debt and ultimately in bankruptcy.
Mr President, permanence is the illusion of every age. One of the things that is most striking when you talk to people in the City of London is their belief that somehow there is an entitlement to the pre-eminence that they enjoy, that it is automatic. I am sure that their equivalents in medieval Bruges, Venice or Amsterdam felt the same thing. I can imagine those people as portrayed by the Old Masters with their luxurious furs and their rich, embroidered cloths and their golden chains saying 'no, London does not have the infrastructure to take over from us, we are a natural hub, we are obviously going to be the banking centre of the world'. But bit by bit, as a result of these EU regulations, we are losing our pre-eminence.
This particular report is only one small chip into the architecture. I think that credit default swaps are an important hedge for some investors, they help optimise capital. But this report on its own is not going to bring the end of the Square Mile. The trouble is that it is part of a barrage of EU legislation covering almost every aspect of financial regulation, the net result of which will be an epochal shift in wealth from Europe to Asia, to the detriment of London specifically but more widely to that of the whole European Union.
Mr President, one of the things that was quite disappointing about the whole debate on short selling was the use of the word 'morality'. My political opponents were saying that surely it was immoral to sell something that you do not own or that you do not yet own.
On the surface that might strike one to be a compelling argument, but then you have to look at commerce and the way it acts. Farmers and the agricultural sector short sell. They sell the products that they have not yet produced, often seasons ahead. Online companies often do not hold things like books and other products in stock. They sell those products before they have actually got access to them. What is immoral about that short selling as long as there is a reasonable expectation that they can provide that product or service?
At the same time, governments often short sell when it comes to their bonds, yet my opponents wanted to ban that. Fortunately we did not ban it. What we are trying to ban is uncovered sovereign CDSs where these are used as a proxy hedge on investments in countries that are in trouble. Surely, if we want to create jobs, we should not be banning these things.
(ET) Mr President, in order to increase the harmonisation of the European market and ensure that it functions in accordance with common values and rules, it is quite certain that we urgently need to adopt the appropriate updated European legislation. Cross-border investors must enjoy the same level of protection across Europe, and harmonising the compensation limit for investors would help to avoid the exploitation of the differences between Member States.
I think that the rapporteur's recommendation to add the risk principle to the Investor Compensation Scheme Directive is an interesting idea. This would mean that each member's contribution to a scheme would be determined on the basis of the extent of the risk assumed by that entrepreneur. I supported the adoption of this report. Thank you.
Mr President, one of my major concerns about a number of these different compensation schemes is that it almost appears as if we want to regulate away risk. Investors should be practising due diligence so they understand what they are investing in. What worries me about overly prescriptive compensation schemes is that investors will not do their due diligence and will just invest willy-nilly without worrying about the consequences, because they know they will be compensated.
We have to make sure that investors are informed about the risks that they take. You just cannot eliminate risk altogether, you cannot regulate it away. Investors also have different profiles. Some want no risk: let them be aware of the less risky investments. But those who want to, say, have an adventurous growth model and are prepared to invest money that they may lose should also be allowed to do so. If we try and regulate away risk altogether we will end up affecting the whole investment sector in the EU.
(IT) Mr President, I voted in favour of this report because I take the view that the Member States should be equipped with a solid legal basis for deciding on the future of genetically modified organisms (GMOs), and especially because it needs to be acknowledged that the agricultural and environmental impact - as well as the socio-economic impact - can justify bans and restrictions.
Indeed, I should like to point out that more than 60% of European citizens are against the development and cultivation of GMOs and that, as it stands, there is still no bedrock of scientific advice capable of dispelling all doubt about their impact on territories, cultures and consumers. Our legislative action must therefore once again be guided by the precautionary principle, because until we are certain that GMOs are not harmful for crops or consumers, we have the duty to protect European citizens from their potential damaging effects.
(IT) Mr President, I should like to congratulate Mrs Lepage for her determined work in bringing this dossier to a positive conclusion. I have been a staunch supporter of this report throughout, partly because I think it gives real legal value to the text we have adopted and also because it fills a legislative vacuum that has given rise to serious legal dispute between enterprises, public bodies and citizens.
This measure avoids the colonisation of the Member States, leaving them free to prohibit or restrict the cultivation of genetically modified organisms. The amendments that this text brings in will therefore allow the individual Member States to ban the cultivation of GMOs due to the impact they may have on the agricultural system, particularly with regard to biodiversity, but also with regard to pesticide resistance, to the invasiveness of certain crops and, therefore, to the protection of our territories.
(IT) Mr President, I voted in favour of this report because I have always made it clear that I have many doubts about the cultivation of genetically modified organisms (GMOs) in Europe. This is particularly so because European agricultural producers have always focussed on traditional, high quality and excellent products, while aiming to protect consumer health through numerous quality controls and transparent traceability mechanisms.
In addition, as stated in the opinion of the Committee on Legal Affairs, GMOs cannot be thought of in the same way as any other product: they are living organisms capable of reproducing and multiplying and, secondly, they have an impact on EU's extremely varied systems of production and ecosystems. This is precisely why each Member State must have the right to decide on GMOs.
(ES) Mr President, I voted in favour of this report as it will increase environmental, food and legal security for decisions taken in Europe with regard to transgenic crops.
The report improves the Commission's proposal because it adds guarantees and specifies the reasons for justifying restrictions at a local level. Its adoption will make it possible for complementary environmental evaluations at local level, contradictory data between local and Community level studies, or the emergence of new data and scientific evidence since the general evaluation was made to justify new restrictions, on a case by case basis, as well as linked to geographical areas.
Other evaluation factors for authorising these crops, such as soil management, are also incorporated, these factors being closely connected with regulated coexistence between transgenic and non-transgenic crops.
Finally, I believe it is a good move to change the legal basis and to refer the authorisations of the Treaties to the environmental content, instead of to the clause on the internal market, as it improves legal certainty but, also, transmits values.
In these very sensitive issues it is better to regulate from the point of view of the environment rather than trade.
(IT) Mr President, personally I have always taken a very cautious stance on genetically modified organisms (GMOs). Indeed, I think that in the absence of scientific evidence assuring their absolute harmlessness to health and in light of serious economic criticisms - particularly in countries with a strong focus on quality and tradition - we need to be guided by the precautionary principle on this issue.
We are therefore in favour of research whereby all the facts are brought to light but we reject unrestricted introduction ahead of clear, binding and universal rules on coexistence between traditional, organic and genetically modified crops, and on non-contamination. I should also have liked to have seen greater courage from the Commission in setting out a cautious way forward, but there are positive aspects here that we should welcome. In particular, the Commission has taken the unprecedented step of allowing Member States to prohibit the growth of genetically modified organisms on agricultural and environmental grounds, thereby strengthening our legal position in view of possible disputes before the World Trade Organisation.
That is why I voted in favour of this proposal for legislation.
(DE) Mr President, ladies and gentlemen, I have voted against the report, not because I felt that the Commission proposal was wrong, but because I saw an opportunity to get out of the muddle which the Member States currently find themselves in. However, we have decided to do exactly the opposite.
Several years ago we adopted legislation on genetically modified organisms (GMOs). This clearly specifies the coexistence of the three forms of cultivation: organic, conventional and genetically modified. Now we have decided that we cannot have coexistence for GMOs. That is the decision that is being made today.
This means that we have taken a decision which contradicts our other previous decisions. Then, on top of that, we say that we need a scientific basis and call the actions of the European Food Safety Authority (EFSA) into question. After this the Commissioner is asked to restructure the EFSA. Well, my goodness, do we really only believe what we have heard somewhere else about panic and ideological principles? We should stop and think carefully about what we are actually doing here.
Mr President, I understand that the issue of GMO cultivation may concern Europe's people, but there is too much emotion in the debate. We have to move from perception and myth to scientific research. It is very important not to undermine the European Safety Agency if it ascertains, on the basis of data and facts, that a specific GMO is safe. It is, of course, necessary to respect the right of Member States to decide how to use their own territory, but I voted against.
If we enable the cultivation of GMOs to be banned for reasons of public order, ethics or public morality we open a Pandora's box by enabling society to decide what to ban on the basis of what is popular and not what is safe. We need harmonised rules in the European Union based on science.
In the last ten years, over EUR 200 million has been spent on research and risk assessment and so far no evidence has been found to show that GMO crops are harmful. We have to think about feeding 8 billion people in the world and a future generation. Research has to continue. We have to find modern breeds of crops.
(ET) Mr President, I am convinced that, regardless of the level of monitoring that is applied, it is a fact that genetically modified organisms (GMOs) do not recognise boundaries between fields or national borders, and a small human error is enough to disturb the natural balance, which may already threaten our biological diversity. I voted in favour of the report, because I consider the decision to permit Member States to limit or prohibit the cultivation of GMOs on their territory to be a positive step.
It is simply irresponsible to permit GMOs in a situation where there is no direct need for increased agricultural production and there is no certainty regarding their safety, and, I would like to emphasise once again, it may cause irreversible damage. The use of GMOs may indeed increase the scale of production and primarily benefit merchants, but studies have shown that their nutritional value is low, and the use of GMOs makes agricultural producers dependent on the commercial interests of large corporations.
(DE) Mr President, I do not want to conceal the fact that I take a very critical approach to this report and have therefore voted against it. I am concerned that it will result in a patchwork of different regulations in the individual states. There is no possibility of any countries going it alone because products containing genetically modified organisms (GMOs) are already being sold on the internal market. Therefore, Europe will be turning its back on a technology which has enough potential that it is worth researching into it in more detail.
Genetically modified (GM) crops offer significant opportunities, but also involve risks. This is why we need to have an honest debate on this subject in society and in the business community. For this reason, it is particularly important that we carry out thorough research into this technology and continue to develop it in a responsible way. However, in order to achieve this, we must have permission to do the research. With good reason, Europe has put in place one of the world's most stringent approval procedures. No products containing GMOs will come onto the European market unless it can be guaranteed that they are completely harmless to human health and the environment, because the safety of people and of the environment are our highest priorities.
(FI) Mr President, as we have heard here, genetically modified organisms (GMOs) unquestionably have potential and importance, but we do not have enough information on the risks associated with them.
I also think that it is a matter of who decides these things, and what motivates them to do so. I myself would like my country, Finland, to be able to decide on as wide a ban as possible, if it so wishes, and not to have to ask for permission separately for each crop. Because of this, for the most part today, I voted differently from most of the members of my group.
Mr President, I too welcome the outcome of the vote on this report. What we are doing here is supporting a proper legal basis whereby Member States, if they choose, can ban the cultivation of GM crops. We are trying to give some legal certainty and it makes no sense if we have one case after another in the Court of Justice. We want to ensure freedom of choice for consumers and farmers and we are trying to do this in a reasonable, practical and workable way.
I was happy to see some amendments carried from my own group, in particular Amendment 44, where it states that the long-term environmental effects of GMO crops, as well as their potential effects on untargeted organisms, should be rigorously assessed. Also paragraph 47, which came from the ALDE Group, was voted through and it allowed grounds such as the maintenance of local biodiversity and the need to ensure seed purity to be used. Today we have applied the precautionary principle and that is wise. Finally, we asked the Council and Commission to ensure that necessary resources for independent researchers on the potential risks of GMO would be in place, and I think that was a good move on our part.
Mr President, I voted in favour of the Lepage report because I oppose the spread of genetically modified organisms. The pro-GMO agenda is driven by six major food corporations led by Monsanto. They are backed up by some of the right wing in this Parliament and other parliaments who have opposed here today the support for even the extremely limited requirement for a risk assessment before authorising a new GMO variety.
The companies' profits are rising dramatically as their stranglehold over agricultural production is increased. As a result of their control over these seeds, farmers are forced to buy the seeds, causing prices to rise dramatically. They are forced to buy them from these same corporations, as they have no other choice. The environment also suffers through the loss of biodiversity and the growth of weed resistance, which leads to the use of even more harmful pesticides and the crushing of sustainable farming.
Finally, consumers also suffer from the bad impact on human health of the increased use of chemicals in farming as well as the unknown impact of GM.
(LT) Mr President, today we voted on the rather controversial issue of the cultivation of genetically modified organisms (GMOs). 61% of Europeans consider that GM food makes them feel uneasy, and the same proportion disagree with the idea that the development of GM food should be encouraged. However, it should be recognised that a significant proportion, 21% of Europeans, welcome GMOs and say they believe that GMOs should not have damaging effects on future generations. Like statements that GMOs will resolve the issue of food shortages, the negative or positive impact has yet to be proven either way scientifically. This means that it is impossible to find a one-size-fits-all solution for Member States. The approach in the Member States also varies, therefore the proposal to allow countries themselves to be given the opportunity to restrict the cultivation of GMOs on their territory is completely correct. I therefore voted in favour of the report by Corinne Lepage.
- (SK) Mr President, we have voted for a directive which makes it possible for Member States to restrict or ban genetically modified organisms (GMOs). There are potential long-term cumulative effects, direct and indirect effects, effects on human health and also environmental effects. As we know, there are also three main reasons, or three categories under which we assess GMOs. These are: environmental issues, including pesticide resistance issues; secondly, socio-economic reasons, as there are costs for decontamination; finally, land-use planning and land management as such. It is necessary to assess the safety risks, as well as the rules on the coexistence of different varieties.
I am opposed to wasting land in the controversial effort to sow large areas with GMO organisms in order to produce so-called green fuels for motor vehicles. On the contrary, such activities directly increase the price of other foods, while making no particular contribution to the environment. Incidentally, a majority of citizens are opposed to sowing our land with GMOs, and I would rely on the European Food Safety Authority, which produces expert assessments in this area.
(IT) Mr President, today we voted on the vexed and controversial issue of genetically modified organisms (GMOs). Offering Member States the chance to prohibit or restrict the cultivation of GMOs in their territory means that the European Union will surrender its leading role on this most delicate of issues.
Many questions remain to be answered. Do we know what the long-term effects will be on the ecosystem? Are we reasonably sure that the use of GMOs does not carry serious health risks? Are we sure that consumers whose government has banned their cultivation will not find themselves eating them anyway?
We are a long way from any definitive answers. The only thing I know for sure is that both the Commission and the Member States should guarantee that the necessary resources will be made available for independent research, and that GMOs will not be merely a short-cut to profit.
Mr President, this is precisely the kind of sensitive issue that ought to be dealt with through the national democratic mechanisms and procedures of each state. I quite understand why it is an issue on which tempers run high; a number of my constituents feel that there is something intrinsically eerie about, let us say, a tomato that contains anti-freezing genes taken from arctic fish.
Personally I do not share those concerns; we have been practising genetic manipulation since Neolithic times. We have created for our convenience breeds which would not survive a day in the wild without human stewardship. If some cataclysm were to eradicate our species it would be the weeds that we have spent thousands of years fighting that would take over and the crops that we have spent thousands of years protecting that would be wiped out.
For example, we have created cattle that lactate in such quantities that they could not exist without human care; the ancestor of the modern chicken laid something like five eggs a year. But the point is that, wherever I stand on this, it should be up to individual consumers to make the choice themselves or, if we must have regulation, it should be national regulation, answerable through parliaments to people. You would have thought that with what is going on in Europe at the moment we would have had other things to worry about.
Mr President, this has been a very sensitive debate. I think it is fair to say that a number of EU Member States had to review and amend their constitutions to ensure accession to the EU.
The European Parliament cannot accept one of the Member States bending its constitution in a way that is not in conformity with EU values and fundamental rights. The Hungarian Constitution is alarming for a number of reasons. In particular, the Constitution contains provisions that could lead to discrimination against certain groups in society, namely ethnic, religious and sexual minorities. I am content that we, the European Parliament, have sent a strong message to the Hungarian authorities. We will not accept a Member State that does not explicitly protect all fundamental rights.
- (SK) Mr President, the Hungarian Constitution is a typical example of how the European Parliament should not get involved in the constitution of another Member State, but since we are debating it, I have to say that my fellow Members from Hungary have done something interesting in defining marriage as the union of a man and a woman, and in talking about respect for life from birth to natural death. On this matter, I agree with what Hungary, as a sovereign country, has put into its own Constitution.
Hungary has failed in other political areas, however, and particularly in terms of demographics, where it needs Hungarians from Slovakia and Romania, and still dreams of rewriting the Treaty of Trianon and promoting the nationalistic dream of a Greater Hungary. The new Hungarian Constitution has strong extra-territorial elements, and it focuses on the promotion of dual citizenship, votes for Hungarians from across the border in elections, the promotion of a specific interpretation of the Kosovo precedent - involving the possibility of violating state and territorial integrity, for example that of the Slovak Republic - and it is anti-European and anti-Slovak, and I have therefore abstained on this issue.
Mr President, as someone who believes in the sovereignty of the nation state, I voted against this motion for a resolution on the revised Hungarian Constitution. Yet again we see the interference of this House in the internal affairs of a Member State, seeking to force its opinion on the Hungarian people. Let us not forget that the democratically-elected parliament of Hungary adopted this new Constitution by more than two-thirds this year. The representatives of the people of Hungary support the Constitution, so what right have we to reject it?
Sadly, what appears to have motivated such angst in this place is that the Hungarian Constitution is clear in matters about marriage and the family. I for one respect the position of Hungary and reject the attempts of this House to interfere in its internal affairs.
Mr President, while there are some positive statements in this resolution, I have some concerns and could therefore not support it, in particular recital H, which speaks of 'unclear wording when defining basic notions such as "family” and the right to life from the moment of conception'. I have not read the wording, which is described as unclear; however, there are many clear references to the term 'family' in the Universal Declaration of Human Rights and, indeed, in the Charter of Fundamental Rights which we have recently appended to the Treaty of Lisbon.
According to Article 33 of the Charter, 'the family shall enjoy legal, economic and social protection'. That seems pretty clear to me. Indeed the word 'family' appears five times in the Charter and six times in the Universal Declaration of Human Rights. I know there are many in this House who would like to get rid of the word 'family' but I simply do not support that view.
Furthermore, the right to life from the moment of conception or not is a matter for Member States to decide. Time and time again we have this useless debate in this House. Member States have the right to make their own decisions on their own territory - I support that. I do not seek to push my pro-life views on other Member States. I believe citizens of all Member States have the right to make their own decisions in this matter, and I am supported on this by the Treaties.
- (SK) Mr President, the European project is made possible by Member States voluntarily surrendering part of their sovereignty to the European Union. We must respect the voluntary nature of the arrangement, and European institutions should not speak out on issues that fall within the competence of nation states.
The socialists do not want Hungary to defend the notion of a family made up of a man and a woman, or to protect the life of the unborn child in its Constitution. Tomorrow, they may want Slovakia, for example, to give up the reference to St Cyril and St Methodius, or to enshrine the right to euthanasia or some of the so-called new human rights in its Constitution.
Some fellow Members call on Hungary to respect the territorial integrity of neighbouring states, although the Hungarian Constitution does not call this into question. Every Member State has the right to adopt the Constitution its citizens consider to be the best. It is the European Court and not the European Parliament that decides on the non-conformity of the laws of a Member State with EU law. I have therefore not supported the resolution.
(PL) Mr President, the adoption of a new Hungarian Constitution has become an excuse for the left-wing and liberal parties in the European Parliament to mount a highly emotional and often even aggressive attack, lacking any substantive basis, on Hungary under Prime Minister Orbán's right-wing government. Leaving aside the issue of whether the European Parliament is overstepping its mandate and competencies and its powers under the Treaty of Lisbon by debating the Constitution of a sovereign Member State, there has been a striking lack of understanding for fundamental ideas such as sovereignty, democracy and tolerance during this debate.
After all, no one can forbid a sovereign state from referring to God, Christianity and traditional values in its Constitution. No one can dispute the fact that Hungary chose this Constitution by way of a democratic choice by the majority of its people, in free and democratic elections. Finally, tolerance means respect for the views of others, views which we need not necessarily share. Since we expect tolerance, let us also be tolerant. I am appealing here to the representatives of the left-wing and liberal parties in the European Parliament.
Mr President, once again here we have the European Union trying to interfere on matters concerning a national state. It should be the people and a country's elected government who decide matters of national importance, together with conscience. For a period of 45 years the Hungarian people were under Communism and the Supreme Soviet and they decided the daily lives of the people of Hungary and yet here we have the European Union doing the same. Let the people be free; let the people decide. The European Union has no right to decide on Member State issues.
(PL) Mr President, in the Chamber today we have witnessed unacceptable interference by the European Parliament in Hungary's sovereign affairs. The attack on the Hungarian Constitution is being used as an excuse by the proponents of European political correctness to take revenge for the existence of an effective conservatism, and to take revenge on the Fidesz party, which is effectively pulling the country out of the bankruptcy to which it was driven by the socialist and post-Communist governments.
Meanwhile, the Hungarian Constitution represents a return to a world of simple values: marriage is at long last the name given to a union between a man and a woman, the Communist times are at long last called a time of tyranny, and the state is at long last the source of regeneration of the national community. The European Parliament should maybe turn its attention to those countries where democracy is really being violated, such as Poland, for example, where independent journalists who are critical of the authorities are sacked from their jobs, where at 6 o'clock in the morning the special services enter the home of an Internet user who operates a portal which is critical of the authorities, and where the leader of the opposition is ordered to undergo psychiatric tests. Since generations of Hungarians will be proud of their Constitution, it is better for the European Parliament to turn its attention to cases where democracy really is being violated in Europe, such as those in Poland.
(DA) Mr President, over the last year and a half, the European Parliament has tabled numerous reports, energy action plans and energy strategies. We have worked towards setting some ambitious goals in order to create a greener world to live in, but also to create innovation and jobs. The vote that we have undertaken today has made Parliament a complete laughing stock, because we have voted against almost everything that we have voted in favour of over the last year and a half. There is therefore only one positive thing to say about this vote and that is that the whole report was rejected. This means, at least, that the objectives that we have set in the various action plans, strategies and reports in the last year will still remain in place. If the report had been adopted today they would have been superseded by the new, far less ambitious objectives, and that would not have been good for Europe. It is certainly not good for Europe, either, that we are unable to find a way to speak with one voice when we negotiate at international level. It was a disheartening vote that we witnessed today.
(FI) Mr President, as we are discussing here whether the target should be 30% or 25%, I would say that it is probably not difficult to accept that high targets are a good thing. I myself am prepared to accept a 30% target.
We always have to bear in mind, however, how industry will go along with this. This is about European jobs: if industry cannot keep up, the jobs may go to countries where they are not bothered about percentages at all. In other words, we just need to find a balance.
We should also remember that, when we are talking about the financial framework and the budget, we need to invest in innovation, to be able to discover the energy-efficient solutions and new innovations that we could employ to reach this target.
(PL) Mr President, systematic reductions in carbon dioxide emission levels are having a negative impact on the economies of countries such as Poland, which are based on hard coal combustion. The ongoing decarbonisation of the energy sector, which reflects an ambition to entirely eliminate CO2 emissions, may result in a significant economic recession, both in developing countries and in highly developed countries. An increase in energy prices, resulting from necessary changes to the way in which this energy is obtained and associated investments, may contribute significantly to worsening the economic situation of industrial regions. The ambitious standards already in force for exhaust gas emissions from various types of motor vehicle increase transport costs, and mean that manufacturers need to spend more on innovations. The introduction of high targets for greenhouse gas emission standards will make it necessary to use EU funds to subsidise a significant number of enterprises. I therefore remain sceptical about the possibility of increasing the 20% target for reducing emissions gases.
(DE) Mr President, I have three comments to make about this report. The first is that I think it is highly regrettable that we are claiming that there is one cause of climate change and are only looking at CO2 emissions. Scientific studies show that CO2 is not the sole cause.
Secondly, during the process of reducing CO2 emissions to a minimum, we should also be considering the efficient use of resources and consumption. It is still important to manufacture products using as little energy as possible and not only to focus on CO2 emissions.
Thirdly, I am in favour of setting ambitious objectives, but they must also be realistic. In addition, we must work together because we only have one planet and it belongs to all of us. It will be useless if measures are taken to reduce production in one country or in one industry and the same production then takes place elsewhere with much higher levels of emissions.
(FI) Mr President, regarding this report by Mr Eickhout, I want to say that we certainly all agree that we have to do our best to cut greenhouse gas emissions.
We in Europe are committed to the EU's 20-20-20 target, and this is enough. We need to insist that the rest of the world should be involved in all this. We must remember that Europe's emissions are around 10% of those for the whole world. If we consider European jobs and industry, we have to ensure that they can be kept here.
If we establish new, tighter targets every year, industry will not be able to respond to them. We have to establish clear targets and objectives, such as the 20-20-20 target, and go with them, instead of jumping from one to another, causing uncertainty. We need European industry: it is committed to the 20-20-20 targets; and we should keep to that and, furthermore, persuade the rest of the world to be involved in environmental cooperation.
- (PL) Mr President, greenhouse gases know no borders. Although this would appear to be an obvious point, it appears to have been missed by those in favour of a radical reduction in emissions of CO2 and other greenhouse gases.
The European Union is striving to achieve a radical reduction in greenhouse gas emissions within its own borders, turning a blind eye to the fact that other countries such as China, India and the former Soviet states do not have the slightest intention of doing the same, and instead are increasing production, and at the same time increasing emissions. Why is the European Union implementing such a policy, and what are the consequences? It is merely resulting in production being transferred from Europe to countries outside the European Union, which means that jobs are transferred and taxes lost. Yet intensive, CO2-emitting production is still going on in China, in India and in South American countries, which means that there is still just as much carbon dioxide in the atmosphere as there was before, if not more. This is a road to nowhere.
Mr President, the problem with this report can be very simply stated. It is declamatory. I am not a climatologist. I am not qualified to pronounce definitively on sunspots or sea levels or the medieval warm period. Like almost everyone else in this Chamber I am dealing with secondary reports and I am doing my best to weigh up the opinions of people who have done the research themselves.
But I am an elected legislator and I think it would be negligent not to have a view on what constitutes a proportionate response to an identified problem. It is here that this proposal fails the test. The proof of that can be found in the claims that its supporters are making. They do not argue that this reduction, adopted unilaterally in Europe, would have more than a negligible impact on global warming on their own predictions. They say that they have to send a message. They have to show us that they are united. They have to encourage others by their actions. In other words they are using legislation not to achieve an identified outcome but to show what nice chaps we are and to feel good about themselves. If you want to do that, buy the awareness ribbon. Wear the armband or put solar panels on your roof. Do not expect your constituents to pick up the bill for you.
- Mr President, I am not convinced that the target of a 20% reduction in greenhouse gas emissions by 2020 is achievable. I would therefore question the wisdom of increasing the budget to 30% and placing substantial extra costs on the industry at a time of economic hardship. Issues of climate change and global warming are of great importance not just to Europe, but to the whole planet and for future generations to come. More than anything we need to increase our understanding of the phenomenon that we are facing. In this respect we still have a long way to go.
I think that bandwagon jumping, and therefore attention-seeking, by politicians eager to please the global warming alarmists, will be no more helpful than dubious pronouncements by the deniers, who may or may not be emissaries of oil-company money. I have therefore not voted on this report, nor do I feel able to report on it, or support it. I think that we need to know more before we commit ourselves to the cost of tampering with the arbitrary targets we therefore cannot meet, in order to grab headlines.
(PL) Mr President, I welcome Parliament's decision today to reject the proposal to increase the CO2 emissions reduction target to 30%. Even the 20% reduction target is lunacy. There is no scientific evidence that humans have a decisive impact on global warming. Nature itself regulates climate change; sometimes the climate is warmer, and sometimes it is cooler. This is why Greenland is under a layer of ice today, contrary to what one might suppose from its name. One eruption of volcanic ash can in many cases cause more CO2 emissions than the annual emissions of the national economies of several European countries.
Why are we bleeding ourselves dry, when Europe emits only 15% of global CO2, and the rest of the world has no interest in reducing its emissions? For countries such as Poland, where 94% of energy is generated from coal, it would be suicidal to adopt this package. It might mean that the amount Poland has to spend on reducing CO2 emissions exceeds the total net amount it receives from the EU Structural Funds. I hope that today's decision is a step in the right direction: as we are abandoning the 30% target, we should also abandon the 20% target. This problem should be a priority for the Polish Presidency.
(IT) Mr President, the report by Mr Pieper on the post-2013 cohesion policy reduces the effects of a two-speed Europe. Indeed, only uniform growth can ensure proper cohesion between our territories and overall unity, even in diversity.
I voted in favour of the text because it introduces an intermediate category, which allows may European regions to continue to benefit from the same amount of structural funds as they have done so far. The lack of efficient programming for the use of European funds has unfortunately resulted in many regions being unable to make proper use of the resources made available by the European Union, thereby risking a majority of the funds being left unused. Here, however, Brussels is sending out a positive message. We hope that our regions will know how to interpret and use the funds in the best possible way.
(IT) Mr President, there is huge anticipation for the legislative proposals on the forthcoming post-2013 cohesion policy, which will be tabled in September. The Commission has already announced that this reform will see the introduction of an intermediate category, which should replace the current system of phasing in and phasing out.
I am left perplexed by the implications that this new category will have, since it will also include - or at least seems to include - the regions that currently are neither converging nor competing. I should like to point out that the priority of the cohesion policy is to assist late-developing regions, and I therefore would not want the reform to damage precisely the poorest regions of Europe, which struggle to put development policies into action.
I hope, however, that the new programming can give European growth a kick-start.
(FI) Mr President, the cohesion and structural policies are extremely important tools with which to even out disparities in Europe.
One important thing is that, although the number of errors and cases of abuse has fallen, it is still very significant. The money has not been returned, and, in some Member States, the figures are quite staggering. This needs to change, and money has to be used far more efficiently.
The whole notion of structural policy will obviously lose credibility if people are constantly reading about these cases of abuse. There is considerable loss of reputation regarding how all this works, and I therefore hope that we can continue to pay close attention to efficiency and better budgetary control.
(IT) Mr President, the report by Mr Pieper is certainly worthy of praise. I think that many countries such as Italy, which end up being both major contributors and major beneficiaries of the cohesion policy, will see this report and this work as hugely important.
The revision is designed, above all, to improve the assessment of results, controls and conditionalities. This approach is certainly worthy of support and is also significant, as long as the budget structure and above all gross domestic product as the main criterion remain in place.
There are two aspects that I cannot say I agree with. Firstly, there is the surreptitious insertion of the use of additional languages other than those of the proposing or programming entity: I sought an oral amendment to paragraph 5, which makes it mandatory for programmes and projects to be presented not only in the relevant national language but also in English, French and German. This is not acceptable.
My second issue is with the intermediate categories: I do not think that they are useful for helping those countries in the greatest difficulties, which ought to be the main aim of the cohesion policy.
(IT) Mr President, this is a good report and one that is very important for the balanced, harmonious and sustainable development of our communities.
Genuine solidarity between Member States allows our regions to be more attractive, more innovative and more competitive. Simplifying access to assistance, more effective controls and quality spending are the objectives for a better functioning of this instrument. We need greater investment in research, knowledge and innovation to boost growth, the development of small and medium-sized enterprises and employment.
I have one final comment: creating a new intermediate category must not result in existing categories being deprived of resources, but must introduce and aim solely and exclusively at the deployment of additional resources.
- (SK) Mr President, the current threshold for obtaining assistance between the objectives of convergence and competitiveness is clearly set at 75% of Community GDP. I completely agree with the rapporteur's view that a new general category based on funding and based on a GDP level of 75% to 90% is contrary to the key philosophy of EU cohesion policy, which ought to support the weakest regions by means of a horizontal approach.
In connection with the introduction of a new category of regions, there is also no plan to increase resources, which could result in a situation where converging regions that are struggling the most with structural, economic and social problems have to make savings after 2013 in favour of more developed regions to which the convergence objective would no longer apply under the current criteria. This would have a negative effect on as many as 50 regions, in which 72 million citizens live, causing inequality between the regions to persist.
Mr President, first of all I want to congratulate the rapporteur because I believe that a well-funded cohesion policy sends the right message to European citizens when the word solidarity and the principle of solidarity have certainly been sorely tested right across the EU.
In particular today I am pleased that we supported Amendment 34, which calls for the creation of regions in the intermediate category. This will help to avoid unequal treatment of regions that no longer come under the convergence objective. Given the extremely severe impacts of the economic and the financial crisis on citizens and on regions, it is very important to ensure that we have an appropriate and a proportionate response. Furthermore, in certain regions the impact of the economic and the financial crisis has been particularly severe, for example in my own region, the Border, Midlands and West of Ireland. In that context it is crucial that the most up-to-date information is used so that policies in place from 2013 onwards reflect and react to the actual situation on the ground, not the situation of a few years ago. It makes no sense to use out-of-date information, so we must ensure that we do not do that.
(LT) Mr President, when talking about cohesion policy having greater added value for the European Union and expressing doubts as to whether some projects could be implemented at national or regional levels, we must see the bigger picture. The reality is that a lot of European Union Member States have yet to achieve the European Union average. I come from Lithuania, a country which has been receiving assistance since it first joined the Union in order to eradicate these disparities, and I can see how my country is changing. In Lithuania, it is precisely EU money that is helping to implement a large proportion of new projects that are improving people's quality of life, whether we are talking about the environment, transport or social affairs. Nevertheless, we still have a long road to travel before we reach the EU development average. However, if we simply rely on our own efforts and money, it will not be possible for us to take this road. A sufficient level of financing must therefore be guaranteed post 2013 for those Member States that recently joined the European Union - only then, by showing solidarity, will we ensure balanced development in the European Union.
Mr President, a few years ago I ran a workshop in the Côte d'Ivoire which was attended by young centre-right African politicians. One of the things that we talked about during this workshop was the whole issue of aid. One of the issues that they were most united in opposing was this idea of direct budgetary support. Many of the young activists there said to me that the problem with direct budgetary support was that it actually kept corrupt governments in power. What they wanted was more accountable aid.
And so we had an interesting discussion about aid. They said that they would in fact rather have less aid so they could help themselves. I explained that the EU and the British Government were insisting on giving more aid and we had a debate about what it should be spent on. They asked for help so that farmers could meet EU sanitary standards, investment in infrastructure, investment in land and property registers, lending capital to entrepreneurs, and mortgage finance so that people could leverage the equity in their home and create a property-owning democracy. The debate should be focused on helping people to help themselves, rather than helping corrupt governments stay in power.
(DE) Mr President, ladies and gentlemen, we have voted today on the report by Mr Goerens and I believe that this report is moving in the right direction. For the first time in the history of the European Union, we have done away with the unquestioning belief in budget support in the field of development aid. This means that for the first time we have stated in a report that we should not simply give money to administrative bodies, to states or to governments without sanctions and without criteria that can be monitored. This is the right way forward.
However, in my opinion one thing is missing. This concerns an amendment which I have tabled and which was unfortunately voted down. The amendment stated that we in the European Union must impose sanctions when a state can be proved to have disregarded the criteria which form the basis for the provision of development aid. We must change this situation so that we can maintain our credibility and make it clear to our voters and our taxpayers what we are spending development aid on.
(IT) Mr President, I voted in favour of the report by Mr Sosa Wagner because it effectively highlights the strengths and weaknesses in the European Commission's approach to revitalising energy infrastructures: the need to identify the infrastructures required, the criteria for selecting projects of European interest in view of financing that will attract and boost private investment, the urgent need to deal with the dangers in Eastern Europe of relying on a single source which, as we have seen in recent years, can cause serious supply problems, and lastly the opportunity to invest part of the EUR 1 000 billion over 10 years provided for by the Commission for the reduction of pollution, combating climate change and improving supply quality for clean and safe energy.
(DA) Mr President, the major challenges that we are facing in the field of energy are, of course, fairly familiar to us all: climate and security of supply. The challenge with regard to infrastructure has perhaps not been so prominent in the debate. Our energy infrastructure is outdated and it is simply not designed for supplying green energy from many different energy sources. Without a modern infrastructure we cannot build as many windmills and biogas installations. There is no point if we cannot get the energy out to the end user - that is self-evident.
At the same time, we have the problem that our infrastructure is not linked together across our borders. After 30 years of underinvestment, we need to make a quantum leap - a leap that will require EUR 230 billion by 2020, which the market will have to provide - quite simply because there is not enough public money for it and because it is in fact the market's responsibility.
(PL) Mr President, it is to be welcomed that this report has been drafted, but one cannot help but notice its significant shortcomings. The report lacks concrete and tangible incentives for the construction of the Nabucco gas pipeline. This is an extremely important project, which if implemented would provide us with an opportunity to gain independence from Russian energy sources, and which would give us a great deal more certainty as regards Europe's energy security. Unfortunately, if we do not move from words to deeds, and if the European Union does not involve itself with the development of this project, it may never happen. This could mean that the European Union's energy security suffers a significant setback, which will also have economic ramifications, since gas which comes from a monopoly holder will be more expensive, and so creating competition is also justified from the point of view of the market.
The report makes no mention of the construction of a Sarmatia pipeline, although this is a good idea, and it makes no mention at all of the huge reserves of shale gas in Europe, for example in Poland, even though their extraction would mean that the European Union gained independence in terms of energy security. It is worth extracting this gas, and it is worth thinking about related infrastructure for the future.
(LT) Mr President, I welcome the balanced and comprehensive report provided by my colleague Sosa Wagner, which reflects important aspects such as the unconditional nature of an assessment of the environmental impact of new projects. In addition, the call to ensure that third countries meet international environmental and other obligations when implementing new energy projects, has not been forgotten. Proposals are put forward on how to move towards an efficient and flexible European super-grid that reduces CO2 emissions.
I would nevertheless underline that in order to establish an integrated and competitive European internal energy market by 2014 at the latest, it is not enough to simply implement legislation and guarantee regulation. An EU internal market cannot function fully or efficiently without the full integration of energy islands into the EU power system through new interconnections in infrastructure.
It is therefore necessary to provide a consistent inventory of existing and lacking infrastructure and to establish measures, facilitating the full implementation, in a physical sense, of an integrated energy market by 2014. Missing infrastructure should be one of the important criteria for determining the hierarchy of projects of European interest.
(DA) Mr President, it was very interesting in the discussions concerning Hungary to hear various Members here proclaim that the Member States independently have a right to contravene the Treaty and the Charter of Fundamental Rights. I have to say that this is very interesting, and I strongly disagree, whereas I could perhaps reach agreement with some of my fellow Members in another area that also concerns sovereignty, namely that of social welfare provision. This De Rossa report is clearly an echo of Radio Tirana: the development of one big European socialist welfare state. As a Liberal, I have to firmly reject that. I therefore also chose to vote against the report today, which - even if the worst of the thistles have been weeded out - in spirit is nevertheless heading in a completely different direction, namely the socialist direction. That has been tried before and it is not to be recommended.
(ES) Mr President, I voted in favour of this report because it thoroughly examines the definition of social services of general interest. They are not an expenditure, they are an investment as far as people and distributive justice are concerned. Therefore, Member States are urged to provide universal and standardised access to them, and to ensure that it occurs under the same conditions in boom times and at times of economic downturn.
This is because, in line with the above, this report emphasises the impact that the delivery of these services has on the economy through the jobs they provide, the gross domestic product they generate and the environment they provide in order that other sectors, especially small and medium-sized enterprises (SMEs), can function. Delivery of these services is essential for equality and to achieve a work-life balance. Lastly, there is the impact created through the commitment to the social economy when liberalisation of these services is the chosen option.
It is better for capital to be simply a tool of social services providers rather than their ultimate goal. In this way, it is guaranteed that the surpluses are reinvested in quality and innovation, and in improving the service.
Written explanations of vote
Following the request for resignation by Mrs Koch-Mehrin, I support the election of Mr Chichester, from the United Kingdom, as the new Vice-President of Parliament. I believe that this is an appropriate choice, given his wide and diverse life experience in positions of great responsibility and at international level, in the areas of business and scientific research, as well as in the area of politics, where, having been a Member of Parliament since 1994 and President of the Nuclear Energy Forum, his activity has spanned two and a half decades..
in writing. - (SK) The British MEP Giles Chichester is taking on the role of Vice-President of the European Parliament, replacing Silvana Koch-Mehrin, who is stepping down. Giles Chichester is a graduate of Oxford University and has worked at the publishing companies University of London Press and Hodder and Stoughton Ltd, as well as occupying various positions in other companies, including the roles of manager, general manager and managing director. He has also been Chairman of the Hammersmith Conservative Association and of the Conservative London West European Constituency Council. He has worked in many voluntary organisations, for example on the boards of governors of various schools and in charities and clubs, and he is a member of the Royal Geographical Society. In my opinion, based on the necessary qualifications and experience, he is a suitable candidate for the post of Vice-President of the European Parliament.
in writing. - (PT) I welcome the election of Mr Chichester as Vice-President of Parliament in place of Mrs Koch-Mehrin.
in writing. - The replacement of Ms Koch-Mehrin was agreed by consensus.
in writing. - It is essential that the European Parliament chooses the right members for the right portfolios. I wish Anni Podimata the best in her new role.
Following the request for resignation by Mr Lambrinidis, I support the election of Mrs Podimata, from Greece, as the new Vice-President of Parliament. Mrs Podimata is a Member who has shown that she has the experience and ability to communicate, and whose work is notable for the public recognition of her contribution to the greater closeness and fostering of friendly relations between her country and Turkey.
in writing. - (SK) Anni Podimata is taking on the post of Vice-President of the European Parliament, replacing Stavros Lambrinidis in this role. Mr Lambrinidis will be the new Greek Minister of Foreign Affairs, aiming to assist his trouble-stricken country. Anni Podimata graduated from the Philosophy Department of the University of Athens and then worked as a correspondent and foreign policy editor in newspapers and at a radio station. In 2000, she was awarded the Greek-Turkish Friendship prize by the Turkish Association of Radio and Television Journalists for her contribution to rapprochement between the two countries. I firmly believe that Mrs Podimata possesses in full the necessary qualifications for filling the post of Vice-President of the European Parliament.
in writing. - (PT) I welcome the election of Mrs Podimata as Vice-President of Parliament in place of Mr Lambrinidis.
in writing. - The replacement of Mr Lambrinidis was agreed by consensus.
I am voting in favour of maintaining the balance of power between political groups in the vice-presidencies of Parliament.
in writing. - (SK) The single market in aviation in the European Union was set up legislatively in such a way that the rights established in the aviation sector would be applied mainly for the benefit of passengers. We now have lower prices and the option of choosing from a greater number of transport providers than at any time in the past. The EU has also taken steps to increase air transport safety, compiling a list of airlines that have been shown to be unsafe and that have been forbidden or restricted in EU countries. It provides passengers with special rights in the event that their flights are disrupted in some way - such as delays or flight cancellations - or where seats have been oversold. EU legislation takes responsibility for lost, delayed or damaged baggage. New rules have also been established for protecting physically disabled people and people with reduced mobility against discrimination, and for providing the necessary in-flight assistance. The EU also undertook these legislative measures in order to ensure the proper treatment of passengers in air transport, for example.
in writing. - I voted for this request for consultation of the European Economic and Social Committee on the functioning and application of established rights of people travelling by air.
in writing. - According to Rule 124 of the Rules of Procedure of the European Parliament ('Consultation of the European Economic and Social Committee'): '1. Where the Treaty on the Functioning of the European Union provides for consultation of the Economic and Social Committee, the President shall initiate the consultation procedure and inform Parliament thereof. 2. A committee may request that the European Economic and Social Committee be consulted on matters of a general nature or on specific points. The committee shall indicate the deadline for delivery by the European Economic and Social Committee of its opinion. A request for consultation of the European Economic and Social Committee shall be approved by Parliament without debate. 3. Opinions forwarded by the Economic and Social Committee shall be referred to the committee responsible.'
I was happy to hear the result of this vote. The European Economic and Social Committee very often provides the European Parliament with specialist assistance. I have cooperated with the Committee on many occasions during work on civil aviation documents, and I have always been very favourably impressed by the EESC specialists' assistance. Today I would like to ask for issues relating to passengers with reduced mobility to be taken into consideration during the consultations.
I need only refer to the recent information campaign by the European Commission on the rights of disabled passengers and passengers with reduced mobility travelling by air; information posters were put up in airports, and an appealing television advertisement was even filmed. Unfortunately, no mention was made of a large group of travellers who belong to the category of passengers with reduced mobility, namely mothers or fathers travelling on their own with small children. This is an inexcusable oversight. I believe that the European Economic and Social Committee and the European Parliament will succeed in demanding that the European Commission respects the rights of all individuals travelling by air who belong to the category of passengers with reduced mobility.
in writing. - (SK) In 2002, the EU signed an Association Agreement with Chile covering politics, trade and cooperation. Chile is an important reference point in relation to the main economic and political changes that have taken place in Latin America in recent years, such as stable economic growth stimulated by the price of raw materials, the coming to power of parties representing the people in a number of states, the increasing international role of Latin American states, changes to the composition of regional groupings such as Mercosur, projects to create large South American networks, a project aiming to create a South American Community of Nations, and so on. Major changes have also taken place in relations with the EU, from the Association Agreement itself to the strong growth of European investments in Chile.
in writing. - I voted for this request for consultation of the European Economic and Social Committee on EU-Chile relations.
in writing. - According to Rule 124 of the Rules of Procedure of the European Parliament ('Consultation of the European Economic and Social Committee'): '1. Where the Treaty on the Functioning of the European Union provides for consultation of the Economic and Social Committee, the President shall initiate the consultation procedure and inform Parliament thereof. 2. A committee may request that the European Economic and Social Committee be consulted on matters of a general nature or on specific points. The committee shall indicate the deadline for delivery by the European Economic and Social Committee of its opinion. A request for consultation of the European Economic and Social Committee shall be approved by Parliament without debate. 3. Opinions forwarded by the Economic and Social Committee shall be referred to the committee responsible.'
I am voting in favour of using this procedure, under Article 124 of the Rules of Procedure, so that the committee responsible understands that an opinion needs to be prepared by the European Economic and Social Committee on the matter in question.
I am in favour of this report as it aims to support the preservation of employment, in this particular case in Denmark. It concerns a financial aid fund that will support about 950 workers with a total amount of EUR 14.18 million.
in writing. - (LT) I welcomed this document. The European Union has set up the appropriate legislative and budgetary instruments to provide additional support to workers who are suffering from the consequences of major structural changes in world trade patterns and to assist their reintegration into the labour market, and has established the European Globalisation Adjustment Fund (EGF). Given the enormous impact of the global financial and economic crisis on European industry, in 2009 the scope of the EGF was broadened in order to provide support to workers made redundant as a result of the crisis. In this instance, Denmark has requested assistance in respect of cases concerning 1356 redundancies (of which 950 are targeted for assistance) in the enterprise Odense Steel Shipyard operating in shipyard sector in the municipality of Odense located in southern Denmark. As the application fulfils the criteria, I welcome the call to provide the required assistance to people made redundant as quickly and efficiently as possible.
in writing. - The European Globalisation Adjustment Fund (EGF) was created in 2006 in order to provide additional assistance to workers affected by the consequences of significant changes in the structure of international trade, and to assist in their reintegration into the labour market. Since 1 May 2009, the remit of the EGF has been expanded to include support for workers made redundant as a direct consequence of the economic, financial and social crisis.
At this time, when we are facing this severe crisis, one of the principal consequences of which is an increase in unemployment, the EU needs to use all of the means at its disposal to react, particularly with regard to providing support for those who find themselves without a job from one day to the next. I therefore voted for this report on the mobilisation of the EGF in favour of Denmark, with the aim of supporting the 950 workers made redundant from the enterprise Odense Steel Shipyard, operating in the shipbuilding sector.
I voted in favour of allocating EUR 14 181 901 in aid from the European Globalisation Adjustment Fund (EGF) to the Odense Steel Shipyard, in the shipbuilding sector of southern Denmark, as it fulfils the requirements of Regulation (EC) No 1927/2006. It relates to 1 356 redundancies, for 150 of which aid was requested in order to support reintegration into the labour market.
The European Globalisation Adjustment Fund (EGF) is an instrument intended to assist in the reintegration of workers who have lost their job due to the ongoing globalisation of world markets.
The fund is for workers and does not aim to benefit the business that made the redundancies in any way. In terms of mobilising the fund for the case in question, I abstained in the vote because I think it presented some critical issues and the eligibility of the request was not all that clear. Indeed, even though the Commission had approved the request, some aspects made me to lean towards abstaining. For instance, it was not a surprise that the workers were made redundant, given that almost a year had passed since the announcement of the closure of the site to the request to mobilise the fund. Furthermore, 750 of the 950 workers who would have been targeted for assistance from the fund had already been hired by a Norwegian firm for offshore activities.
I am pleased with the approach that the Danish authorities have taken in using the European Globalisation Adjustment Fund (EGF) to fund measures that are supplementary and innovative compared to those that are customarily offered by employment agencies. I welcome the professional retraining of workers who have been made redundant in areas of work that are innovative and geared towards the future. I voted in favour of the measure that will offer general education to about a quarter of the eligible workers, preparing them for new jobs in the knowledge society.
in writing. - The Globalisation Fund is one of the EU's greatest resources, and essential to many workers across the Union. It is essential that the fund is used productively and efficiently and implemented to maximum effect.
The structural changes in world trade patterns and the financial crisis that is currently plaguing Europe continue to be felt, and they justify the mobilisation of the European Globalisation Adjustment Fund (EGF). This time, more than 1 300 workers from the Danish shipbuilding sector have been made redundant due to these problems. I regret the frequency with which such situations arise and I believe that policy makers should pay close attention to them and seek to mitigate their impact whenever possible, in such a way as to prevent workers from being left without a modicum of social protection, while also ensuring that this does not preclude, but rather encourages, their reintegration into the labour market. The way in which the personal circumstances of anyone who is made redundant worsen indicates that this additional support should be provided as soon as possible.
The mobilisation of the European Globalisation Adjustment Fund (EGF) is fully reasoned and justified in this case concerning the enterprise Odense Steel Shipyard operating in the shipbuilding sector in the municipality of Odense, located in the Region of Southern Denmark, which has been affected by the phenomenon of globalisation, as it has already lost substantial market shares to Asia, and due to the current financial and economic crisis, which has resulted in cancelled orders and a decrease in new orders. I would like to stress that the total amount of EUR 14 181 901 requested may be vital to the reskilling of many of the 1 356 workers who have been made redundant, with a view to their professional retraining in future-oriented and innovative areas of work that will allow the workers to build on their technical knowledge and work experience, especially in the areas of energy technology, construction and landscaping, and robotics.
Every new application to mobilise this fund increases the urgency of the measures that we have been advocating, which are aimed at fighting unemployment effectively, boosting economic activity, eradicating jobs with no security, and reducing working hours without cutting pay. These measures are the opposite of the policies that have been implemented in the EU, as is happening in Portugal under the European Union and International Monetary Fund plan, the result of which has been more unemployment and the economic recession.
This time, the request for mobilisation is to assist 1 356 workers who have been made redundant from the enterprise Odense Steel Shipyard operating in the shipbuilding sector in the municipality of Odense, located in the Region of Southern Denmark. According to the report, of these workers only 950 are targeted for assistance. It is also worth remembering that hundreds of workers at the shipyards of Viana do Castelo were recently threatened with redundancy, so I welcome their just struggle to keep their jobs. As we approve this mobilisation, I cannot avoid reiterating that what is needed is a clear break with the policies and guidelines that are causing the obvious economic and social disaster seen in several EU countries. Once again, palliatives are needed for the disaster, but the causes must also be addressed.
In this report Parliament gives the green light to another proposal to mobilise the European Globalisation Adjustment Fund (EGF), which was also adopted by the Commission on 6 May 2011. Its purpose is to benefit Denmark, and it aims to support the reintegration of workers made redundant as a result of the economic and financial crisis.
This is the fifth application, and concerns 1 356 cases of redundancy, of which 950 are targeted for assistance, from the enterprise Odense Steel Shipyard operating in the shipbuilding sector in the municipality of Odense, located in the Region of Southern Denmark.
Once again, having analysed this proposal by the Committee on Employment and Social Affairs, we are giving it our support, although we regret that the Commission did not intervene before the closure in order to protect production and jobs.
in writing. - (SK) The European Globalisation Adjustment Fund (EGF) was set up with the aim of providing sufficient support to workers feeling the effects of major structural changes in global trade. In May 2011, the Commission adopted a new draft decision to mobilise the EGF to assist Denmark, in order to support the re-entry onto the labour market of workers made redundant due to the financial and economic crisis. This is the fifth request to be reviewed within the framework of the 2011 budget, and relates to the mobilisation of a total sum of EUR 14 181 901 from the EGF for Denmark. It relates to 1 356 workers - of whom the assistance applies to 950 - who were made redundant from the company Odense Steel Shipyard, which operates in the shipbuilding industry in southern Denmark. In accordance with the Commission's assessment, the request fulfils the entitlement criteria set out in the Regulation on the EGF, and the Commission recommends that the budgetary authority should approve the request. I think it is appropriate to ensure a rapid procedure for adopting decisions on mobilising the fund, with due regard to the Interinstitutional Agreement.
The European Globalisation Adjustment Fund (EGF) is intended to support and assist in the reintegration of workers who have lost their job due to global market trends. This tendency is more marked at this time of economic crisis. The case in question deals with redundancies in Denmark. Since there are no critical aspects, I confirm my vote in favour.
in writing. - (LT) I welcomed this document, because Denmark has requested assistance in respect of cases concerning 1356 redundancies (of which 950 are targeted for assistance) in the enterprise Odense Steel Shipyard operating in shipyard sector in the municipality of Odense located in southern Denmark. The application fulfils the eligibility criteria set out by the EGF Regulation. The Commission, therefore, proposed to mobilise an amount of EUR 14 181 901.
I voted for the mobilisation of the European Globalisation Adjustment Fund (EGF) in favour of Denmark because I consider that instrument to be a valuable resource for supporting workers in difficulties on account of the economic crisis. Today's vote related to a request for mobilisation in respect of the redundancies in the enterprise Odense Steel Shipyard, for which the Commission has proposed to mobilise EUR 14 181 901. More generally, I should also like to emphasise the important role of the European Globalisation Adjustment Fund, which over these years has shown that it is a useful and effective resource for combating unemployment resulting from globalisation and the economic crisis.
in writing. - I voted for this application. Case EGF/2010/025 DK/Odense Steel Shipyard from Denmark was submitted to the Commission on 6 October 2010 and supplemented by additional information up to 8 March 2011. It was based on the intervention criterion of Article 2(a) of the EGF Regulation, which requires at least 500 redundancies over a four-month period in an enterprise in a Member State, including workers made redundant in its suppliers and downstream producers, and was submitted within the deadline of 10 weeks.
We support the Commission's adoption of a new proposal for a decision on the mobilisation of the European Globalisation Adjustment Fund (EGF) in favour of Denmark, with a view to supporting the reintegration into the labour market of workers in the enterprise Odense Steel Shipyard, who were made redundant as a result of the global financial and economic crisis.
The fund may not exceed a maximum amount of EUR 500 million per year. We think a number of aspects need to be taken into consideration, including: the link between the redundant workers and major structural changes in international trade patterns or the financial crisis; identification of the dismissing enterprises and of the workers targeted for assistance; the territory concerned with its respective authorities and stakeholders; the impact of the redundancies as regards local, regional or national employment; the coordinated package of personalised services to be funded; dates on which the personalised services to affected workers were started or planned to start; procedures for consulting the social partners; management and control systems.
We believe that the request satisfies the eligibility criteria and that the Committee on Employment and Social Affairs should be involved in the process in order to provide constructive support and assistance in assessing the requests for the mobilisation of the fund.
I welcome the approval of the request, which is justified by the loss of market share of European shipping, in favour of 950 redundancies made by the Odense Steel Shipyard, a large company operating in international shipping.
Leaving aside this particular case, I think that in the future revision of the European Globalisation Adjustment Fund (EGF) it will be important to bear in mind the conduct of multinational enterprises, the relocation of which causes redundancies and the consequent intervention of the EGF, while not compromising workers' access to the support provided.
I am abstaining because I have in mind the Danish workers who have been sacrificed on the altar of globalisation. In the situation into which they are plunged as a result of the neoliberal policies advocated by the European Union, one could be inclined to vote against, given the pitiful amount of this handout. However, the little that is being given may help to ease their pain. This does not make the rationale of the European Globalisation Adjustment Fund any less intolerable.
The EU is an area of solidarity and the European Globalisation Adjustment Fund (EGF) is a part of this. This support is essential for helping the unemployed and those affected by company relocations that occur within a globalised context. More and more companies are relocating, taking advantage of lower labour costs in a number of countries, particularly China and India, which is having a damaging effect on those countries that respect workers' rights. The EGF aims to help workers who are affected by company relocations, and it is essential for facilitating access to new employment. The EGF has been used by other EU countries in the past, so now it is appropriate to grant this aid to Denmark, which has applied for assistance for 1 356 cases of redundancy, of which 950 are targeted for assistance, at the enterprise Odense Steel Shipyard in the shipbuilding sector in the municipality of Odense, in the Region of Southern Denmark.
in writing. - This will be the fifth mobilisation of European Globalisation Adjustment Fund in 2011. A total of EUR 14 181 901 will be mobilised for Denmark, which requested assistance concerning 1356 redundancies (950 of them targeted for assistance) in the enterprise Odense Steel Shipyard, operating in the shipyard sector in the region of Southern Denmark during the four-month reference period from 13 April to 31 July 2010. I voted in favour of Barbara Matera's report.
However, I wish to point out that certain changes are required in the way that the European Globalisation Adjustment Fund works, specifically in relation to the allocation of funding, since small countries such as Latvia and Estonia cannot make use of the opportunities the fund offers because the criteria for allocation are such that only large countries, and thus large companies, can benefit from it.
in writing. - (ET) The shipbuilding sector has suffered considerably from the economic crisis, as demonstrated by the numerous closed or soon-to-be-closed shipbuilding companies across Europe, including in my home country Estonia. I naturally fully support the altogether justified application from Denmark's Odense Steel Shipyard, but as we Europeans set new objectives, we should seriously consider whether we truly need such large merchant fleets and ports to transport large quantities of goods from distant Asia, or whether it would instead be more sensible to concentrate on production in Europe, which would increase employment and would also be much more environmentally friendly.
The European Globalisation Adjustment Fund (EGF) was created to provide additional support to workers affected by the consequences of major structural changes in the patterns of world trade. On 6 May 2011, the Commission adopted a new proposal for a decision on the mobilisation of the EGF in favour of Denmark. This is the fifth application to be examined under the 2011 budget, and refers to the mobilisation of a total amount of over EUR 14 million. It concerns 1 356 redundancies, of which 950 are targeted for assistance, in the enterprise Odense Steel Shipyard operating in the shipbuilding sector in the municipality of Odense, in the Region of Southern Denmark, during the four-month reference period from 13 April to 31 July 2010. Given that this case has been examined by all the stakeholders, especially the Commission, and that the Committee on Employment and Social Affairs and its Working Group on the EGF support the mobilisation of the fund in favour of Denmark, I voted for this report.
On 6 May 2011, the Commission adopted a new proposal for a decision on the mobilisation of the European Globalisation Adjustment Fund (EGF) in favour of Denmark, with the aim of supporting the reintegration to the labour market of workers made redundant due to the global financial and economic crisis. The request in question refers to the mobilisation of the EGF for a total amount of EUR 14 181 901 in favour of Denmark. It relates to 1 356 redundancies (of which 950 targeted for assistance) in the enterprise Odense Steel Shipyard. According to the Commission's evaluation, the application satisfies the eligibility criteria set up by the EGF Regulation, hence the Commission has advocated its approval to the budgetary authority. The EGF was created in 2006 to provide additional support for workers made redundant as a result of major structural changes in world trade patterns, to assist them with their reintegration into the labour market. Following a review of this Regulation in 2009, the scope of the EGF was broadened to include support for workers made redundant as a direct result of the global financial and economic crisis. For these reasons, I voted in favour of the proposal in question.
The fifth application for assistance from the European Globalisation Adjustment Fund (EGF) has been submitted under the implementation of the 2011 budget. The fund seeks to assist workers who find themselves in a highly vulnerable situation due to the relocation of the companies in which they worked as a result of the phenomenon of global competition. In this instance Denmark has requested the intervention of the fund in the cases of 1 356 redundancies from the enterprise Odense Steel Shipyard. The unforeseen nature of the redundancies and their correlation, or causal link, with the global economic and financial climate has been demonstrated. Indeed, all the criteria for the intervention of the fund, allowing the mobilisation of up to EUR 500 million per year, have been fulfilled. Finally, it should be stressed that there is a need to promote especially rapid procedures for allocating funds, in light of situations where local populations are in need.
in writing. - In favour. As usual in this type of reports, the EP requests the institutions involved to make the necessary efforts to improve procedural and budgetary arrangements in order to accelerate the mobilisation of the EGF; appreciates in this sense the improved procedure put in place by the Commission, following Parliament's request for accelerating the release of grants, aimed at presenting to the budgetary authority the Commission's assessment on the eligibility of an EGF application together with the proposal to mobilise the fund; hopes that further improvements in the procedure will be reached in the framework of the upcoming reviews of the EGF and that greater efficiency, transparency and visibility of the fund will be achieved.
It recalls as well the institutions' commitment to ensuring a smooth and rapid procedure for the adoption of the decisions on the mobilisation of the EGF, providing one-off, time-limited individual support geared to helping workers who have suffered redundancies as a result of globalisation and the financial and economic crisis; and emphasises the role that the EGF can play in the reintegration of workers made redundant into the labour market.
On 6 May 2011, the Commission adopted a new proposal for a decision on the mobilisation of the European Globalisation Adjustment Fund (EGF) in favour of Denmark, with a view to supporting the reintegration into the labour market of workers made redundant as a result of the global financial and economic crisis.
This is the fifth application to be examined under the 2011 budget and it concerns 1 356 redundancies (of which 950 targeted for assistance) in the enterprise Odense Steel Shipyard operating in the shipyard sector in the region of Southern Denmark, during the four-month reference period from 13 April 2010 to 31 July 2010. I voted in favour of this text in order to allow this financing to be approved.
in writing. - (IT) The European Globalisation Adjustment Fund (EGF) was created to provide supplementary support to workers who suffer the consequences of the huge structural changes in international trade patterns. I voted in favour of the proposal for a decision of Parliament and of the Council for the mobilisation of the fund because the request submitted by the Danish company Glasfiber seems to satisfy the eligibility criteria established by the EGF Regulation. In addition, the Commission has recommended that the budgetary authority proceed to approve the request, presenting a transfer request from the EGF reserve. I would note, in addition, that the Joint Declaration of Parliament, the Council and the Commission adopted during the conciliation meeting of 17 July 2008 confirmed the importance of ensuring a fast process, in accordance with the Interinstitutional Agreement, for the adoption of decisions relating to the mobilisation of the fund.
in writing. - (DA) I voted in favour of the report in respect of those workers who were promised retraining and further training in connection with the mass redundancies at the Lindø shipyard. My vote does not mean that I support the European Globalisation Adjustment Fund. On the contrary, I believe that the EU's subsidy system, whereby rich EU countries give money to the EU so that the EU can then give money back to them, is absurd. The Lindø case illustrates this very clearly. There have been many months between the municipalities affected sending the application to the EU and the money now being on the way to Fyn. In the meantime, some of the redundant workers have found work again. That is a good thing, but the many redundant workers who have not found work have not received a penny for the further training and retraining that they were promised. Everyone knows that the longer it goes on, the harder it becomes to find work again. If this money had been paid out straight away by the Danish State without it having to do a circuit around Brussels, it would have been worth a lot more than it is now.
in writing. - (HU) I definitely supported and voted in favour of the report. The fact that employees of the shipyard mentioned earlier were dismissed is a direct consequence of globalisation. I agree with the proposal that these people receive assistance from the European Globalisation Adjustment Fund. This action has to establish a precedent; we have to draw the attention of the society to the harmful effects of globalisation this way as well. This case too proves that profit-oriented multinationals and companies expanding all over Europe as a result of globalisation do not serve the interests of society, and their presence on the market eliminates more workplaces than it creates. I hope that Hungarians losing their jobs in massive numbers, particularly those in North-Eastern Hungary, who have been out of work for some time now, will soon receive similar financial assistance.
Regulation (EC) No 1927/2006 of the European Parliament and of the Council of 20 December 2006 established the European Globalisation Adjustment Fund (EGF) with the aim of supporting workers who lose their jobs due to structural changes in the context of the global economy. In 2011, the EGF has a total budget of EUR 500 million. The Commission considers that EUR 14 181 901 should be allocated to Denmark in order to assist the reintegration into the labour market of the 1 356 workers made redundant from the enterprise Odense Steel Shipyard. I am voting in favour of this report as I believe that the legal conditions set out in the aforementioned regulation are fulfilled, and that there is a direct causal link between the redundancies and the major structural changes that have been seen in the patterns of world trade. I should also like to point out that the EGF should not be a substitute for the legal and financial responsibilities of the enterprise Odense Steel Shipyard, but rather an additional support granted by Europe in order to reduce the social difficulties that these workers will face. In view of this, I believe that the fund should be extended to this shipbuilding company in the municipality of Odense, in the Region of Southern Denmark, as quickly as possible.
I am voting for this report as it proposes mobilisation of the Solidarity Fund to a total amount of EUR 19.54 million for the flooding suffered in Slovenia, Croatia and the Czech Republic in 2010. The EU Solidarity Fund is aimed at overcoming difficulties and assisting states in unforeseen situations, as in the case of the floods suffered in these countries.
in writing. - (LT) I agreed with the proposal to mobilise the European Union Solidarity Fund in favour of Slovenia, Croatia and the Czech Republic. The Interinstitutional Agreement allows the mobilisation of the European Union Solidarity Fund within the annual ceiling of EUR 1 billion. In 2010, these countries were severely hit by natural disasters, which affected a major part of their populations, with lasting repercussions on living conditions and the economic stability of the region.
The aim of the European Union Solidarity Fund (EUSF) is to provide swift, effective and flexible assistance to the people of a Member State, or a country negotiating accession, in the event of a major natural disaster. This fund supplements the Member States' public funds for emergency situations, specifically for urgent infrastructure repairs, temporary shelter and emergency services to cater for the people's immediate needs, as well as clearing-up in the areas affected by the disaster.
Slovenia, Croatia and the Czech Republic were affected by torrential rains in 2010, which caused serious flooding resulting in huge losses. Following the disasters, the countries in question requested assistance from the EUSF. Since the eligibility criteria laid down in the relevant regulation were met, mobilisation of the EUSF was approved with a view to mitigating the pain, suffering and losses of the people affected by these disasters. For these reasons, I voted for this report.
I voted for the mobilisation of the European Union's Solidarity Fund for Slovenia, Croatia and the Czech Republic as they fulfil the eligibility criteria set out in Regulation (EC) No 2012/2002, and in order to help them overcome the serious damage caused to infrastructure, agriculture, companies and private homes by the heavy rains and floods recorded in August and September 2010.
The report concerns the request to mobilise the Solidarity Fund submitted by Slovenia, Croatia and the Czech Republic following the intense rainfall in these three countries during the period August-September 2010.
I voted in favour since the report does not pose any problems from the procedural point of view and the requests of the three countries are in line with the eligibility criteria.
in writing. - It is essential that the EU Solidarity Fund is used to help those most in need: families whose access to important resources has been cut off, whose children cannot attend school and businesses which are immobilised by impromptu events.
I voted for the report on the mobilisation of the European Union Solidarity Fund for Slovenia, Croatia and the Czech Republic, following the severe rains and flooding that affected these countries in 2010. Once again, this demonstrates the need to revise the new Solidarity Fund regulation so as to make it swifter and more flexible.
The aim of the European Union Solidarity Fund is to assist regions that have been hit by natural disasters. The torrential rainfall of August and September 2010 caused huge losses in Croatia, the Czech Republic and Slovenia, and led to an application for the mobilisation of the fund by these three countries, on the basis of what is classed as an 'extraordinary regional disaster'; in other words, assistance following a disaster that affects the majority of the region's population and that has serious and lasting repercussions on living conditions and economic stability in the region. I believe that the EU should not cease to offer its support to these three countries and thus seek to mitigate the huge losses that they have suffered. Solidarity and cohesion are essential values in a Europe that expresses a wish to be more than a mere economic free trade area.
In the context of the solidarity that should govern relations between the Member States of the European Union and the objectives of the European Union Solidarity Fund (EUSF), I have supported the applications for assistance submitted by Slovenia, Croatia and the Czech Republic, for a total amount of EUR 19 546 647. As a result of severe rainfall in August and September of last year, various regions of these countries suffered heavy losses to infrastructure, businesses, homes and farms. These were extraordinary natural disasters which needed to be overcome quickly, so as to minimise the impact on the living conditions of the people affected and on economic stability in the region. In view of this, I would like to highlight the need to ensure greater flexibility and speed in the procedures for implementing the EUSF.
This report endorses the mobilisation of the European Union Solidarity Fund (EUSF) to assist three countries - Slovenia, the Czech Republic and Croatia - which in September 2010 were affected by severe rainfall followed by flooding that caused huge losses. In some cases, this forced people to abandon their homes and resulted in significant damage to public infrastructure, businesses, homes and agriculture. As the total losses remain below the normal threshold for the mobilisation of the EUSF, the request was examined on the basis of the criteria for an 'extraordinary regional disaster', set out in the relevant regulation. We recall that only a few months earlier, in May and June 2010, two of these countries, namely the Czech Republic and Croatia, had suffered exactly the same disasters which led to the mobilisation of the EUSF, as the criteria for classifying the event as a 'major natural disaster' were fulfilled.
In the face of these disasters and their impact on the land, economy and people of these countries, we of course see the mobilisation of this support as important and necessary, and we are therefore voting for the report. We cannot, however, neglect to stress that much remains to be done in the area of disaster prevention, including the many proposals that we have already made here, and which the Commission is delaying putting into practice.
This report endorses the mobilisation of the European Union Solidarity Fund (EUSF) to assist three countries, Slovenia, the Czech Republic and Croatia, which in September 2010 were affected by severe rainfall followed by flooding that caused huge losses. In some cases these forced people to abandon their homes and resulted in significant damage to public infrastructure, businesses, homes and agriculture.
As the total losses remain below the normal threshold for the mobilisation of the EUSF, the request was examined on the basis of the criteria for an 'extraordinary regional disaster', set out in the relevant regulation.
In May and June 2010, two of these countries, namely the Czech Republic and Croatia, had suffered exactly the same disasters, which led to the mobilisation of the EUSF, as the criteria for classifying the event as a 'major natural disaster' were fulfilled.
In view of these disasters and their impact on the land, the economy and the people of these countries, we of course believe that it is vital and necessary to mobilise this support, and we therefore voted for the report. We cannot, however, neglect to stress that much remains to be done in the area of disaster prevention, including the many proposals that we have submitted here, which the Commission is delaying putting into practice.
in writing. - (SK) After the severe floods that hit Europe in the summer and autumn of 2010, Slovenia, Croatia and the Czech Republic requested financial assistance from the European Union Solidarity Fund, which will be used to mitigate and remedy the damage caused. The total direct damage caused by these floods in all the countries concerned amounts to more than EUR 700 billion. The Commission has proposed releasing resources totalling EUR 19.54 million from the EU Solidarity Fund. Slovenia requested assistance from the Solidarity Fund in connection with flood damage resulting from the intensive rain, which inundated 137 Slovene villages and caused widespread damage to infrastructure, businesses and private property. Croatia requested assistance from the Solidarity Fund after the intense rainfall lasting from 17 to 22 September 2010 caused major floods. The disaster resulted in considerable damage to infrastructure, agriculture and private property. The Czech Republic requested assistance after unusually heavy rainfall in the north of the country caused rivers to swell at the beginning of August 2010, forcing the inhabitants to abandon their homes and causing damage to infrastructure, private dwellings, agriculture and businesses. Once it had verified that all of the applications met the criteria for entitlement within the meaning of Regulation (EC) No 2012/2002, the Commission proposed mobilising the Solidarity Fund in order to mitigate the destructive consequences of the natural disasters in these countries.
in writing. - (CS) In connection with the floods of August 2010, which hit regions including the Liberec and Ústi nad Labem region, Mr Böge has presented a report on the release of additional funds from the European Union Solidarity Fund. I welcome the positive result of today's vote on support for these regions in my native land affected by the natural disasters. I would also like to end by emphasising the importance of this fund, which is available for assisting Member States in eliminating the consequences of natural disasters. It is an effective expression of solidarity, and genuinely helps EU citizens in times of urgent need. I would like to thank all fellow Members for supporting this report.
The torrential rain which hit Slovenia, Croatia and the Czech Republic in September 2010 caused enormous losses. Many people were left without a roof over their heads and lost their life's possessions. The economies of these countries also suffered greatly. This is a huge tragedy, and a problem which is not unheard of in my own country, since Poland has also battled floods. Very large outlays are needed to deal with the effects of flooding, and the process often lasts for years. I believe that it is necessary to mobilise the EU Solidarity Fund, and that assistance should be provided to countries hit by a natural disaster.
We agree with the decision to mobilise the European Union Solidarity Fund, within an annual ceiling of EUR 1 billion, in favour of Croatia, Slovenia and the Czech Republic following the intense rainfall and flooding that affected these three countries last year.
The disaster caused significant damage to infrastructure, to the agriculture sector, to businesses and to private property, forcing the population to abandon their homes. We believe that since this was a natural disaster, the request should be examined on the basis of the so-called 'extraordinary regional disaster' criterion. Under this criterion, a region can exceptionally benefit from assistance from the fund where that region has been affected by an extraordinary disaster, mainly a natural one, affecting the majority of its population, with serious and lasting repercussions on living conditions and the economic stability of the region.
in writing. - (RO) The European Union's Solidarity Fund is an essential financial support instrument for managing the natural disasters caused by flooding in Slovenia, Croatia and the Czech Republic. The natural disasters which struck the three European countries resulted in loss of human life and considerable losses for Europe's regional economies, which will have an adverse social and economic impact. Unfortunately, the losses of human life are irreplaceable. However, even in this context, it is obvious how important it is to make a commitment at European level to provide a rapid reaction force and guarantee well-coordinated, prompt action from the intervention teams. Information and education campaigns on the preliminary action to take, during and after disasters have occurred, as well as efforts to encourage people to think prevention must feature among the measures for managing disasters at Member State level. I come from Romania where more than 900 000 fellow citizens live in areas at high risk of flooding and which was among the countries badly hit by severe flooding in 2010. As a European and Romanian, I support the policy of solidarity in every area. However, particularly when we are faced with disasters, solidarity is not an option but a necessity.
The mobilisation of this solidarity instrument, which has been used in the past - specifically in my country, with the support sent to Madeira following the heavy rains there in February 2010 - makes complete sense in an attempt to mitigate the effects that natural disasters always have on the populations of the countries they affect.
in writing. - Following heavy floods in Eastern Europe in summer and autumn 2010, the Czech, Croatian and Slovenian authorities applied for financial assistance from the EU Solidarity Fund. The Commission proposed mobilisation of the EU Solidarity Fund to a total amount of EUR 19.54 million. This will be the second mobilisation of the Solidarity Fund in 2011. I fully support the allocation of funding to the countries that have suffered but I am concerned by the fact that Latvia is not receiving more assistance from the EU. In winter 2010-2011 the Latgale region of Latvia suffered power cuts which inflicted heavy damage. Funding ought to be allocated for measures to prevent calamities of this nature.
in writing. - (ET) If one European country is in difficulty due to a natural disaster or for some other reason, it is extremely important, and elementary, that we should show solidarity towards each other. We can never know in advance when our home country or region may be the next to need help from all of the other Member States. I fully support the granting of this support to Slovenia, the Czech Republic and the future EU Member State Croatia. The allocations in question will not, of course, cover much of the damage caused, but nonetheless they will certainly be of significant assistance to regions that are suffering, and will demonstrate European unity.
Heavy rainfall caused significant damage in Slovenia, Croatia and the Czech Republic during 2010. Nearly a year later, Parliament finds itself approving the mobilisation of funds in favour of these States. In accordance with the principle of solidarity, which assigns specific funds to those countries affected by natural disasters, Parliament has undertaken through Mr Böge's report - which I voted in favour of - to provide more than EUR 200 million to the countries that have suffered these floods in order to enable the reconstruction of the damaged areas.
The Commission has proposed mobilising the European Union Solidarity Fund (EUSF) for Slovenia, Croatia and the Czech Republic in accordance with Point 26 of the Interinstitutional Agreement of 17 May 2006 on budgetary discipline and sound financial management. This agreement allows for the mobilisation of the Solidarity Fund within the annual ceiling of EUR 1 billion. Slovenia, Croatia and the Czech Republic have requested the mobilisation of this fund in the wake of natural disasters which resulted in substantial material damage. Indeed, in these countries, a period of unusually heavy rainfall led to flooding and rivers breaking their banks, with severe consequences and damage to the people. The Commission's services found that all the applications meet the eligibility criteria set out in Regulation (EC) No 2012/2002. Having confirmed these requirements, the Commission has proposed mobilising the EUSF at an amount of EUR 7 459 637 for Slovenia, EUR 1 175 071 for Croatia and EUR 10 911 939 for the Czech Republic, making a total of EUR 19 546 647. For these reasons, I voted for this report.
The European Union has created a European Union Solidarity Fund (EUSF) to show the its solidarity with regions affected by natural disasters. This agreement allows for the mobilisation of EU solidarity. In the second half of last year, Slovenia, Croatia and the Czech Republic requested the assistance of the European Solidarity Fund following intense rainfall in August and September 2010. Having verified that all the requests were in line with the eligibility criteria, the Commission proposed to mobilise the second Solidarity Fund in 2011.
In parallel to the proposal to mobilise the Solidarity Fund, the Commission has presented a Draft Amending Budget (DAB No 2/2011) in order to enter in the 2011 budget the corresponding commitment and payment appropriations. The Commission has proposed to inject new money into the budget, in line with the joint declaration on payment appropriations annexed to the 2011 budget. The Council, meanwhile, wants the redistribution of payments for the entire amount of the budget lines for the completion of the European Social Fund and regional assistance as part of the Instrument for Pre-Accession Assistance (IPA), instead of topping up the budget, as proposed by the Commission. I voted in favour of the proposal under scrutiny so that these countries can benefit from the EU Solidarity Fund.
On 25 March, the Commission presented in parallel Amending Budget No2/2011 and a proposal to mobilise the European Union Solidarity Fund, following the floods in August and September 2010 in Slovenia, Croatia and the Czech Republic, to a total of EUR 19.55 million. The extent of the damage caused and its impact on the people of these countries justifies the mobilisation of the fund; it is just a pity that this mobilisation has been delayed.
The Commission has proposed mobilising the European Union Solidarity Fund to help repair the infrastructure damaged by the flooding of September 2010, which hit Slovenia and was deemed a 'major natural disaster'. The neighbouring countries, Croatia and the Czech Republic, also subsequently suffered damage due to natural disasters. In the case of Slovenia, 137 of the country's 210 municipalities were affected by intense rainfall between 17 and 20 September 2010, causing estimated total damage amounting to EUR 251 300 861, which is over the threshold for mobilising the funds. Although Croatia and the Czech Republic do not meet the criteria for assistance in their own right, they can benefit from it as neighbouring countries. All the conditions for applying this solidarity fund have therefore been met.
, in writing. - (CS) I was delighted to vote in favour of the report on releasing funds from the EU Solidarity Fund for the rebuilding of infrastructure destroyed by the floods which ravaged areas of Slovenia, Croatia and the Czech Republic in September 2010. The water and landslides claimed human lives and caused immense damage to buildings and agricultural land, destroying road and rail networks and other infrastructure. Although the amount of assistance represents only a few percent of the total quantified damage, it is still a significant help in funding the repairs. The Czech Republic is drawing EUR 11 million from this fund for assistance with the disasters, which is more than twice the initial amount.
in writing. - In favour. The EP: 1. Approves the decision annexed to this resolution; 2. Recalls that point 26 of the IIA of 17 May 2006 foresees that where there is scope for reallocating appropriations under the heading requiring additional expenditure, the Commission shall take this into account when making the necessary proposal; 3. Notes that the Commission, by calling for additional commitments and payments to cover the needs of the EUSF at this early stage of the year, found no possibility for redeployment nor reallocating within and between headings concerned; 4. Awaiting Council's position, is ready to consider the overall situation of payments in the context of the outturn of the 2010 Budget or in the context of another draft amending budget to be proposed by the Commission in the coming weeks.
The Commission has proposed to mobilise the European Union Solidarity Fund in favour of Slovenia, Croatia and the Czech Republic, which were affected by heavy flooding in 2010 that caused significant damage.
In parallel to this proposal, the Commission has presented a Draft AmendingBbudget in order to enter in the 2011 budget the corresponding commitment and payment appropriations. I voted in favour of this text in order to allow Parliament to approve the relevant funding.
in writing. - (IT) The report on mobilising the European Union Solidarity Fund in favour of Slovenia, Croatia and the Czech Republic aims to provide funding for these countries following the damage caused by the floods resulting from the intense rainfall during the period from 17 September 2010 to 20 September 2010. As total damage is below the normal threshold for mobilising the Solidarity Fund, the application was examined on the basis of the criteria for so-called 'extraordinary regional disasters', setting out the conditions for mobilising the Solidarity Fund 'under exceptional circumstances'. Under these criteria, a region can exceptionally benefit from assistance from the fund where that region has been affected by an extraordinary disaster, mainly a natural one, affecting the major part of its population, with serious and lasting repercussions on living conditions and the economic stability of the region. I therefore voted in favour of the report because I think funds need to be provided to deal with the damage suffered by Slovenia, Croatia and the Czech Republic.
I am voting for this report as it suggests changing the Council's position so that, among other matters, it considers covering the needs arising from the mobilisation of the European Union Solidarity Fund, drawing upon the negative reserve and reinforcing payment appropriations for the European Globalisation Adjustment Fund.
In keeping with the Böge report, I voted in favour of Draft amending budget No 2011 for the financial year 2011, the aim of which is to disburse an amount of EUR 19.5 million in commitment and payment appropriations from the European Union's Solidarity Fund to subsidise aid as a result of the rains that fell in Slovenia, Croatia and the Czech Republic in August and September 2010.
In order to mobilise the European Union Solidarity Fund effectively to assist Croatia, the Czech Republic and Slovenia, which were affected by heavy rainfall in August and September 2010, the Commission has identified the need for an amendment to the 2011 budget. It is up to Parliament to give its opinion on the value of such an amending budget, along with the aid measure underlying it. I support both, bearing in mind the principles of solidarity, cohesion and transparency, and I hope that the people and the economy of the affected countries will recover more quickly due to EU aid.
Given the justified application of the European Union Solidarity Fund to help mitigate the losses and impact of the extraordinary disasters that have occurred in Slovenia, Croatia and the Czech Republic, I voted for this Draft Amending Budget, as stipulated for unavoidable, exceptional or unforeseen circumstances.
in writing. - (SK) According to Article 37(1) of the Financial Regulation, the Commission may present draft amending budgets in the event of 'unavoidable, exceptional or unforeseen circumstances'. The resources from the fund are intended for the repair of infrastructure. As it is a tool for refinancing, it is not to be used for compensating private damages. Slovenia, Croatia and the Czech Republic requested financial assistance from the European Union Solidarity Fund (EUSF) after these countries were hit by extensive floods and torrential rain. This natural disaster resulted in serious damage to infrastructure, agriculture and private property. The direct damages have been estimated by the Slovenian, Czech and Croatian authorities at a total of EUR 19 546 647. In the case of Slovenia, the direct damages exceeded the normal threshold of 0.6 % of gross national income (GNI) for mobilising the EUSF, and can be considered a major natural disaster. In the cases of the Czech Republic and Croatia, the direct damages did not exceed the normal threshold, but a country affected by the same major natural disaster as a neighbouring country may exceptionally receive money from the EUSF. Due to its status as a country acceding to the EU, Croatia is eligible for assistance from the EUSF. The total amount of aid proposed in the Draft Amending Budget for all three countries is EUR 19 546 647.
in writing. - (LT) I welcomed this document, because the aim of the 2011 Draft Amending Budget No 2/2011 is to mobilise the European Union Solidarity Fund to provide EUR 19.5 million in commitment and payment appropriations, following the floods that occurred in Slovenia, Croatia and the Czech Republic, which were caused by heavy rainfall.
I supported the report by Mrs Jędrzejewska on Draft Amending Budget No 2/2011, which will make it possible to provide funding assistance to Slovenia, Croatia and the Czech Republic following the serious flooding of 2010. The Interinstitutional Agreement (IIA) of 17 May 2006 on budgetary discipline and sound financial management allows the European Union's Solidarity Fund to be mobilised within an annual ceiling of EUR 1 billion. However, according to Article 37(1) of the Financial Regulation, the Commission may present draft amending budgets if there are 'unavoidable, exceptional or unforeseen circumstances'. This is exactly what Mrs Jędrzejewska has proposed in the report voted on today. The direct damage suffered by Slovenia, the Czech Republic and Croatia has been estimated at a total of EUR 19 546 647, which is the amount of the appropriation requested through the Draft Amending Budget adopted today.
in writing. - I voted for this Report to aid Slovenia, the Czech Republic and Croatia following floods this year. The direct damages have been estimated by the Slovenian, Czech and Croatian authorities at a total of EUR 19 546 647. The total amount for aid proposed in Draft Amending Budget No 2/2011 is EUR 19 546 647.
We think it is a good idea that draft amending budgets may be presented in the case of unavoidable, exceptional or unforeseen circumstances.
The mobilisation of the European Union Solidarity Fund (EUSF) means it can be accessed for a maximum of EUR 1 billion per year for the purpose of repairing infrastructure. Therefore, since it is a tool of refinancing, it cannot be used to compensate private damages.
In the case of Slovenia, the direct damage exceeds the normal threshold of 0.6% of gross national income (GNI) for mobilising the EUSF and can qualify as a 'major natural disaster'. In the cases of the Czech Republic and Croatia, where direct damage does not exceed the normal threshold, the specific condition set out in Article 2(2) of Council Regulation (EC) No 2012/2002, whereby a country affected by the same major disaster as a neighbouring country may exceptionally benefit from EUSF, was found to be met. Due to its status as an acceding country to the EU, Croatia is therefore eligible to benefit from the EUSF.
Lastly, we think it is necessary to redeploy under-implemented appropriations from European Economic Recovery Plan, namely: to finance the needs for the mobilisation of EUSF, to draw upon the negative reserve and to reinforce payment appropriation for the European Globalisation Adjustment Fund.
The 2011 EU budget provided for a certain amount to be used in the European Union Solidarity Fund, which has already been used to assist various Member States that have been affected by natural disasters. However, given the events in Slovenia, Croatia and the Czech Republic, it makes complete sense to allocate new funds to assist these countries, despite the fact that this was not provided for in the initial budgeting for the fund.
in writing. - The total amount for aid proposed in Draft Amending Budget (DAB) 2/2011 is EUR 19 546 647. The Council has adopted DAB 2/2011 as regards commitment appropriations, but has decided to redeploy payment appropriations for the requested amount from three budget items: budget item 04 02 01 (Completion of ESF/Objective 1, 2000-2006); budget item 04 02 06 (Completion of ESF/Objective 3, 2000-2006); and budget item 22 02 07 01 (Regional and horizontal programmes under IPA). The rapporteur considers this redeployment inappropriate and proposes redeployment under implemented appropriation from 'European Economic Recovery Plan - Energy Networks' to finance the needs arising from the mobilisation of the EU Solidarity Fund; to draw upon the negative reserve adopted in Amending budget No 1/2011; and to reinforce payment appropriation for the EGF. I fully agree with the rapporteur. The adopted budget should remain unchanged. We cannot afford to jump from item to item, as such an approach could lead to financial anarchy.
The aim of the amending budget is to allow for the mobilisation of the EU Solidarity Fund (EUSF) in the case of immediate damage caused by the floods last year in Slovenia, the Czech Republic and Croatia. Because of its status as a candidate country, Croatia has the right to support from the EUSF. However, the EU will provide the financial aid from another budget heading than that used for the Member States which have been affected. The objective of the fund is not to provide compensation for private damage, but to pay for the reconstruction of the infrastructure. It is a refinancing instrument and I have taken this into consideration when voting.
I voted in favour of Mrs Jędrzejewska's report to allow the definitive appropriation of solidarity funds for the natural disasters that have taken place in Slovenia, Croatia and the Czech Republic. The principle of solidarity towards those affected by disasters is an inviolable principle, but we need to come up with a good solution to locate the necessary funds. In this case, the draft amending budget is the instrument through which Parliament can give the green light to the appropriation of the funds. We were therefore able to find EUR 19.5 million, avoiding increasing Member States' contributions through issuing additional funds - which the Member States were against - but rather by taking them from energy projects whose execution is so delayed as to necessitate the redistribution of their appropriations.
According to the Financial Regulation, the Commission may present draft amending budgets 'if there are unavoidable, exceptional or unforeseen circumstances'. Following Report, which detailed the mobilisation of the European Union Solidarity Fund (EUSF) for Slovenia, Croatia and the Czech Republic, an amendment needs to be adopted for the Community budget. The eligibility conditions for assistance from the fund have been checked. The direct losses were calculated by the Slovenian, Czech and Croatian authorities to total EUR 19.5 million. In the case of Slovenia, the direct damages exceed the normal threshold of 0.6% of gross national income for the mobilisation of the EUSF, and the event can be considered a 'major natural disaster'. In the cases of the Czech Republic and Croatia, where the direct damages did not exceed the normal threshold, the specific condition whereby a country affected by the same major disaster as a neighbouring country may exceptionally benefit from the EUSF was found to be met. In view of this, I voted for this report, which will allow Slovenia, Croatia and the Czech Republic to address the serious material damages caused by natural disasters.
The Commission may present draft amending budgets in the case of unavoidable, exceptional or unforeseen circumstances. On 25 March, the Commission presented Draft Amending Budget No 2/2011 to the 2011 general budget, which aims to mobilise the European Union Solidarity Fund (EUSF) in order to mitigate the effects of the intense rain in Slovenia, the Czech Republic and Croatia during the summer of 2010. The conditions of eligibility to the fund are detailed in Council Regulation No 2012/2002 establishing the EUSF. Furthermore, it must be noted that the objective of the fund is to repair infrastructure and that since it is a tool of refinancing, it cannot be used to compensate private damages. The direct damages have been estimated by the Slovenian, Czech and Croatian authorities at a total of EUR 19 546 647. In the case of Slovenia, the direct damages exceed the normal threshold for mobilising the EUSF and can qualify as a 'major natural disaster'. Meanwhile, in the cases of the Czech Republic and Croatia, direct damages do not exceed the normal threshold. I voted in favour of the proposal so that these countries can benefit from EU solidarity.
The Commission has proposed mobilising the European Union Solidarity Fund to help repair the infrastructure damaged by the flooding of September 2010, which hit Slovenia, and was deemed a 'major natural disaster'. Croatia and the Czech Republic, Slovenia's neighbouring countries, also subsequently suffered damage due to natural disasters. To this end a way of funding assistance needs to be found, and, according to the rapporteur, the European Economic Recovery Plan, in the area of energy, should finance the coverage needed for the mobilised funds.
in writing. - In favour. It basically considers the redeployments adopted by Council counter to the Joint Statement on payment appropriations, to which it attaches value and feels committed. It also decides to amend the Council's position as shown in the annex to this resolution, with a view to covering the needs ensuing from the mobilisation of the EUSF; drawing upon the negative reserve and reinforcing payment appropriations for the EGF.
The Commission has proposed to mobilise the European Union Solidarity Fund in favour of Slovenia, Croatia and the Czech Republic, which were affected by heavy flooding in 2010 that caused significant damage.
In parallel to the this proposal, the Commission has presented a Draft Amending Budget in order to enter in the 2011 budget the corresponding commitment and payment appropriations. I voted in favour of this text in order to allow Parliament to approve the relevant funding.
in writing. - (IT) I voted in favour of the report regarding the Council's position on the Draft Amending Budget of the European Union for the financial year 2011 since it aims to enter into the budget the amounts left over from 2010, equal to EUR 4 539 394 283. The overall contribution of the Member States to the European Union's budget for 2011 will therefore be reduced as a result of inevitable, exceptional or unforeseen circumstances, as provided for in Article 37 of the Financial Regulation.
I am in favour of this report as it aims to safeguard jobs, in this particular case in Denmark. This is a financial aid fund that will support about 825 workers with a total amount of EUR 6.24 million.
in writing. - (LT) I welcomed this document. The European Union has set up the appropriate legislative and budgetary instruments to provide additional support to workers who are suffering from the consequences of major structural changes in world trade patterns and to assist their reintegration into the labour market, and has established the European Globalisation Adjustment Fund (EGF). Given the enormous impact of the global financial and economic crisis on European industry, in 2009, the scope of the EGF was broadened, in order to provide support for workers made redundant as a result of this crisis. In this instance, Denmark has requested assistance in respect of cases concerning 1650 redundancies (of which 825 are targeted for assistance) in the enterprise LM Glasfiber, which is involved in the manufacture of machinery and equipment in three municipalities located in the southern part ofDenmark (Syddanmark). As the application fulfils the criteria, I welcome the call to provide the required assistance to people made redundant as quickly and efficiently as possible.
The European Globalisation Adjustment Fund (EGF) was created in 2006 in order to provide additional assistance to workers affected by the consequences of significant changes in the structure of international trade, and to assist in their reintegration into the labour market. Since 1 May 2009, the remit of the EGF has been expanded to include support for workers made redundant as a direct consequence of the economic, financial and social crisis.
At a time when we are facing this severe crisis, one of the principal consequences of which is an increase in unemployment, the EU should use all of the means at its disposal to react, particularly with regard to providing support to those who find themselves without a job from one day to the next. I therefore voted for this report on the mobilisation of the EGF for Denmark, with the aim of supporting the 825 workers made redundant from the enterprise LM Glasfiber, a manufacturer of machinery and equipment.
I voted in favour of this report to help 825 of the 1 650 workers made redundant by the enterprise LM Glasfiber, a company specialising in the manufacture of machine tools, specifically wind turbines, to facilitate their integration into the labour market. Companies have been affected by the fall in demand caused by the crisis in combination with increased demand in Asia.
The European Globalisation Adjustment Fund (EGF) is an instrument intended to assist in the reintegration of workers who have lost their job due to the ongoing globalisation of world markets.
The fund is for workers and does not aim to benefit the business that made the redundancies in any way. In terms of mobilising the fund for the case in question, I voted in favour because it does not present critical issues and because the request meets the established eligibility criteria. Denmark has requested a mobilisation of EUR 6 247 415 in relation to 1 650 redundancies.
I welcome the fact that following repeated requests by Parliament, for the first time the 2011 budget shows payment appropriations of EUR 47 608 950 on the European Globalisation Adjustment Fund budget line 04 05 01.
in writing. - It is essential that this fund is used in a responsible and efficient manner.
The machinery and equipment manufacturing sector has also seen the reduction of its workforce due to the financial crisis and structural changes in world trade patterns. A total of 1 650 workers have been made redundant, of which 825 can receive assistance. Sectors and workers are continuing to lose work, increasing widespread concerns about the potential of European growth and the sustainability of its socio-economic model. I voted in favour of mobilising the fund, and I hope that the EU and its Member States succeed in reversing this worrying trend and that this will become less necessary in future.
Given the effects of the global economic and financial crisis on the European wind market, causing a sudden reduction in EU demand in favour of Asia, the enterprise LM Glasfiber has closed units that were dedicated to manufacturing machinery and equipment in three municipalities located in the Region of Southern Denmark (Syddanmark), instead developing its business through partnerships in China. As a result, 1 650 workers were made redundant from LM Glasfiber at the start of 2010. Given the importance of retraining these manual workers for local and European production, I voted for the mobilisation of a total amount of EUR 6 247 415 from the European Globalisation Adjustment Fund for programmes supporting the reintegration of the redundant workers into the labour market.
in writing. - (PT) This is another request for the mobilisation of the European Globalisation Adjustment Fund. Such requests keep coming, as many thousands of workers have already been made redundant in several Member States since this instrument was established. In this case, it is another request for Denmark, which has submitted a request for assistance for 1 650 redundancies in the enterprise LM Glasfiber, of which 825 are targeted for assistance. Once again, we have voted for this mobilisation, but we would like to reiterate and stress that there should have been intervention before the closure occurred, in order to protect production and jobs.
We need a change of direction and policies in the EU, rather than mere palliatives. It has become increasingly urgent to implement the proposal that we made during the debate on the 2011 budget, in order to create a European programme for employment and sustainable development, to which 1% of EU gross domestic product would be allocated, with additional capital from the Member States. The aim of this would be real convergence, the promotion of each country's potential, the sustainable use of their resources, investment in production and the creation of jobs with rights. The path that the EU has been following is, unfortunately, a very different and dangerous one, leading only to ever greater unemployment and recession.
in writing. - (SK) The European Globalisation Adjustment Fund (EGF) was set up with the aim of providing sufficient support to workers feeling the effects of major structural changes in global trade. In May 2011, the Commission adopted a new draft decision to mobilise the EGF to assist Denmark, in order to support the re-entry onto the labour market of workers made redundant due to the financial and economic crisis. This is the fourth request to be reviewed within the framework of the 2011 budget. It involves the mobilisation of a total sum of EUR 6 247 415 from the EGF to assist 1 650 workers - of whom the assistance applies to 825 - who were made redundant, within a four-month reference period between 1 January and 30 April 2010, from the Danish firm LM Glasfiber in southern Denmark (Syddanmark). The Commission's assessment is based on an evaluation of the link between the redundancies and major structural changes in world trade patterns or the financial crisis, the unforeseeable nature of the redundancies and also evidence of the number of redundancies. In accordance with the Commission's assessment, the request fulfils the entitlement criteria set out in the Regulation on the EGF, and the Commission recommends that the budgetary authority should approve the request. I also consider it desirable to ensure a rapid procedure for adopting decisions on mobilising the fund, with due regard to the Interinstitutional Agreement.
I welcomed this document, because Denmark has requested assistance in respect of cases concerning 1650 redundancies (of which 825 are targeted for assistance) in the enterprise LM Glasfiber, operating in the NACE Revision 2 Division 28 (manufacture of machinery and equipment) in three municipalities located in the southern part of Denmark (Syddanmark). The application fulfils the eligibility criteria set out by the EGF Regulation. The Commission, therefore, proposes to mobilise an amount of EUR 6 247 415.
I voted for the mobilisation of the European Globalisation Adjustment Fund (EGF) in favour of Denmark because I consider that instrument to be a valuable resource for the support of workers in difficulties on account of the economic crisis. Since 2006, the EGF has provided practical support to European workers made redundant either for reasons associated with the relocation of their companies or, following the 2009 amendment, on account of the economic crisis, in order to facilitate their reintegration into the labour market. The report put to the vote today concerned a request for assistance for 1 650 redundancies, 825 of which are targeted for assistance, in the enterprise LM Glasfiber operating in the NACE Revision 2 Division 28 (Manufacture of machinery and equipment) in the southern part of Denmark (Syddanmark), during the four-month reference period, from 1 January to 30 April 2010, amounting to a total of EUR 6 247 415.
in writing. - I voted for this application to mobilise the European Globalisation Fund in the light of 1 356 redundancies at Odense Steel shipyard in Southern Denmark. The Commission proposes to mobilise a total amount of EUR 14 181 901.
We agree with the adoption of the Commission's decision to mobilise the European Globalisation Adjustment Fund (EGF) in favour of Denmark, with a view to supporting the reintegration into the labour market of workers in the enterprise LM Glasfiber, who were made redundant as a result of the global financial and economic crisis.
The fund may not exceed a maximum amount of EUR 500 million per year. We think a number of aspects need to be taken into consideration, including: the link between the redundant workers and major structural changes in international trade patterns or the financial crisis; identification of the dismissing enterprises and of the workers targeted for assistance; the territory concerned with its respective authorities and stakeholders; the impact for the redundancies as regards local, regional or national employment; and the coordinated package of personalised services to be funded; dates on which the personalised services to affected workers were started or planned to start; procedures for consulting the social partners; management and control systems.
We believe that the request satisfies the admissibility criteria and that the Committee on Employment and Social Affairs should be involved in the process in order to provide constructive support and assistance in assessing the requests for the mobilisation of the fund.
in writing. - (IT) I welcome the adoption of the request to mobilise the European Globalisation Adjustment Fund.
The funds requested will provide support for 825 workers made redundant by the enterprise Glasfiber, which operates in the wind turbine manufacturing sector in the Syddanmark region.
The European labour market needs a concerted effort from the European institutions in order to revive employment levels in Europe. The Commission has sent out a clear message on this subject by proposing an amendment to the EGF regulation, designed to extend the fund's coverage for workers made redundant due to the economic crisis until 2013.
I am abstaining because I have in mind the Danish workers who have been sacrificed on the altar of globalisation. In the situation into which they are plunged as a result of the neoliberal policies advocated by the European Union, one could be inclined to vote against, given the pitiful amount of this handout. However, the little that is being given may help to ease their pain. This does not make the rationale of the European Globalisation Adjustment Fund any less intolerable.
The EU is an area of solidarity and the European Globalisation Adjustment Fund (EGF) is a part of this. This support is essential for helping the unemployed and those affected by the company relocations that occur within a globalised context. More and more companies are relocating, taking advantage of lower labour costs in a number of countries, particularly China and India, with a damaging effect on those countries that respect workers' rights. The EGF aims to help workers who are affected by the relocation of companies, and it is essential for facilitating access to new employment. The EGF has been used by other EU countries in the past, so now it is appropriate to grant this aid to Denmark, which has applied for assistance with regard to 1 650 cases of redundancy, of which 825 are targeted for assistance, at the enterprise LM Glasfiber operating in the NACE Revision 2 Division 28 (Manufacture of machinery and equipment) in three municipalities in the region of southern Denmark.
in writing. - The European Globalisation Adjustment Fund (EGF) exists to support workers who lose their jobs as a result of changing global trade patterns, helping them to find another job as quickly as possible. This constitutes the fourth mobilisation of the fund in 2011. The application, from Denmark, relates to 1650 redundancies that occurred at LM Glasfiber, a wind turbine manufacturing company, in early 2010. A total of 825 workers will benefit from personalised measures supported by EUR 6.24 million in EGF funding.
I consider it absolutely immoral that we should be in the position of paying money following redundancies in the wind turbine manufacturing industry. Instead of allowing companies to close and workers to be made redundant, we must subsidise this industry to make wind turbines affordable for more EU buyers. I voted against the proposal.
in writing. - (ET) The assistance provided to the employees made redundant from the Danish wind turbine manufacturing company Glasfiber through the European Globalisation Adjustment Fund is altogether justified, but it is worrying that a company involved in the manufacturing of renewable energy technology is forced to curtail its operations at a time when renewable energy is one of the European Union's most important priorities. It cannot be considered acceptable to have a situation in which environmentally friendly technology is already largely imported from logistically distant Asia while Europeans remain unemployed. I hope that Germany's decision to make a transition to renewable energy, along with attempts by other Member States to increase the proportion of renewable energy, will provide a new stimulus for the entire European wind energy sector.
The European Globalisation Adjustment Fund (EGF) was created to provide additional support to workers affected by the consequences of major structural changes in the patterns of world trade. On 6 May 2011, the Commission adopted a new draft decision on the mobilisation of the EGF for Denmark, with the aim of supporting the reintegration into the labour market of workers made redundant as a result of the global economic and financial crisis. This is the fourth application to be examined within the framework of the 2011 budget, and relates to the mobilisation of a total sum of EUR 6 247 415 from the EGF for 1 650 cases of redundancy, of which 825 are targeted for assistance, at the enterprise LM Glasfiber operating in the NACE Revision 2 Division 28 (Manufacture of machinery and equipment) in three municipalities located in the region of southern Denmark (Syddanmark), during the four-month reference period from 1 January to 30 April 2010. Once an examination of the case had been carried out by all the stakeholders, especially the Commission, and given that the Committee on Employment and Social Affairs and its Working Group on the EGF are in favour of the mobilisation of the fund for Denmark, I voted for this report.
The European Globalisation Adjustment Fund (EGF) was established to provide supplementary support to workers who suffer the consequences of the huge structural changes in international trade patterns. The fund may not exceed a maximum amount of EUR 500 million per year.
On 6 May 2011 the Commission adopted a new proposal for a decision on the mobilisation of the EGF in favour of Denmark, with a view to supporting the reintegration into the labour market of workers made redundant as a result of the global financial and economic crisis. The request relates to 1 650 redundancies (of which 825 targeted for assistance) in the enterprise LM Glasfiber. The Commission's assessment was based on the evaluation of the link between the redundancies and major structural changes in world trade patterns, bearing in mind the financial crisis the unforeseen nature of the redundancies concerned, a demonstration of the number of redundancies and compliance with the criteria. According to the evaluation, the application satisfies the eligibility criteria set up by the EGF Regulation, hence the Commission has advocated its approval to the budgetary authority. I voted in favour of the proposal in question in order to ensure a fast procedure, in accordance with the Interinstitutional Agreement, on adopting decisions relating to the mobilisation of the fund.
The fourth application for assistance from the European Globalisation Adjustment Fund (EGF) has been submitted under the implementation of the 2011 budget. The fund seeks to assist workers who find themselves in a highly vulnerable situation due to the relocation of the companies in which they worked as a result of the phenomenon of global competition. In this instance, Denmark has requested the intervention of the fund in the cases of 1 650 redundancies from the enterprise LM Glasfiber. The unforeseen nature of the redundancies and their correlation, or causal link, with the global economic and financial climate has been demonstrated. Indeed, all the criteria for the intervention of the fund, allowing the mobilisation of up to EUR 500 million per year, have been fulfilled. Finally, it should be stressed that there is a need to promote especially rapid procedures for allocating funds, in light of situations where local populations are in need.
in writing. - In favour. Parliament, firstly, requests that the institutions involved make the necessary efforts to improve procedural and budgetary arrangements in order to accelerate the mobilisation of the EGF; appreciates in this sense the improved procedure put in place by the Commission, following Parliament's request for accelerating the release of grants, aimed at presenting to the budgetary authority the Commission's assessment on the eligibility of an EGF application together with the proposal to mobilise the fund; hopes that further improvements in the procedure will be reached in the framework of the upcoming reviews of the EGF and that greater efficiency, transparency and visibility of the fund will be achieved.
Secondly, Parliament recalls the institutions' commitment to ensuring a smooth and rapid procedure for the adoption of the decisions on the mobilisation of the EGF, providing one-off, time-limited individual support geared to helping workers who have suffered redundancies as a result of globalisation and the financial and economic crisis; emphasises the role that the EGF can play in the reintegration of workers made redundant into the labour market;
On 6 May 2011, the Commission adopted a new proposal for a decision on the mobilisation of the European Globalisation Adjustment Fund (EGF) in favour of Denmark, with a view to supporting the reintegration into the labour market of workers made redundant as a result of the global financial and economic crisis.
The request relates to 1 650 redundancies (of which 825 targeted for assistance) in the enterprise LM Glasfiber, operating in the region of southern Denmark (Syddanmark). I voted in favour of this text today in order to allow Parliament to approve the relevant funding.
in writing. - (IT) The European Globalisation Adjustment Fund (EGF) was created to provide supplementary support to workers who suffer the consequences of the huge structural changes in international trade patterns. I voted in favour of the proposal for a decision of Parliament and of the Council for the mobilisation of the fund because the request submitted by the Danish company Steel Shipyard seems to satisfy the eligibility criteria established by the EGF Regulation. In addition, the Commission has recommended that the budgetary authority proceed to approve the request by presenting a transfer request from the EGF reserve. I would note, in addition, that the Joint Declaration of Parliament, the Council and the Commission adopted during the conciliation meeting of 17 July 2008 confirmed the importance of ensuring a fast procedure for the adoption of decisions relating to the mobilisation of the fund, in accordance with the interinstitutional agreement.
in writing. - (DA) I voted in favour of the report in respect of those workers who were promised retraining and further training in connection with the mass redundancies at LM Glasfiber. My vote does not mean that I support the European Globalisation Adjustment Fund. On the contrary, I believe that the EU's subsidy system, whereby rich EU countries give money to the EU so that the EU can then give money back to them, is absurd. Everyone knows that the longer someone is out of work, the harder it becomes to find work again. Nevertheless, it takes months - even after approval has been granted - before the money from the EU's Globalisation Adjustment Fund is paid out. If this money had been paid out straight away by the Danish State without it having to do a circuit around Brussels, it would have been worth a lot more than it is now.
Regulation (EC) No 1927/2006 of the European Parliament and the Council of 20 December 2006 established the European Globalisation Adjustment Fund (EGF) with the aim of supporting workers who lose their jobs due to structural changes in the context of the global economy. The enterprise LM Glasfiber, based in the region of Syddanmark in Denmark, has faced severe difficulties due to changes in the wind turbine market, the economic and financial crisis and the sudden reduction in EU demand in favour of Asia. In view of this, LM Glasfiber deemed it appropriate to reduce its production facilities in Lunderskov and Hammelev and to establish a strategic partnership with a Chinese company. The Commission proposes to allocate EUR 6 247 415 to the enterprise manufacturing machinery and equipment with the aim of providing financial assistance to the 1 650 workers who have been made redundant, of which 825 are targeted for direct assistance. Finally, I should like to stress that the EGF should not be a substitute for the legal and financial responsibilities of the enterprise LM Glasfiber, that the financial aid should be given to the affected workers as quickly as possible, and that the Commission should make every effort to expedite the process of mobilising the EGF for the Member States.
I am voting for this report, as it acknowledges the need for a compromise package for establishing a second-generation Schengen Information System (SIS II), which Parliament advocated back in 2007. Indeed, there needs to be an agency to ensure the workability and security of SIS II, Visa Information System and Eurodac data, while also ensuring a good economy of scale in the management of the three systems, both from a budgetary and human resources perspective.
in writing. - I voted in favour of this resolution on the establishment of an agency for the management of large-scale IT systems in the area of freedom, security and justice. The new body will be responsible for the operational management of the large-scale IT system used to control EU external borders (Schengen Information System II) and for database-exchange systems to be used in pursuit of a common visa policy (Visa Information System) and the comparison of asylum seekers' fingerprints to facilitate the examination of asylum applications (Eurodac), as well as other future systems in this field. It will be important that the agency keeps these systems functioning 24 hours a day, seven days a week, ensuring a continuous flow of data exchange. Member States are responsible for entering the data into the systems. The agency will be based in Tallinn (Estonia), and I would like to congratulate Estonia on being able to host this important body.
in writing. - (LT) I voted in favour of this report, establishing an agency for the operational management of large-scale IT systems in the area of freedom, security and justice. There has been an increase in the number of internet-based attacks, and it is therefore particularly important to protect the EU's information network from various threats and to ensure the security of not just the network itself, but also the data transferred over it. I agreed that, for security and budgetary reasons, the agency should be based in one place and the European Parliament's role in selecting candidates for the post of executive director should be strengthened.
In June 2009, the Commission submitted a pair of legislative initiatives with a view to establishing an agency to manage large-scale IT systems within the area of freedom, security, and justice. The establishment of this agency is in response to the request by Parliament in 2007, and is the best solution from a financial, operational and institutional point of view.
This report, for which I voted, maintains that the objectives of the agency relate only to technical matters and operational management, and that it should not have access to data or the capacity to make policy decisions such as, for example, setting up new systems, or the chance to work between the different systems. It also establishes that there should not be any chance of obtaining unauthorised access to the data, and that all data on the network should be encrypted. Furthermore, management of the crypto device can never be made the responsibility of a private company through outsourcing, as happens today. Lastly, I should like to congratulate the rapporteur, Mr Coelho, on having been able to obtain an agreement at the first reading.
I voted in favour of the proposal to create an agency for the operational management of large-scale IT systems in the area of freedom, security and justice because we are left with no other option since the Commission cannot do it. It is a technical and operational management agency. It will be responsible for supervision and security infrastructure, and it should ensure a secure network for data exchange within the legal framework for each of the systems involved.
in writing. - (IT) The challenges that our societies and our countries must face in this day and age - such as terrorism, illegal immigration and cross-border crime - are deserving of our every effort and every effort of Europe.
I agree on the need to establish bodies that facilitate the exchange of data and sharing information between Member States and between public security authorities. I am therefore voting in favour of the report by Mr Coelho, since I agree that that it is worthwhile establishing this new technical - and not political - agency, which should help regulate the exchange of information between Member States.
in writing. - (LT) I voted in favour of this report, because before establishing an agency for the operational management of large-scale IT systems in the area of freedom, security and justice, some important questions in this field need to be answered. Firstly, why do we need to establish this new large-scale agency? There is plainly no other solution. It would be quite wrong to assign the entire responsibility to the Commission, especially in view of the protracted problems that have occurred in recent years regarding the development of the systems. Furthermore, the Commission itself has repeatedly pointed out that its running of Eurodac is merely a stopgap solution and that it does not consider itself equal to assuming direct management responsibility for large-scale IT systems. We therefore need to establish an agency for the operational management of large-scale IT systems in the area of freedom, security and justice, because an executive agency would not provide a solution. In that case the legislature would be denied the possibility to shape the agency and exercise its democratic scrutiny. Executive agencies are set up by the Commission entirely under its supervision and responsibility. The Commission lays down their tasks and appoints their managing bodies, including the director. An executive agency has a limited life and would thus be a temporary solution.
I did not support the resolution on the Schengen area, because I think it is not appropriate to have a resolution that would refuse, on principle, any expansion of the criteria to enable controls to be set up at internal borders and that would therefore run counter to the conclusions of the European Council and the proposals of the Commission. If we restrict ourselves to the current criteria for 'public policy and public security', the Member States will continue to act unilaterally, interpreting these criteria broadly in the case of increased migratory pressures. If this happens, we run the risk of conflating immigration and insecurity when we need to respond to migratory pressures. By contrast, the proposed device aims to create a mechanism enabling controls to be reintroduced at borders only under exceptional circumstances, as a last resort and through a European mechanism. Now we need to strengthen the governance of the Schengen area. The aim of this initiative is precisely to enable us to provide responses to the crisis that the Schengen area is going through at the moment. This crisis is particularly associated with the fact that certain Member States are no longer able to ensure that they respect their obligations under the Schengen acquis when it comes to effectively controlling their sections of the external borders.
in writing. - SIS II claims to help ensure a high level of security within the area of freedom, security and justice of the EU, including maintaining public security and public policy. Parliament states that the VIS enables consulates to exchange visa information in order to facilitate the application procedure, helping to prevent 'visa shopping' and fraud, and facilitating checks at external borders to identify third-country nationals. However these controls should be strictly sovereign. I do not believe in the efficacy of the project, it is both expensive and will encompass IS II, VIS and Eurodac, meaning eventually all IT systems in the area of security and justice will merge, raising questions about increased vulnerability to computer hacking and the acquisition and storage of data. I believe this vote represents a step in that direction and thus should be blocked.
I am voting for this report as I believe that establishing this agency for the operational management of SIS II, the Visa Information System, Eurodac and other instruments that are being established in the area of freedom, security and justice, is undoubtedly the best option for the medium- and long-term functioning of the EU. I would also like to congratulate my colleague Mr Coelho on the excellent report that he has presented, the conclusions of which I agree with. The agency will function as a platform that will enable a more effective flow of information, and will therefore allow better results to be achieved.
I voted for this report as I agree with the establishment of a European agency that will ensure the operational management of the Schengen Information System. This agency will help to improve security in the area of freedom, security and justice in the EU, and will facilitate the sharing of information among the authorities that control the EU's external borders.
in writing. - (PT) In principle, I believe that the establishment of European agencies should effectively comply with the criteria of rationality and good operational management. This is clearly one of those cases. The nature of this establishment clearly justifies the emergence of such a body. As the rapporteur says, and I concur, there is a real need to ensure the operational management of the Schengen Information System, the Visa Information System, and Eurodac and parts of the communication infrastructure after the transitional period and potentially of other large-scale information technology systems in the area of freedom, security and justice, subject to the adoption of separate legal instruments. This single management authority can help to improve coordination between systems, enhance European responsiveness to matters of high sensitivity, provide training for technicians and experts with a high level of knowledge about such matters and, last but not least, make better use of resources. Finally, I should like to congratulate the rapporteur on the excellent work that he has done.
This report seeks to ensure the establishment of an agency for the operational management of large-scale information technology systems in the area of freedom, security and justice, such as the second-generation Schengen Information System, the Visa Information System and Eurodac for the comparison of fingerprints, as well as parts of the communication infrastructure. This agency has objectives and tasks that are, in theory, solely technical and related to operational management, and does not have the capacity to make policy decisions, for example, on setting up new systems or on the possibility of interoperability between the different systems. This proposal, on which I would like to congratulate the rapporteur, Mr Coelho, and also congratulate him for having been able to reach an agreement at the first reading, reinforces the rules on data protection and the integrity and security of personal data, as well as the role of Parliament in its democratic control.
This report is aimed at the establishment of a European agency, based in Tallinn, Estonia, which will ensure the management of the Schengen Information System. The fingerprints of asylum seekers will be stored in a database, and a visa information system will be established. The possibility of establishing other systems in the Schengen acquis is also mentioned.
Our fundamental disagreements with the approach taken by the EU in the areas that are the subject of this report are well known. We believe that the need to preserve rights, freedoms and guarantees, which are vital to the real democratic functioning of the Member States, is not taken sufficiently into account. We reject the idea that databases and information about people should be increased in the name of supposed security. That is a dangerous path. Moreover, in the current economic and social climate, we believe that the establishment of this agency should not be one of the EU's priorities. That is why we voted against.
The report adopted today is aimed at establishing a European agency based in Tallinn, Estonia, with the objective of ensuring the management of the Schengen Information System through a database, which records the fingerprints of asylum seekers, and of the Visa Information System. The report also mentions the possibility of establishing other systems in the Schengen acquis.
We view this proliferation of European agencies with concern, and believe that the creation of another agency with this kind of aim should not be one of the EU's priorities, especially at a time of economic and social crisis.
Moreover, we believe that it is crucial to ensure the preservation of rights and freedoms, which are vital to the real democratic functioning of the Member States.
We reject the idea that databases and information about people should be increased in the name of supposed security. We know that this is a dangerous path. We therefore voted against.
in writing. - (SK) In June 2009, the Commission presented two legislative initiatives on the establishment of an agency for the management of large-scale IT systems in the area of freedom, security and justice. The first initiative comprised a draft regulation on first pillar issues relating to the Schengen Information System, the Visa Information System and Eurodac, while the second initiative comprised a draft decision on third pillar issues relating to these systems. With the entry into force of the Treaty of Lisbon, however, these initiatives lost their justification. This is because, although the distinction between the three pillars was removed, the proposal in question possesses a variable geometry relating to various aspects of the area of freedom, security and justice in general, and specifically to aspects of the Schengen area. The legal framework of the systems to be administered by the agency applies to a diverse group of Member States with varying levels of participation, in the case of the United Kingdom, Denmark and Ireland, and associated third countries such as Norway, Iceland, Switzerland and, in future, Liechtenstein. The Commission has drawn up an impact assessment in order to determine what would be the best solution from a financial, operational and institutional perspective. The most appropriate solution appears to be to establish a European agency, although it should be emphasised that the aims and tasks of the agency relate exclusively to the technical level of operational management. The agency should not have the power to take political decisions, for example it should not be allowed to set up new systems or take decisions relating to the interaction of systems.
The objective of the proposal is to establish an agency responsible for various systems in the field of information technology. I agree with the rapporteur, Mr Coelho, about the single site of the agency and about the data protection officer. I therefore confirm my vote in favour.
As a Member of the Committee on Civil Liberties, Justice and Home Affairs, I voted in favour of this report on the creation of an 'Agency for the operational management of large-scale IT systems in the area of freedom, security and justice', which will make it possible to improve the management of data collected through the three large-scale IT systems used by the European Union: European Dactyloscopy (Eurodac), the second-generation Schengen Information System (SIS II) and the Visa Information System (VIS). This legislative package will allow us to accommodate these three data systems within a single platform in order to enable better continuity in data management, improved exchanges of data and an increased number of synergies. In addition, it will enable us to improve and enhance the European Union's capacities in relation to judicial and police cooperation. I therefore voted in favour of creating such an agency, which is eventually intended to become a centre of excellence in IT systems management. In addition to that, I want to lay emphasis on the essential principles concerning the protection of personal data, which this agency, and the way it functions, will have to respect strictly.
in writing. - The issues in this report are complex, given that certain Member States, including the United Kingdom, participate only in certain parts of the Schengen aquis. The UK position is further complicated by the fact that security and justice issues operate within independent legal systems governed by separate parliaments and governments. The Scottish Government takes an active role in the implementation of the Schengen aquis in Scots law and I was able to support this report.
in writing. - (LT) I abstained from the vote on this document, because it proposes establishing an agency that will manage the Schengen Information System, the Visa Information System and Eurodac (fingerprint comparison). Clearly we need to find a way to avoid establishing another additional agency, because that would involve additional costs and enlarge the administrative apparatus. It would also be quite wrong to assign the responsibility to the Commission, especially in view of the protracted problems that have occurred in recent years regarding the development of the systems. Furthermore, the Commission itself has repeatedly pointed out that its running of Eurodac is merely a stopgap solution and that it does not consider itself equal to assuming direct management responsibility for large-scale IT systems.
in writing. - I welcome the adoption of this report which finally gives a green light for the establishment of the Agency for the management of large-scale IT systems in the area of freedom, security and justice. I thank the rapporteur Carlos Coelho for his efforts in preparing this report and trust in creating this new agency.
In the current situation where the EU and its Member States are facing a rapidly growing number of cyber attacks, which could seriously affect European information, infrastructure and energy systems, where cyber crime is causing enormous costs, we need a European coordinating agency to develop and manage complex information systems to enhance European security.
This agency shall lead the way towards a comprehensive cooperation in this field and will ensure that EU is prepared to face challenges arising in the cyber sphere. I am pleased that the new agency will be situated in Tallinn. I am fully convinced that being a leading force in advancing cyber security in Europe, Estonia is capable of providing the best facilities and services.
in writing. - I voted for this proposal as the least worst option. In June 2009 the Commission presented a package proposal to establish an Agency responsible for the operational management of large-scale information technology systems in the area of freedom, security and justice, consisting of a proposal for a regulation establishing the Agency and a proposal for a Council Decision conferring upon the Agency established by this regulation tasks regarding the operational management of the Second Schengen Information System (SIS II), the Visa Information System (VIS) and the European Dactylscopy (EURODAC) in application of Title VI of the EU Treaty, under the former third pillar.
The Treaty of Lisbon did away with the pillar structure and now virtually all legislation coming within the area of freedom, security and justice has to be adopted under the ordinary legislative procedure. The Commission therefore presented the above amended proposal for a regulation which takes into account the changes resulting from the entry into force of the Treaty of Lisbon and contains the provisions initially proposed as a Council decision.
We agree with the establishment of an agency for the management of new large-scale IT systems in the context of the area of freedom, security and justice, whose responsibilities will be exclusively technical and for operational management.
In fact, the agency will not have the power to take political decisions concerning, for example, the creation of new systems and interoperability between the various systems. We therefore believe it is necessary to establish rules to prevent the agency's responsibilities being widened de facto through a proliferation of pilot projects beyond the range of supervision and transparency.
The agency will therefore be responsible for the supervision and the security of communication infrastructures and will guarantee a comprehensive network for the exchange of information. It will therefore be essential to protect the network from any threat as well as to guarantee the security of personal data. The legal framework of the various systems that will be managed by this agency applies to a diverse collection of Member States with varying levels of participation, as well as to an assortment of associated third countries.
Lastly, we believe that the role of Parliament should be clearly defined and strengthened in order to ensure adequate democratic supervision.
The establishment of a European agency, which will ensure the management of the Schengen Information System, the Visa Information System, a database containing the fingerprints of asylum seekers (Eurodac), and other systems in the Schengen acquis, was adopted today by Parliament. The agency, based in Tallinn, Estonia, is due to begin its work in the summer of 2012. Its aim is to ensure secure, rapid and constant communication - that is, 24 hours per day, 365 days per year - between the central services and all the Member States that integrate the different systems.
in writing. - I am not confident that the aim of the proposed new agency is to ensure the smooth operability and data security of Schengen Information System II, VIS (the Visa Information System) and Eurodac (the biometric database of asylum seekers) while at the same time ensuring an appropriate economy of scale in the EU's management of the three systems in both budgetary and human resources terms. There is no clear and understandable provision for the control and interaction of all three systems. The budget has been already adopted and there are no grounds for spending the funds that this proposal requires. There is a lack of transparency and targets and there is no plan of work. Therefore, I have abstained.
In theory, the new IT agency will link together the visa databases and the digital information on asylum seekers and criminals more effectively than has been done in the past. When we consider the fact that the Schengen Information System (SIS) was originally designed to handle 15 million records and the requirements have now increased to 100 million, not least because of national differences, the scope of this IT project becomes clear. If the data cannot be coordinated within one system without problems, in other words, SIS or SIS II, which must also make the data available to Eurojust and Europol, we need to ask critical questions about whether our own IT agency will be able to link together all the disparate systems. In the light of the proliferation of EU agencies and the existing options available for coordinating IT systems, we need to consider whether introducing our own IT agency will not simply inflate the EU budget unnecessarily without actually bringing greater security. I have abstained from voting because of my doubts on this matter.
I voted in favour of the report by Mr Coelho because I believe that the large-scale operational management of sensitive personal data and information ought to be supervised by an agency specialised in information technology (IT) systems that ensure freedom, security and justice in the flow of information. The agency will be responsible for the supervision and security of communication infrastructures, will protect IT systems in a transparent and exclusive manner, safeguarding the democratic principles governing the management and flow of published data.
I voted in favour of the report on the establishment of the agency for the management of large-scale IT systems in the area of freedom, security and justice, because one of the aims of this report is to safeguard the smooth operation of the sector in question and it allows for full utilisation of the potential provided by new technologies. The new agency will be an umbrella agency that will manage the technical aspects of the SIS II, VIS and Eurodac systems. Its priority will be to protect the network and the data exchanged within it. The value of this report lies, among other things, in the important proposals which it contains in order to achieve a high level of security.
In June 2009, the Commission submitted a pair of legislative initiatives with a view to establishing an agency to manage large-scale information technology systems within the area of freedom, security, and justice. This was a proposal for a regulation on first-pillar matters related to the Schengen Information System, the Visa Information System, and Eurodac, and a proposal for a decision on third-pillar matters related to those systems. However, with the entry into force of the Treaty of Lisbon, the initiatives were rendered obsolete. On 19 March 2010, the Commission submitted a new proposal amounting essentially to a revised version of the earlier proposal for a regulation in view of Lisbon, incorporating the third-pillar matters. I welcome the work carried out by my colleague Mr Coelho, as several articles attempt to strengthen Parliament's role and ensure greater transparency. He has likewise sought to tighten up the rules on data protection and the integrity and security of personal data, by strengthening the role of the European Data Protection Supervisor. These are the factors which motivated my vote in favour.
The establishment of an agency for the operational management of large-scale information technology systems in the area of freedom, security and justice, with a view to the management of the second-generation Schengen Information System, the Visa Information System and Eurodac, is aimed at optimising available resources and seeking to achieve economies of scale. Given that this is such a sensitive matter, it should be ensured that the agency is provided with the financial means necessary for its activities, which largely provide the desired autonomy, and that the Member States are linked to its functioning, by acting in a supervisory role. Parliament's monitoring role must also be ensured, especially because of the particularly sensitive aspects dealt with in these areas, such as the need to protect the personal data of citizens.
in writing. - In favour. According the rapporteur, whom we supported, we need to establish a new agency. There is plainly no other solution. It would be quite wrong to assign the responsibility to the Commission, especially in view of the protracted problems that have occurred in recent years regarding the development of the systems. Furthermore, the Commission itself has repeatedly pointed out that its running of Eurodac is merely a stopgap solution and that it does not consider itself equal to the task of assuming direct management responsibility for large-scale IT systems.
Why would the solution not lie in an executive agency? Because in that case the legislature would be denied the possibility to shape the agency and exercise its democratic scrutiny. Executive agencies are set up by the Commission entirely under its supervision and responsibility. The Commission lays down their tasks and appoints their managing bodies, including the director. An executive agency has a limited lifespan and would thus be a temporary solution.
I voted in favour of this report because I think that the only way to clarify the operational management of information technology systems in the area of freedom, security and justice is to create a brand new European agency.
A European agency with technical and operational data management responsibilities cannot take the form of an executive agency managed by the Commission because, aside from being merely a temporary solution, this would deny the legislature the power to organise it and to exercise democratic control.
Lastly, I think it is essential to steer the regulation establishing the agency towards strengthening Parliament's role in its creation and management, as well as towards the utmost protection and probity of the personal data.
I support this report on establishing an agency for the operational management of large-scale information technology systems in the area of freedom, security and justice.
The aim is to set up an agency responsible for the joint operational management of the information systems that enable us to maintain a high level of security, including public security, and a visa information system to support consulates and other relevant authorities. The report also aims at setting up a European information system designed to determine which Member State is responsible for examining asylum requests lodged in a Member State by non-EU citizens.
I agree that the tasks and duties conferred on this agency should be only technical and not political.
I voted in favour of the Coelho report, because I agree with the positions taken by the rapporteur, who has amended a series of articles in a bid to strengthen the role of Parliament and improve transparency. At the same time, he has tried to tighten up rules on data protection and the security and integrity of personal data, by strengthening the role of the European Data Protection Supervisor.
in writing. - (ET) The report on establishing an agency for the operational management of large-scale IT systems in the area of freedom, security and justice deals with the creation of the new agency and its scope of activity. In accordance with the rapporteur's position, the agency's objectives and tasks are connected solely with the technical level of operational management. The agency must not have the power to take political decisions, for example with regard to setting up new systems or systems interoperability. My Estonian colleagues and I are very glad that Estonia and France were today able to reach the agreement that was also confirmed today, namely that the new agency will be located in Tallinn, Estonia. Since the technical development of the second-generation Schengen Information System (SIS II) and the Visa Information System (VIS), as well as the preparation for their operational management, had already been carried out in Strasbourg, and a backup site for these IT systems had already been established in Sankt Johann im Pongau in Austria, Estonia, France and Austria came to an agreement that they would remain there. I think that the creation of this agency will increase the reliability of the European Union's IT systems and will lead to the speedier and more effective creation of new systems. There are now several examples of how the development of trans-European systems has been delayed and their quality has not been ideal, and therefore the creation of the new agency is altogether justified. I welcome today's decision, and I am delighted at the creation of the new agency. Thank you.
I voted in favour of the report on the 'agency for the operational management of large-scale IT systems in the area of freedom, security and justice', which aims to create an 'operational agency for large-scale IT systems'. Eventually, this agency will be responsible for the operational management of data collected by the three large-scale IT systems within the European Union: the Visa Information System (VIS), the second-generation Schengen Information System (SIS II) and the European Dactylology (Eurodac) system. It will, moreover, have to respect the conditions and procedures of data exchange among the countries of the European Union and to play the role of 'facilitator'. It is necessary to create such an agency because it will enable the centralisation of all these data in a single database and thus facilitate cooperation between the judicial and police authorities of the Member States.
The aim of the proposal is to establish an agency for the operational management of second-generation information technology (IT) systems in the area of freedom, justice and security, such as the second-generation Schengen Information System (SIS II), the Visa Information System (VIS) and Eurodac. These systems are currently operated by the Commission, but it is not its task, however, to operate large-scale IT systems. In fact, the legal instruments governing SIS II and the VIS also provide for the long-term need to establish a management authority to ensure the continuity and operational management of the systems and the organisation of the data.
In addition to these operational tasks, the agency, which should work 24 hours per day and seven days per week, also has the power to adopt security measures, draft reports and promote training, as well as to issue and monitor information. I support the rapporteur's reminder that the agency cannot have the power to make policy decisions or decisions relating to the interoperability of systems. Its aim and its powers should be restricted to the technical side of the operational management of IT systems.
in writing. - (DE) In June 2009 the Commission submitted two initiative proposals on the establishment of an agency for the operational management of large-scale IT systems in the area of freedom, security and justice. Together with the reform or, in other words, the strengthening of the Frontex regulation, this agency is intended to guarantee that the EU's external borders are monitored.
I am voting for this report as the exemption from or a reduction in customs duties for certain products manufactured in the French overseas departments meets the specific measures required to make up for the insularity, energy dependence, small market size and low level of exports that characterise these regions.
The ultra-peripheral regions (UPRs) of the European Union - Guadeloupe, Martinique, French Guiana and Réunion - suffer from specific handicaps. For example, they are remote, they depend on other countries for raw materials and energy, they have to build up more significant stocks, their local markets are weak, and their export activity is underdeveloped. This justifies specific aid measures. Dock dues, a French tax applied to imports in these overseas regions, favour a certain amount of rebalancing of the markets between local and imported products, and are therefore very much needed. I voted in favour of this report because it enables these rules to be adapted to the specific case of French Guiana, as requested by the French authorities and the European Commission.
I voted for this initiative as French Guiana, being an outermost region, finds itself in economic and social difficulties, due to its insular nature, which are detrimental to its regional development. France, through dock dues, can establish differentiated taxation for some products that are made in those places. Extending by 50 products the list of those to which differentiated taxation may be applied in French Guiana will enable the promotion or maintenance of local activities and investments in local development and employment.
I am voting in favour of the report on the proposal for a Council decision to grant a special system for certain products in French overseas departments.
I agree with the reasons that led the French authorities to ask for a separate system together with partial or total exemption from dock dues, depending on the product. These territories are what are known as outermost regions, where social and geographical difficulties are combined with economic production that is usually concentrated in certain market areas.
I therefore agree with granting a special system of dock dues, since in cases like these it is fair to resort to such means to ensure the economic and social stability of these regions.
The dock dues system, approved by the European Parliament on 5 July 2011, authorises France, until 1 July 2014, to apply differential rates for dock dues to certain products manufactured in its four overseas departments (ODs). Dock dues are crucial for supporting outermost regions economically and socially disadvantaged by certain permanent factors, such as their small area and insularity, remoteness from major markets, inadequate topography and climate or dependence on a small number of products available on the market. Dock dues are intended to bring stability to the economies of outermost regions, helping them to maintain jobs in areas where the unemployment rate is close to 30% and, by extension, support local production. Furthermore, the revenue obtained from levying these dock dues, which makes up between 37% and 48% of local authority budgets in the overseas departments, is intended and must continue to underpin the policies promoting investment in local development. Consequently, the European Parliament supports the necessary step of making permanent, as of 2014, the exemptions from or reductions in dock dues granted in the case of the French ODs.
Given the added difficulties of outermost regions, which are strongly affected by insularity, remoteness from major markets, difficult topography and climate, small size and heavy economic dependence on a small number of products and activities, I support this initiative, which allows differential rates of tax known as 'dock dues' to be applied to certain products manufactured in France's four overseas departments. Additional stimuli are essential to the economic stability and promotion of employment in these regions, where the rate of employment is close to 30% and the revenue from the 'dock dues' makes up between 37% and 48% of local authority budgets. I therefore support the extension of these measures beyond 2014.
We voted for this report, given the importance of adopting specific measures for the outermost regions and bearing in mind their economic and social situation, and the fact that they are permanently disadvantaged, which hinders their development and fully justifies these types of measures. We therefore support the authorisation of the French authorities to provide for the application of differential rates of tax known as 'dock dues' to certain products manufactured in its overseas departments until 1 July 2014, with a view to protecting local production and employment from foreign competition.
We support the rapporteur in advocating that the Commission propose ways of putting the measure on a permanent footing from 2014 onwards, so that the outermost regions in question do not find themselves subject to economic uncertainty at 10-yearly intervals. These systems are extremely important in protecting the outermost regions, in view of their unique characteristics. The same type of measures should be implemented not only in the outermost regions but in all the Member States, especially those with weaker and more vulnerable economies, such as Portugal, in order to enhance and protect their production and employment.
We voted for this report, given the importance of adopting specific measures for the outermost regions and bearing in mind their economic and social situation, and the fact that they are permanently disadvantaged, which hinders their development and fully justifies these types of measures.
We therefore support the authorisation of the French authorities to provide for the application of differential rates of tax known as 'dock dues' to certain products manufactured in its overseas departments until 1 July 2014, with a view to protecting local production and employment from foreign competition. We support the rapporteur in advocating that the Commission propose ways of putting the measure on a permanent footing from 2014 onwards, so that the outermost regions in question do not find themselves subject to economic uncertainty at 10-yearly intervals.
These systems are extremely important in protecting the outermost regions, in view of their specific characteristics. The same type of measures should be implemented not only in the outermost regions but in all the Member States, especially those with weaker and more vulnerable economies, such as Portugal, in order to enhance and protect their production and employment.
in writing. - (SK) Article 349 of the Treaty on the Functioning of the European Union authorises the European Council, on a proposal from the Commission and after consulting the European Parliament, to adopt measures to benefit the outermost regions, taking account of their economic and social situation. The fact that these regions are permanently disadvantaged by their insularity, remoteness from major markets, small size, difficult topography and climate, and their economic dependence on a small number of products, severely hinders their development and fully justifies the implementation of the approved measures.. A system has been established for this purpose, which, until 1 July 2014, will allow France to employ the variable taxation system known as dock dues in its four overseas departments for certain products produced in these overseas departments. This system is of fundamental importance for the economic stability of these highly remote regions, making it possible to retain local production and jobs. At the same time, the dock dues revenues allocated to the regions play an important role in supporting investment policies aimed at local development. In my opinion, it is therefore necessary to retain the dock dues tax exemption or reduction granted to the French overseas departments, and, at the same time, I believe it would be right to consider retaining these measures permanently in order to avoid creating a situation of economic uncertainty in these highly remote regions every 10 years.
in writing. - This report primarily deals with issues of concern to the French overseas departments. I think that the wider general point can be made that the EU has a duty to take decisions designed to ensure the economic well-being of all of Europe's outlying areas.
in writing. - (LT) I welcomed this document, because Article 349 of the Treaty on the Functioning of the European Union (formerly Article 229(2) of the EC Treaty) authorises the Council, on a proposal from the Commission and after consulting Parliament, to adopt specific measures for the benefit of the European Union's outermost regions, taking account of their social and economic situation. The fact that these regions are permanently disadvantaged by their insularity, remoteness from major markets, small size, difficult topography and climate, and their economic dependence on a small number of products, severely hinders their development and fully justifies the implementation of the approved measures. The Commission proposal, accompanied by a proposal for a Council decision, suggests, in the case of French Guiana, extending the list of products to which differentiated tax arrangements for dock dues may be applied by some 50 products. The European Parliament also supports the necessary step of making permanent, as of 2014, the exemptions from or reductions in dock dues granted in the case of the French overseas departments.
in writing. - Article 349 of the Treaty on the Functioning of the European Union (formerly Article 229(2) of the EC Treaty) authorises the Council, on a proposal from the Commission and after consulting Parliament, to adopt specific measures for the benefit of the Union's outermost regions, taking account of their social and economic situation. The fact that these regions are permanently disadvantaged by their insularity, remoteness from major markets, small size, difficult topography and climate and their economic dependence on a small number of products severely hinders their development and fully justifies the implementation of specially tailored measures. Such is the basis for the so-called 'dock dues' system, under which France is authorised, until 1 July 2014, to apply differential rates of the tax known as 'dock dues' to certain products manufactured in its four overseas departments (ODs). Given the importance of dock dues to the outermost regions I voted in favour of this report.
We agree with the Council, which has decided to introduce specific measures for the benefit of the outermost regions, taking account of their particular economic and social situation.
The fact that these regions are permanently disadvantaged by their insularity, remoteness from major markets, small size, difficult topography and climate and their economic dependence on a small number of products severely hinders their development and fully justifies the implementation of specially tailored measures. That is the basis for the 'dock dues' system, under which France is authorised, until 1 July 2014, to apply differential rates of the tax known as 'dock dues' to certain products manufactured in its four overseas departments.
We believe, in fact, that the 'dock dues' system is important for economic stability in the outermost regions, since it enables local production and employment to be maintained and provides valuable support for policies promoting investment in local development. We therefore endorse putting the measure on a permanent footing so that the outermost regions in question do not find themselves subject to economic uncertainty at 10-yearly intervals.
We therefore call for the exemptions from or reductions in 'dock dues' granted in the case of the French overseas departments to be maintained beyond 2014.
Dock dues are relevant in more than one way. They favour local production over imports. They therefore favour short transport routes over long ones. They protect local jobs and allocate the necessary resources to territorial authorities. As Mr Hoarau quite rightly mentions, dock dues must be made permanent in order to ensure stable revenues for local authorities.
EU treaties authorise the Council, on a proposal from the Commission and after consulting Parliament, to adopt specific measures for the benefit of the Union's outermost regions, taking account of their social and economic situation. The fact that these regions are permanently disadvantaged by their insularity, remoteness from major markets, small size, difficult topography and climate and their economic dependence on a small number of products severely hinders their development and fully justifies the implementation of specially tailored measures. This type of exemption makes complete sense in order to help these regions to better address their economic challenges. However, we believe that it is important that this type of exemption is made permanent, rather than having to be re-evaluated every 10 years, leaving the outermost regions in a situation of real economic uncertainty.
in writing. - The purpose of the proposed Council Decision is to authorise France to apply exemptions from or reductions in the tax known as 'dock dues' to certain products manufactured in the French Overseas Departments (DOMs). The annex to the decision contains a list of products to which tax exemptions and reductions may be applied. The reasons for adopting specific measures include isolation, raw material and energy dependence, the obligation to build up stocks, the small size of local markets and the low level of export activity. The measures are thus designed to strengthen local industry by making it more competitive - but why should this apply specifically in France? Could it be because that country has a dominant position in the EU and here in Parliament? I think it makes sense to consider such alleviating measures for all EU Member States. I abstained.
in writing. - (LT) Having properly evaluated the economic and social situation of the outermost regions, specific measures must be applied. It should be noted that permanent disadvantages such as the regions' remoteness and isolation increase production costs and the cost price of goods produced, and consequently the goods are not competitive. All of this severely hinders the regions' industry and development. Reductions in dock dues or exemption from them is one of the measures that promotes and sustains local economic activity and employment, and contributes to economic stability. Consequently, I believe that, in the case of French Guiana, it is advisable to extend the list of products to which differentiated tax arrangements for dock dues may be applied. This will help maintain local production of most goods, enabling such goods to remain on the market. Furthermore, the revenue from the dock dues underpins policies promoting investment in local development.
Article 349 of the Treaty on the Functioning of the European Union authorises the Council, on a proposal from the Commission and after consulting Parliament, to adopt specific measures for the benefit of the Union's outermost regions, taking account of their social and economic situation. The fact that these regions are permanently disadvantaged by their insularity, a situation all too familiar to the Portuguese residents of the Azores and Madeira, remoteness from major markets, small size, difficult topography and climate and their economic dependence on a small number of products severely hinders their development and fully justifies the implementation of specially tailored measures. Such is the basis for France's so-called 'dock dues' system, which has been found to be broadly positive in view of its goals, especially in terms of its positive impact on preserving employment. The Commission proposal, accompanied by a proposal for a Council decision, suggests, in the case of French Guiana, extending the application of this system to some 50 products. Parliament approves this proposal without amendment. In view of the particular characteristics of the economies of the outermost regions and bearing in mind that the 'dock dues' comply with Community law and stimulate these economies, I voted in favour of this report.
The fact that these regions are permanently disadvantaged by their insularity, remoteness from major markets, small size, difficult topography and climate and their economic dependence on a small number of products severely hinders their development and fully justifies the implementation of specially tailored measures. That means it is necessary to introduce specific measures for the benefit of the outermost regions, taking account of their particular economic and social situation. That is the basis for the 'dock dues' system, under which France is authorised, until 1 July 2014, to apply differential rates of the tax known as 'dock dues' to certain products manufactured in its four overseas departments. The dock dues system is crucially important to the economic stability of the outermost regions concerned. For one thing, it enables local production and employment to be maintained. For another, the revenue from the dock dues makes up almost half of local authority budgets in the overseas departments and is intended, and must continue, to underpin policies promoting investment in local development. I have voted in favour so that these regions can continue to develop further.
The 'dock dues' system aims to support the outermost regions, resulting in a system that applies differential rates of tax to certain products manufactured in the French overseas departments. This system supports regions where these types of measures can really drive the local economy, where there are often high rates of unemployment. As the rapporteur suggests, it is also important to consider putting these measures, which are currently uncertain, on a permanent footing as support mechanisms for regions with problems of this nature.
in writing. - Article 349 of the Treaty on the Functioning of the European Union (formerly Article 229(2) of the EC Treaty) authorises the Council, on a proposal from the Commission and after consulting Parliament, to adopt specific measures for the benefit of the Union's outermost regions, taking account of their social and economic situation. The fact that these regions are permanently disadvantaged by their insularity, remoteness from major markets, small size, difficult topography and climate and their economic dependence on a small number of products severely hinders their development and fully justifies the implementation of specially tailored measures. Such is the basis for the so-called 'dock dues' system, under which France is authorised, until 1 July 2014, to apply differential rates of the tax known as 'dock dues' to certain products manufactured in its four overseas departments (ODs). This report on the dock dues system follows the submission by France of a mid-term report on its implementation, in accordance with Article 4 of Decision 2004/162/EC.
I voted in favour of this proposal because I believe it can help support the development of certain maritime regions that are permanently disadvantaged by their insularity, remoteness from major markets, small size and difficult topography and climate.
The 'dock dues' system authorises France, until 1 July 2014, to apply differential rates of the tax known as 'dock dues' to certain products manufactured in its four overseas departments.
The report adopted today suggests that French Guiana can extend the list of products to which differentiated taxation may be applied by some 50 products. The Commission now needs to consider how to put the measure on a permanent footing from 2014 onwards so that the outermost regions in question do not find themselves subject to economic uncertainty at 10-yearly intervals.
I voted in favour of the Hoarau report, because I consider that dock dues are vital to the stability of the economies of the outermost areas in question. On the one hand, they help to maintain local production and employment in areas in which unemployment is close to 30% and, on the other hand, the revenue from them, which goes to the regions and accounts for between 37% and 48% of local community budgets in overseas departments, is designed to provide important support for investment policies for local growth and must retain that aspect.
The special circumstances of the outermost regions requires the adoption of specific measures, which take due account of their economic and social situation. The constraints and permanent difficulties that such regions face, such as their insularity, remoteness from markets and small size severely hinders their development and justifies measures that can help to reduce the impact of current constraints.
Indeed, this possibility is included in the Treaty on the Functioning of the European Union itself, which deals with the special status of the outermost regions in Article 349. Such is the basis for the decision on 'dock dues' measures, under which France is authorised, until 1 July 2014, to apply differential rates of the tax known as 'dock dues' to certain products manufactured in its four overseas departments. I believe that special attention should be given to the needs and difficulties of the outermost regions, provided this applies to the adoption of specific and appropriate measures for all the outermost regions of the EU that contribute to promoting employment there and in other outermost regions, and better integrating them into the European Union's internal market. I therefore voted for the document in plenary.
I would like to congratulate my colleague Mr Hoarau, the MEP from the Communist Party of Réunion, for his report on products that could benefit from an exemption from or a reduction in dock dues, which was adopted by the European Parliament by a very large majority: 652 votes in favour, 15 votes against and 4 abstentions.
This report recognises the particular difficulties faced by the ultra-peripheral regions: insularity, distance from large markets, superficial weakness and economic dependence with regard to a small number of products.
Parliament is drawing the consequences from this particular situation and is authorising France to provide, up to 1 July 2014, tax exemptions from dock dues for the four overseas French departments for certain products manufactured in those departments.
The report goes further, though, calling on the Commission to consider extending these exemptions beyond 2014 so that dock dues will continue to favour the competitiveness of local products, jobs and policies for investment in the overseas departments
The vote on this report shows, once again, that, if majorities in the European Parliament can come together on a number of issues, progress is possible.
in writing. - (DE) Taking into consideration the social and economic situation of the European Union's outermost regions, the measures implemented by the EU to provide them with support have so far been highly successful, including the exemption from or reduction in dock dues. A French interim report confirms the positive impact of these measures, which includes maintaining local businesses and, therefore, preserving jobs. For this reason, I have voted in favour of extending the exemption to a further list of products.
I am voting for this report, which is the result of complex negotiation among all the political groups, as it emphasises the importance of the universal obligations on social inclusion and calls upon the Commission to provide guidelines on the best way to adopt the revised Universal Service Directive. I would also like to stress the importance given to broadband access for everyone and the creation of the common European emergency number 112.
in writing. - I voted in favour of the resolution on universal service and the 112 emergency number. We MEPs believe that the European emergency number 112 can be a lifesaving number and that it should be smoothly operational throughout the Union. We urge the Commission to ensure that every section of society has access to this service, including people with disabilities and other vulnerable groups. To that end, it is important that the Commission and Member States improve the accuracy and reliability of caller location information under the new EU telecoms rules and upgrade the relevant technology with the ultimate goal of mandatory automatic location for all 112 calls. I support the rapporteur's view that it would be a great achievement to establish a 'reverse 112 system', i.e. an EU-wide, universal, multilingual, accessible, simplified and efficient interconnected system of warning and alerting citizens in the event of imminent or developing natural and/or man-made major emergencies and disasters of any type.
Numerous recent disasters have shown that alerting citizens and giving them early warning in the event of imminent major emergencies and disasters is necessary if material losses and the loss of human life are to be reduced. However, a large majority of Europeans are still unaware that the 112 emergency services number exists, even though it was introduced in 1991 to enable citizens to access emergency services such as fire, police and ambulance services, with it being the only emergency service number that can be called in every Member State in the European Union. This is why I encourage Member States to step up their joint efforts to inform the public about the existence of the 112 number and its use, especially by developing a specific, comprehensive communications strategy which deals with citizens' concerns and questions about how the system works. I voted in favour of this report.
I supported this own-initiative report, which aims to assess recent changes in relation to the concept of basic universal services enshrined in the Universal Services and Users' Rights Directive. It examines the possibility of extending universal access to broadband and stresses the need for coordinated approaches and adequate financing, taking account of the specific needs of vulnerable people and disabled consumers. This report also focuses on the single European emergency number 112, particularly on the visibility of this number and on citizens' awareness of it. It lays the emphasis on improving the efficiency of emergency lines in order to protect public health and ensure civil protection, to promote improvement in how calls are dealt with and to assess the quality of the assistance provided, from the time when the call is made to the time when action is taken.
in writing. - (GA) It is a fundamental right of everyone in the EU to have basic access to telecommunications infrastructure. Everyone in the Union must be able to enjoy the advantages of the digital era. Where there is no financial incentive for the private sector to implement the appropriate infrastructure, the Universal Services Directive ensures that the state will assume responsibility for making a basic service available to everyone. I fully support the 'Broadband for all' aim of the Digital Agenda and agree with the report's contents in relation to providing sufficient funds in order to achieve this. The 112 number is a service with significant rescue potential, but it is manifestly not familiar enough in the EU. If the people of the EU are not well aware of, and used to, this number, it is of little use. Everyone in the EU must have access to this number. A comprehensive review must be set up to improve the service and ensure that the European people have the information and the ability to use the 112 number in case of emergency.
in writing. - (LT) I welcomed this report. The introduction of the European 112 emergency number was aimed at increasing the protection of EU citizens and providing them with urgent assistance, using the same number in all EU Member States and ensuring the smooth functioning of the 112 emergency number throughout the European Union. However, the European 112 emergency number has not yet reached its full potential. A Eurobarometer survey published in 2011 reveals that barely 26% of EU citizens know that the 112 number can be used to call for emergency services, while 58% of citizens believe there is a lack of information about the existence of the emergency number. I welcome the call for the Commission and the Member States to further step up their information work so that the emergency number 112 reaches all EU citizens and travellers through the media, particularly the print and audiovisual media. During information campaigns, special attention should be paid to practical information, such as stressing that 112 is the European emergency number, reachable from fixed and mobile phones free of charge everywhere in the EU.
The concept of universal service was developed by the European institutions and defines a set of requirements of general benefit to be met by certain activities. The obligations set out are aimed at ensuring everyone has universal access to certain essential services of quality and at an accessible cost.
This report, for which I voted, is aimed at assessing recent developments related to the basic concept of universal service, as enshrined in the Universal Service Directive in the context of universal access to broadband. The report also focuses on the single European emergency number 112, created in 1991 in the context of the single market and the free movement of people, with the aim of enabling access to emergency services using one and the same number throughout the whole of the EU.
It is therefore important to make the emergency number 112 known, and improve the effectiveness of hotlines in order to safeguard public health and ensure effective civil protection. The Commission's decision to carry out a detailed study of the provision of internet services is equally important.
I voted in favour of the own-initiative report by Mrs Rapti because I believe she has produced a critical and constructive assessment of the recent developments in universal service (or the minimum set of services of specified quality to which all end-users have access at an affordable price, including universal broadband access) and the European emergency number 112.
For example, the report emphasises that making broadband availability obligatory will not automatically result in higher take-up, and therefore calls on the Commission and the Member States to reinforce measures to drive demand and stimulate take-up.
Moreover, I have to agree with the initiative to call on the Commission and the Member States to further step up their information work so that the emergency number 112 reaches all EU citizens and travellers through the media, particularly the print and audiovisual media, by means of information campaigns promoting it as the EU-wide emergency number,
in writing. - (LT) I voted in favour of this report, because the 112 emergency number must receive the support it needs to become the best means of protecting citizens' lives. The European Parliament has repeatedly stressed the need to raise awareness of the 112 emergency number and the fact that hitherto a poor quality of service has been provided to citizens through the 112 number. The latest edition of the Consumer Markets Scoreboard shows that, at EU level, the telecommunications market is one of the sectors with the lowest scores. Above all, the telecommunications market is one of the markets in which consumers found it most difficult to compare offers and experienced most problems. It also received the highest number of complaints. Internet access services also show a much greater price divergence across the EU. Internet service provision is actually the third worst ranking market in general and the market where the highest percentage of consumers have experienced problems, and where prices diverge widely across the EU. I therefore welcome the European Parliament's proposal for the Commission to carry out an in-depth study on internet service provision following the publication of the 4th Consumer Markets Scoreboard.
Twenty years have elapsed since the launch of the famous single European 112 emergency services number, an initiative whose existence has perhaps saved millions of lives. Although it has proved to be useful, the 112 number still has some further progress to make to be really effective. No matter how good an idea is, it must be adapted to the social context it is developing in and be revamped according to the real needs of the citizens it is serving. At the same time, an idea needs to receive the support it deserves for it to work. Both statements are valid in the case of the single 112 emergency number. I know countless people who have called this number when they have been in trouble. Fortunately, in the majority of situations that they can recall, they received the assistance they were expecting. The European Parliament, just like other stakeholders, has repeatedly stressed the need to raise the public's awareness of the 112 number and the poor quality of the services which have been provided so far to citizens via this number. I also share the sentiments of those stating that, like any good idea, this service needs to receive support so that it can deliver the maximum benefits to those pinning their hopes on it.
I fully endorse this report as it contains particularly important recommendations relating both to universal service and the single European 112 emergency number.
The proper implementation of the 112 emergency number can save many lives. We already emphasised this aspect even when we discussed the Telecom package years ago.
I think that it is absolutely essential for European citizens to be properly informed that this number exists so that they know which number they need to ring in an emergency when they are travelling in another Member State. Furthermore, I am pleased that this report urges Member States to improve the caller location facility as soon as possible to a few seconds after the call has been made. This aspect is of paramount importance as the speed of location determines the effectiveness of the intervention made by the emergency services. This aspect is technically feasible. Therefore, Member States and telecom operators must be willing to do it.
I think that investments need to be made in future-generation technologies to improve the 112 number by creating new applications which will enable data to be transferred by the emergency service so that it has as much information as possible available in real time prior to intervention.
I voted in favour because I believe that universal service obligations are important as a safety net for social inclusion. I support the Digital Agenda's 'broadband for all' objectives and am convinced that universal access to broadband helps citizens and businesses to reap the full benefits of the Digital Single Market, in particular by improving social inclusion. I believe that the European emergency number 112 can save lives and increase EU citizens' protection, and that the Commission should ensure that every segment of society has access to this service, including people with disabilities and other vulnerable groups.
I voted in favour of the report on universal service and the 112 emergency number because I believe it will have a major impact on various aspects of people's lives.
In particular, the report provides a wide-ranging assessment of the developments in universal service, which first and foremost includes the European emergency number 112. I believe it is extremely important to have a single emergency number that people can call in any country in the Union, especially since summer is approaching, a time when many Europeans visit other countries as tourists and on holiday.
Moreover, the Rapti report examines developments in various other sectors connected with public health and services for citizens. Among these I would like to highlight easier broadband access that takes account of the requirements of more vulnerable people and those with disabilities, by helping them in terms of service provision, equipment and affordable charges.
in writing. - The 112 number is a strategic and life-saving resource, and the EU needs to do more to promote this initiative.
Universal service should provide all citizens, even in the remotest and outermost areas, with access to services essential for their participation in society, at affordable prices and without distorting competition. This will meet the objectives of the Digital Agenda, which aim to bring basic broadband coverage to all Europeans by 2013, allowing them to reap the full benefits of the single digital market.
The creation of the European emergency number 112, in 1991, was of the utmost importance, as it enables citizens to access emergency services using a single number, regardless of the Member State that they are in. Unfortunately, the vast majority of Europeans are still unaware of it, on top of the poor quality of the service that has thus far been provided to citizens through the 112 number, with no significant progress observed since 2000. In view of the fact that several recent disasters have shown that giving the public early warning in the event of emergencies or imminent or developing major disasters is necessary if suffering and the loss of life are to be reduced, it is vital that the quality of implementing this support service in cases of emergency be improved, especially in terms of information, accessibility, interoperability and intervention times.
According to a survey carried out in February 2011, only 26% of EU citizens can identify spontaneously the 112 number as the number to call for emergency services, while 58% of EU citizens still believe that the public has not been informed about the existence of this number. As a result, access must be improved via new electronic communications technologies or broadband services, including for people with disabilities, the elderly and vulnerable groups. It is also necessary to handle emergency calls in foreign languages more effectively, against the background of EU citizens' increased mobility.
in writing. - (FR) I voted in favour of this report, which shows a Europe serving its citizens, especially those who have the least. The report by my fellow Member Mrs Rapti makes useful recommendations for improving universal services and the use of the European emergency number 112. I was particularly happy to see in it a request to the European Commission to grant increased financial support to local projects and to communities who are working to facilitate access to digital services, and in particular, free access to the Internet for the most disadvantaged people. Here is a concrete way in which Europe can work for the social integration of all. With respect to 112, this report brings to light the low awareness of this number among European citizens. Only 26% say that they can spontaneously identify it as the European emergency number. The European Commission and the Member States both need to make significant efforts to achieve the desirable objective of 80% spontaneous identification contained in this report.
I voted for the report on the universal service and the emergency number 112, as it provides for the development of a communication strategy aimed at increasing public awareness of the existence and use of the 112 number, along with measures to improve the accessibility, quality and efficiency of this service.
In a society like the West, where there is a proliferation of media and means of communication, and in which the technology associated with them is evolving at a great speed, it is clear that the lack of opportunities in some sectors of the population to use such means, and thus come into contact with others and the information that they provide, is a factor of social exclusion. The establishment of European targets for network coverage, especially broadband, requires coordination between the Union and the Member States, and between the latter and the operators, so as to achieve the desired universal coverage. I was unaware that the European emergency number was not adequately known, since in my country knowledge of it is quite widespread, and I hope that this situation will be reversed, in order to allow more people to have access to it and to the rescue and emergency services that it has available.
in writing. - (PT) The European emergency number, 112, was created in 1991 to complement national emergency numbers and make emergency services more accessible for all the EU Member States. However, according to a Eurobarometer survey, currently only 26% of EU citizens can spontaneously identify 112 as the number to call for the police, the fire brigade or the ambulance service in any part of the EU. I understand that this percentage should be at 80% by 2020. This service can save lives, and its universal reach is of the utmost importance for protecting the public, particularly in the context of free movement within the EU. In order to ensure the greatest possible efficiency and a better service for those in need, and to combat fake calls for help, I support the georeferencing of calls, forcing both mobile and fixed telecoms operators to automatically ensure the identification and exact location of the people making the calls. It is also important to promote an inclusive service, ensuring the technical conditions necessary to provide an adequate response to people with disabilities, including with hearing and speech impairments, as well as to citizens of all nationalities, and to cater for all foreign languages.
This report evaluates the provision of the European emergency number 112, and analyses developments in relation to universal access to broadband. It advocates the Digital Agenda's 'broadband for all' objectives, taking the view that universal access to broadband will improve social inclusion, create new opportunities for businesses and stimulate employment. The report is also in favour of the emergency number 112. We believe that universal service is important, including the European emergency number 112, which, moreover, has already merited initiatives from us in Parliament. For this to be more efficient, it needs to be more widespread and of better quality. According to the report itself, only 26% of the population is aware of this emergency number.
On the matter of information technology, we would like to call attention to the approximately 100 million people in the EU who are at risk of poverty. One does not need to be reminded of the obvious difficulties that these people will have in accessing the new technologies. Concrete measures and action are therefore necessary so as to enable access for everyone, regardless of circumstance, to the emergency number, broadband and all new information technologies.
I welcome Mrs Rapti's report, which aims at improving accessibility to the European emergency number 112. In a European Union in which people are travelling more and more for work or pleasure, millions of people might find themselves facing an emergency, and having a single, EU-wide number is certainly a great help. Among the aspects that the report seeks to emphasise, two that I consider very important are the coordination of approaches and the financing of universal service, bearing in mind the specific requirements of vulnerable people and consumers with disabilities. Furthermore, the 112 number does not replace the national emergency numbers, but offers a parallel service.
This report aims to evaluate both the provision of the European emergency number 112, and developments in relation to universal access to broadband.
The rapporteur supports the Digital Agenda's 'broadband for all' objectives, taking the view that universal access to broadband will improve social inclusion, create new opportunities for businesses and stimulate employment, just as she supports the emergency number and universal service.
We believe that universal service is important, such as the European emergency number 112. However, for this to be more efficient, it needs to be more widespread and of better quality, which requires special measures, as only 26% of the population is aware of this emergency number.
However, as we noted in the debate in plenary, this must not serve to increase social exclusion, as there are about 100 million people at risk of poverty, with poor access to new technology.
Concrete measures and action need to be considered so as to enable access for everyone, regardless of circumstance, to the emergency number, broadband and all new information technologies.
in writing. - (SK) The report assesses recent developments in relation to the conception of a universal service enshrined in the directive, and in the context of new developments in the area of universal access to broadband, coordinating approaches and financing them, taking into account the specific needs of vulnerable people and disabled consumers. The report also focuses on the emergency number 112, which was introduced to allow citizens to contact the emergency services by using a single number. The EU rules place an obligation on the state to ensure that citizens are able to connect to a public telephone landline network, and to have access to public telephone services with functioning Internet access. All States must ensure that consumers have access to information services, registers and public telephones, as well as specific measures for the disabled. The single European emergency number 112 was introduced in 1991 in connection with a directive of the EU Council of Ministers, and attention is also given to it in the Universal Service Directive. The need to raise awareness of the 112 number has been emphasised repeatedly, and the poor quality of the services provided to citizens so far through the 112 number has been pointed out. In my opinion, we should provide more support for the 112 number in order to give citizens the greatest possible benefit, because if we do not, the number will lose its justification.
Mrs Rapti's report on the development of the universal service also takes into account the specific requirements of vulnerable people and consumers with disabilities. Given the importance of the subject and the sensitivity with which it has been treated, I confirm my vote in favour.
More must be done at EU level to promote the '112' emergency telephone number. According to a survey recently conducted by Eurobarometer, only 26% of people in the EU understand that '112' is the number to call in an emergency. That number is extremely useful and important for individuals and families while on holiday in Europe during the summer.
How many Europeans know that '112' is the European emergency number that they can call without charge from either landlines or mobiles anywhere in the Union?
According to a very recent Eurobarometer survey, only 26% do, while 58% believe people in their country are inadequately informed about it. With today's vote, Parliament urges the Commission to enhance the service offered by the '112' number so as to ensure that it operates smoothly in all the Member States. It is essential that this number should be really easy to access, even by the most vulnerable groups, particularly those with hearing difficulties, speech impediments or other disabilities.
The Member States, too, should undertake information and communication campaigns, targeting the most appropriate places for promoting awareness, such as schools, universities, pharmacies, outpatients' departments, stations, airports, etc. In addition, establishing 11 February every year as 'European 112 Day' can help promote this emergency number, which will be a real life saver once it is widely adopted.
in writing. - I voted in favour of this report because the 112 service is key in ensuring affordable access to basic telecoms services, preventing social exclusion, offering social protection guarantees and ultimately acting as a lifeline to all EU citizens irrespective of where they are in the Union. Unfortunately, a recent survey has revealed that this system is not being fully utilised and that European citizens are still largely unaware of the existence of the 112 service: the EU average with regards to the EU citizens' knowledge of the 112 service as the EU-wide emergency number stands at just 26%, with countries like Malta falling below the average at 20%. Henceforth, Member States should focus on ameliorating this system by increasing the number of dedicated lines at call centres, develop a new software system aimed at monitoring the call handling system and step up efforts in improving and doubling the availability of human resources. On the side of the Commission, there needs to be development of a more targeted and far-reaching communication strategy which addresses the preoccupations and queries that citizens face with regards to the mechanics of the system; any action plan must necessarily take into account persons with disabilities and other vulnerable groups.
in writing. - (FR) An emergency number which can be used anywhere in the European Union is an idea that I believe in. The number 112, which is accessible 24 hours a day, seven days a week, whether you are in Lisbon or Ljubljana, allows you to contact the emergency services under any circumstances. Yet despite this, Europeans are unaware of this number, which constitutes one of the most tangible achievements of the European Union. Given this assessment, I voted in favour of this resolution in order to promote the visibility of 112 among European citizens, in particular by displaying this number in all pharmacies and surgeries. Furthermore, the resolution intends to make caller localisation easier, since it is not yet completely reliable. A greater level of awareness among citizens, and improved technology - these two things should in the coming years make 112 an essential tool in the life of Europeans.
The emergency number 112 needs to be better known by our fellow citizens, as it enables the saving of lives. Today, the European Parliament wanted to improve communication in the Member States concerning this number, and I am glad about that.
Good reflexes can save lives, whether we are talking about an accident or an illness, when we are faced with the unexpected, when we are faced with distress or when we are faced with danger. 112, which is still too little known, is the single European emergency number. Everyone should have this number memorised. 112 is the single number for calling the emergency services - ambulances, firefighters, mobile accident units or police - 24 hours a day, seven days a week, wherever you are in Europe, however you make the call. One aspect of everyday life in Europe is knowing that millions of people can encounter a problem when travelling within a Member State of the Union. It is pointless to memorise the emergency number of every country in the Union; a single one is enough: 112!
The single European emergency number 112 is a service that aims to ensure rapid access, free of charge, to emergency services for everyone throughout Europe, thus markedly simplifying access to the service, especially for people who are abroad.
Adoption of the Rapti report is Parliament's response to Europeans' scant knowledge and awareness of the potential of this service. This lack of information is certainly worrying.
Among the aims of the European Parliament resolution is in fact to carry out an effective information and awareness-raising campaign in key locations such as doctors' surgeries, pharmacies, schools, airports and stations, as well as to call for improvements in the quality, efficiency and accessibility of the single service, thus ensuring easy access even for people with disabilities and vulnerable individuals.
By providing the Commission with clear guidelines on how to improve use of the universal service, we have taken a step forwards in protecting people who live and travel in the Union, with particular attention to social and geographical inclusion.
I voted in favour of the report by my colleague, because it underlines well how fundamental the duties of universal service are as a safety net for social integration in the case of market dysfunction. The region that I represent is made up of rural and isolated areas. Citizens who live there must never be allowed to become victims of social exclusion; they must be able to benefit from affordable access to essential basic telecommunications services. To ensure this, the Commission must in particular allocate increased financial support to local projects allowing the opening up of such services.
Finally, as the summer holidays approach, it is worth highlighting the existence of a single emergency number which is valid throughout Europe, 112. This number is still too little known, but we still need to ensure that the system that has been introduced is also accessible to the most vulnerable people, disabled people in particular. The Member States have a great responsibility: they must ensure that this system is improved for the purposes of protecting citizens.
in writing. - Given increased mobility throughout the EU for business, work and leisure, it is clear that the 112 emergency number can be an important tool for allowing citizens to contact the emergency services anywhere with minimum fuss. It is equally clear that, for the tool to be effective, citizens must be aware of its existence. However, as the report rightly notes, individual Member States have existing, long-standing emergency numbers, and it is important that the two systems must be allowed to operate in parallel.
in writing. - (LT) I welcomed this document, because the report intends to assess developments related to the basic concept of universal service as enshrined in the Universal Service Directive, taking into account new developments, including universal access to broadband, coordination of approaches and financing, and the specific needs of vulnerable social groups and disabled consumers. The report also focuses on the single European emergency number 112, introduced to enable citizens to call the emergency services by using one and the same number from anywhere in the EU. There is a need to raise awareness of the 112 emergency number and the fact that hitherto a poor quality of service has been provided to citizens through the 112 number. The 112 emergency number must receive the support it needs to become the best means of protecting citizens' lives, otherwise the results may outweigh all its benefits. However, I believe that internet access services also show a much greater price divergence across the EU, and this must be reduced. I believe that the Member States must take the necessary steps to reduce the number of unsuccessful emergency-call attempts, shorten call set-up and response times and reduce the number of hoax calls.
Access to telecommunications services is essential for the development of modern societies in the EU Member States. The introduction of universal broadband coverage provides us with opportunities to compensate for imbalances between the various regions of Europe. However, I agree with the rapporteur that it cannot be consumers themselves who bear the burden of the measures we take. The report raises the key issue of improvements to the emergency number 112. A uniform system makes the emergency services more effective and has helped to save lives on more than one occasion, and hence it is highly recommended that the EU institutions should support it.
in writing. - (CS) The report generally gives an objective description of the current situation regarding universal services in telecommunications. I particularly applaud the fact that Parliament is aware of the importance of retaining a market environment in the area of telecommunications. The report itself demonstrates this in emphasising the need to avoid market disruption when enforcing the revised directive. Despite the fact that the report is on the whole balanced, I am slightly concerned about the call it makes to the Commission and the Member States to strengthen measures in support of demand and the introduction of new services, rather than just providing connectivity. In my opinion, this shows a failure to understand the role of the state in the area of telecommunications and in broadband connectivity policy. If the state is to function transparently and to avoid disrupting competition and market mechanisms, it can only support the natural development of broadband connectivity by providing high-quality e-government, e-health or e-learning services, in other words a high-quality offering. Any other measures to increase demand for broadband connectivity are almost always at the expense of the proper functioning of the market, and they disrupt competition to a lesser or greater extent.
Since 1991, '112' has been the European emergency number that has enabled many people to get help in situations of dire need.
Voting in favour of Mrs Rapti's report today means promoting this instrument of assistance, which has helped to save a great many human lives, so that it is known and used in all EU countries as a single number to call to contact the emergency services anywhere in the Union.
To that end we need to strengthen initiatives to ensure that disadvantaged groups have digital access, by providing connections with free Internet access, not least in public buildings. Promoting investment in broadband may be a highly significant factor in achieving full use of the 112 number in all countries and in all areas that are often difficult to reach (mountains, rural areas and islands), so as to protect people by giving them the right to swift, appropriate assistance.
in writing. - (RO) This motion for a European Parliament resolution on universal service and the 112 emergency number is important because its aim is to evaluate the 112 system in order to improve it, which may help save more human lives in emergencies. The European Parliament has repeatedly stressed both the need to educate the public about the importance and role of the 112 emergency number and the poor quality of the services which have been provided to citizens via this number. Therefore, this evaluation will be able to suggest new methods for raising citizens' awareness and ways of improving the 112 service. This resolution is also intended to facilitate the implementation of this 112 system on broadband (Internet), thereby making it easier for citizens to adapt to current requirements.
in writing. - I voted for this report, which intends to assess recent developments related to the basic concept of universal service as enshrined in the Universal Service Directive and in the context of new developments, including universal access to broadband, coordination of approaches and its financing, taking into account the specific needs of vulnerable people and disabled consumers. The report also focuses on the single European emergency number 112, introduced to enable citizens to call the emergency services by using one and the same number from anywhere in the EU.
We consider it important to deploy and provide affordable access to basic telecommunications services, in order to promote social inclusion and competitiveness in the European Union.
Our target is to make broadband available to all Europeans by 2013, while taking care not to impose extra burdens on them. We are of the opinion that the following are necessary: creating a digital single market; greater interoperability; boosting Internet trust and security; much faster Internet access; more investment in research and development; enhancing digital literacy skills and inclusion; and applying information and communications technologies to address the challenges facing society.
In 1991, the creation of the single European emergency number '112' enabled Europeans to access all telecommunications services permitting voice calls to national emergency numbers. We believe, however, that we still need a better campaign to inform people and make them aware of the functionality of the 112 number, in view of the poor service that the number has provided until now.
Lastly, we support the Commission's decision to carry out an in-depth study on Internet service provision.
This report is aimed at assessing recent developments related to the basic concept of universal service as enshrined in the Universal Service Directive and in the context of the new developments, including universal access to broadband, coordination of approaches and their financing, taking into account the specific needs of vulnerable people and disabled consumers. The report also focuses on the single European emergency number 112, introduced to enable citizens to call the emergency services by using one and the same number from anywhere in the EU. It is essential that the number 112 is given the support that it deserves, for the good of the public, as otherwise it will become useless.
Wherever you are in the European Union, you can access emergency services by dialling 112, the single European emergency number. However, only 26% of the citizens of the Union can spontaneously identify 112 as the emergency number in the Union.
Starting now, the Commission and the Member States must intensify their information campaigns so that the emergency number 112 is known by all the citizens of the Union and people who travel there, and they must organise and support promotional and public awareness activities. It is also essential to ensure that each segment of society has access to this service, including disabled people.
Significant improvements are required in the precision and reliability of information in relation to caller localisation. The emergency intervention services must ensure better coordination among themselves at national level, across borders and at European level in order to achieve the highest level of efficiency. Performance indicators must also be established concerning the quality of the 112 service, taking account in particular of needs regarding accessibility, multilingualism and high-quality and timely interventions.
With the development of the European Union and the removal of individual barriers to residence for EU citizens, it is also necessary to secure a single system for citizens and consumers living within the framework of the single market. The European emergency number 112 has a clear justification in this context, since it has great potential for saving lives and for the overall protection of EU citizens. It is therefore necessary to ensure access to this service for all levels of society, including disabled people (people with impaired hearing or speech etc.) and other vulnerable groups. It should therefore be a priority for the EU in the near future to increase awareness of the emergency number 112 and to increase its smooth operation throughout the Union, even in the most remote regions. For the reasons mentioned above, I support the position of the rapporteur.
in writing. - The rapporteur suggests that a series of measures be taken to improve public awareness of the 112 number. I fully support the rapporteur but I would like clarification on precisely what measures should be taken.
I voted in favour of this resolution, because the single European emergency number must function effectively, even in the remotest corner of Europe, so that, in the event of an accident, it is possible to call the emergency services free of charge. This is a vitally important service which must be of a particularly high quality. This emergency number must become the best means of protecting people's lives, and consequently needs to receive proper funding. Emergency services in every Member State must receive accurate and reliable caller location information, so that an emergency response can be provided in a timely manner. It is very important to ensure that vulnerable social groups and disabled people have suitable access to these services. Issues relating to technology and coordination need to be addressed as a matter of urgency. The number of unsuccessful emergency-call attempts must be reduced to a minimum, while call set-up and response times need to be lightning fast, because sometimes even a few seconds can mean the difference between life and death. Every European must know this number. Every Member State must increase public awareness, by using the media and other awareness-raising measures. The Member States must also cooperate more effectively with each other, by exchanging information and best practices. In the meantime, the Commission must take steps at EU level to develop a communication strategy, and establish key performance indicators and guidelines.
Every three years the Commission reviews the scope of the Universal Service Directive to adapt it to new requirements and to the increasingly essential role played by technology in providing people with assistance. The purpose of the universal service and the single European emergency number (112 - a single number for all countries in the Union) is to improve the safety net where basic social services are not guaranteed, to prevent social exclusion by ensuring access to essential services for rural communities and low-income groups, and to improve access to emergency services for people with disabilities. I voted in favour of the resolution because I also believe that the 112 number and the emergency services in general need to be given the prominence and the publicity they deserve for the role they can play in people's daily lives.
I voted in favour of the European Parliament resolution on the emergency number. The 112 number is a number that may save the lives of hundreds of European citizens who fall victim to accidents or illness. However, the problem is that, although this number has existed for several years, only 26% of EU citizens actually know that it exists. If this instrument is to become more flexible and practical, considerable improvements are needed in terms of automatic caller location identification, especially on roaming calls. These improvements call for additional resources, which it is hard for countries in economic difficulty, such as Greece, to find.
This report, for which I voted, is aimed at assessing recent developments related to the basic concept of universal service as enshrined in the Universal Service Directive and in the context of new developments, including universal access to broadband, coordination of approaches and their financing, taking into account the specific needs of vulnerable people and disabled consumers. The report also focuses on the single European emergency number 112, introduced to enable citizens to call the emergency services by using one and the same number from anywhere in the EU. Parliament and many stakeholders have repeatedly stressed the need to raise awareness about 112. A mention has also been made of the poor quality of service that has thus far been provided to citizens in certain Member States through the 112 number. I agree with the rapporteur that it is essential that the number 112 is given the support that it deserves, for the good of the public, as otherwise this instrument runs the risk of becoming useless.
in writing. - (RO) According to the Eurobarometer survey published in February 2011, only 26% of EU citizens can identify spontaneously the 112 number as the number to call for emergency services in the EU. The survey also highlights that 58% of EU citizens still believe that the general public in their country has not been provided with sufficient information about the existence of the 112 emergency call number. This report helps improve access to emergency services for people with disabilities and specifically raise the awareness of travellers, and imposes stricter obligations on caller location information, as well as on accuracy and reliability criteria in order to ensure the same response and treatment as in the case of calls made to national emergency numbers and where there is no access to technological facilities.
I voted for this report because the 112 number must be given the support it deserves to ensure the maximum benefits in terms of protecting citizens' lives. Otherwise, it would become redundant.
in writing. - I welcome this report and the value of the '112' number. I would propose that all EU airports, seaports and border crossings prominently display signs showing that '112' is the phone number for emergency services throughout the EU. These signs should be displayed in arrival and departure areas, and at security points including passport control, to promote awareness of the service. With schools closed for the summer holidays and families heading off on their vacations it is important that people be aware of the '112' European Emergency Number. More must be done to promote awareness of this number and to improve the effectiveness and quality of emergency call systems. With the right technology upgrades dispatchers could be informed within seconds of the location of callers and we should look into this. That the number can be dialled anywhere in the 27 Member States of the EU and gives access to the police, ambulance, coastguard and fire service is an invaluable service and of vital importance to holidaymakers.
The Universal Service Directive was aimed at defining a set of universal services which, as the name suggests, should be provided to all citizens according to a good cost-benefit ratio. In the current context, investment is being made in broadband as an instrument supporting a networked economy at the service of European citizens. It is important, however, not to lose sight of other instruments that should be universally accessible. Beyond the mere provision of access to telecoms, this includes investment in the single European emergency number 112, which is especially at the service of those who find themselves in a situation of heightened vulnerability due to a range of reasons, such as a pathology that makes them more vulnerable or an accident when on holiday. A comprehensive reading needs to be carried out in order to fulfil the role of a Europe at the service of its people.
in writing. - (FR) Awareness and reliability - these are essentially the two messages sent out by the vote at noon on the resolution concerning 112, the European emergency number. The main message is that we need to promote awareness of 112, a free number accessible everywhere in Europe. That is the most important challenge. The task is immense, given that only 26% of Europeans can identify 112 as the emergency number in the Union, with enormous differences depending on the Member State in question. It is precisely these Member States who can make up for this lacuna through global and targeted campaigns focusing on awareness, information and promotion.
The next issue is reliability, particularly in relation to the precise and automatic localisation of the caller. This information is essential for ensuring the best possible reaction time by those who carry out the initial intervention. Everyone is aware of the imperative need for an emergency number which is reliable, both at home and abroad. Much has been done, but much remains to be done to make 112 a reflex response for every European citizen facing an emergency.
Although, since 1991, the European emergency number 112 has enabled the saving of lives and better protection of citizens, most of them are still unaware of this number. This report makes some interesting proposals to ensure broader awareness of 112 among citizens; for example, using airports and stations, as well as surgeries and pharmacies, as privileged points for disseminating information on 112.
The report also calls on the Commission and the Member States to step up their efforts in order to increase awareness of 112 among disabled people using means of communication that are well-adapted to their needs. That is the basic principle behind an idea that I supported through an amendment while the draft report was being scrutinised in the parliamentary committee, and I am pleased that it has been retained in the final report.
The report also calls on the Commission and the Member States to facilitate citizens' access to this number - in particular by considering the possibility of using text messages - as well as to improve the quality of emergency services - in particular by shortening intervention times and by developing geolocation for callers. I think that this is crucial.
in writing. - In favour. The report intends to assess recent developments related to the basic concept of universal service, as enshrined in the Universal Service Directive and in the context of the new developments, including universal access to broadband, the coordination of approaches and its financing, taking into account the specific needs of vulnerable people and disabled consumers. The report also focuses on the single European emergency number, 112, introduced to enable citizens to call the emergency services by using one and the same number from anywhere in the EU.
I voted in favour of this report because I believe it is useful to encourage policies that provide an opportunity to adapt certain kinds of services to the needs of the times without introducing extra burdens for people to bear.
The single European emergency number '112' must be given the support it deserves so that it can effectively improve people's lives, and it is also necessary to remedy the poor quality of service that the number has provided so far.
In relation to consumer markets, I welcome the Commission's decision to carry out an in-depth study on Internet service provision, following publication of the fourth Consumer Markets Scoreboard.
I support this own-initiative report inasmuch as it has set itself the objective of assessing recent developments in the universal service, including access to broadband, coordination of approaches and its financing, taking into account the needs of people with disabilities.
Furthermore, the report addresses the subject of the single European emergency number '112', for which it sets itself the objective of ensuring accessibility for users with disabilities and improved management of the service with new technology platforms. The promotion of social inclusion and competitiveness are two areas towards which Europe is leaning, in line with the objectives of the Europe 2020 strategy.
It was important for me to support this report because it emphasises the importance of 112, the single European emergency number. 112 allows you to call rescue services, ambulances, firefighters, mobile accident units or the police, 24 hours a day, seven days a week, wherever you are in Europe, and whatever means you use to call them: for example, a mobile telephone, a fixed-line telephone or a telephone box. 112 does not replace national emergency numbers, but works in parallel with them. In an emergency, having good reflexes can save lives. Unfortunately, this number is still too little known. The Rapti report allows us to take stock of the current system, and in particular its financing, call management - response time, calls in foreign languages, caller localisation, and so on - and the quality of access to the service for vulnerable or disabled people. 112 is one initiative that shows that Europe can be extremely useful and can simplify the lives of citizens. We must develop and promote this service.
I voted in favour of adopting the report on the emergency number 112, which saves Europeans' lives on a daily basis. I am in favour of the EU continuing to provide support for its increasingly effective operation. Implementing the idea of a single joint European emergency number has been an undoubted success for the EU. The number was introduced almost 20 years ago, but in February 2011, according to Eurobarometer, only 26% of Europeans knew of its existence and were able to name it as the emergency number which makes it possible to contact the police, fire brigade or ambulance service from anywhere in the EU. The Member States should therefore take more effective steps to disseminate information about the 112 number. Early education is of particular importance. I am in favour of greater financial support for educational projects involving the youngest members of society. We must teach children to respond appropriately in dangerous situations, including the proper use of emergency numbers and what information they need to give to the operator.
in writing. - (NL) This report aims to ensure that remote rural areas and citizens on a low income have access to basic telecoms services, referred to as the universal services. As the report says, this is necessary in order to promote social inclusion and social integration. As far as the Dutch Party for Freedom (PVV) is concerned, social policy of this nature should remain a national matter and should not be subject to European policy.
The proposal to lay broadband in every nook and cranny of Europe is also absurd. It would be like connecting every village in Europe via a four-lane motorway. The Netherlands has excellent Internet connections - we do not need a European policy in this area.
Furthermore, the PVV endorses the importance of awareness of the 112 emergency phone number as the European number to call in the event of an emergency. It is the responsibility of the Member States to make this known to the public. The Member States are in the best position to choose for themselves what instruments to use to increase public awareness of the 112 number. For that reason the PVV will not be supporting the proposal for a European policy in this area.
This report is about the importance of the single European emergency number 112, with emphasis on its visibility and awareness among citizens. The effectiveness of hotlines, call handling and the quality of care after a call to the 112 number need to be improved. The adopted text was created with the aim of assessing the concept of universal service as enshrined in the Universal Service Directive. The Member States should ensure a universal service for all technologies related to access to broadband. The Commission is called upon to ensure that the 112 number is effectively operational throughout the EU, and accessible to the entire public. It is worth emphasising the need for the number to be accessible to people with different disabilities and vulnerable groups, by providing devices for hearing- or visually-impaired users, text relay or sign language services, or other specific equipment. In view of this, it seems to me to be fitting to improve the reliability of information about the location of the caller. It will also be vital for the new European rules on telecoms to decide on the updating of existing technology in order to improve automatic call localisation.
The 112 number is one of the most useful things we have achieved by working together, and it has meant that EU citizens feel safer, regardless of exactly where they are. However, much remains to be done. Not only do we still need to make people aware of the existence of this number, but it is also necessary to extend its scope and improve its operation, as stated in the resolution adopted today.
in writing. - (DE) I have voted in favour of this report. After many years, the fact that the single European emergency number, 112, is now available throughout Europe and on the mobile phone network represents a major success. However, in the long term we still need to ensure that all telecom service providers offer this number free of charge to the Member States. This project has produced significant added value for Europe.
in writing. - (DE) The Consumer Markets Scoreboard shows that the telecom market and Internet service providers receive the most complaints. The provision of the single European emergency number, 112, should allow EU citizens to call the emergency services at any time and from any location, however inaccessible. The review every three years of the Universal Service Directive should also make it clear whether further improvements are needed. The intention of the Europe 2020 strategy is to make broadband services available to every EU citizen by 2013 and faster broadband by 2020, with the aim of improving social inclusion and competitiveness. I have voted in favour of this report.
I supported the motion for a resolution during today's vote. After the consultations I held last year with rural homemakers' clubs, I know how important access to universal services is in rural areas. The directive on universal service will prevent social exclusion, since one of the things guaranteed by its provisions is that citizens of rural areas will have access to basic and essential telecommunications services at favourable prices. This will undoubtedly help to raise awareness of the emergency number 112.
The latest Eurobarometer survey published in early 2011 shows that only 26% of EU citizens know that they should dial 112 if they want to call the emergency services within EU territory, and 58% of EU citizens still believe that the residents of their country have not been properly informed about the existence of the emergency number. This is a very alarming situation. As a rule, EU citizens know the number to call for the police, fire brigade or ambulance service in their own Member State, but if they are abroad and have to call for assistance, they are helpless.
I am voting for this report, and I welcome in particular the agreement that has been reached on consumer access in terms of access, quality and information, and which safeguards the role of traditional trade. The most significant proposed amendments, and those which add to the value of this report, are undoubtedly those of the Group of the Progressive Alliance of Socialists and Democrats in the European Parliament (S&D Group) in relation to improving working conditions, combating the parallel economy of the retail sector and the implementation of suitable labour and social legislation in the fight against tax evasion and the black market, with the aim of maintaining levels of employment and investing in training for workers.
Last July, the European Commission published a report on monitoring the retail and distribution market. Its aim was to propose a review of the sector by analysing its economic, social and environmental performance, so that an assessment could then be made of the improvements that needed to be made. Our colleague Mrs Corazza Bildt has prepared a report on behalf of Parliament. It calls, in particular, for an integrated European action plan for the sector in order to encourage retailers and suppliers to engage in an active dialogue that can lead to innovative solutions with the support of the European Union. As I support the general orientation of the report, I voted in favour of it.
in writing. - (LT) I voted in favour of this report. EU citizens are as yet unable to exploit all the advantages offered by the single market, such as choosing goods and services at competitive prices. This is particularly true in less economically developed Member States, where people have to pay similar prices for goods and services as those living in countries that have made greater economic progress. This largely happens because the market is focused on wholesale trade, which is able to offer more favourable prices thanks to its large market share. Today we have the problem that divergent interpretations of EU single market legislation are being applied in the Member States, which fundamentally impedes free movement of goods and services in the EU and creates additional costs for consumers and retailers, in particular SMEs, thus limiting the potential usefulness of the single market to European citizens and the business world. I agree that the Commission needs to further analyse price differences in the EU, using adequate statistical tools, in order to ensure greater price transparency and comparability for consumers, without prejudice to national fiscal and labour market rules, thereby promoting more enlightened choices and greater confidence in cross-border trade.
The retail sector represents 20% of Europe's small and medium-sized enterprises (SMEs), generates 4.2% of EU Gross Domestic Product and employs almost 20 million people. This is a key sector for the revival of the single market and for achieving the goals of the Europe 2020 strategy. Despite the progress that has been made in this area, this report, which I voted for, calls for the adoption of measures to strengthen the retail market, namely: opening up markets to businesses and removing the obstacles and difficulties that many businesses face, especially SMEs; exploring the full potential of e-commerce, while strengthening the trust of businesses and consumers, and improving the Single European Payment Area in order to develop a payment service available for all types of cards, thereby increasing transparency in transaction costs and removing unjustified interchange fees; and ensuring faster bank transfers within the EU. Finally, I would like to highlight the idea of the Commission tabling a European Plan of Action for Retail, to define a strategy to address outstanding issues, with recommendations at a sectoral level.
I voted in favour of this report on a more efficient and fairer retail market.
The document expresses and advocates many of the principles that the Lega Nord has always put at the heart of its programme, particularly as regards defending small and medium-sized enterprises (SMEs) and small retailers.
Among the various aspects highlighted by the report, I particularly welcome the points that express the concern felt by SMEs at the growth of shopping centres and the decline of local shops and markets. Similarly, I particularly welcome the report's aim of stressing that SMEs constitute the backbone of the European economy and have a unique role to play in creating jobs. I also welcome the rapporteur's aim of denouncing unfair practices that affect small retailers and, in many cases, consumers themselves. For the reasons given above, my vote was decidedly in favour.
in writing. - (LT) I voted in favour of this report, because it is about creating jobs by removing borders, barriers and burdens to trade in Europe. The retail sector is a pillar of the European economy, because this market employs almost 20 million people and represents 20% of Europe's small and medium-sized enterprises (SMEs). Too often, new national barriers are raised to protect jobs and SMEs. Instead, trade barriers in Europe should be removed to promote jobs and SMEs. Nonetheless, the legitimate concerns of people losing jobs and SMEs losing business have to be taken seriously during the financial and economic crisis. Dialogue must be intensified at all levels to improve understanding, restore confidence and address difficulties. I agree that the time has come to recognise the retail sector's achievements, specific problems and challenges. I therefore agree with the call made by the European Parliament to develop an integrated European action plan for retail, to establish policy guidelines and provide concrete proposals on the best way of addressing outstanding issues.
I welcome the spirit of this report, the aim of which is to support the removal of obstacles to the free movement of goods and services.
I voted in favour of this document, which also has the merit of seeking to streamline current legislation and to take action against restrictive national measures, which are often damaging and costly for small and medium-sized enterprises. The European Union must take decisive action to remove the protectionist obstacles that restrict enterprises' access to the single market. At the same time, it must encourage any initiative that can reduce market dominance by a small number of actors, thus ensuring contractual freedom and protecting consumers.
I agree with the approach suggested by the rapporteur of setting up a system of self-regulation involving retailers and the supply chain, while the EU should focus on public-private partnership measures.
Lastly, we need to increase the penetration of e-commerce, which can reduce the distance between consumers and products, and to introduce policies designed to restore confidence in the economic system by harmonising intra-EU payments and providing businesses with a system that is no longer fragmented and costly.
I think that this is an excellent report because of its conciseness and the quality of the solutions proposed in it. The retail market is particularly important not only in consumers' everyday lives, but also for jobs in the EU. This is why I believe that making this market more efficient is a priority. I feel that the form of dialogue between all the actors in the distribution chain, suggested by the rapporteur for resolving the current problems affecting the market's operation, is actually the most suitable and constructive. I support the notion of creating a European payment area in the true sense of the term by harmonising payments within the EU, thereby reducing the commission on these payments. Furthermore, I too think that efforts to offer consumers' freedom of choice must be stepped up. We need to encourage not only e-commerce but also small local stores which can meet the demands of certain consumers. Last but not least, this report tackles in a logical manner the issue of unfair commercial practices and competition on the retail market. It is very true that sometimes large operators can abuse their market power. However, I believe that we need to look at the bigger picture and not ignore that large operators too are possibly victims of unfair practices.
I voted in favour of the report by Mrs Corazza Bildt since it represents a significant step forwards in modernising the retail and distribution sector.
I particularly welcome the non-regulatory line proposed by the rapporteur, which places the emphasis on exploring other means before resorting to new regulation. The report shows, in fact, that appropriate rules exist but inadequate enforcement hinders free movement. At the same time, the interests of European traders and entrepreneurs need to be protected by means of a fully operational single market in which the barriers that prevent it from operating smoothly are removed.
In this respect it is essential to mention two important pieces of legislation that help to stimulate the growth of operators in the sector: the Single Market Act and the Small Business Act. Their aim is to 'simplify life for small and medium-sized enterprises' by reducing the administrative burdens they bear. All this must be governed by the principle of subsidiarity.
Lastly, a section that deserves special attention is the one on improving efficiency and sustainability by encouraging the retail sector to invest in innovative solutions for logistics and transport, energy efficiency, packaging and waste disposal.
The retail market undoubtedly functions as a driver of growth, competitiveness and employment in Europe, and it can make a key contribution to achieving the objectives of the EU 2020 strategy. It is essential to build a more efficient, transparent and fairer retail market through an active contribution from the retailers and suppliers themselves, to be complemented at Community level through strengthening of coordination among the different policies and adopting a comprehensive and long-term approach to this sector.
We have to tackle the remaining obstacles to the free movement of goods and services in the EU, especially the existence of more restrictive national rules, divergent interpretations and inadequate enforcement of these rules, which end up limiting the potential of the single market at the service of European citizens and businesses. At the same time, competition rules must be applied properly to prevent abuse of a dominant position or unfair trade practices, and if necessary provide the opportunity for access to simpler, less time-consuming and more transparent infringement procedures. I am in favour of Mrs Bildt's excellent report, along with its call for the drafting of an integrated European Action Plan for Retail.
in writing. - (PT) The smooth functioning of the internal market is crucial to growth, competitiveness and employment. It is therefore important to remove all obstacles to its smooth operation, particularly at the level of the retail sector, which employs nearly 20 million people, generates 4.2% of the EU's Gross Domestic Product, and represents 20% of European small and medium-sized enterprises. The report identifies five priority areas for a more efficient retail market: (i) ensuring greater competitiveness and growth, and boosting employment; (ii) removing existing obstacles to the free movement of goods and services; (iii) opening up market access to consumers and businesses; (iv) addressing contractual and commercial practices in business-to-business relations; (v) enhancing efficiency and innovative practices. I believe that it is imperative to remove barriers and ensure that the internal market functions effectively as a way of boosting growth and employment in a post-crisis Europe.
The sector of small and medium-sized enterprises, which includes retail, obviously has a key impact in boosting the economy, especially in terms of promoting employment and the so-called middle class. The retail trade is of paramount importance for economic and social cohesion, so I support the call for the drafting of an integrated European Action Plan on Retail, with a view to defining a framework of action with concrete and pragmatic proposals for resolving outstanding issues. I would therefore like to congratulate the author of this report for her contribution to removing the barriers to the free movement of goods and services, defending the interests of businesses and consumers, promoting their access to the market, and increasing efficiency and sustainable consumption. In this way we are encouraging competitiveness, growth and employment.
This report concerns a sector where the problems are all too obvious. Particularly in countries where the fabric of business is made up of a large number of family-like micro and small enterprises, the retail trade is facing the effects of decreased purchasing power among the general public, adding to the overwhelming weight and unfair competition exerted by large distributors.
These are problems and difficulties that threaten the viability and future of a sector which, it is worth remembering, plays an important social role, particularly, but not exclusively, outside the main urban areas. However, the report does not address the root causes of this situation, despite this being necessary in order to remedy it. It ignores the effects of deregulation and the liberalisation of trade that the EU has been actively promoting, the associated impact on the proliferation of supermarkets and the unbridled increase of their power and influence, and it does not address the consequences of liberalisation and privatisation, the reduction in purchasing power among the public, the increase in interest rates and the difficulty of accessing credit. Its route is precisely the opposite: it insists on deepening the single market, which exacerbates the difficulties of small enterprises and the retail trade, as reality shows us only too well.
This report contains many contradictions. It is true that retail is suffering severe attacks, particularly in countries where this trade is made up of a large number of family-run micro and small enterprises, and where, in certain cases, the purchasing power of the public is decreasing. It is suffering most of all in less urban areas, where these businesses play an important social role, and where they are experiencing a time of turmoil.
However, the report forgets the fundamental cause of this situation and is not sufficiently critical of the liberalisation of trade, the proliferation of supermarkets, the consequences of liberalisation and privatisation, the reduction in purchasing power among the public, the increase in interest rates and the difficulty of accessing credit. Quite the contrary: it insists on the establishment of the internal market, which exacerbates the difficulties of small enterprises and the retail trade. We therefore voted against this report.
in writing. - (SK) The retail sector is a pillar of the European economy. It is a dynamic market, employing almost 20 million people, generating 4.2% of the EU's GDP, and accounting for 20% of small and medium-sized enterprises (SMEs) in Europe. Retailers are also service providers, active at the forefront of new sales methods and offering easy access to the labour market. Although the retail sector has fared relatively well in the crisis, trade is becoming more difficult in the EU due to mounting economic nationalism. It is necessary to put the real economy at the centre of political programmes once more, and to work towards opening up the freedom to travel and to take up residence throughout Europe. These freedoms are based on transparent trade relations and sustainable consumption. Too often, new international obstacles are erected in the interests of protecting jobs and SMEs. Instead of this, trade barriers in Europe should be removed in the interests of supporting jobs and SMEs. Despite this, we must take seriously people's justified concerns about job losses and the concerns of SMEs over the loss of business opportunities seriously during the current public debt crisis. It is right to acknowledge the results achieved to date, as well as the specific problems and challenges of the retail sector. At the same time, I believe it is appropriate to apply a targeted European action plan for the retail sector, creating a political framework with concrete proposals providing pragmatic solutions to outstanding issues.
I welcome what the Report says on establishing an integrated European action plan for the retail sector.
The rapporteur recognises in principle that it is up to the Member States to define their shop location policy. It is a pity, however, that the rest of the report goes exactly in the opposite direction, and in favour of the recommendations made to France by Brussels in the context of the European semester: namely, there would not be enough competition in the sector, and all regulation on locating retail outlets would be a hindrance to this competition.
Strangely, the oligopolistic way in which purchasing groups are organised, and the abuse of their dominant position, as well as certain commercial practices which can be criticised, do not seem to bring about a reaction. Furthermore, when it comes to putting right the asymmetric and unfair relationships between the different stakeholders in the distribution chain, from production to retail, we are content with having dialogue between the stakeholders, which shows that some people are living on a different planet.
Thus, priority is given to competition, Brussels-style. This will have the kinds of consequences that we are all suffering at the moment: farmers and small and medium-sized enterprises (SMEs) strangled by excessively low prices, consumers hit by excessively high prices and, in the middle, a large number of intermediaries who are doing a lot better because of their often unjustified margins, which are enormous. As is logical, I voted against this report.
in writing. - I am in agreement with this report because it highlights the importance of taking a more holistic long-term approach to the EU retail sector, one which is consistent and better coordinated to address the market exigencies which existed prior to and following the financial crisis. The aftermath of the crisis has shown us that the European retail market still holds areas of growth and untapped potential and can serve as an important catalyst to harness growth, competitiveness and job creation within a renewed Single Market. Therefore, the Commission should map out its action plan carefully and base any strategy to improve the Single Market for retail on the basis of 'ex ante' and 'ex post' consultations with SMEs in order to be able to draw out the effects which measures at EU and national level can have on competitiveness and employment levels of businesses, in particular of micro and small businesses within the EU. In the case of consumer protection, I call on the Commission to consolidate an easily accessible user-friendly mechanism containing data on the economic, social, ethical and environmental performance of retailers operating within the Single Market, so as to enable consumers to enjoy a more integrated retail market within which they are able to make better choices.
in writing. - The retail sector is a vital economic driver and this report highlights a number of important issues. The retail sector also plays an important role in other areas of the economy such as the food and drinks industry. The Scottish Government has implemented a Retailers' Charter in conjunction with major retailers, and this is a good example of government working with those in the retail sector.
in writing. - (LT) I welcomed this document, because it is aimed at removing barriers in order to promote the development of the retail market in the EU. The retail sector is a pillar of the European economy. It is a dynamic market that employs almost 20 million people, accounts for 4.2% of the EU's GDP and represents 20% of Europe's SMEs. Retailers are also service providers, at the cutting edge of new and diverse ways of shopping, such as direct selling, and offer easy access to labour markets. Member States must fully and correctly implement the internal market rules and legislation, notably the Goods Package, the Services Directive, the Late Payments Directive, the E-Commerce Directive, the Small Business Act and the Unfair Commercial Practices Directive. They must also remove overlaps and reduce administrative burdens and regulatory barriers that may limit growth and job creation. Attention must be drawn to the concern expressed by parts of civil society and SMEs about the increase in shopping centres and the decline in local shops and markets in remote areas and town centres. I believe that we must offer incentives to renovate urban building stock, using the Structural Funds, and that this could allow utility rates to be reduced (public-private partnership) and could facilitate the return of businesses, particularly local ones, which are instrumental to economic and social development.
in writing - (LV) I should like to emphasise once more that the most important task of today's European politicians is to encourage economic growth and Member States' recovery from the recession. We must realise that protectionism is not the way to achieve economic growth, because it inhibits the creation of jobs and the free flow of goods between Member States. Protectionism is a short-term measure that can create short-term improvement and have public support, but in the long term it will create new, more serious, economic problems. The report focuses on the retail sector, which has a very important place in Europe's economy, employing about 20 million people, and accounting for about 4.2% of the European economy. Unfortunately, with the economic crisis this sector in particular has been badly hit, and this has adversely affected people's living standards and income. For precisely this reason I support the suggestions made in the report, which are aimed at improving the work of the retail sector, which will in turn encourage economic growth and the creation of new jobs. The report focuses on five themes, the most important of which for me is the encouragement of competition and the opening-up of Member States' markets to cross-border trade. I support the call to supplement existing legislation and to strictly follow up how the Member States implement it in their own law. We have the power to make the necessary changes in order to make Europe's economy stronger.
in writing. - (CS) I support this report because it describes the current shortcomings in the functioning of the internal market very accurately. It particularly focuses on a whole series of administrative obstacles that actually prevent the free movement of goods throughout the Union. I applaud the fact that the report emphasises the need for Commission intervention against any Member State violating the principles of the single market. The report also acknowledges that Member States are responsible for their own policies on business location, and the Union should not intervene in the arrangements which Member States themselves conclude in this area. The main message of the report is, in my opinion, the emphasis on competition law as an instrument for protection against abuse of dominant position or significant market power.
The report is thus free of the modish tendency to favour the creation of new laws for this area, preferring instead to make use of existing legal instruments. I applaud the fact that the report, in contrast to many other reports emanating from the European Parliament, focuses on the essential meaning of European integration, in other words a functioning single market, and respects the fact that contract freedom and consumer protection must form the basis of market relations, while not disrupting market dynamics.
The retail sector represents a reserve of growth for Europe's internal market and, at the same time, it can provide consumers with greater transparency and facilitate final price comparisons.
In view of this multifaceted, strategic role, I have given my full support to Mrs Corazza Bildt's report, since we need to take much-needed action to harmonise legislation in this sector as soon as possible. I would point out that this sector provides access to goods and services in difficult areas (rural, mountainous and sparsely populated areas, and so on) where the presence of small retailers and local markets is a service to the community.
While I hope the comprehensive European action plan for retail will soon be drafted, I look forward to the completion of the process currently taking place in the Member States of implementing those directives (on late payments, e-commerce, services, and so on) that this Parliament has already deemed to be important levers for the European market.
Finally, I believe that by voting in favour I have made an important contribution to the process of simplification and reduction of administrative burdens for European retailers and others, thus removing obstacles and barriers that could slow growth and job creation in the European Union.
in writing. - (FR) I voted in favour of the report by my colleague Mrs Corazza Bildt on retail trade. It is important to coordinate the different policies that have an impact on this sector, which is a genuine motor of growth within the Union, in order to derive its full potential. While there are many shopping centres being developed, the number of local shops is diminishing, which means that we have to have a more global approach in order to facilitate access to trade at all levels.
In the amendments that I tabled, which were incorporated into the report that we voted on today, I also wanted to emphasise the social, cultural and environmental role played by local trade. I also support the global approach taken by our rapporteur, which aims to encourage dialogue between the various players in the retail sector. I do think, though, that legislators must take their responsibilities seriously if that proves necessary. This is the case, in particular, as regards the kinds of unfair practices that can take place in this sector. It is therefore important to strengthen the legal mechanisms that allow small and medium-sized enterprises (SMEs) to ensure that their rights are taken seriously, because these enterprises often have little negotiating power when faced with large shopping centres.
in writing. - I voted for this report which is about creating jobs by removing borders, barriers and burdens to trade in Europe.
We believe the time has come to focus all our efforts on the free movement and free establishment throughout Europe of fair, balanced and transparent trade relations, in order to encourage more sustainable consumption
We are of the opinion that what needs to be done to inject more efficiency and fairness into the retail supply chain, so that consumers can benefit from a more integrated retail market, is the following: removing obstacles to the free movement of goods and services; building confidence in online trade; facilitating access to judicial systems; and pursuing alternative means of resolving disputes. The sector should also invest further in innovative solutions for logistics and transport, energy efficiency, packaging and waste disposal.
Finally, we believe a European action plan is needed, to develop a policy framework with concrete proposals, a more pragmatic approach, a more constructive dialogue between all concerned and careful monitoring of voluntary initiatives by EU institutions. Firm action is needed against any commercial barriers, any kind of national restrictions and any direct or indirect breach of internal market rules, through the use of penalties and infringement procedures.
in writing. - The retail trade plays a very important role in the development of a sustainable economy, and it should continue to promote sustainable models of consumption, providing easy access to quality products. The retail sector needs to invest more in developing solutions in the areas of logistics, transport and energy efficiency, as well as packaging and waste disposal. It is time to recognise the achievements as well as the specific problems and challenges that the retail sector is facing. We must therefore draft an integrated European Action Plan for Retail, with a view to defining a framework of action with concrete and pragmatic proposals for resolving outstanding issues, and thus make the retail market fairer and more effective.
The retail sector is a cornerstone of the European economy. This dynamic sector employs almost 20 million people, generating 4.2% of the EU's GDP, and accounting for 20% of small and medium-sized enterprises in Europe. Retailers are also service providers, offering easy access to the labour market. Free and fair competition, freedom of contract and the rapid application of the relevant legislation are fundamental preconditions for a functioning retail market, and the Commission and the Member States must therefore promote them consistently and fully. In the interests of the proper application of competition rules and the prevention of features associated with a dominant market position - cartel agreements and unfair competition between retailers on regional markets - it is above all necessary to strengthen local bodies monitoring competition and to secure their cooperation with the European Commission's Directorate General for Competition. For the reasons set out above, I am voting in favour of Mrs Corazza Bildt's report.
in writing. - This report deals with the role of the retail market within the single market and stresses the need to develop a comprehensive European action plan for the retail sector in order to foster competitiveness, growth and jobs, to remove obstacles to the free movement of goods and services, and to guarantee access for business and consumers. The report also urges amendments aimed at strengthening consumer rights in terms of access to information, safeguarding the role of local shops, improving working conditions and combating the black economy. I am especially interested in a set of measures to combat the black economy. We must not only announce measures and actions: we must actually take them.
I have decided to give my full support to this report, since it includes many interesting ideas with which I agree.
Retail is indeed a pillar of the European economy, with strong roots that have enabled it to weather the crisis better than other sectors. However, there are still several problem areas, starting with the difficulty for the smallest retailers to remain in the market, because of the ever-present trend towards encouraging major outlets. The report is therefore right to highlight these problem areas and to call for the protection and development of smaller businesses, which are essential drivers of growth and employment in rural and outlying areas.
I would also like to highlight the fact that the report includes a specific reference to itinerant street vendors, who, like other groups, would be victims of any disastrous enforcement of the Services Directive. The economic, historical and cultural traditions that characterise a country cannot be thrown out at a stroke, thus also depriving consumers of the widest possible freedom of choice.
This same point could equally be extended to seaside businesses, which have also fallen victim to the Bolkestein Directive. Today's vote, which expresses a concern felt by Parliament as a whole, is certainly a good sign.
in writing. - (LT) The retail sector is a pillar of the European economy, and we must therefore remove all obstacles hampering the development of an efficient and fair retail market. The Member States in turn must fully and correctly implement the internal market rules and legislation. It should be noted that small and medium-sized enterprises play a major role in the areas of employment and value creation. They are particularly important for life in rural areas and city centres. Consequently, we must make every effort to ensure that large shopping centres do not drive local shops and markets out of city centres and remote areas. Conditions must be created for small retailers to take better advantage of the freedoms of the single market. We must encourage them to develop their services. In order to achieve this, the funding allocated from the Structural Funds must be used more efficiently. Furthermore, we must reduce the administrative burden and remove market access restrictions. We cannot allow large shopping centres to use their powers and influence to ruin small entrepreneurs.
I voted in favour of Mrs Corazza-Bildt's report on a more efficient and fairer retail market because I feel there is a need for better regulation in this area. The report supports the retail sector and defends the interests of almost 20 million workers throughout Europe in order to create more job opportunities by removing those bureaucratic obstacles that burden retail trade between the various countries. It seeks to remove trade barriers by simplifying the rules. In addition to giving these small, private businesses - service providers and others - more room for manoeuvre, such a measure would guarantee their survival and promise more job opportunities in future.
This report is on job creation through the removal of borders, barriers and burdens that affect trade in Europe. Indeed, the retail sector, as stated in the report, is a pillar of the European economy, a market that represents 4.2 % of EU Gross Domestic Product and 20% of European small and medium-sized enterprises, and which employs almost 20 million people. A sector of this size deserves attention from all of us and the creation of the necessary measures to support and develop it. The growing economic nationalism that we have seen is hindering trade in the EU. While old barriers are still in place, new ones are being created, affecting the business climate as well as investment and job creation by foreign retailers. At a time of crisis and in the face of these difficulties, I believe that it is essential to step up dialogue at all levels in order to improve understanding, restore confidence and respond to the difficulties of small and medium-sized enterprises. The specific problems and challenges that the retail sector is facing need to be addressed. I voted in favour, as I also agree with the call to draft an integrated European Action Plan for Retail.
The retail sector is perhaps the most visible part of the programme for Community action, not only for its emphasis on the economy, but because it is hinged on the moment when trade brings together professionals and consumers and makes the reality of the common area tangible. However, this is an area which features delicate problems that need to be given careful attention. Among these problems is the fact that some national states have put up obstacles - indirectly, such as through the laying down of rules that make specific requirements for packaging - to the marketing of foreign products; private labels have been causing concern among the right holders of reference marks; and on another level, some retailers, often part of distribution networks, have used their strong bargaining power to crush the margins of producers. These are cases that may jeopardise the single, free and competitive market, and endanger one of the fundamental purposes of the Community project. This is one point that should not be left off the agenda, as the rapporteur says.
I am pleased that Parliament is highlighting the need to ensure that prices are more transparent and comparable for European consumers, and, with this in mind, to improve active cooperation among national statistical agencies in the exchange of comparable data. I also amended the report in the committee to reflect this. Furthermore, the report insists that the consumer's freedom of choice should be preserved, which is why particular attention must be paid to local retailers, who play a role in the accessibility of goods and services to all and in the preservation of jobs, particularly in the most backward regions. This report also reminds us, quite rightly, of the need to expand online trade and to increase consumer confidence in this area, for example by improving access to the Internet in those regions of the Union which need it, as well as improving the security of online payments. Finally, the report proposes developing a global European action plan for retail trade developed by the Commission in cooperation with the retail sector, and I would like to see this European action plan come about. For all these reasons, I have supported this excellent report.
in writing. - In favour. This INI report aims to analyse barriers to a fair and more efficient retail market, and to make recommendations for an eventual Commission action plan in this area The Rapporteur was advised to keep to IMCO competences and not to digress into other issues such as those covered by José Bové's AGRI own-initiative report on a fair revenues for farmers. Shadows' meetings were largely consensual and all groups signed all compromise amendments apart from one which Greens/EFA and S&D could not sign. This amendment which we could not sign relates to collective redress and we wanted text mentioning a possible legislative proposal from the Commission if appropriate. Shadows were not able to come to an agreement so we had a separate vote on our amendments on collective redress (which we lost). Overall, the report was OK for us so Greens/EFA voted in favour.
I voted in favour of this report because it seeks to promote employment, small and medium-sized enterprises and freedom of movement and establishment throughout the European Union, in order to remove the trade barriers that exist in the Union.
The retail sector, a pillar of the European economy in that it accounts for 4.2% of the EU's Gross Domestic Product, needs to be strengthened by means of a European action plan to promote fair and transparent trading relations and sustainable consumption. The fragmentation of rules on movement and restrictive national measures result in unnecessary red tape, which hinders free trade. Similarly, payment systems within the EU also need to be harmonised. Lastly, unleashing the potential of e-commerce would help to bring consumers and producers closer together.
This report concerns the creation of jobs, with the abolition of borders and obstacles to trade in Europe. I voted in favour of the report, because I absolutely agree with the position taken by the rapporteur, who has sounded the warning bell as regards protectionism and who calls for the political leadership to put the real economy back at the centre of the political agenda. The report is a call for action to open up to free movement and establishment across Europe, based on fair, balanced and transparent trade relations and on sustainable consumption.
The proper functioning of the European Union requires a more efficient and fairer retail market. Economic growth is affected not only by large corporations and enterprises, but also by small businesses operating in the retail market. We should not forget that these small businesses are one of the reasons why we can talk about opportunities for new investments and new prospects for the EU. We must therefore put in place solutions which make them more efficient and which ensure that they are treated more fairly. We must support the retail market and strive to improve it, since - as I mentioned above - these businesses make a significant contribution to the growth which is so important for the future of Europe. It has been said, and quite rightly so, that we should concentrate on observing and enforcing the legislation already in force, and not on creating new regulations, in order to avoid yet more bureaucracy.
in writing. - (DE) I have voted in favour of this report. A fair, open and honest internal market is one of the growth engines of the European Union. This growth is essential to our survival in a global market. This interesting dossier was unfortunately moved to the evening and only allotted 16 minutes of speaking time by Parliament's administration. As a result, the Group of the Progressive Alliance of Socialists and Democrats in the European Parliament and the Group of the Greens/European Free Alliance did not even appoint speakers, which does not do justice to the importance of the internal market.
in writing. - (DE) I have voted in favour of the report by Mrs Corazza Bildt about a more efficient and fairer retail market. The retail sector employs 20 million people in the EU, accounts for 4.2% of the EU's GDP and represents around 20% of Europe's small and medium-sized enterprises. Unfortunately the number of national barriers which have a negative impact on the free movement of goods and services is continuing to increase. The report calls on the Member States to make these basic freedoms available throughout the entire European Union on the basis of fair, balanced and transparent trading relationships. In addition, they must invest in innovative solutions for transport, logistics, energy efficiency, packaging and waste disposal in order to give the retail sector access to high-quality products.
I am voting for this report as it complies with Article 15 (3) of the Financial Regulation, thus entering the surplus resulting from the implementation of the 2010 budget into the 2011 budget, to the value of EUR 4 539 394 283.
I have in favour of the report on European Union draft amending budget No 3/2011 as I share the view that income calculated from interest on late payments and fines is not to be considered as a surplus but should be put back and reinvested in the EU budget.
in writing. - EU Member States' contributions to this year's budget will be cut by a total of EUR 4.54 billion. This decision was made possible because of a surplus from the 2010 financial year. Money not spent on EU programmes in 2010 amounts to a total of EUR 2.72 billion. The rest comes from fines, interest on late payments and surpluses due to exchange rate differences. It clearly reflects that we are paying too much into the budget, and so we welcome the fact that Britain will benefit to the tune of EUR 639 million.
I voted in favour of Draft Amending Budget No 3/2011, which aims to report and enter in the budget the surplus from the 2010 financial year and, consequently, to reduce the overall contribution of the Member States to the EU budget for the next financial year.
A surplus of over EUR 4.5 billion is in fact to be redistributed among the Member States in the form of a reduction in their scheduled contributions for next year. I believe it is worth emphasising that, although a reduction in the national contribution is a help especially at a time of economic crisis, we must not start seeing the crisis as grounds for reducing the overall budget in future.
The surpluses that have made it possible to reduce the contribution for the next financial year stem from enforcement of competition policy and from the proceeds of fines and interest on late payments. Such receipts could therefore have been entered in the Union budget without touching the income from national contributions.
A legal basis needs to be established to allow the EU to regard such surpluses as own resources, so that it can use them in the public-private partnership system to develop priority infrastructure in the telecoms, transport and energy sectors.
in writing. - (SV) We Swedish Social Democrats chose not to support Amendment 2 to the report on the Council's position on Draft amending budget No 3/2011.
We believe that it is reasonable for income stemming from the enforcement of EU policy, in this case fines and interest on late payments, arising as a direct consequence of EU legislation to stay in the EU budget and be used for other EU expenditure instead of being 'returned' to the Member States.
The EU budget for the financial year 2010 showed a surplus amounting to EUR 4 539 394 283. In order to transfer this to the 2011 budget, the Commission submitted a Draft Amending Budget on 15 April 2011. I have not been informed of anything that prevents this from taking place so, based on the information at my disposal, I voted in favour.
In this Draft Amending Budget, the surplus of EUR 4 539 394 283 from the 2010 financial year is entered into the 2011 budget, and this value allows the overall contribution of the Member States towards the 2011 EU budget to be reduced. I voted for this Draft Amending Budget because it is in accordance with Article 15 of the Financial Regulation. I believe, however, that the EU should take the necessary measures to ensure that, in future, the value of the EU budget surplus no longer makes up credit for the contributing Member States, and instead automatically goes towards strengthening the following year's budget, thus expanding the capacity for Community intervention on behalf of the European project and socio-economic cohesion.
This Draft Amending Budget seeks to enter in the 2011 budget the surplus from the 2010 financial year, in accordance with Article 15 of the Financial Regulation. The report considers that 'the part of income calculated from interest on late payments and fines is not to be considered as a surplus and should therefore not be deducted from the Member States' contributions' and 'considers, on the contrary, that such income [...] should be directly put back and reinvested in the EU budget'. The Council has shown itself to be critical of this position.
However, Parliament turns its back on what has been said and is adopting the Council's position without any amendments. The decision therefore comes down to the reduction of this 2010 surplus (EUR 4.54 billion) in accordance with the contributions of the Member States for the 2011 budget. This means that the reductions in question are much larger in countries with stronger economies than in countries with weaker economies. Take the example of Germany, with a reduction of EUR 923 million, compared with Portugal, with a reduction of EUR 59 million, a situation that ends up increasing unfairness in the distribution of the surplus and jeopardises the principle of the Community budget's redistributive function, which underlies any real cohesion policy.
This Draft Amending Budget seeks to enter in the 2011 budget the surplus from the 2010 financial year, 'in accordance with Article 15 of the Financial Regulation'.
Parliament has expressed its 'firm conviction that the part of income calculated from interest on late payments and fines is not to be considered as a surplus and should therefore not be deducted from the Member States' contributions' and that it 'considers, on the contrary, that such income [...] should be directly put back and reinvested in the EU budget'. The Council has shown itself to be critical of this position.
However, Parliament turns its back on what has been said and is adopting the Council's position without any amendments.
Given that the EU has decided that this 2010 surplus (EUR 4.54 billion) is to be reduced in accordance with the contributions of the Member States for the 2011 budget, this means that the reductions in question are much larger in countries with stronger economies than in countries with weaker economies; take the example of Germany, with a reduction of EUR 923 million, compared with Portugal, with a reduction of EUR 59 million. This ends up increasing unfairness in the distribution of the surplus, so preventing a real cohesion policy.
We therefore voted against this report.
in writing. - (SK) According to Article 37 of the Financial Regulation, the Commission may present preliminary draft amending budgets if there are 'unavoidable, exceptional or unforeseen circumstances'. Paragraph 3 states that 'the budgetary authority shall discuss them with due account for their urgency'. The Regulation stipulates that the balance from each financial year, whether surplus or deficit, is entered as revenue or expenditure in the budget of the subsequent financial year through an amending budget to be submitted by the Commission within 15 days of the submission of the provisional accounts. By incorporating the surplus into the budget, the overall contribution of Member States towards funding the EU budget is reduced accordingly. The overall reduction for individual Member States will also be affected by an updated forecast of own resources (traditional own resources, value added tax and gross national income), including the updated United Kingdom correction amount. In June, within the framework of a separate Draft Amending Budget, the Commission will present updated forecasts which should lead to further changes in the contributions of individual countries. The aim of the third Amending Budget is to incorporate the surplus from the 2010 budget, amounting to EUR 4 539 394 283, into the new budget. Through this method, the overall contribution of Member States towards the 2011 EU budget will therefore be reduced accordingly.
I welcomed this document, because Draft Amending Budget No 3/2011 aims to enter in the 2011 budget the surplus from the 2010 financial year, amounting to EUR 4 539 394 283. Most of the income (EUR 1.28 billion out of EUR 1.8 billion) comes from interest on late payments and fines. The under-spend of EUR 2.72 billion is the result of under-implementation of programmes, under-implementation of non-mobilised reserves, under-implementation in other sections of the budget, and under-execution of credits carried over from 2009 to 2010. The European Parliament believes that the income calculated from interest on late payments and fines should not be considered as a surplus and should therefore not be deducted from the Member States' contributions (own resources based on GNI). Such income, stemming from the enforcement of EU competition policy, should be immediately put back and reinvested in the EU budget. I believe that we must promote and defend this principle in the forthcoming negotiations on annual and multiannual budgets.
in writing. - (RO) We should be pleased that at this time of crisis Member States will get this money back, especially as some actually need it. However, at the same time, this amount for EUR 4.54 billion derives partially from the Commission's underimplementation of the 2010 budget (EUR 2.72 billion), while the remainder comes from the fines levied by the Commission under competition law. While I may agree that the money which was not used should be returned to Member States, as stipulated in the Treaties, I regret that the money generated from fines is not carried over to the next budget year, which would benefit from this money.
Today, our vote is guided by the letter of the Treaty. However, this point must be examined and I believe that fines levied under competition law must be the EU's own resources and be carried over to subsequent budget years.
in writing. - I voted for this report which deals with the 2010 budget surplus. I welcome the fact that this will result in EUR 639 million being returned to the UK.
I am supporting the Council position by voting in favour of Draft Amending Budget No 3/2011.
I hope that in future the surplus stemming from fines and interest can be reinvested in the Union budget. As yet, there is no legal basis for that to happen, but I consider it important to put that requirement forward in the forthcoming negotiations with the Council on the multiannual financial framework.
Due to the surplus from the EU budget for the 2010 financial year, it is now possible to proceed towards an amending budget for 2011, which provides for a reduction in the contributions made by the Member States. The fair distribution of the surplus will allow the majority of the Member States to see a reduction in the values to be transferred to the Community budget for 2011, which is always a positive thing in the times of crisis that we are experiencing.
in writing. - (LT) I believe that the surplus from the 2010 financial year should be entered in the 2011 budget, but without creating an additional administrative or fiscal burden for the Member States. The main portion of income calculated from interest on late payments or fines should not be deducted from the Member States' contributions, because this would put many Member States on an unequal footing and would create conditions that are possibly discriminatory. I believe that this income should not be considered as a surplus and should therefore not be deducted from the Member States' contributions. It is very important for such income, stemming from the enforcement of EU competition policy, to be put back and reinvested in the EU budget.
The EU budget for 2010 closed with a surplus of over EUR 4.5 billion. The surplus from the budget year requires an amending budget to return the excess money to the Member States through a reduction in the scheduled contributions for 2012. I voted for the report on the Draft Amending Budget precisely because there is a need to bring order to the Union's accounts, which have been in surplus for several years, showing that forecasts have been overestimated. Some Member States believe that the budget should be reduced, whereas the debate in Parliament has brought up the idea of keeping this money.
I voted for this report on the amending budget. According to Article 37 of the Financial Regulation, the Commission may present preliminary draft amending budgets 'if there are unavoidable, exceptional or unforeseen circumstances'. Paragraph 3 states that 'the budgetary authority shall discuss them with due account for their urgency'. Article 15 (3), of the Financial Regulation stipulates that the surplus from each financial year, whether surplus or deficit, should be entered as revenue or expenditure in the budget of the subsequent financial year through an amending budget to be submitted by the Commission within 15 days following the submission of the provisional accounts. Draft amending budget No 3/2011 aims at entering into the 2011 budget the surplus resulting from the implementation of the budget for the financial year 2010, for an amount of EUR 4 539 394 283. Consequently, the overall contribution of the Member States to the EU budget 2011 will be reduced accordingly. Portugal will contribute EUR 59 119 421 less.
Amending budget No 3/2011 relates to the surplus of EUR 4.54 billion resulting from the budget for the financial year 2010. It recalls that in 2010 there was already a surplus of EUR 2.25 billion. It should be noted here that delays in the implementation of approved projects and consequent payments have contributed to this surplus, along with the interest accumulated due to delays in implementing projects and the fines charged to the Member States following the non-application or violation of Community standards. It is worth noting that of the aforementioned surplus, EUR 1.8 billion corresponds to penalties and interest gathered during the delay in implementing projects. This annual surplus is deducted proportionally from the contributions made by each Member State to the Union budget. Although the rapporteur and the Committee on Budgets understand that the surplus resulting from interest accumulated due to delays in implementing projects and the fines charged to the Member States should not revert to the Member States, this is revenue from the implementation of EU law. The adoption of this amending budget is essential in order to measure the amount which each Member State should contribute towards the 2011 budget, under penalty of future delays in payment for projects that are being implemented or are about to be implemented.
Given that there has been a surplus in the budget for the financial year 2010, the Commission is proposing a preliminary Draft Amending Budget under Article 37 of the Financial Regulation. In this case, the surplus is approximately EUR 4.54 billion. As a result, the amount stated under the Commission's proposal will be deducted from the contributions that the Member States are to make towards the Community budget.
in writing. - in favour. The EP: 1. Takes note of Draft amending budget No 3/2011 devoted solely to the budgeting of the 2010 surplus, in accordance with Article 15 of the Financial Regulation; 2. Is of the firm conviction that the part of income calculated from interest on late payments and fines is not to be considered as a surplus and should therefore not be deducted from the Member States' contributions (own resources based on GNI); 3. Considers, on the contrary, that such income, stemming from the enforcement of EU competition policy, should be directly put back and reinvested in the EU budget; is determined to promote and defend this principle in the forthcoming negotiations on annual and multiannual budgets; 4. Approves however the Council's position on Draft amending budget No 3/2011 as unamended and instructs its President to declare that Amending budget No 3/2011 has been definitively adopted and arrange for its publication in the Official Journal of the European Union.
in writing. - (PT) The Draft Amending Budget voted on today aims to enter into the 2011 budget the surplus from 2010. The surplus of EUR 4.54 billion is the result of exchange rate differences, the outturn on income and the outturn on expenditure. Under the Financial Regulation, the Commission may present preliminary draft amending budgets, 'if there are unavoidable, exceptional or unforeseen circumstances'. In this way the overall contribution of the Member States towards the 2011 budget will be reduced by EUR 4.54 billion, as this amount corresponds to the 2010 surplus; it will be 'returned' to the States. In this particular case, this proposal, for which I voted and which Parliament is determined to promote and advocate in the upcoming negotiations on annual and multiannual budgets, results in a reduction of EUR 59 million in Portugal's contribution to the Community budget.
in writing. - (DE) During the financial year 2010, the European Union collected around EUR 4.5 billion in fines and interest on late payments in the field of competition policy. In today's vote, I agreed with the rapporteur that this money should be invested in this year's EU projects during 2011. However, at the same time, I have also voted in favour of an amendment to the report which called for a corresponding deduction from the contributions made by the Member States.
I am in favour of this report on the application of legislation on consumer protection, and it is worth emphasising that the main difference from the Commission's initial proposal is the inclusion of a review clause, under which the Commission must make an assessment of the operational mechanisms and, in 2014, submit a legislative proposal with a more substantial revision of this regulation.
Effective consumer protection laws are critically important in regard to the single market. There must be a strong, clear legal framework to ensure that consumers are fully confident when paying for goods or services anywhere in the EU. There are problems with the regulations as they are at present. Differences between national laws add to the delays and high costs which are often involved. In addition, the Consumer Protection Network is not operating at full capacity because of lack of cooperation from the Member States. It is consumers who are adversely affected by this, with rogue traders exploiting the weaknesses within the system to make a profit. A progressive approach is the one recommended in the report in order to amend the directive, allowing the CPC to function correctly and to provide proper protection for European consumers. A comprehensive assessment from the Commission, as recommended in the report, would greatly help to identify the weaknesses in consumer protection laws and to frame responses to those weaknesses. Consumer rights must be at the heart of any legislation proposed in future.
The aim of Regulation (EC) No 2006/2004 is to combat illegal cross-border trade, which disturbs the smooth functioning of the internal market and shakes consumer confidence. This regulation establishes a European-wide network, the Consumer Protection Cooperation Network, of public authorities responsible for the enforcement of consumer protection legislation in the Member States. It partially harmonises the authorities' investigative and enforcement powers by laying down mechanisms for exchanging relevant information and taking measures to stop infringements in cross-border situations. Based on recent legislative developments in the field of consumer protection, this report, which I voted for, focuses on the proposed amendments and updating of the regulation in question. Legislation which is not relevant for consumer protection should be removed, and references to old legislation no longer in force should be updated.
I supported the report on cooperation between national authorities responsible for the enforcement of consumer protection laws because, in clarifying the existing legal framework and improving coordination, it increases the effectiveness of consumer protection laws and policies, and directly and positively benefits the daily life of European citizens.
As this report emphasises, cross-border rogue traders continue to threaten the interests of European consumers and retailers.
The objective proposed by the rapporteur is to support the Commission in its efforts to protect consumers and retailers, particularly through the simplification and harmonisation of administrative processes designed to detect and tackle infringements within the European Union. What this document proposes coincides with what the Lega Nord has put forward in its political programme, as it has always regarded the fight against illegal market activities as a top priority. I have therefore voted in favour.
in writing. - (LT) I voted in favour of this report, because I agree with its aim - the implementation of an efficient and legitimate mechanism for protecting consumer rights. In 2006 the regulation currently in force established the consumer protection cooperation (CPC) network, the aim of which is to monitor and enforce legislation which protects consumers' interests. The legislation which falls within the scope of the CPC network is listed in the annex to the regulation. The objective of the proposed amending regulation is to update the contents of the annex to reflect recent legislative developments in the field of consumer protection. The update of the annex will consist of the removal from the annex of legislation which is not relevant for consumer protection cooperation between the national enforcement authorities and the replacement of references to old legislation which is no longer in force with references to new legislation in the field of consumer protection.
There is a great deal of talk about cross-border cooperation and about its benefits. However, we have seen in practice that, when it comes to trade, we also need to factor the protection of European consumers into the equation. This is especially true where there are sellers or suppliers who illegally evade enforcement of the legislation to the detriment of law-abiding traders. At the moment, there is insufficient information on the operation of Regulation (EC) No 2006/2004 on cooperation between national authorities responsible for the enforcement of consumer protection laws. However, until we receive new information about how the system operates, I would like to make a few remarks supporting the inclusion on the political agenda of the subject of cross-border enforcement of consumers' interests. At the moment, each country sets its own priorities, especially as we do not have a common set of priorities which we can refer to. I believe that, in order to win and retain the confidence of European consumers, the Commission needs to create these reference points. It is vital for us to have laws that protect consumers, which they are familiar with and can refer to in the event of deviations. Consumer confidence is a valuable asset which is both difficult to win and easy to lose during times of crisis.
in writing. - (CS) I agree with the need to review the regulation creating an EU-wide network of competent public bodies for the enforcement of consumer protection law in the Member States (the Consumer Protection Cooperation (CPC) network), which came into operation in December 2006. The review takes the form of an update of the annex in order to reflect the latest legislative developments in the area of consumer protection. The last Commission report from 2009 on the application of the CPC Regulation revealed a series of doubts relating to the system for cross-border promotion of the consumer acquis, consisting, for example, in the fact that a considerable number of registered authorities are not connected to the system, or do not make active use of it. The increasing length of time taken to handle requests is another problem. Apart from this, it is necessary to resolve the continuing fragmentation of procedural rules for enforcing the legislation. The different systems of national legislation and systems for enforcing legislation make it difficult to combat infringements of legislation in the EU effectively. Some public bodies have effective resources to hand for ending infringements of the legislation, while others must turn to the courts and face lengthy procedures. The costs of court proceedings can also cause problems, particularly if the requesting body is not able to cover the possible costs of court proceedings. The fact that requests always take longer than agreed (more than 150 days at present) can partly be explained by the greater complexity of cross-border cases, but it is often a matter of failing to stick to deadlines.
in writing. - Although I believe that consumers' rights should be protected, I do not share the idea of the necessity of EU-wide legislation protecting online shoppers which will also specify rules on delivery and digital downloads. This is another attempt to create new EU legislation where domestic legislation is extant and sufficient; new legislation will create an unnecessary burden on small and medium-sized businesses. Member States' consumer protection rules must be the prerogative of the Member State.
Consumer rights and protection under Community law is one of the fundamental principles of the workings of the internal market. While I believe that adequate consumer protection and security are fundamental to the proper functioning of the markets and to trade, I also believe that this protection should be as uniform as possible throughout the Union. At a time when many transactions and contracts are made across borders, and online transactions are assuming a new prominence, cooperation between the different public authorities responsible for implementing legislation on consumer protection should be as stringent as possible, in order to ensure a higher level of protection and boost confidence.
In the context of the internal market and the safeguarding of the European public's interests, the harmonisation and improvement of consumer protection mechanisms are of the utmost importance for consolidating European integration and boosting confidence in the economic and legislative system. I am therefore in favour of this report, which seeks to update and streamline the current legislation on this matter, especially Regulation (EC) No 2006/2004, which is aimed at combating illegal cross-border trade and establishing an EU-wide network of public authorities responsible for enforcing consumer laws in the Member States. It also aims to harmonise the authorities' investigative and enforcement powers in order to stop infringements of EU legislation that protects the interests of consumers.
in writing. - (SK) The regulation amends the existing Regulation (EC) No 2006/2004 on cooperation between national authorities responsible for the enforcement of consumer protection laws, the Consumer Protection Cooperation (CPC) Regulation. The network established under this Regulation monitors consumer protection legislation and promotes its implementation. The draft amending regulation has the aim of updating the contents of the Annex so that it reflects the latest developments in consumer protection legislation. As the current results of cross-border cooperation in the enforcement of consumer protection legislation are unsatisfactory, we need to take appropriate measures to correct the situation. A more complex approach to the scope of the regulation is necessary, with the aim of applying it to all EU legislation having an impact on the collective interests of consumers. I believe that the cross-border enforcement of consumer interests should be put at the forefront of the political agenda. The improved cooperation between the national bodies responsible for enforcing legislation should be developed into a highly effective remedy in the hands of European consumers, and should boost their confidence in the single market.
in writing. - (LT) I welcomed this document, because the regulation aims to abolish the barriers to cross-border cooperation between public enforcement authorities to detect, investigate and bring about the cessation or prohibition of intra-EU infringements of the laws which protect consumers' interests. The regulation is intended to efficiently and effectively tackle cross-border rogue traders who disrupt the smooth functioning of the internal market, and thus increase consumer confidence in taking up cross-border offers, and prevent sellers and suppliers from evading enforcement to the competitive detriment of law-abiding sellers and suppliers. The regulation achieves its aims by establishing an EU-wide network of public authorities responsible for enforcing consumer laws in the Member States (the Consumer Protection Cooperation Network). The network established by the regulation monitors and enforces legislation which protects consumers' interests. The CPC Regulation partially harmonises the authorities' investigative and enforcement powers and lays down the mechanisms for exchanging relevant information and/or taking enforcement action to stop infringements in cross-border situations.
In an era of a Europe without borders which grants equal rights and privileges to all of its citizens, consumer protection legislation should guarantee the same rights and opportunities to all customers within the single market. Meanwhile, the large discrepancies between the national legal systems result in a variety of regulatory breaches, and make it more difficult to prevent and eliminate violations. It is essential to ensure the proper coordination of measures at European level, and to improve cooperation in this field between the competent bodies. It is essential to carry out an accurate analysis of the regulations in force and to eliminate legislative loopholes in order to boost consumer confidence and guarantee consumers an appropriate level of legal protection.
in writing. - The regulation aims to abolish the barriers to cross-border cooperation between public enforcement authorities to detect, investigate and bring about the cessation or prohibition of intra-EU infringements of the laws which protect consumers' interests. The regulation is intended to efficiently and effectively tackle cross-border rogue traders which disrupt the smooth functioning of the internal market, and thus increase consumer confidence in taking up cross-border offers, and prevent sellers and suppliers from evading enforcement to the competitive detriment of law-abiding sellers and suppliers.
The regulation achieves its aims by establishing an EU-wide network of public authorities responsible for enforcing consumer laws in the Member States (the 'CPC Network'), which started operating in December 2006. The CPC Regulation partially harmonises the authorities' investigative and enforcement powers and lays down the mechanisms for exchanging relevant information and/or taking enforcement action to stop infringements in cross-border situations.
in writing. - (IT) We agree with this regulation, which aims to abolish the barriers to cross-border cooperation between public enforcement authorities to detect, investigate and bring about the cessation or prohibition of intra-EU infringements of the laws which protect consumers' interests.
That will increase consumer confidence in taking up cross-border offers, and prevent sellers and suppliers from evading enforcement to the competitive detriment of law-abiding sellers and suppliers. We are of the opinion that the current sector-based approach to consumer policy initiatives does not facilitate coherent enforcement. A greater role for the Commission in coordinating the enforcement of pan-European activities would therefore be necessary.
We also believe that, to foster better consumer protection in Europe, the scope of this regulation should be broadened in order to reflect the body of existing EU legislation in this area in a more holistic and horizontal way.
Lastly, the cross-border enforcement of consumers' interests should be placed high on the Union's political agenda. Improved cooperation between national enforcement authorities should develop into a more efficient remedy in the hands of European consumers and boost their confidence in the internal market.
I voted in favour of the amendment to Regulation (EC) No 2006/2004 since, at this time of international crisis, I believe it is essential to increase consumer confidence in taking up cross-border offers, to the detriment of those rogue traders who evade national and European laws.
It would be highly desirable to have harmonised national legislation in this area so as to protect healthy competition and allow for quick, reliable checks. The Commission plays a crucial role in protecting consumers and the market itself. I therefore agree with the rapporteur on the need for a substantial revision of the regulation as a whole within a short timeframe, not least in light of the major differences that exist between Member States.
in writing. - (PT) This regulation is aimed at removing barriers to cross-border cooperation among the public authorities responsible for implementing legislation in order to detect, investigate and bring about the cessation or prohibition of infringements within the EU of legislation that protects the interests of consumers. Only then will it be possible to effectively tackle cross-border rogue traders which disrupt the smooth functioning of the internal market, and thus increase consumer confidence in taking up cross-border offers, and prevent sellers and suppliers from evading enforcement of the law to the detriment of law-abiding sellers and suppliers.
in writing. - This legislative report concerns amendment of the existing Regulation (EC) No 2006/2004 (the CPC Regulation) on cooperation between national authorities responsible for the enforcement of consumer protection laws. The aim of the current proposal is to update the contents of the annex to the CPC Regulation to reflect recent legislative developments in the field of consumer protection. This is a very reasonable and timely report and the topic is important.
The regulation aims to abolish the barriers to cooperation between public enforcement authorities to allow them 'to detect, investigate and bring about the cessation or prohibition of intra-EU infringements of the laws which protect consumers' interests'. As a result of the removal of the borders, rogue traders have come up with new ideas for defrauding consumers. Examples include advertising trips where consumers are taken over the border in order to allow existing loopholes in consumer protection legislation to be exploited. In addition, there are the problems on the Internet, which have their own report. I have voted in favour of the proposed measures and I hope that they will genuinely improve consumer protection within the EU.
in writing. - (LT) National authorities responsible for enforcing consumer laws must cooperate actively with each other, making more effective use of the possibilities offered by the Consumer Protection Cooperation Network. Above all, authorities must be provided with more means to effectively detect, investigate and bring about the cessation or prohibition of infringements harming the collective interests of consumers in cross-border situations and stop rogue traders. Furthermore, it is very important for enforcement authorities at EU level to set out general priorities and develop multi-annual plans. Member States must make effective use of the possibilities offered by the Consumer Protection Cooperation Network to exchange information more rapidly and deal with requests for mutual assistance. These measures must be implemented in order for the goals outlined to be achieved and for the public bodies, responsible for enforcing consumer protection laws, to be able to function properly.
I voted for this report on the proposal which amends Regulation (EC) No 2006/2004 on cooperation among national authorities responsible for the enforcement of consumer protection legislation. This regulation is aimed at removing barriers to cross-border cooperation among the public authorities responsible for implementing legislation in order to detect, investigate and bring about the cessation or prohibition of infringements within the EU of legislation that protects the interests of consumers. Seven years after its entry into force, aspects that should be amended have been identified. However, there is still insufficient information on the functioning of the regulation, and this information can only be obtained through a thorough examination. The Commission is currently preparing a second report on the application of the regulation to be published later this year. In accordance with the report, the Commission has also foreseen to carry out an external evaluation followed by a public consultation among stakeholders. I agree with the need identified by the rapporteur to include a review clause in the regulation. This clause requires the Commission to commit itself to and speed up the review process, and to table a new legislative proposal by the end of 2013.
in writing. - The development of cross-border trade in the context of an enlarged internal market offers new opportunities to retailers and consumers but it also brings new challenges. New technologies can hinder the authorities' ability to enforce consumer laws effectively in the internal market, and rogue traders can hide behind borders to target consumers in another Member State. Providing robust consumer protection and informing consumers about their rights will encourage cross-border shopping, with better choice and value. We must consider removing barriers to cross-border cooperation between enforcement agencies to allow them investigate and detect intra-EU infringements of consumer protection laws.
in writing. - (PT) As it is the duty of the European area to recognise the economic freedoms of EU citizens, it soon becomes apparent that there is a need to protect consumers from the abuses of these freedoms that often occur. Indeed, the unjustifiable lack of protection would immediately lead to a failure of confidence in the virtues of the European area. That is why this is one of the flagship initiatives of Community action. However, no matter how much a substantive framework is put forward to regulate the situation of consumers, this lacks mechanisms to apply sanctions. It is therefore necessary to ensure cooperation among the different national authorities, which ensure that the provisions for consumer protection are applied; otherwise they can no longer hold those who knowingly flout these rules to account, as they will simply cross the borders.
Behind this technical title and the lack of fuss, through the updating of the annexes, there is an important challenge: the challenge of providing our national authorities that are responsible for ensuring the application of consumer protection law with increased resources for efficiently detecting violations which harm the collective interests of consumers in cross-border situations, investigating these violations and ensuring that they are suppressed or banned. What we need to do here, therefore, is to organise an efficient and effective fight, at European level, against dishonest economic operators and to prevent certain rather unscrupulous buyers and sellers from escaping legislation, to the competitive detriment of buyers and sellers who respect the law. In this report, to which I contributed and which I supported, we are finally calling on the European Commission to examine, in depth, the functioning of the network known as the Consumer Protection Cooperation (CPC) Network - the EU-wide network of public authorities responsible for enforcing consumer laws in the Member States - and also, after carrying out a broad consultation, to present to us, as soon as possible, and at the latest by the end of 2014, a report accompanied, if necessary, by a legislative proposal.
in writing. - In favour. Regulation 2006/2004 (the 'CPC Regulation') was adopted by the European Parliament and the Council on 27 October 2004 and entered into force on 29 December 2006. The regulation aims to abolish the barriers to cross-border cooperation between public enforcement authorities to detect, investigate and bring about the cessation or prohibition of intra-EU infringements of the laws which protect consumers' interests. The Regulation is intended to efficiently and effectively tackle cross-border rogue traders which disrupt the smooth functioning of the internal market, and thus increase consumer confidence in taking up cross-border offers, and prevent sellers and suppliers from evading enforcement to the competitive detriment of law-abiding sellers and suppliers.
The regulation achieves its aims by establishing an EU-wide network of public authorities responsible for enforcing consumer laws in the Member States (the 'CPC Network'), which started operating in December 2006. The CPC Regulation partially harmonises the authorities' investigative and enforcement powers and lays down the mechanisms for exchanging relevant information and/or taking enforcement action to stop infringements in cross-border situations.
I voted in favour of this report because I believe that the cross-border enforcement of consumers' interests should be placed high on the Union's political agenda.
The current results of cross-border cooperation to enforce the regulation suggest that new measures need to be taken. There is a need to solve the problems that have so far been identified in enforcing the regulation, to accept the Commission's technical proposal, and to ask the Commission to undertake an assessment of the effectiveness of the operational mechanisms of the regulation.
The Commission also needs to come up, within a plausible timeframe, with a legislative proposal aimed at a more substantial revision of the current regulation, including the broadening of its scope. Lastly, improved cooperation between national enforcement authorities needs to develop into a more efficient remedy in the hands of European consumers, so as to boost their confidence in the internal market.
I am in favour of the report on the proposal to amend the regulation on cooperation between national authorities responsible for the enforcement of consumer protection laws.
The key political issue is to examine whether the current regulation provides a sufficiently valid framework for the cross-border enforcement of the consumer acquis. The approach selected is to propose a 'review clause', asking the Commission to undertake an assessment of the effectiveness of the regulation and come up, within a plausible timeframe, with a legislative proposal aimed at a more substantial revision by 2014.
I voted in favour of the Repo report, because I consider that the regulation needs to aim to abolish barriers to cross-border cooperation between public enforcement authorities to detect, investigate and bring about the cessation or prohibition of infringement of laws which protect consumers' interests. At the same time, the regulation needs to aim to efficiently and effectively tackle cross-border rogue traders who disrupt the smooth functioning of the internal market, and thus increase consumer confidence in taking up cross-border offers, and prevent sellers and suppliers from evading enforcement to the competitive detriment of law-abiding sellers and suppliers.
in writing. - (NL) The Dutch Party for Freedom (PVV) supports the initiative for better cooperation between national authorities responsible for the enforcement of consumer protection laws. In Europe's internal market, the interests of consumers are increasingly crossing national borders. It is therefore necessary for the national bodies to cooperate with each other effectively whenever consumers are let down by vendors and service-providers in other countries. When consumers end up being conned by mala fide vendors and service-providers in other countries, the alarm must be sounded immediately. In this connection it is necessary for there to be effective information exchange between the bodies in the different Member States.
This report asks the Commission to bring forward proposals to improve operational cooperation between national authorities and thus to better protect consumers making cross-border purchases. The PVV supports this aim, so long as it retains the character of cooperation and information exchange between national bodies.
in writing. - With this resolution we are sending a clear message to the Commission and Member States that we need strong cooperation among consumer agencies. As cross-border trade within the EU grows, we witness more and more complaints from consumers, and there is therefore a need to re-examine the existing EU legislation.
in writing. - (DE) The introduction of the common market has, of course, been accompanied by an influx of rogue traders who are making huge profits from cross-border activities in particular. This is because, in contrast to the trading itself, there are bureaucratic obstacles to the cross-border enforcement of consumers' rights. We need to pay greater attention to enforcing consumer protection legislation as part of the process of implementing the internal market. For this reason, I have voted in favour of the compromise proposal agreed by the different groups amending Regulation (EC) No 2006/2004 on cooperation between national authorities.
I am in favour of this proposal as it is in accordance with the position of both the G20 and the Commission on the directive on over-the-counter markets. In addition, the report also makes important changes to the overall system with regard to accessibility of information in all derivative contracts, giving both the European Securities and Markets Authority and the national authorities responsible the right tools to oversee and control the directive on markets.
in writing. - I voted in favour of the resolution on derivatives, central counterparties and trade repositories. As MEPs, we are calling for transparency and stability, in particular with regard to those derivatives which are traded on stock exchanges and can cause massive disruption to financial markets. We are also calling for standard procedures, reporting requirements and the use of clearing devices via organised trade platforms. I support the rapporteur's view that the volume of all transactions has to be transparent in order to ensure maximum financial market stability and enable supervisory authorities to do their work properly. It is important to stress that national supervisory authorities and the European Securities and Markets Agency (ESMA) will be in charge of supervision.
This draft regulation concerns over-the-counter derivatives, financial products whose value is derived from another asset, and which are traded directly between two parties without passing through an intermediary. In September 2009, there was agreement among the leaders of the G20 that exchanges of over-the-counter (OTC) derivatives should be better regulated. The Commission accordingly brought forward this proposal for a regulation in order to act quickly. The report drafted by my colleague Mr Langen and the amendments adopted in the Commission on Economic and Monetary Affairs give us a good basis for negotiation with the Council. I therefore supported them so that this negotiation could progress.
The concerns that emerged after the crisis in the financial markets must continue to be followed up in Europe through constant monitoring of stability and risk reduction in the sector of products subject to speculation, such as derivatives.
In light of the responsibilities of covert financial engineering and the decoupling of the real economy from investment, I can only welcome Mr Langen's report.
The regulation of transactions of this kind, given the risk of certain situations of non-payment, required clearing to be carried out by authorised clearing houses, designed as a necessary measure for preventing chain reactions on these markets. However, non-financial counterparties below a certain threshold, if they are not systemically relevant, do not need to be subject to the regulation, given their non-speculative nature. I know that this exception triggered a sharp response from the US Treasury secretary. However, I believe that this exception is justified in view of the objective of these exceptional transactions: hedging. I hope that Parliament will approve the version of the report voted for in the specialist committees, including the option for the reciprocal clearing of financial counterparties with non-financial counterparties.
I voted for the proposal for a regulation as I agree that over-the-counter derivatives lack transparency, as they are privately negotiated contracts and any information concerning them is usually only available to the contracting parties. They create a complex web of interdependence which can make it difficult to identify the nature and level of risks involved. The financial crisis has demonstrated that such characteristics increase uncertainty in times of market stress and consequently pose risks to financial stability. I would therefore welcome this regulation as it lays down conditions for mitigating those risks and improving the transparency of derivative contracts.
I voted for the report because the supervisory framework needs to be strengthened to reduce the risk of financial crises in the future and prevent them from being so severe. Consequently, far-reaching reforms are required to the supervisory structure of the financial sector in the European Union, including the creation of a European System of Financial Supervisors, comprising three European Supervisory Authorities, one for the banking sector, one for insurance and occupational pensions and the third for the securities and markets sector, as well as the creation of a European Systemic Risk Board.
I voted for this report as it presents a set of proposals to address existing gaps in the regulatory framework for over-the-counter derivatives. The lack of legislation in this area contributed to the financial crisis and its damaging consequences. The amendments adopted by Parliament will contribute to improving the transparency and risk management of this market.
This legislative proposal aims to address the lack of regulation at Community level in the over-the-counter (OTC) derivatives sector, and at increasing its transparency and mitigating its risks. A set of requirements have now been established for derivatives contracts and the conditions for the authorisation of central counterparties, along with the criteria to examine to ensure appropriate characteristics for central clearing, and the reporting of information on OTC derivatives to trade repositories where the aggregate information can be used, in particular for analysing systemic risk and for calculating compensation. Finally, I should like to urge the Member States in the Council to come to a quick decision on this matter so as to enable this regulation on the Community legal framework to come into force quickly.
in writing. - (PT) We have a duty to draw all the lessons that we can from the crisis, which is still ongoing. In order to do so, we need smart regulation and effective supervision. The products can be useful by serving the real economy. The issue is not to condemn them, but to regulate them, as the fact is that their use has not been transparent, and this was at the root of the crisis. The regulation on the derivatives market is crucial because it represents EUR 600 billion that was at the heart of the crisis. This regulation will cover the raw materials market in order to avoid price speculation. Over-the-counter derivatives lack transparency as they are privately negotiated contracts and any information concerning them is usually only available to the contracting parties. They create a complex web of interdependence, which can make it difficult to identify the nature and level of risks involved. The financial crisis has demonstrated that such characteristics increase uncertainty in times of market stress and consequently pose risks to financial stability. I am in favour of this regulation as it lays down conditions for mitigating those risks and improving the transparency of derivative contracts.
This is yet another report that reveals how the EU has been dealing with the multifaceted crisis that is affecting the world; a crisis that has been a disruptive and risk-laden factor in the inflation of the financial sphere. It also seeks to regulate the financial market to a certain extent, without going to the root of the problems. The financial sector of the EU trades in derivatives as this is an area that can evade supervision and regulation, and which is carried out without awareness of the overall magnitude of the risks involved, but merely in the knowledge that these are the basis of massive speculative gains and that they therefore, necessarily, have serious systemic implications.
Financial markets derivatives played a prime role in triggering the financial crisis, as they were used for excessive speculation. This regulation proposes the supervision of the EU financial sector with the aim of reducing the risks and the severity of future financial crises, but without tackling the key issue: using this instrument to stop this kind of operation. This crucial matter, which was admitted when the financial crisis was in full swing, has now been put to one side, and the door has been left open for speculation and the consequences thereof, even if we try not to actively invite it in.
in writing. - (PT) This is another report that has been submitted in an attempt to regulate the financial market to a certain extent, without going to the root of the problems. Indeed, the financial sector of the EU trades in derivatives as this is an area that can evade supervision and regulation, and which is carried out without awareness of the overall magnitude of the risks involved, but merely in the knowledge that these are the basis of massive speculative gains and that they therefore, necessarily, have serious systemic implications.
This regulation therefore proposes the supervision of the EU financial sector with the aim of reducing the risks and the severity of future financial crises, but without tackling the key issue: putting a stop to this kind of operation, as we have proposed.
We proposed in plenary that since financial markets derivatives played a prime role in triggering the financial crisis, as they were used for excessive speculation, and given that there are other ways of covering commercial risk, derivatives be abolished. Unfortunately this proposal, which we supported, was rejected. However, the final vote on the report was delayed in order for Parliament to negotiate the approved proposals with the Council. It will then come back to plenary for the final vote.
The vote on the Langen report on over-the-counter (OTC) derivatives further reinforces Parliament's priority of regulating the financial markets and fighting speculation, the main factor in market instability at a time of crisis.
Parliament has defined its position at first reading on the proposal for a regulation in line with what has already been suggested both by the European Commission and by the G20 mandate, which calls for a strengthening of the system within which OTC derivatives work, in order to provide more transparency and greater risk management.
It is necessary, in fact, to provide the relevant European and national authorities with all the tools they need to supervise and control the derivatives market, including more information on the nature of derivative transactions and on the contracts entered into by counterparties.
We now expect the Council to get over the splits between Member States and offer the opening needed in this area, so that the wholesale reform of European financial markets can come to fruition.
in writing. - (LT) I welcomed this document, because the financial crisis has raised concerns regarding the resilience and transparency of the over-the-counter (OTC) derivatives market. The G20 agreed that all standardised OTC derivative contracts should be traded on exchanges or electronic trading platforms, where appropriate, and cleared through central counterparties by the end of 2012 at the latest. OTC derivative contracts should be reported to trade repositories. This regulation sets out the conditions for authorising Central Counterparties (CCPs), the criteria for checks to ensure appropriate characteristics for central clearing, and the reporting of derivatives to trade repositories where the aggregate information can be used inter alia for analysis of systemic risk. However, it must be remembered that any regulation should be applied in a carefully measured way. While under-regulation endangers the market, over-regulation leads to increased costs and, in some cases, to increased prices for the end consumers. This would not be a welcome effect in the areas of food commodities and energy products.
in writing. - The clearing and reporting of OTC derivatives is an important step in implementing the G20's recommendation to strengthen the stability of the financial system, and I was therefore happy to support this report
in writing. - The unregulated over-the-counter (OTC) derivatives market has been a major source of instability in the financial system. Labour Euro MPs backed the report today to ensure that the European Union follows up on its G20 commitments to regulate this sector, valued at EUR 425 trillion, and ensure it can no longer threaten the health of the global economy. Regulating OTC derivatives will also help address food and commodity price speculation, which has distorted prices and driven millions into hunger and poverty in recent years.
By making the market more transparent it will limit the opportunities for market manipulation and the kind of food price spikes seen in 2007/2008. The Council should follow Parliament's lead and allow us to conclude this law and proceed with further necessary proposals, including MiFID and the Market Abuse Directive, which will complete the re-regulation of this sector and comprehensively tackle the practice of gambling with the food on people's plates.
This report proposes granting a European passport to derivatives. The European Commission and the European Securities and Markets Authority (ESMA) will be at the controls. They will be able to ensure respect for equal competition between these toxic financial products. The management of risks taken by financial institutions will be entrusted to private bodies. These bodies will have the right to funds from the European Central Bank (ECB), even though these are refused to Member States in debt. This is shameful. I am voting against this report.
The financial products that financial institutions have created over the years have not been properly regulated, and this contributed to the severe financial crisis that was triggered in the past. The absence of a regulatory framework for over-the-counter (OTC) derivatives also contributed to the financial crisis and its consequences. In view of this and in order to address concerns about financial stability, in September of last year the Commission presented a proposal to regulate this market. The amendments that have been adopted by Parliament today are principally aimed at improving transparency and managing risk in the OTC derivatives market, so that the same mistakes are not repeated in future, with the severe consequences of which we are all aware.
in writing. - The draft regulation approved by the Committee on Economic Affairs lays down uniform requirements for derivative contracts, specific provisions to improve transparency and risk management in the over-the-counter derivatives market, and uniform requirements for the performance of the activities of central clearing counterparties and trade repositories. Taking into account the specificity of the issue, specific targets need to be formulated in more comprehensible language. Effective steps towards public control of over-the-counter derivatives will afford an opportunity to adopt an understandable and transparent programme. I voted in favour.
in writing. - (LT) The over-the-counter derivatives market must remain robust, transparent and competitive. Consequently, it is very important to establish measured regulation, because under-regulation endangers the market, and over-regulation leads to increased costs and even increased prices for the end consumers. Central clearing can itself pose systemic risks, and therefore it is very important for CCPs to have robust risk and default management strategies that do not transfer risk to the taxpayer. I believe that pension funds with a risk-averse profile should be obliged to provide reports and implement risk mitigation techniques for over-the-counter derivative contracts not cleared by a CCP. The clearing obligation should subsist as long as the non-financial counterparty's net positions and exposures in OTC derivative contracts exceed the clearing threshold. Attention should be drawn to the fact that in all cases we must ensure that we avoid disproportionate costs for pensioners. Furthermore, there must be increased powers for European supervisory authorities, giving them the right to impose fines when provisions of this Regulation have been breached.
I voted for the proposal for a regulation as I agree that in order to identify relevant classes of over-the-counter (OTC) derivatives that should be subject to the clearing obligation, the threshold and systemically relevant non-financial counterparties, reliable data is needed. Therefore, for regulatory purposes, I agree that it is important that a uniform OTC derivatives data reporting requirement is established at EU level. Moreover, I agree that a retrospective reporting obligation is needed, to the largest possible extent, for both financial counterparties and non-financial counterparties over the threshold, in order to provide the European Securities and Markets Authority with comparative data. If such retrospective reporting is not feasible for any class of OTC derivatives, I agree that an appropriate justification should be provided to the respective trade repository. I also believe that there should be effective, proportionate and dissuasive penalties with regard to the clearing and reporting obligations. Member States should enforce those penalties in a manner that does not reduce the effectiveness of those rules. I agree that Member States should ensure that the penalties imposed are publicly disclosed and that assessment reports on the effectiveness of existing rules are published at regular intervals.
Over-the-counter (OTC) derivatives are privately negotiated contracts and any information concerning them is usually only available to the contracting parties. Their complex web of interdependence makes it difficult to identify the nature and level of risks involved. The absence of regulation on these financial instruments has contributed to the financial crisis and its economic and social consequences.
This proposal aims, albeit in a limited way, to improve the transparency and risk management of OTC derivatives, laying out rules on the clearing obligation and reporting. The mandatory reporting of financial transactions is, moreover, an indispensable precondition for their taxation in future. For these reasons I voted for this report.
The current structure of the European supervisory system incorporates three authorities: the European Banking Authority, the European Insurance and Occupational Pensions Authority, and the European Securities and Markets Authority. It is a model that is aimed at avoiding systemic risk, distinguishing between the supervision of banking, insurance and securities. This model is also followed in Portugal, where, respectively, we have the Bank of Portugal, the Portuguese Insurance and Pension Funds Supervisory Authority and the Portuguese Securities Market Commission, associated with the National Council of Financial Supervisors. In this general context of reconfiguration, it is important to regulate over-the-counter derivatives. The main concern of Community action is now to increase the transparency and supervision of such actions and to avoid creating risks of financial instability. Once again, we are looking at a measure that is aimed at improving the mechanisms for preventing crisis situations.
In its plenary session today, the European Parliament voted in favour of the proposal for a regulation on derivatives. These products have, until now, been traded in the absence of any regulatory framework and in an extremely opaque manner. Although the Council is having trouble finding an agreement on this centrepiece of the post-crisis regulation, Parliament is showing a desire to go forward in accordance with the objectives set in 2009 at the G20 in London and Pittsburgh. In the words of my colleague Mr Canfin, the negotiator of the report for the Group of the Greens/European Free Alliance: 'Parliament's vote marks a big step in the regulation of unregulated areas in the financial sphere. The derivatives market has for too long remained self-regulated. Parliament has decided to give clear support to the European Commission's proposal. With this reform, over-the-counter derivatives, which are currently treated in a bilateral manner, will move towards clearing, which will reduce systemic risk.'
I voted in favour of this report because the European Union must seek to create greater stability and transparency in the financial markets by strengthening the regulation of financial instruments and improving coordination with our major international partners. It is essential to lay down uniform requirements for derivative contracts and for the performance of the activities of central counterparties and trade repositories. With regard to derogations from implementation of the regulation, I believe exemptions should only be allowed following in-depth market investigation and should, in any case, be based on international standards.
Derivatives played an important role in the financial crisis. In Pittsburgh the Group of Twenty (G-20) committed to regulate over-the-counter (OTC) derivatives, that is to say derivatives outside market regulation, before 2013. It is essential to do so in order to understand and reduce their systemic risk. The broad agreement reached in the Committee on Economic and Monetary Affairs is a result of the good work done by Mr Langen and the shadow rapporteurs. The establishment of trade repositories and clearing houses, the implementation of risk management techniques and the strengthening of European supervision will ensure better transparency and security as well as more effective supervision in the area of OTC derivatives. My amendments attempted to enhance the content of the agreement and strengthen stability at a global level, taking into account the United States' Dodd-Frank Wall Street Reform and Consumer Protection Act. I thank the rapporteur for including them, thus ensuring the widening of the regulation's scope, more stringent requirements for clearing houses, the imposition of record-keeping and reporting obligations on financial counterparties, and the clarification of the supervisory authorities' role in the new European architecture. I hope that the deferment of the vote on the legislative resolution will allow an agreement to be reached with the Council, under the Polish Presidency, at first reading.
in writing. - (IT) With regard to the resilience and transparency of the over-the-counter (OTC) derivatives market, the G20 concluded that all standardised OTC derivative contracts should be traded on exchanges or electronic trading platforms, where appropriate, and cleared through central counterparties by the end of 2012 at the latest. In addition, OTC derivative contracts should be reported to trade repositories. I therefore voted in favour of the report because the regulation in question, which promotes the resilience and transparency of derivatives markets, must equally maintain the efficiency of these markets for hedging by end-users - be they financial or non-financial. Maintaining the international nature of this market promotes both these objectives when underpinned by cooperation between supervisors and by convergent international standards.
in writing. - I support this proposal, as it is in line with the G20 agreement.
in writing. - The ECR Group have supported this regulation on the basis that increased transparency through reporting and increased use of central clearing of derivative products globally will help reduce systemic risk in the global financial markets. The package voted upon is in line with G20 commitments and ensures that comparable regulatory measures are being proposed to other major financial jurisdictions. The regulation delivers proportionate responses to different products based on risk (e.g. foreign exchange), considers the needs of end users of such products when used for hedging business activities and takes into account the special circumstances of pension funds.
We must now ensure that technical details on account segregation, third country recognition and the scope of application are negotiated. Currently, there are products traded on organised trading venues that do not centrally clear - while using public trading venues increases transparency, they do not deal with the problem of counterparty credit risk. I hope that, during the trialogue process, we can ensure that this regulatory gap is filled and that all derivative products will be subject to the same clearing obligation wherever they are traded.
Over-the-counter derivatives lack transparency as they are privately negotiated contracts and any information concerning them is usually only available to the contracting parties. They create a complex web of interdependence, which can make it difficult to identify the nature and level of risks involved. I welcome this regulation as it lays down conditions for mitigating those risks and improving the transparency of derivative contracts. There should be effective, proportionate and dissuasive penalties with regard to the clearing and reporting obligations, and these should be enforced by the Member States in a manner that does not reduce the effectiveness of those rules. Member States should also ensure that the penalties imposed are publicly disclosed and that assessment reports on the effectiveness of existing rules are published at regular intervals. Moreover, it is essential that the right to privacy of individuals is protected when processing personal data, in accordance with Directive 95/46/EC of the European Parliament and of the Council of 24 October 1995 on the protection of individuals with regard to the processing of personal data and of the freedom of movement of such data.
in writing. - (DE) I have voted in favour of this report. It is essential for us to put in place strict, binding rules and standards for risky financial products in future. I see this as one of the first moves in establishing a better organised and less risky financial sector which may grow more slowly, but will also be significantly more robust. Another decisive issue is the mandatory reporting of derivatives, which will give the supervisory authorities an overview over the financial markets. Trade repositories and a central clearing house will be the first steps towards ensuring transparency.
in writing. - (DE) The recent financial crisis clearly highlighted concerns about the resilience and transparency of the over-the-counter (OTC) derivatives market because of the frequent use of the financial markets by non-financial companies, especially from the commodities and energy sectors, and because of the use of financial instruments for hedging purposes. Now we need to carry out a thorough evaluation of the regulations, otherwise market risks will arise which could have a negative impact on the food commodities and energy generation industries in particular. The systemic risk of OTC derivatives must be kept to a minimum and the process of regulating non-financial companies must be fine-tuned. The proposed amendment aims to make a number of procedures simpler, to prevent 'clearing shocks', to remove barriers to information and to introduce clear criteria for the regulatory decisions.
I am in favour of this proposal as it takes into account the potential risks of economic conglomerates, seeking cooperation among the different authorities responsible in order to ensure convergence of supervisory methods and the clarification of concepts. In addition, it focuses on improving transparency, on cooperation between the new supervisory authorities through the joint committee and on the introduction of new stress tests for conglomerates.
The 2008 European Financial Conglomerates Directive (FiCOD) establishes supervision for financial conglomerates, which can include banks, insurance companies, investment companies and asset management companies. The financial crisis has demonstrated the existence of lacunas in this supervision, and the present proposal for a directive thus aims to respond to this. It belongs to the set of measures taken to improve the financial regulation made at European level since the start of the financial crisis. I am pleased at the dynamism shown by the EU in this regard, and I did not hesitate to vote in favour of this proposal for a directive.
in writing. - (LT) I voted in favour of the report. Directive 2002/87/EC of the European Parliament and of the Council of 16 December 2002 (the Financial Conglomerates Directive) introduced supplementary and consolidated supervision of financial groups. The objective of that supplementary supervision was to control the potential risks arising from double gearing (that is, the multiple use of capital) and so-called group risks, in other words, the risk of contagion, management complexity, concentration and conflicts of interest, which could arise when several licences for different financial services are combined. Whilst the EU directives relating to banking activities and insurance activities aim to constitute sufficient capital buffers to protect customers and policyholders, the Financial Conglomerates Directive (FCD) regulates the supplementary supervision of group risks. I welcome the revision of this directive, which will help ensure appropriate supplementary supervision and plug the gaps that have evolved in supplementary supervision, because only European Union legislation can ensure that financial conglomerates operating in more than one Member State are subject to the same requirements and supervision.
in writing. - (PT) I voted for this resolution as I agree that financial conglomerates need to be identified throughout the EU, as they are exposed to risks as a group, based on common guidelines issued by the three European Supervisory Authorities, namely the European Banking Authority, the European Insurance and Occupational Pensions Authority and the European Securities and Market Authority, following their cooperation on the framework of the Joint Committee of the European Supervisory Authorities. It is also vital that the requirements for exemption from supplementary supervision should be applied based on risk, in accordance with these guidelines. This provision is particularly important in the case of larger conglomerates operating at international level.
I voted for this report as it reinforces the supervision of mixed financial holding companies, like the supervision of financial companies and holding companies in the insurance sector. Indeed, up until now, nothing has prevented the Member States from adopting legislation in order to carry out such supervision, but the crisis has made it evident that it is fundamental that these activities be made mandatory and be coordinated at European level.
This proposal is one of a set of measures put forward by the Commission, with the intention of reinforcing the supplementary supervision of the financial institutions of a financial conglomerate. As such, it is aimed at identifying and resolving some of the technical issues that require an urgent response. I would like to highlight in particular the need for supervisors to analyse mixed financial holding companies. It is necessary to ensure that the new European Supervisory Authorities put forward general guidelines on the supervision of financial conglomerates, it is vital to improve the transparency of supervisory activities, just as it is crucial to adopt common criteria on the definition of mixed financial holding companies, which should be included in the supplementary supervision. Finally, I look forward to the Commission's review on the supplementary supervision, which will hopefully be more comprehensive and detailed.
No sector, individual or product can avoid effective regulation and smart supervision. This directive aims to strengthen financial stability. Directive2002/87/EC of the European Parliament and the Council of 16 December 2002 on the supplementary supervision of credit institutions, insurance undertakings and investment firms in a financial conglomerate provides the authorities responsible in the financial sector with supplementary powers and tools for the supervision of groups made up of many regulated bodies, which are active in different sectors of the financial markets. Such groups, that is, financial conglomerates, are therefore exposed to risks relating to controlling a group (group risks), which include the risks of contagion, where risks are spread from one end of the group to another; risk concentration, where the same type of risk materialises in various parts of the group at the same time; the complexity of managing many different legal entities; potential conflicts of interest; and the challenge of allocating regulatory capital to all their regulated entities, thereby avoiding the multiple use of capital. I agree that conglomerates should therefore be subject to supplementary supervision as well as supervision on an individual basis.
This report falls within the range of legislation that is currently being discussed in Parliament. Its objective is to monitor the financial system, increase transparency and, more specifically, reduce the risks of derivative markets and short-selling, and strengthen the protection of investors. As we have been saying, the measures already in place and those now proposed do not give the response that is required for the financial system's lack of regulation. This is not to say that, in some cases, the existing situation is not being improved.
This is the case with this report on the supplementary supervision of the financial institutions of a financial conglomerate. In this case, for instance, there is concern on the part of the body responsible, about supervision on a consolidated basis, encompassing the parent company and all the institutions of the banking group related to the requirements of the legislation for the sector. These are positive steps, yet they are insufficient to resolve the problems which exist and, for this reason, we abstained from the final vote.
Parliament has adopted the amendment with the aim of increasing transparency, reducing the risks of derivative markets and short-selling, and strengthening the protection of investors. The amendments approved by the Members will now serve as a basis for negotiations with the 27 Member States' governments. Even though the measures adopted do not provide the necessary response, in some cases they improve the situation, as with the supplementary supervision of financial institutions of a financial conglomerate.
In this case, for instance, there is concern about supervision on the part of the body responsible, if done on a consolidated basis, encompassing the parent company and all the institutions of the banking group related to the requirements of the legislation for the sector. These are positive steps, yet they are insufficient to resolve the problems which exist and, for this reason, we abstained from the final vote.
in writing. - (SK) The Commission intends to improve supplementary supervision of financial entities in a financial conglomerate in two stages. In the first stage, the Commission adopted a proposal for a directive amending the directive linked to supplementary supervision, and in the second it intends to begin a more fundamental revision in the context of developments regarding supplementary supervision. The review is expected to take place at the end of 2011. The purpose of the Commission's proposal is to provide a so-called quick fix for a situation that manifested itself in a more problematic way during the financial crisis, but which has been known about for almost a decade. It is useful for supervisory bodies to be able to supervise mixed financial holding companies in a similar way as financial holding companies in the banking sector and insurance holding companies in the insurance sector. Although the present directives do not seem to prohibit Member States from adapting their legislation to exert this power over these mixed financial holding companies, it is useful to have coordination at European level in order to make this mandatory. As far as the draft amendments are concerned, the directive strengthens cooperation between the various relevant bodies, aiming in particular at the convergence of supervisory practices, and provides clarification of terms and definitions.
in writing. - The Commission intends to improve the supplementary supervision of financial entities in a financial conglomerate in two steps.
In the first step the Commission adopted a proposal for a directive amending the directives linked to supplementary supervision, in particular Directives 98/78/EC, 2002/87/EC and 2006/48/EC. This proposal deals with the single most urgent technical issue based on a limited review of the existing Directives and it is the subject of this report.
In the second step the Commission intends to start a more fundamental review, in the context of developments regarding supplementary supervision. That review is expected to take place at the end of 2011.
The purpose of the Commission's proposal is to provide a so called 'quick fix' for a situation that manifested itself in a more problematic way during the financial crisis, but which has been known for almost a decade. It is useful for supervisors to be able to supervise mixed financial holding companies in a similar way as financial holding companies (banking sector) and insurance holding companies (insurance sector). Although the present directives do not seem to prohibit Member States from adapting their legislation to exert this power over these mixed financial holding companies, a European coordination is useful in order to make this mandatory.
We agree with the need to improve the supplementary supervision of financial entities in a financial conglomerate.
Supervisors must be able to supervise mixed financial holding companies in a similar way to financial holding companies (banking sector) and insurance holding companies.
We also need to ensure that the European supervisory authorities issue general guidelines regarding the supervision of financial conglomerates through the Joint Committee; to improve the transparency of the supervisory activity on financial conglomerates, including through publication of the list and structure of the conglomerates; to define mixed financial holding companies and include them in supplementary supervision; to introduce stress testing at the level of each financial conglomerate; and to include alternative investment fund managers in the scope.
Lastly, we believe European coordination is needed to make these changes mandatory.
This report has the merit of calling for more transparency in financial conglomerates. Unfortunately, it calls for vassal bodies of the Commission to take responsibility for this. We are well aware of the transparency of the Commission. I am abstaining in order to make sure the call is respected, which would mean having someone else in charge.
Hindsight shows us just how difficult it is to correctly supervise financial institutions forming a financial conglomerate. The complexity of these organisations and the extent of their activities make supervising them difficult. This in turn can create serious problems when institutions go bankrupt. The purpose of the Commission's proposal is to provide a 'quick fix' for a situation that has manifested itself in a more problematic way during the financial crisis, but which has been known for a long time already. It is useful for supervisors to be able to oversee mixed financial holding companies in a similar way to financial holding companies in the banking sector and insurance holding companies in the insurance sector. Although the current directives do not seem to prohibit Member States from adapting their legislation in order to exert this power over these mixed financial holding companies, European coordination is useful in order to make this mandatory, so as to avoid new problems in the future.
in writing. - The aim of the Commission proposal is to ensure appropriate supplementary supervision of financial groups in order to guarantee the same level of control as for insurance companies and financial companies. This new proposal aims to take into account the specific potential risks arising from financial conglomerates: risk of contagion, management complexity, conflict of interest. To that end, the proposed directive reinforces cooperation among the various authorities responsible, notably with a view to developing convergence of supervisory practices. What is more, supervisory institutions should be responsible for the results of hearings and examinations: it is necessary to minimise the risk of bias in examinations and conclusions. Supervision should be objective and transparent, for only then will the work of the supervisory bodies be effective.
in writing. - (DE) The report by Mr Stolojan aims, among other things, to make the supervision of financial conglomerates more transparent and to introduce stress tests at the level of the individual conglomerates. This will allow the development of potential crises to be identified at an early stage in future, so that countermeasures can be taken. For this reason, I have voted in favour of the report.
It is necessary to guarantee the supplementary supervision of financial entities in a financial conglomerate, in order to plug the gaps that currently exist. I believe that we must extend the competences of the supervisory authorities at European level, giving them the right to supervise mixed financial holding companies as they would in the banking or insurance sectors. In order to achieve this objective, the supervisory authorities mentioned must develop general guidelines for the supervision of financial conglomerates. This will improve the transparency of the supervision of the financial conglomerates. In order to ensure that citizens' interests are properly represented in this area, that the legislative process runs smoothly, ensuring legal transparency, and that we can rapidly check compliance with national rules and EU provisions, the Member States must draft and provide the Commission with compliance tables, illustrating the correlation between their approved transposition measures and the EU directive.
I have cast my vote in favour of the report by Mr Stolojan, since I consider it more than appropriate to align the supervisory powers applicable to holding companies introduced by the Financial Conglomerates Directive with those stemming from the directives specific to the banking and insurance sectors. I also welcome the fact that the proposal has been adopted at first reading. In these times of crisis, we have realised how important and fundamental supervision is in trying to anticipate and act in time to avoid damage or in trying to contain it. For that reason, in removing the obstacles to the prudential supervision of financial conglomerates, the directive is essential and a step in the right direction.
I voted for this resolution because I agree that there is a genuine need to monitor and control potential group risks posed to conglomerates due to their participation with other companies. For cases where the specific supervisory powers provided by this directive are shown to be insufficient, the supervisory community should develop alternative methods to address and appropriately take into account these risks, preferably through work conducted by the Joint Committee of the European Supervisory Authorities in the forum of the Joint Committee. If participation is the only element that distinguishes a financial conglomerate, I agree that supervisors should be allowed to assess whether the group is exposed to group risks and waive the group from supplementary supervision, if appropriate. Financial conglomerates need to be identified throughout the European Union according to the extent to which they are exposed to group risks. It is also vital that the requirements for exemption from supplementary supervision should be applied based on risk, in accordance with these guidelines. This provision is particularly important in the case of larger conglomerates operating at international level.
The objective of supplementary supervision is to control the potential risks arising from double gearing, that is, the multiple use of capital and so-called group risks: the risk of contagion, management complexity, concentration of risk and conflicts of interest, which could arise when several licences for different financial services are combined. The European Supervisory Authorities should supervise mixed financial holding companies in the same way that they supervise the banking or insurance sectors. This proposal provides some transparency in a world where things are generally hidden through the publication of the assessments of these structures, which are now also subject to stress tests. Even though the proposed level of surveillance is not enough, it still constitutes a step in the right direction. I therefore voted in favour.
The recent financial crisis allowed a series of weaknesses in the financial system to be identified; weaknesses which must be corrected. This has been a major concern for Parliament and Council activities: in this case, we are dealing with the supplementary supervision of financial institutions. As such, the amendments proposed by this present motion aim to safeguard the transparency of supervisory activity, define the scope of supervised companies, including the so-called mixed financial holding companies, so as to guarantee the healthy functioning of the global financial system.
in writing. - In favour. This Report includes Parliament's amendments to the Commission proposal. The amendments are also correlated with most of the Council amendments. The main amendments concern the following issues: a) 'Lisbonising' of the Financial Conglomerates Directive; b) amending Directive 2009/138/EC on Solvency II in a similar way as is proposed for Directive 98/78/EC (Article 3a (new)); c) ensuring that the new European Supervisory Authorities will issue general guidelines regarding the supervision of the financial conglomerates through the Joint Committee; d) improving the transparency of the supervisory activity on the financial conglomerates, including the list and structure of financial conglomerates which will be published; e) defining and including mixed financial holding companies in the supplementary supervision; f) introducing stress testing at the level of each financial conglomerate; g) including alternative investment fund managers in the scope.
I voted in favour of this report because supervisors must be able to supervise mixed financial holding companies in a similar way to insurance holding companies. In future the Commission intends to start a more fundamental review of this framework, in the context of developments regarding supplementary supervision. Although the present directives do not seem to prohibit Member States from adapting their legislation to exert this power over these mixed financial holding companies, European coordination is useful in order to make this mandatory.
I voted in favour of the report concerning the directive on supplementary supervision of financial entities in a financial conglomerate, which amends the previous directives. I think it is important to ensure that the new European supervisory authorities issue general guidelines on the supervision of financial conglomerates through the Joint Committee It is also necessary to improve the transparency of supervisory activity on financial conglomerates, including by publishing the list and structure of the financial conglomerates. Mixed financial holding companies also have to be defined, and they must be included in supplementary supervision; stress testing therefore needs to be introduced at the level of each financial conglomerate and alternative investment fund managers must be included in the scope.
in writing. - I support this legislation, as it improves transparency and ensures the appropriate supplementary supervision of financial groups.
Directive 2002/87/EC of the European Parliament and the Council of 16 December 2002 on the supplementary supervision of credit institutions, insurance undertakings and investment firms in a financial conglomerate provides the authorities responsible in the financial sector with supplementary powers and tools for the supervision of groups made up of many regulated bodies, which are active in different sectors of the financial markets. Financial conglomerates need to be identified throughout the EU, as they are exposed to risks as a group, based on common guidelines issued by the three European Supervisory Authorities, namely the European Banking Authority, the European Insurance and Occupational Pensions Authority and the European Securities and Market Authority, following their cooperation on the framework of the Joint Committee of the European Supervisory Authorities. It is also vital that the requirements for exemption from supplementary supervision should be applied based on risk, in accordance with these guidelines. This provision is particularly important in the case of larger conglomerates operating at international level. I voted for the document in plenary for the reasons that I have given.
in writing. - (DE) The proposed additional directive is intended to close the loopholes in the existing banking and insurance directives. Financial holding companies in these sectors will be obliged to comply with the relevant supervisory regulations. Past experience shows that we need to address the grey areas and, therefore, I have voted in favour of the report.
I voted in favour of the report drafted by Mr Stolojan, since it aims to remedy a problem that has manifested itself particularly during the financial crisis of recent years.
It is indeed important that supervisors can supervise mixed financial holding companies in a similar way to financial holding companies - such as those in the banking sector - and insurance holding companies.
I am voting for this report as I agree with Parliament's proposal on prohibiting short selling based on the Member State's debt. Another important factor to highlight in Parliament's report is the provision enabling the European Securities and Markets Authority to directly apply temporary measures related to sovereign debt and its associated instruments.
Short selling is the sale by a physical or legal person of a security which does not belong to that person with the intention of subsequently repurchasing an identical security. This practice, which currently takes place in the majority of financial markets, has since the financial crisis been subject to supervision in many Member States, but, at European level, this has been done in a very haphazard manner, because the EU did not have a legislative framework adapted to short selling. This proposal for a regulation thus aims to make up for this lack. Negotiations with the Council are now in progress on this subject, and they are being led, on behalf of Parliament, by our rapporteur, Mr Canfin, whom I support. I therefore voted in favour of this report, and I hope that the negotiations with the Council will reach a rapid conclusion.
In 2008, we were on the brink of economic disaster. The financial sector almost led the real economy to the edge of the abyss. After several months of serious depression, and as we have still not emerged from this crisis, it is extremely vital to guard ourselves against the most dangerous practices and the most economically harmful types of speculative behaviour. Clearly, credit default swaps (CDSs) belong to this group. Germany managed to respond rapidly because, several months ago already, it quite simply banned this practice, which involves taking positions purely on the basis of speculation. It is therefore essential to establish clear European rules.
The responsibility of the finance sector and financial products for the crisis that has brought the European economy to its knees, as the scientific and academic community has established, raises the issue of supervision and its effectiveness at the heart of any action that seeks to protect consumers and ensure their trust.
The creation of transparency mechanisms and the implementation of a penalty system applying to infringements of the regulation reveal a hard-line, austere approach that many will surely agree with. However, I am waiting for an assessment of the impact of certain articles in the measure on my country, which is why I have decided to abstain.
I voted for the proposed regulation as I agree that in order to put an end to the current fragmented situation in which some Member States have taken divergent measures, and to restrict the possibility of this continuing to occur, it is important to address the potential risks arising from short selling and credit default swaps in a harmonised manner. I agree that the requirements to be imposed should address the identified risks, taking into account differences in the Member States and the potential economic impact of the requirements. They should do so without unduly detracting from the benefits that short selling provides to the quality and efficiency of markets by increasing market liquidity, as the short seller sells securities and then later repurchases those securities to cover the short sale, and by allowing investors to act when they believe a security is overvalued, leading therefore to the more efficient pricing of securities.
Europe must learn the lessons from the Greek crisis and reduce the opacity of the financial and banking markets. The use and promotion of financial products which only serve to enrich speculators must be denounced. We must also ban 'naked' credit default swaps (CDSs) on sovereign debt; in other words, the option to buy an insurance security without holding any bonds from the Member State - Greece, for example - and thus to speculate on the bankruptcy of the country without being exposed to any risk. This measure would enable us to eliminate the most speculative types of exchanges, which increase the volatility of the markets and have put Greece, Ireland and Portugal in untenable positions. We are sending a strong message to the Council, and meanwhile negotiations will recommence among the 27 after the summer, with the objective of reaching an agreement at the start of the autumn, before we legislate on financial instruments.
I voted for this report since it contributes to greater transparency, both for the regulatory authorities and for the markets, allowing risks in the sovereign debt market to be more easily detected. It is crucial to guarantee that regulators have the ability to restrict or prohibit short selling, as and when circumstances require it.
This legislative proposal aims to address the absence of regulation to deal with short selling at EU level. Its objective is to harmonise the application criteria within the EU, to harmonise the regulatory powers in emergency situations and to guarantee a clearer European consensus on the necessary response. Following the financial crisis of 2008, the reactions of governments regarding the short selling market have been varied, particularly due to concerns about the sales of shares from financial institutions. These reactions have mainly been a way of avoiding the creation of systemic risks. As such, this report aims to ensure the functioning of the internal market and to improve the conditions for this functioning, particularly for the financial markets, and to ensure an increased level of protection for consumers and investors.
The 2008 crisis has demonstrated the effects and the risks which can come about as the result of reprehensible actions, which must be avoided. As such, it is vitally important to strengthen transparency and financial stability. Europe must act quickly and in a targeted way in the face of the current financial situation of certain Member States as well as market volatility. Citizens, particularly those from the weakest economies, cannot be made to suffer a second crisis. In order to put an end to the current fragmented situation in which some Member States have taken differing measures, and to restrict the possibility of this continuing to occur, it is important to address the potential risks arising from short selling and credit default swaps in a harmonised manner.
I also believe that measures relating to sovereign debt and sovereign credit default swaps should include greater transparency and restrictions on uncovered short selling, and impose requirements which are proportionate and at the same time avoid an adverse impact on the liquidity of sovereign bond markets and sovereign bond repurchase markets.
This regulation aims to establish emergency measures to restrict or prohibit the short selling of some or all securities. The Commission and Parliament are attempting to create a regulation, which is the same for all Member States, that confronts, in a harmonised way, the potential risks resulting from short selling and credit default swaps. However, this initiative does not change the essential facts. The fundamental issue remains the same.
Specifically, this short selling instrument has not been eliminated as it should have been. This was essential in order to put an end to this kind of highly speculative financial operation. It is well known that at the height of the financial crisis, in September 2008, the short selling of some or all securities was prohibited in some countries. In several Member States it was, at the very least, restricted through security measures. There was a fear that short selling could worsen the vicious cycle of reducing share prices, particularly the share prices of financial institutions, thus creating systemic risks. Now all of this appears to have been forgotten.
Although this regulation attempts to establish emergency measures to restrict or prohibit the short selling of some or all securities, the essential, fundamental issue has not changed.
It is well known that at the height of the financial crisis, in September 2008, the short selling of some or all securities was prohibited in some countries, and in several Member States it was, at the very least, restricted through emergency measures. There was a fear that short selling could worsen the vicious cycle of reducing share prices, particularly the share prices of financial institutions, thus creating systemic risks.
Now the Commission and Parliament are attempting to create a regulation, which is the same for all Member States, that confronts, in a harmonised way, the potential risks resulting from short selling and credit default swaps. However, we regret that they are not aiming to eliminate them, as this was essential in order to put an end to this kind of speculative financial operation.
However, at the moment, it is not known exactly what will be accepted by the Council in a codecision procedure, since the final vote has been postponed until the next part- session in September.
in writing. - (SK) The issue of short selling and credit default swaps is particularly important from the perspective of maintaining financial stability. It is essential that these provisions take the form of a regulation. They impose a direct obligation on private parties to publish information. They also delegate powers to the European Securities and Markets Authority (ESMA). This regulation respects fundamental rights and complies with the principles recognised, in particular, in the Treaty on the Functioning of the European Union and the Charter of Fundamental Rights of the European Union. Transparency is necessary above all for reasons of financial market stability and investor protection. Another item is the proposed ban on so-called naked short selling. The current debt crisis shows how speculators who do not even hold bonds from a Member State of the eurozone, but only speculate on them, can cause entire states to go bankrupt. It is therefore important that only bond holders can engage in covering securities through credit default swaps. Last but not least, we also need to strengthen ESMA's powers. I am quite certain that it should be the Ministers of Finance who take decisions in exceptional situations, and not ESMA.
I welcomed this document, because it gives more powers to the new European supervisory body for the securities market. I believe that we must increase supervision in areas of short selling and certain aspects of credit default swaps, in order to avoid economic crises in the future. The measures adopted by Member States were divergent as the European Union lacks a specific legislative framework for dealing with short selling issues. To ensure and improve the functioning of the internal market, in particular the financial markets, and to ensure a high level of consumer and investor protection, it is therefore appropriate to lay down a common framework with regard to the requirements and powers relating to short selling and credit default swaps and to ensure greater coordination and consistency between Member States where measures have to be taken in an exceptional situation. It is necessary to harmonise the framework for short selling and certain aspects of credit default swaps, to prevent the creation of obstacles to the internal market, as it is likely that Member States will continue to take divergent measures.
in writing. - I voted for this report, the key elements of which are the ban on naked short selling and uncovered sovereign CDS. Such practices are key examples of the casino-like trading culture that is still being practised despite the financial crisis. We must take a strong stance against these types of financial speculation, which bring no benefits to the real economy but, on the contrary, present serious risks.
in writing. - Labour MEPs back the prohibition on naked short selling and naked credit default swaps (CDS). While CDS can have a useful insurance role, there is no benefit to society in allowing people to insure something they do not own, while there are risks to such practices. That is why it is illegal to take out an insurance policy on your neighbour's life. These practices are part of the culture in the financial system which led to the financial crisis and this legislation will help address this.
The US, Japan, Hong Kong, Australia and Brazil have already prohibited naked short selling, and so adopting this law would also follow global best practice. Hong Kong has always banned naked short selling, and during the financial crisis their markets performed better and were more stable. Today's vote showed Parliament's strong backing for this report and it is now for Council to respond and enable Europe to strengthen its financial regulation and prevent future crises.
in writing. - (FR) This report has two merits. It calls for national authorities to be given the right to restrict short selling within their territory. It calls for fairly significant fines to prevent short sellers who are unable to pay their debt from being able to make profits on their sales. It is unfortunate, though, that at no point does this report return to the damaging logic of short selling and the contracts known as credit default swaps (CDSs). The miserable guarantees called for by the Commission are not strengthened here. What is more, all the powers are once again given to the Commission. I am abstaining because of the two acceptable proposals that this report contains.
The financial products that financial institutions have created over the years have not been properly regulated, and this contributed to the severe financial crisis that they triggered in the past. The new rules relating to short selling and credit default swaps also aim to create greater transparency, both for the regulating authorities and for the markets, and to allow the regulators to detect more easily the risks of sovereign debt for the market. Regulators will also have the ability to restrict or prohibit short selling, in certain circumstances.
in writing. - The Commission's proposal to regulate short-selling, published in September 2010, is the result of the need to harmonise the relevant national authorities' approach to limiting short-selling practices and, most importantly, to regulate the market in credit default swaps (CDS), particularly on the sovereign debt of Member States. I consider short-selling to be a hidden form of fraud. Securities should be guaranteed by the bank and its assets. Otherwise, many con-artists could spread across the EU, and the 2009-2010 crisis could happen again. I abstained from voting.
in writing. - (LT) I believe that a common framework in this area of financial markets is essential. We must make every effort to address the potential risks arising from short selling and credit default swaps in a harmonised manner. It is very important for the European Securities and Markets Authority to properly manage short selling and credit default swaps. In order to achieve this, the authority must be given more powers. It should be noted that credit default swaps in relation to sovereign debt are a particularly effective and efficient means of mitigating risk in a variety of instruments. Consequently, we must define objective market instability criteria. There must be strict control and monitoring of naked short selling and settlement discipline, while market makers should also be exempt from any restrictions or requirements imposed in exceptional situations. All of these measures must be implemented, so that financial markets function smoothly and results are optimised.
On reading the newspapers in recent months, I have noticed that terms like 'short selling' and 'credit default swaps' have unfortunately become part of everyday language, and not for the right reasons. These are the instruments through which the harmful speculation that does nothing but damage to our countries and people has been and is still being carried on. That is why it is important to introduce regulation, but it must be thorough and not just a by-product of the crisis. I therefore agree that it is a case of continuing with the trialogue to try to obtain a balanced text on which people can agree but which does not demonise these practices. The original text of the proposal was rather restrictive and would actually have stopped this kind of activity. Thanks to a series of amendments, the text that was adopted in the Committee on Economic and Monetary Affairs is much more balanced. At the moment the only point arousing concern is Article 12, which provides for restrictions on naked or uncovered short sales (sales not covered by shares borrowed or taken as collateral), as well as credit debt swaps. I truly hope that a balanced mutual agreement can be reached during the trialogue.
I voted for the proposed regulation as I agree that in order to put an end to the current fragmented situation in which some Member States have taken differing measures, and to restrict the possibility of this continuing to occur, it is important to address the potential risks arising from short selling and credit default swaps in a harmonised manner. I agree that the requirements to be imposed should address the identified risks, taking into account differences in the Member States and the potential economic impact of the requirements. They should do so without unduly detracting from the benefits that short selling provides to the quality and efficiency of markets by increasing market liquidity, as the short seller sells securities and then later repurchases those securities to cover the short sale, and by allowing investors to act when they believe a security is overvalued, leading therefore to the more efficient pricing of securities. I agree that it is necessary to harmonise the framework for short selling and certain aspects of credit default swaps, to prevent the creation of obstacles to the internal market, as it is likely that Member States will continue to take differing measures.
Short selling and credit default swaps are a speculative practice, which does not benefit the economy in any way, since they encourage betting on countries' noncompliance. The bigger the bets, the greater the pressure on the country and, as a consequence, the greater the risk. This proposal for a regulation aims to restrict and, in some situations, prohibit these practices, in particular where sovereign debt securities are concerned, so as to control market speculation. Although I believe that a more restrictive regulation of these speculative activities is necessary, the amended proposed regulation constitutes a first step in this direction, which is why I voted for this report.
in writing. - I support this first-reading report on the proposal for a regulation on short-selling and certain aspects of credit default swaps. Financial speculation has caused untold damage to the exchequers of those very states which scrambled to save the financial sector from the brink of destruction, at the expense of essential public services and social provision on which our citizens' well-being depends. Parliament is sending a very clear message to the Council ahead of the negotiations to come on this piece of legislation: if investors do not own sovereign bonds, or assets whose value is tied to them, they should not be able to seek profit from defaults on debt they do not own by trading in sovereign credit default swaps. Such speculative practices have no real economic utility, and they encourage betting on the failure of states to fulfil their obligations. I also welcome the proposed requirement that naked shorting be allowed only when, at the end of the trading day, the securities meant to be sold have at least been located and reserved.
During the financial crisis it was necessary, in a number of Member States, to restrict or ban the short selling of some or even all securities. It then became well known that systemic risks could exist, and to prevent this Parliament and the Council aimed to go ahead with regulation of short selling and some aspects of credit default swaps (CDS). As such, a regulation seems to be the most appropriate solution, in that it offers the regulation with the most guarantees of certainty and security, whilst also enabling more concerted action by the Member States. In the same way, this will also guarantee that it will be applied under the aegis of the European Supervisory Authority (ESA). This is another solution aimed at providing Europe with mechanisms suitable for satisfying its future objectives.
MEPs have voted today, by a large majority, in favour of banning naked credit default swaps (CDSs) on the sovereign debt of European Union Member States.
My colleague Mr Canfin, Parliament's rapporteur, responds as follows: 'Parliament has just demonstrated to the Council that it is determined to put an end to speculation on sovereign debt in Europe. Every day, the sovereign debt crisis in the euro area demonstrates the need for strict supervision of speculation on the debt of Member States. Europe can no longer allow speculators to enrich themselves on the back of their fellow citizens who are called on to bail out the coffers of Member States that are forced into bankruptcy. With the report voted on today in plenary, it would no longer be possible for a hedge fund to buy Greek CDSs without holding bonds from Greece and thus to speculate on the bankruptcy of the country. In addition to banning sovereign CDSs, Parliament has clearly reaffirmed its desire for stricter supervision when it comes to the naked short selling of securities. The desire expressed by Parliament for the European Securities and Markets Agency (ESMA) to play a greater role in this regulation is also fulfilled.'
I voted in favour of this report because it seeks to harmonise the Member States' rules on short selling, eliminate existing divergences and ensure that the internal market functions properly. Short selling is a common practice in most financial markets and, although it usually concerns share trading, it not infrequently takes place in the trading of other kinds of financial instruments, such as government bonds. The report adopted today introduces common transparency requirements across the European Union and harmonises the powers that regulatory bodies can use in exceptional situations that seriously threaten financial stability or market confidence.
I voted in favour of the report on the proposal for a regulation on short selling and certain aspects of credit default swaps because it seeks to harmonise the Member States' rules on short selling so as to eliminate existing divergences and ensure that the internal market functions properly. It also introduces common transparency requirements across the European Union and harmonises the powers that regulatory bodies can use in exceptional situations, namely when there is a serious threat to financial stability or market confidence.
in writing. - (NL) The European Parliament today drew clear conclusions on lessons to learn from the global credit crisis and the European debt crisis. The House voted in favour of banning naked credit default swaps (CDSs) on government bonds and of keeping naked short selling in check.
Credit default swaps act as insurance for bondholders against payment problems on the part of governments and businesses. These derivatives are, however, also sold by speculators who do not hold any bonds themselves. Anyone who holds credit default swaps without an underlying interest is positioned to gain in the event of panic on the financial markets. This is because, whenever doubt arises about the ability of a country to pay off its debts, these CDSs increase in value. The speculation on CDSs did not cause the crisis relating to the debts of Greece and other countries in the euro area, but it did greatly aggravate it. Speculators should only be permitted to buy Greek CDSs if they really do hold Greek government bonds. That would make it more difficult to gamble on Greece going bankrupt.
Speculators on the financial markets find it too easy to profit from this kind of perverse trading, while European taxpayers pay the price. I am thus pleased that this House adopted the proposal to prohibit the holding of naked CDSs on government bonds. I hope that the Council, too, can be convinced by this idea in the forthcoming negotiations.
in writing. - I support the ban on naked short selling and uncovered sovereign credit default swaps because this type of speculation creates serious risks for the real economy.
In order to ensure the functioning of the internal market, to improve the workings of the financial markets, and to ensure a high level of consumer and investor protection, it is important to set out a common framework of requirements and powers relating to short selling and credit default swaps, and to ensure greater coordination and consistency between Member States whenever it might be necessary to take measures in an exceptional situation. I think it is necessary to harmonise the framework for short selling and certain aspects of credit default swaps, so as to prevent the creation of obstacles to the Internal Market. It is appropriate for the provisions to take the legislative form of a regulation, as some provisions impose direct obligations on private parties to notify and disclose net short positions relating to certain instruments and regarding uncovered short selling. This type of regulation is also necessary in order to give the European Banking Authority - the European Securities and Markets Authority (ESMA) - powers to coordinate the measures taken by the competent authorities, or in order for it to take measures itself.
in writing. - UKIP is not against protecting investors but it is against its imposition by Brussels as part of ever more regulation.
I am voting for the adoption of the report tabled by Parliament, as it guarantees private investors greater protection against fraudulent investment firms. The proposal also encourages transparency by imposing new requirements as regards the reports issued by Member States, and by increasing requirements for investment firms to provide information.
The 1997 Investor Compensation Scheme Directive allows customers who have received services from an investment company to receive compensation under certain circumstances, when the company is unable to pay the money or the financial instruments that it holds on behalf of the customer. Nevertheless, this directive leaves a lot of freedom to the Member States. The present proposal thus aims to improve the functioning of these compensation systems by clarifying their scope of application and by taking into account the financial crisis and the subsequent regulatory measures adopted by the EU. I support this general line, as well as that taken by the Committee on Economic and Monetary Affairs.
in writing. - (LT) I voted in favour of this important document. Directive 97/9/EC on Investor Compensation Schemes (ICSD) was adopted in 1997 to complement the Investment Services Directive, which was later replaced by the Markets in Financial Instruments Directive (MiFID). Ten years since the ICSD entered into force, and against the backdrop of the financial crisis, there is a need to review the functioning of the ICSD, because the Commission has received numerous complaints from investors about the application of this directive, which has sometimes led to investors experiencing very significant losses. Furthermore, this review must consider the objective set at G20 level of addressing any loopholes in the regulatory and supervisory system and the objective of restoring investor confidence in the financial system. The objectives of the proposal cannot be sufficiently fulfilled by the Member States, because the current EU framework only provides for some minimum harmonisation principles, leaving it up to Member States to develop it further. However, problems encountered in some Member States demonstrate that additional and notably more extensive harmonisation at EU level is necessary in order to ensure that the objectives of the directive are fulfilled within the EU. This directive's amendments will improve the proper functioning of a single market for investment services, will increase investor protection and investor confidence in the European Union and will establish common rules to ensure a degree of harmonisation in the funding of the schemes and daily practice.
The report being debated today is of particular importance because it provides for the amendment of Directive 97/9/EC of the European Parliament and of the Council on investor-compensation schemes.
I welcome the amendment of the directive currently in force, on condition that the new EU legislation increases the harmonisation and integration of the European single market, strengthens consumer protection and enhances financial stability in the Union.
I agree with the rapporteur on the need for stronger common rules not only to ensure higher coverage to protect investors and faster and better payouts, but especially concerning the funding of the schemes at national level: Investors with cross-border investments should have the same level of protection in all Member States.
In my view, in a globalised market such as we now have, it is essential to improve the harmonisation of investor compensation schemes across the EU. In fact, I believe that achieving that is the only way to improve protection for European investors and contribute to a level playing field for them in the internal market for financial services, while strengthening the European single market.
I voted for the resolution because I agree that the Member States should encourage an institutionalised dialogue between consumer protectors, authorities, supervisory authorities and investor compensation schemes to prevent further compensation cases. I agree that the Member States should establish a dialogue framework to detect problems at an early stage and report problems such as dysfunctional market practices, conspicuous providers, products or company structures to supervision and investor compensation schemes.
in writing. - UKIP is not against protecting investors but it is against the imposition by Brussels of protection measures as part of ever more regulations.
I voted for this report because it tables proposals that will contribute to harmonising the single European market for financial services, while it will also increase protection of consumers and investors, mainly those with transnational investments, by guaranteeing the same level of protection in all the Member States.
In this proposed amendment of a regulation in force, Parliament is aiming to recover the confidence and protection of consumers and depositors, and to promote financial stability through greater harmonisation of the rules of the European single market. I believe that today, more than ever, there is a need to improve the single European market for financial services. It is crucial to recover and reinforce consumer protection using common EU-level rules, not least as regards financing systems at national level, as well as to ensure that these systems operate as a mutual insurance mechanism. I would also like to stress and welcome the proposal for a borrowing mechanism between national schemes, which has been born of the principle of solidarity between Member States.
The purpose of this proposal is to protect private investors so that they can save with confidence. Compensation is a last resort and should be the same for everyone. Protection of investors means protection of consumers. Prevention mechanisms are always preferable. Indeed, the Member States should establish a dialogue framework to detect problems at an early stage and report problems such as dysfunctional market practices, conspicuous providers, products or company structures to supervision and investor compensation schemes. This requires the Member States to encourage an institutionalised dialogue between consumer protectors, authorities, supervisory authorities and investor compensation schemes to prevent further compensation cases. I would argue that coverage levels for guaranteeing deposits should be changed to EUR 100 000 instead of the EUR 50 000 proposed by the Commission. In order to be able to recover the funds paid for compensation, schemes making payments to compensate investors for failure of a depositary or a third party should have the right of subrogation to the rights of the investor or investment firm in liquidation proceedings for amounts equal to their payments.
This is yet another report expressing concerns about the need to regulate certain aspects of how the financial sector operates. This time it seeks to improve conditions for protecting investors, either by increasing the value of the compensation guarantee or through the controls it seeks to introduce. However, what is proposes is frankly not enough. The report falls short of what is needed, as regards both sums and control actions. The Commission proposes just EUR 50 000 in compensation, while the figures for three Member States are already higher. Parliament proposes EUR 100 000, which is also being demanded by one Member State.
The report also contains some concerns regarding fraud, administrative negligence and operational errors by investment companies in the EU, whilst calling for financial supervision by national authorities. However, they are not going very far either. Whilst it is true that some aspects of regulation are improved, it is also true that the financial sector will seek other ways of continuing to maintain its profits. That is why we abstained from voting on the measures introduced.
This is yet another report under the umbrella of concerns about regulating some aspects of how the financial sector operates. Although totally inadequate, it seeks to improve conditions for protecting consumers, either by increasing the value of the compensation guarantee or through the controls it seeks to introduce. However, it does not go far enough as regards either sums or control actions.
The Commission proposes just EUR 50 000 in compensation, while the figures for three Member States are already higher. Parliament proposes EUR 100 000, which is also being demanded by one Member State.
There are also some concerns regarding fraud, administrative negligence and operational errors by investment companies in the European Union, whilst calling for financial supervision by national authorities. However, they do not go very far. As such, whilst we believe some aspects of regulation will be improved, we are also aware that the financial sector will seek other ways of continuing to maintain its profits. That is why we abstained from voting on the measures introduced.
in writing. - (SK) The new legislation should boost the harmonisation and integration of the single European market, increase consumer protection and ensure greater confidence among consumers and savers, while also reinforcing financial stability. It is, however, necessary to increase consumer protection through higher coverage. We need better consumer protection and more stringent common rules, especially in relation to financial systems at the domestic level. In the case of cross-border investments, investors should enjoy the same level of protection in all Member States. At the same time, if an investment company holds financial instruments on behalf of a consumer, the investor should be protected. It is also desirable to improve the single European market for financial services and to harmonise European investor compensation systems in the Union. This will increase investor protection, contributing to a level playing field. There is a need for more pronounced and better harmonisation of the legislation currently in force in the EU. The internal market in financial services must be strengthened, creating a stronger single European market. It is also appropriate to introduce firm, long-term financial principles for investor compensation schemes. Contributions to schemes should function as mutual insurance mechanisms. A risk-based approach should be applied consistently, and contributions should be calculated on the basis of the potential risk of payment that a company bears.
in writing. - (LT) It is necessary to guarantee the supplementary supervision of financial entities in a financial conglomerate, in order to plug the gaps that currently exist. I believe that we must extend the competences of the supervisory authorities at European level, giving them the right to supervise mixed financial holding companies as they would in the banking or insurance sectors. In order to achieve this objective, the supervisory authorities mentioned must develop general guidelines for the supervision of financial conglomerates. This will improve the transparency of the supervision of the financial conglomerates. In order to ensure that citizens' interests are properly represented in this area, that the legislative process runs smoothly, ensuring legal transparency, and that we can rapidly check compliance with national rules and EU provisions, the Member States must draft and provide the Commission with compliance tables, illustrating the correlation between their approved transposition measures and the EU directive.
in writing. - (RO) The adopted text guarantees private investors protection from fraudulent investment companies and from those which fail to fulfil their obligations on time. It does this in particular by adding the option of claiming compensation in the event of being given 'bad advice'. The new regulations will halve the time devoted to funding national compensation schemes (five years instead of ten) and will allow local authorities, NGOs and private individuals to submit compensation claims.
in writing. - The new EU legislation should increase the harmonisation and integration of the Single European market, strengthen the consumer's protection, create more confidence for consumers and depositors and enhance financial stability. The rapporteur has three main objectives: to increase consumer protection through higher coverage; to improve the single European market for financial services and create European harmonisation of investor compensation schemes in the Union; and to improve the single European market for financial services and create European harmonisation of investor compensation schemes in the Union.
The new EU legislation should increase the harmonisation and integration of the single European investment market.
Higher coverage levels are needed to strengthen consumer protection, create more confidence among investors and enhance financial stability in general. In the long term, it is essential to harmonize funding and investor compensation schemes within the Union. We are of the opinion that the coverage of such investor compensation schemes should also be extended to firms authorised to carry on any investment services in any form.
We are in favour of full harmonisation - as opposed to minimum harmonisation - to provide those involved with stronger protection and to avoid the risk of arbitrage between Member States. We also believe a risk-based principle should be included in the directive in question, whereby the contribution to a scheme shall be determined for each member on the basis of the degree of risk incurred by the firm.
In order to avoid the possibility that some Member States might undersize their funds, the borrowing mechanism should not be launched until all the schemes have sufficient money in their funds; it should not start until all the schemes are funded at target fund level.
This report proposes increasing the minimum compensation level for investors to EUR 100 000 everywhere in Europe. It does not revisit the unilateral decision to abolish the compensation ceiling for investors, which was, however, never lower than 90%. In today's Europe, risks are only borne by the citizens. I am voting against this report.
Given recent market events, systems for compensating investors are divorced from reality. There is therefore an urgent need to adopt amendments to the proposal on systems for compensating investors. There is a need, for example, to strengthen protection of investors from investment company fraud and 'bad advice', and to lay down that the target fund level for compensation systems must be achieved within five years, rather than the 10 proposed by the Commission.
in writing. - The main achievement of the vote in the Committee on Economic Affairs is to ensure that private investors will be better protected against fraudulent and defaulting investment firms, and be eligible for at least EUR 100 000 in compensation - double the sum initially proposed by the Commission.
The directive does not compensate investors for 'investment risk' and operates only as a last-resort safety net for investment firms' clients should other important safeguards fail. Claims under the directive typically arise if there has been fraud or other administrative malpractice within a firm, or as the result of a firm's inability - through error, negligence or problems in its systems and controls - to meet obligations towards clients' assets.
Lastly, the text would enhance transparency in three ways. Firstly, it imposes new reporting requirements on Member States, so as to provide the Commission and ESMA with more information on their national schemes and the nature of the risks being covered. Secondly, it requires investment firms to inform investors through their websites about compensation coverage and how to apply for compensation. And thirdly, it requires investment firms to state clearly the cost to each investor of the firm's participation in a compensation scheme. I am in favour.
The financial crisis has destabilised a whole series of high-risk financial products, which in some cases were sold to investors as being safe places to put their money. A number of court cases have been going on in this area for some time. For example, despite being aware that this was inadvisable, JPMorgan is alleged to have recommended that investors buy retail mortgage-backed securities when the prices on the property market had long since stopped rising. In addition, JPMorgan is said to have failed to tell investors that a hedge fund was involved, which was betting on the collapse of the securities. The investors, including the pension fund of the carmaker General Motors, lost almost all their investments. The losses made by pension funds as a result of speculation represent a major problem in this respect. Some examples from an Austrian perspective include the millions of euros lost by the Vienna Chamber of Commerce and the joint pension fund of the Austrian Chambers of Commerce, together with cases where legally acquired occupational pension rights were transferred to pension funds by means of highly risky contracts without the knowledge or consent of those affected. Against better judgment, these funds promised tax assessment earnings at unrealistically high levels. This report has many positive features, but it pays no attention at all to this problem, which is equivalent to the failure of the second pillar of the pension system. For this reason, I have abstained from voting.
I believe it is vital to restore confidence in investment and I think we are going in the right direction with this report.
An investor needs maximum protection against the risk that the firm holding his or her deposits might collapse. A higher guaranteed compensation threshold, with adequate funding commensurate to the risk, is therefore welcome. Harmonisation at European level is also necessary to prevent and avoid market distortion. In addition, cross-border investments should be allowed to enjoy the same protection as national investments.
Market security and stability are essential for restoring consumer confidence, and the work of the new European Securities and Markets Authority (ESMA) can and must contribute to this. I therefore hope that this set of measures proves effective at reviving investment and with it the whole European economy.
The European single market must function harmoniously and we must constantly promote its integration and strengthen consumer protection. Consumers and depositaries must be sure that they are operating in a stable financial environment. We must establish an efficient compensation scheme and stronger common rules concerning funding at national level. It is crucial for investors with cross-border investments to enjoy the same level of protection in all Member States. I agree with the proposal that the level of compensation should be increased to EUR 100 000. Furthermore, in cases where an investment firm or a third party is in a state of insolvency, it is very important to facilitate the return of investors' financial instruments. In order to strengthen investor protection, ensuring a level playing field for investors, we must above all improve the single European market for financial services and harmonise EU legislation. It is necessary to put forward long-term robust financing principles for investor compensation schemes, and to reduce the contributions to the schemes so that they would be regarded as mutual insurance mechanisms, rather than taxes or payments of a fiscal nature.
I voted in favour of the report by Mr Schmidt. The proposal for a directive, which is based on the one on deposit guarantee schemes for the banks, amends the scheme for compensating investors in the event that intermediaries (investment firms and also credit institutions) become insolvent, by establishing a series of rules on sums guaranteed and contribution schemes. I regret that the distance between our positions means that agreement could not be reached at first reading, and so we now have to move on to a difficult second reading. I believe this sector too needs suitable regulation, harmonised throughout Europe, as soon as possible.
I voted for the resolution because I agree that Member States should encourage an institutionalised dialogue between consumer protectors, authorities, supervisory authorities and investor compensation schemes to prevent further compensation cases. I agree that Member States should establish a dialogue framework to detect problems at an early stage and report problems such as dysfunctional market practices, conspicuous providers, products or company structures to supervision and investor compensation schemes. I also agree that the power to adopt acts in accordance with Article 290 of the Treaty on the Functioning of the European Union (TFEU) should be delegated to the Commission in respect of the determination of the method to calculate the target fund level to be established by the schemes and to modify this target fund level, the percentage of the determined ceiling of the funds available for lending between national compensation schemes, and the procedure for dealing with investors' claims. Furthermore, I agree that the power to adopt acts in accordance with Article 290 of the TFEU should be delegated to the Commission, in respect of amendments to the percentage of funds available for lending, taking into account the developments in the financial markets.
Defence of financial stability has been a constant in recent EU activity. This requires investors to have confidence that the market will operate normally. Therefore, a system of coverage or guarantees of investments, up to a given value, could prove extremely important in attracting smaller-scale consumers. Nevertheless, national planning should be linked to EU-level planning: therefore, when a higher level of protection is being offered at national level than is being provided for at Union level, this should take precedence, since it offers consumers a higher level of protection. This is another step in overcoming the situation through which Europe is currently struggling.
Today, during the part-session of the European Parliament in Strasbourg, we voted on the report on investor compensation schemes.
The three main objectives of the report are to: increase consumer protection through higher coverage; improve the European single market for financial services and harmonise investor compensation schemes in the Union; and put forward long-term, robust financing principles for investor compensation schemes.
The new EU legislation should increase the harmonisation and integration of the European single market, strengthen consumer protection, create more confidence among consumers and depositors and thereby enhance financial stability.
in writing. - In favour. The new EU legislation should increase the harmonisation and integration of the Single European market, strengthen consumer protection and create more confidence for consumers and depositors and enhance financial stability. The rapporteur has suggested three main objectives: a. to increase consumer protection through a higher coverage; b. to improve the single European market for financial services and create European harmonisation of investor compensation schemes in the Union; c. to put forward long term robust financing principles for investor compensation schemes.
I voted for this report because I believe that the amendments to the directive on investor compensation schemes must be designed to improve consumer protection, with a view to greater harmonisation of the European single market.
Full harmonisation of the amount of compensation is preferable to minimum harmonisation, since it increases consumer protection, gives investors stronger protection and creates no risk of arbitrage between Member States. Harmonisation of the financing of compensation schemes is welcome, provided the target fund level is not too high. The funds in fact should cover cases of mismanagement and fraud in the deposited securities.
I voted in favour of the directive amending the previous directive on investor-compensation schemes, because I believe it is essential to improve consumer protection by means of improved coverage, faster payouts and more efficient protection schemes. In addition, the European single market for financial services must be made more functional and investor compensation schemes in the Union must be harmonised. Long-term, robust financing principles for investor compensation schemes must also be put forward.
in writing. - I support this legislation, because I think that it is of vital importance to ensure that private investors are better protected against fraudulent and defaulting investment firms.
Investors may not be aware of lacking or limited authorisations of investment firms, so it is important to protect them in situations in which investment firms act without or in breach of their authorisation, notably by holding client assets or providing services to a particular type of client without or contrary to the conditions of their authorisation. I therefore agree that schemes should cover clients' assets which are de facto held by investment firms in connection with any investment business. In order to be able to recover the funds paid for compensation, schemes making payments to compensate investors for failure of a depositary or a third party should have the right of subrogation to the rights of the investor or investment firm in liquidation proceedings for amounts equal to their payments. I also agree that this directive should not be intended to diminish the responsibility of investment firms for recovering assets from a depositary or custodian entity, and I voted for the document's proposals.
in writing. - I voted in favour of this report as I feel that ordinary investors need to know that they are protected when making decisions on where to invest for their future. MEPs voted for compensation against fraudulent and defaulting investment firms, and added 'bad advice' as grounds for claiming compensation. The rules would also enable local authorities and NGOs, as well as private individuals, to file compensation claims.
More protection for investors should be welcomed, but calls to increase the level of protection from EUR 50 000 to EUR 100 000 were unfortunately defeated, as once again we see the right-wing voting to protect their chums in the City, and not investors in Wales.
in writing. - (DE) The revision of Directive 97/9/EC and the supplementary directive on securities services, which were adopted in 1997 and replaced by the Market in Financial Instruments Directive (MiFID), is the result of numerous complaints by investors who have made significant losses. The objective is to restore the confidence of investors in the financial system. The proposal aims to improve the internal market for securities services, increase the protection available for investors and restore their trust. A better compensation scheme for investors will be put in place and loopholes in the existing regulation system will be closed. In addition, the differences between the protection available to the customers of brokerage firms and to bank investors will be removed. The proposal is based on the principle of proportionality. All the solutions will be evaluated to ensure their cost-effectiveness and the special features of the markets in the individual Member States will be taken into consideration.
I voted for the text presented by Mr Schmidt, which proposes further convergence between European compensation schemes, specifically by improving consumer protection through higher levels of coverage, harmonising investor compensation schemes in the Union and establishing the financing principles for investor compensation schemes.
The text voted on would, in effect, reduce the discretionary power of Member States and provide more guarantees of effective protection for European consumers. Such harmonisation would not only improve the level of protection, it would also affect the way schemes are funded and members' contributions are calculated.
in writing. - (FR) The European Commission has proposed to grant Member States the right to ban genetically modified organisms (GMOs) on any grounds, except for grounds relating to health or the environment, which had to be exclusively assessed by the European Food Safety Authority. Having committed itself to guaranteeing a firmer legal basis in the context of international trade rules, Parliament insisted that the Member States should be able to provide supplementary environmental grounds. I think that all the Member States must take measures to prevent the contamination of GMOs in conventional or organic farming and to ensure that those behind such incidents are held responsible financially.
That is why I voted for this report, which I think is a balanced one. If the Council manages to find a common position, it will permit Member States and regions not to cultivate GMOs if they do not wish to do so.
In line with the principle of subsidiarity, this proposal provides for it being the Member States that establish measures to limit or even ban the cultivation of genetically modified organisms (GMOs) in their territories, based not just on environmental impact and maintaining biodiversity, but also on socio-economic issues. For its part, the policy advocated by the European Union hopes to prevent the various effects of GMOs on animal and human health. I am therefore abstaining because of the possible contradictions present in these guidelines.
The report amending the directive as regards the possibility for the Member States to restrict GMOs in their territory not only fails to guarantee any protection for public health and the environment from the serious repercussions of the spread of modified foods; in essence it legalises them. Any minor improvements made by the report to the European Commission's initial proposal do not get to the heart of the problem, namely the fact that the Member States cannot ban the trade in modified organisms in their territory. Thus, it is impossible to afford any protection to workers, even in states which have banned GMO crops in their territory. It is no coincidence that, for the last 10 years, despite the provisions in this particular directive, the European Commission has not carried out a study into the impact of GMOs on health and the environment, even though a series of studies illustrating their disastrous consequences has been published.
The European Commission and the European Parliament are turning their backs, so as not to affect the profits of the three monopoly groups plundering the GMO market and promoting their uncontrolled spread. The only way to protect public health and the environment from the painful consequences of GMOs is to introduce a general and complete ban both on GM crops and on the trade in them.
The cultivation of genetically modified organisms (GMOs) regularly arouses passions, unfortunately sometimes without sufficient appeal to reason. I used my vote to call for decisions on the authorisation or prohibition of GMO cultivation to continue, as far as possible, to be taken at European level, so that the single market does not fall apart and so that we do not create distortions of competition among European farmers. If the growing of a particular GMO is bad for Sweden, it is also bad for France. I therefore think it is essential to strengthen the role of the European Food Safety Authority (EFSA) in order to ensure optimal food safety and environmental safety throughout the continent. I recognise, however, that certain criteria, such as public policy, which is recognised within the World Trade Organisation (WTO) and is thus legally applicable, must be able to be used by the Member States to restrict or prohibit, on a case-by-case basis, the cultivation of certain GMOs which pose particular difficulties in certain Member States.
It is euphemistic to say that genetically modified organisms (GMOs) are controversial in Europe. While several Member States, including France, are using their escape clause to refuse to cultivate certain GMOs, at the moment the Member States have very little room for manoeuvre, and, because of unanimity, or even majority, decisions are regularly blocked in the Council. The idea of this directive is therefore to reintroduce a degree of freedom for Member States: they will be able to restrict or prohibit the cultivation of GMOs within their territory. We have adopted Mrs Le Page's report by a very large majority, a report which was the result of long negotiations, and which I think represents a balanced compromise. This is a difficult exercise, because we are in a single market, supposedly without barriers. The report therefore strives to find a balance between the EU's system of authorisation and the freedom of the Member States to respond to their specific national or local problems. It must be emphasised, however, that the Member States will no longer be able to act as they see fit: a list of grounds has been drawn up which will serve as a basis for justifying the restriction or prohibition of the cultivation of GMOs. Among the possible grounds given are environmental and socio-economic impacts, as well as land use and town and country planning.
The debate has been extensive and wide-ranging, with different positions that have often been difficult to reconcile.
I voted for the work by the rapporteur because it took into due consideration the concerns about the cultivation of genetically modified organisms (GMOs) expressed by Member States. In particular, I believe it is important that the possibility for the Member States to prohibit or restrict the cultivation of GMOs in their territory should remain. Each Member State will be able to introduce specific bans going beyond considerations relating to human health protection and the environment or the effective functioning of the internal market, which are already guaranteed to the highest level on a European basis.
The need for more consistent legislation balanced between the European GMO authorisation system and requests from Member States when independently deciding how to transpose the legislation has led to some difficulties in achieving a common position. The principle of subsidiarity remains in place, in the event that a Member State should decide to apply legislation that is stricter than the European standards.
It is vital that research on GMOs should not be stopped. The conditio sine qua non is that maximum transparency must be guaranteed in the information provided to consumers, through the traceability of genetically modified (GM) products.
Mr Dali has presented an unacceptable proposal that resembles a Trojan Horse. Although he allows the Member States to ban approved GM crops in all or part of their territory, they cannot invoke grounds relating to health and environmental risks. Thus, on the one hand, the Commission is disregarding the clear message sent to it by those Member States that have declared themselves no-GMO zones and, on the other hand, it shows no respect for the will of its citizens, a large proportion of whom are against GMOs.
I voted in favour of the Lepage report, because it goes some way towards strengthening and improving the Commission proposal, by plugging the gaps in it and, at the same time, making the European Parliament a strong player in the negotiations that are bound to follow. Thanks to the approved report, environmental protection, biodiversity, natural and agricultural characteristics in particular, respect for public opinion, compulsory measures to combat contamination and socio-economic reasons are now criteria for national bans on the cultivation of GMOs. The proposal will also be governed by the 'polluter pays' principle and the principle of risk prevention, thanks to the amendment tabled by the Confederal Group of the European United Left/Nordic Green left, which I supported and which was approved.
I voted for the proposal amending Directive 2001/18/EC as regards the possibility for Member States to restrict or prohibit the cultivation of GMOs in their territory. The directive and Regulation (EC) No 1829/2003 of the European Parliament and of the Council of 22 September 2003 on genetically modified food and feed establish a very tight framework which, if correctly enforced, will offer a high level of protection for human life and health, animal health and welfare, the environment and consumer interests, while ensuring the efficient functioning of the internal market. The directive only allows GMOs to be placed on the market if a specific environmental risk assessment has been carried out. Annex II, which establishes the principles applicable to the environmental risk assessment, requires that direct and indirect immediate and delayed effects be taken into account, as well as an analysis carried out of the cumulative long-term effects on flora and fauna, soil fertility, soil degradation of organic material, the feed/food chain, biological diversity, animal health and resistance problems in relation to antibiotics.
in writing. - (DE) After long considerations and weighing up all the information, I have decided to vote against the report. In my opinion, it exacerbates the problem of genetically modified organisms (GMOs), rather than resolving it. We need a standard, EU-wide solution. We do not need renationalisation, which will prevent us from achieving our internal market objectives. In addition, it will weaken the position of the EU in future World Trade Organisation negotiations. We need an overall solution which gives consumers and farmers freedom of choice, supports the principle of proportionality and, at long last, also provides a practical solution to the question of coexistence.
The cultivation or non-cultivation of genetically modified organisms (GMOs) must remain within the competence of the Member States. That is the message that Parliament has just reiterated to the Council and the Commission. The diversity of ecosystems and agricultural practices in Europe, as well as the insufficient amount of reliable data on local impacts, resistance to pesticides, the maintenance of biodiversity, and the risks of contamination of traditional or organic farming that cannot be controlled practically, are sufficient justifications for Member States to be able to legitimately prohibit the cultivation of GMOs within their territory. At a time when we have been suffering successive hygiene crises, it is our duty to ensure high-quality food for all of our citizens.
I am pleased at the vote on Mrs Lepage's report, which was submitted to MEPs today at first reading, because it aims to bring legal security to Member States who wish to restrict or to prohibit genetically modified organisms (GMOs) within their territory. This report gives them a large range of arguments to legitimise their decision, and it goes further than the initial proposal by the European Commission, which, as we know, has recently taken very favourable positions with regard to GMOs.
On this subject, I asked Commissioner Dalli why existing legislation on this matter - namely, the Directive 2001/18/CE, which includes numerous legal and scientific guarantees - had still not been applied. Why have the recommendations contained in the conclusions of the Committee on Agriculture and Rural Development from December 2008, for example in terms of enhancing Community scientific evaluations, remained a dead letter to this day? In my opinion, the guarantee of an independent and absolute scientific evaluation is an essential precondition for the confidence of citizens and the Member States. In a general sense, I truly consider today's vote to be a victory for citizens, because we should not forget that, according to the last Eurobarometer poll in October 2010, 61% of Europeans remain opposed to the growing of GMOs.
in writing. - While I agree with the principles of the report and the need for Member States to maintain control in relation to approval of the cultivation of GMOs, it is important that we do not create a dysfunctional single market for produce within the EU. The draft report does not deal with the dysfunctional legislative process for GM cultivation or the authorisation process for new technologies. A science-led approach is needed but it is important that both farmers' and consumers' concerns are addressed. Research and innovation in agriculture is important for the survival of the industry, the EU must not be left behind. Those who would like to remain GMO-free must also be respected; GMO contamination is a worry which must be addressed. Agriculture must evolve, be more sustainable and find more efficient ways to use expensive inputs; this will involve embracing new technology. In moving to embrace new technology we must be confident the market is willing to purchase it.
in writing. - (DE) My aim is still to achieve a uniform ban on genetically modified organisms (GMOs) in all Member States.
We cannot tell what impact GMOs will have on our health, because the technology is still too new. The fundamental problem is that it has spread so rapidly. Having once introduced the technology, it is now impossible to get rid of it.
Therefore, I welcome the fact that we are adopting a report today which makes a ban on GMOs possible and which strengthens consumers' rights. Once again we are reinforcing consumers' rights more effectively than the Member States have done.
The European Parliament was responsible for introducing the mandatory labelling of GMOs last year, not the Council of Ministers.
This report makes it possible for Member States to impose a ban on GMOs, because of the fear of pesticide resistance, for example.
The fact that the World Trade Organisation (WTO) does not feel that concerns about the health of the population are sufficient grounds for a ban causes me to have very serious doubts about the WTO.
I voted for the report on the possibility for the Member States to restrict or prohibit the cultivation of genetically modified organisms (GMOs) in their territory because I believe decisions relating the cultivation of GMOs should be based on exhaustive impact assessments, and should take into account respect for the precautionary principle, and the diversity of ecosystems and farming practices in Europe.
The purpose of this Commission proposal is to authorise the Member States to limit or completely ban the cultivation of any genetically modified organisms (GMOs) that may be authorised at Union level in all or part of their territory. These bans or limitations will have other foundations than those covered by the health and environmental risk assessments that are part of the EU authorisation process. This proposal does not change the Union's current legal framework relating to existing authorisations for cultivation of GMOs, and is limited to providing a legal framework for cases of Member States that are already not applying these same authorisations, banning the cultivation of GMOs in their territory.
I voted for this report because protecting public health, along with safeguarding food quality and safety, is an absolute priority and must take precedence over other interests, specifically economic, scientific and technological. This report reaffirms Parliament's ability to compromise, which has enabled us to secure a resolution that has significantly improved the initial proposal tabled by the Commission. This report stresses the need for a more preventative and cautious attitude as regards cultivating genetically modified organisms (GMOs), whilst also emphasising the importance of protecting the environment, as well as of defending traditional farming, and small and medium-sized farmers. It also takes into account the diversity of the European Union, and the need to make the Member States fully able to intervene in the particular characteristics of their territories and agricultural activities.
The report includes a series of proposals that we consider positive, as they make the Member States better able to prevent or limit the cultivation of genetically modified organisms (GMOs) than the Commission proposal. We hope that these good intentions will be translated into real improvements to an authorisation system that has been basing its decisions on 'scientific studies' promoted, essentially, by companies that own GMO patents, and that the Council and Commission will accept the proposals adopted by Parliament.
We recall that a recent study by Portuguese researchers has once again called into question the independence of studies on the effects of genetically modified foodstuffs on health financed by the industry, which is a stakeholder in their commercialisation. We hope that the majority in this Parliament will stand firm in the negotiations, and that their positive position will not just equate to a political manoeuvre, only to later fall in line with the economic interests behind GMOs.
For our part, we continue to advocate an effective application of the precautionary principle and the withdrawal of the GMO species already introduced, so defending health, the environment and farmers. We also reject the control of seeds by the multinationals that hold GMO patents, and their use to increase exploitation of small and medium-sized farmers, and of family farming.
This report includes a series of proposals that we consider positive, as they make the Member States better able to prevent or limit the cultivation of genetically modified organisms (GMOs) than the Commission proposal.
We hope that these good intentions will be translated into real improvements to an authorisation system that has been basing its decisions on 'scientific studies' promoted, essentially, by companies that own GMO patents, and that the Council and Commission will accept the proposals adopted by Parliament.
We recall that a recent study by Portuguese researchers has once again called into question the independence of studies on the effects of genetically modified foodstuffs on health financed by the industry, which is a stakeholder in their commercialisation.
We hope that the majority in this Parliament will stand firm in the negotiations, and that their positive position will not just equate to a political manoeuvre, only to later fall in line with the economic interests behind GMOs. We continue to advocate an effective application of the precautionary principle and the withdrawal of the GMO species already introduced, so defending health, the environment and farmers. We reject the control of seeds by the multinationals that hold GMO patents, and their use to increase exploitation of small and medium-sized farmers, and of family farming.
in writing. - (SK) The European Parliament and Council Directive of 12 March 2001 on the deliberate release into the environment of genetically modified organisms (GMOs), together with the European Parliament and Council Regulation (EC) No 1829/2003 of 22 March 2003 on genetically modified food and feed, establish a very strict framework which should, if applied correctly, ensure a high level of protection for human life and health, the health and decent living conditions of animals, environmental protection and the interests of consumers, while also securing the proper functioning of the internal market. The directive does not permit GMOs to be marketed unless a special environmental risk assessment is carried out. The requirements of the directive in the area of risk assessment are not complied with, however, and these shortcomings in its implementation explain the opposition in many Member States to the cultivation of GMOs on their territory. It should be noted that the issue of cultivating and releasing transgenic plants on a territory has to be distinguished from permits for marketing and consumption, as well as the free movement of goods and products, to which this text does not apply. In addition to from this, GMO cultivation should not result in additional costs for conventional or organic agriculture. We must therefore stipulate that Member States are obliged to adopt measures to prevent GMOs being present in other products.
With today's vote the European Parliament has allowed Member States to decide independently whether to authorise or prohibit genetically modified (GM) crops in their territory based on an examination of the possible social and environmental repercussions.
Everyone is aware that European citizens continue to have a deep-seated mistrust of genetically modified products. According to research carried out by Eurobarometer in 2010, approximately 61% of Europeans feel uneasy about GM products, and over 53% think that they are harmful to their health. This lack of faith within public opinion with regard to these agricultural products cannot be ignored, while at the same time the local agricultural traditions rooted within each Member State cannot be forgotten.
In fact, it is precisely in taking these elements into account that shows that the resolution should not be seen as an endorsement of GM products, but as an acknowledgement of greater national freedom to create an agricultural policy that is best suited to the territory, the local traditions and the sensitivities of the citizens living there. I hope that this vote will be the beginning of a debate at all levels on the cultivation of genetically modified organisms (GMOs) within the European Union.
I voted against the Lepage report because it does not aim in any way to enshrine the free choice of the Member States to authorise or prohibit the cultivation of genetically modified organisms (GMOs), but instead multiplies the barriers for those countries which, like a growing section of the rest of the world, want to benefit from the advantages of GMOs. Fourteen million farmers have been growing GMOs for years without any negative impact on human or animal health or on the environment. In Europe, on the other hand, we cultivate fears, while importing massive amounts of genetically modified soya and corn to feed our livestock. That has, quite clearly, had no consequences for animals and humans, except that we are preventing our agriculture from adopting techniques that would allow us to reduce the usage of pesticides, fertilisers and other added chemicals.
Within the European Union, the debate on authorising or prohibiting the cultivation of genetically modified organisms (GMOs) has raged for several years. With the adoption of this report by a large majority, we wanted to bring more clarity to this debate. From now on, the Member States will be able to choose as they see fit in relation to GMOs. They will be able to restrict or prohibit the cultivation of GMOs in a simpler way than at present. The Member States will have the option to provide environmental grounds such as the maintenance of biodiversity, a lack of data or resistance to pesticides. Overall, I voted for this report simply because it offers clearer guidance on what can or cannot be tolerated with regard to the growing of GMOs in the European Union. We have sent a strong message to the Council to translate these aspirations into action.
I supported the amended Lepage report, which seeks to strengthen the rules at European level by allowing Member States who do not wish to use genetically modified seeds to present clear and practical arguments for doing so. I agree with the report's analysis, namely that the Commission's initial proposal was actually too vague and could be taken to mean that genetically modified organisms could be rejected on purely ethical grounds, but not for environmental or health reasons. This was not acceptable. The aim here is to send a signal to the Member States and force them, at long last, to accept their responsibilities on this subject. In addition, the report gives an indication of what should be included in the Commission's revised text, which it is due to present in 2012.
Even though we agree with the Commission proposal in terms of the proposed possibility for the Member States to restrict or prohibit the cultivation of GMOs in their territory, we would clarify that we are opposed to the free trade in GM seed given that, as things stand, the risks to human health and the environment have not been eliminated.
in writing. - The amended report strengthens the abilities of Europe's nations to prohibit the growing of GMOs. The Scottish Government is wholly opposed to GMO development in Scotland and today's legal clarification is to be strongly welcomed. MEPs have voted to allow Member States, as well as distinct territories like Scotland, to decide whether to prohibit GMO cultivation, including for environmental reasons, such as to protect biodiversity.
in writing. - (LT) I welcomed this document, because this proposal is made against the backdrop of persistent opposition in European society to the release of GMOs and their use in agriculture. According to the latest Eurobarometer survey on this issue published in October 2010, 61% of Europeans consider that GM food makes them feel uneasy, and the same proportion disagree with the idea that the development of GM food should be encouraged. Only 21% agree (as opposed to the 58% who disagree) with the statement that GM food is safe for future generations. In no country was there a majority of respondents who agreed with the statement that GM food is good for the national economy. Furthermore, there is still insufficient information and reliable scientific evidence for us to state that genetically modified products and foods derived from them do not pose any danger to our environment or human health.
I voted in favour of the proposal for a regulation to allow Member States to restrict or prohibit the cultivation of genetically modified organisms (GMOs) in part or all of their territory. This is a good compromise between an outright ban, which would be difficult to achieve, and an authorisation that would prevent Member States who wanted to apply the precautionary principle from doing so. The text adopted on Tuesday will therefore give Member States the freedom to choose and, if they so wish, to prohibit GMO crops for reasons other than health or environmental concerns. Parliament has amended the European Commission's proposal by calling on Member States to strengthen measures to avoid contamination of conventional or organic farm produce by GMO crops. It also requires Member States to establish a system of financial liability in which the polluter has to pay for any contamination.
in writing. - I welcome this report. EU Member States should have the flexibility to ban or restrict the cultivation of genetically modified crops and should be able to cite environmental motives for doing so.
Current European legislation on genetically modified (GM) food and feed establishes a very tight framework which, if correctly enforced, should offer a high level of protection of human life and health, animal welfare, the environment and consumer interests, whilst ensuring the effective functioning of the internal market.
The requirements in the directive regarding risk assessment are not being observed, and these shortcomings explain the opposition encountered in several Member States to the cultivation of genetically modified organisms (GMOs) on their territory. We believe there should be a strengthening of environmental assessment and of monitoring arrangements, and that Member States should be given greater powers where there is a lack of relevant information about the impact on their national territory.
The high level of protection in the field of health and the environment can only be achieved if all the necessary studies on the receiving environment and the conditions in the monitoring plans are effectively at the disposal of the Member States. The measures taken by Member States should apply to a given GMO or, as the case may be, to a group of GMOs with similar characteristics, rather than to all GMOs. These measures should always be substantiated according to the 'scientific method' and justified by any cases of cross-border contamination.
The measures provided for in this report are founded on an extensive list of the potential consequences - properly backed up - of the deliberate release or the placing on the market of genetically modified organisms (GMOs), and warns of many of their dangers. As such, the report mentions that it is founded on the risk of increased pesticide resistance in harmful species, on the invasion of GMOs or their possible crossing with cultivated domestic or wild plants, and on the impact of changes in agricultural practices.
It is also based on developing agricultural practices that provide better potential for reconciling production with the sustainability of ecosystems, on maintaining biodiversity, on the high cost or impossibility of applying coexistence measures, on protecting the diversity of agricultural production, and on guaranteeing seed purity. It also warns of a lack of adequate data. I voted for the report because it is based on stating the real dangers of GMO use.
in writing. - EU Member States should have the flexibility to ban or restrict the cultivation of genetically modified crops and should be able to cite environmental motives for doing so. The Commission had proposed to grant EU Member States the right to ban crops on all but health or environmental grounds, which were to be solely assessed by the European Food Safety Authority.
However, Parliament, committed to ensuring a firmer legal basis in the context of international trade rules, insisted that Member States should not be prevented from stating additional environmental grounds. These could include pesticide resistance, biodiversity preservation or a lack of data on potential negative consequences on the environment, as well as socio-economic impacts in cases where contamination risks to conventional or organic agriculture cannot practicably be managed.
This report is welcome in that it would allow Member States to prohibit genetically modified organisms (GMOs) in their territory and to require a 'GMO-free' label. However, more is needed. I am calling for a European moratorium on GMOs until they have been proven to be harmless. It should be possible for any Member State to ban the free circulation of GMO products as proposed in this report if it so wishes.
I agree that the Member States should be able to limit or ban the cultivation of genetically modified organisms (GMOs) in their territory, in line with this agreement that has just been adopted. I also agree with Parliament's proposed amendments increasing measures designed to ban or limit the cultivation of GMOs in part or all of a Member State's territory. We should also base going ahead with such bans on local or regional environmental reasons, and on their socio-economic impact. The Member States should also be able, when they choose, to take into account reasons relating to socio-economic impacts, such as the impracticality or high cost of coexistence measures and the risk of contaminating conventional or organic farming with GMOs.
I welcome Mrs Lepage's report. She has been able to define specific criteria for opting out. The report successfully improves legal certainty and eliminates the risk of legal disputes. It does not alter the centralised European Food Safety Agency authorisation process in any way, but does recognise that Member States are entitled to carry out additional national assessments or add to the programme of risk management measures.
Although the report does not seek to decide whether Europe should be for or against the cultivation of genetically modified organisms (GMOs), I would nonetheless like to emphasise that we cannot oppose research into and development of new technologies. I am pleased, therefore, to note that the report includes the possibility of providing the financial resources necessary for scientific research. The Union's credibility in terms of research and development depends on this, as does European companies' competitiveness on the world stage, with 64 million hectares of GMO crops in the United States and 21 million hectares in India and Canada.
I have voted in favour of the proposal which allows EU Member States to decide independently about whether to restrict or ban genetically modified organisms (GMOs) in future. The report represents a success for those Member States whose citizens are very health-conscious and opposed to genetic engineering. Around 20% of the seed sold on the global market is genetically modified. It is not yet clear whether farmers who plant genetically modified seeds really use less pesticides, which is the argument always put forward by the supporters of genetic engineering. The fact that the seed can only be used for one year and, therefore, that artificial dependencies are being created also gives cause for concern. Genetic engineering remains an area where the short- and long-term consequences have not yet been made clear. Critics of genetic engineering, for example, suspect that there is a connection between the rapid increase in allergic reactions over recent years and genetically modified foods. In addition to allergies, opponents fear a range of other side effects may be caused, including kidney and liver damage. Another important issue concerns the interaction between genetically modified crops, pesticides, radioactive radiation and other chemicals, which has not yet been adequately investigated.
I voted in favour of this report, because it is fully in line with our approach to the cultivation of genetically modified organisms (GMOs).
I consider that it is fundamental for Member States to have the freedom to decide whether or not to cultivate these organisms, based on the measures they deem most appropriate. There may be justifiable grounds of an environmental, socio-economic or geographical-territorial nature that can, and must, allow Member States to restrict or prohibit the cultivation of GMOs.
I would not want the freedom to cultivate GMOs granted by the European Union in this sector to transform itself into a forced obligation and therefore not to allow the correct distinctions to be made. I do not want our territories and traditions, with their globally recognised examples of agricultural excellence, to be destroyed by the imprudent use of artificially modified substances and organisms which have nothing to do with everything nature already offers us in abundance.
I appreciate the work carried out by Mrs Lepage, and I believe it is essential for Member States to increase the controls on genetically modified organisms (GMOs) and the potential environmental impact of such products on the various national ecosystems.
However, the Commission must be required to perform such monitoring, which cannot be left to the individual national authorities. We cannot allow genetically modified (GM) products such as Mon 810 maize to be imported or authorised only in some Member States, and then find they are part of our diet. I therefore call for greater coordination between European and national institutions in order to identify the long-term environmental impact of genetically modified crops, crops that are neighbouring or present in nearby land, and in particular the impact on human health of direct consumption and on animal health of the use of feed made from the products of such crops.
We therefore call for greater commitment on the part of all of the institutions, so that guaranteed and accurate assessments are carried out before any genetically modified products can be authorised.
in writing. - (LT) It is very important for us to combine efforts to persistently oppose the release of GMOs and their use in agriculture. We must give Member States the right to decide for themselves whether they should prohibit or restrict the cultivation of GMOs on their territory. Thus when laying down measures restricting or prohibiting the cultivation of all or specific GMOs, they should consider factors relating to the conservation of fauna and flora, land use or town and country planning. In each instance, all factors should be duly justified and measures must be backed up scientifically or supported by arguments relating to risk management or other legitimate factors which might arise from the release of GMOs. For the ban to function effectively, Member States must establish a general mandatory system of financial liability and financial guarantees. I believe that research urgently needs to be carried out to determine the long-term impact of GM crops on the environment, as well as their potential effects on non-target organisms. Furthermore, the Commission should make every effort to ensure that the new guidelines on GMO risk assessment are adopted in the near future, which should make it possible to clearly identify direct and indirect long-term effects, as well as scientific uncertainties.
I voted in favour of Mrs Lepage's report on the possibility for the Member States to restrict or prohibit the cultivation of genetically modified organisms (GMOs) in their territory because I believe that every country, in line with European principles, should have the option of self-regulation in full accordance with the principle of subsidiarity. Many believe that GMOs are dangerous, and public opinion in general does not favour genetically modified products, but the report under discussion does not create any problems with regard to citizens as it safeguards and protects their health. Consumers do not risk anything with regard to the product, nor do retailers with regard to the market. On the contrary, in this way the Member States are free to adopt specific prohibitions on a case-by-case basis.
I voted for the Lepage report, although I have some reservations about the possibility that Member States could limit or ban the cultivation of genetically modified organisms (GMOs) in their territory. The right to decide about cultivation now being given to the Member States, to be used in a rational and balanced way, could be beneficial for some regions with unquestionably specific characteristics, such as the Azores and their wealth of biodiversity. However, political leaders need to be sensitive enough to be able to marry the various interests at stake, which are those of producers struggling to achieve lower factors of production, particularly foodstuffs for animals, given that feed and the soya produced in the EU are imported from GMO-producing countries, and those of some citizens who have the right to reject consumption of GMOs. I advocate carrying out impact assessments and, above all, evaluating the objective and unquestionable scientific reasons. This is a subject in which knowledge and responsibility should take centre stage in any decision making, which should also take into account a wide-ranging debate on the issue that involves public participation, and is always informed and enlightened.
in writing. - (RO) This proposal is made against the backdrop of persistent opposition from European public opinion to the release of GMOs and their use in agriculture, related primarily to the fact that Directive 2001/18/EC has not been seriously enforced. The studies envisaged are not conducted by the parties requesting authorisation, whether they are studies on long-term effects, preliminary studies on receiving environments or the analysis of socio-economic impacts. According to the Eurobarometer survey on GMOs, 61% of Europeans consider that 'GM food makes them feel uneasy' and are against the idea of encouraging its promotion. In no country was there a majority of respondents who agreed with the statement that GM food is good for the national economy. The current strict authorisation system based on science, safety and the consumer's opportunity to choose will remain the same. The high level of health and environmental protection targeted by the EU legislative framework can only be achieved if all the necessary studies on the receiving environment and the conditions in the monitoring plans are available to Member States, and take account of their agricultural methods, the specific characteristics of their territory and spatial planning method. The measures adopted by Member States to cultivate GM crops must be justified and must not incur additional costs for organic or conventional farmers.
I share the approach of the rapporteur Mrs Lepage, which intends to give Member States the right to prohibit the cultivation of genetically modified organisms (GMOs) on grounds other than those related to health and the environment, which are assessed by the European Food Safety Authority (EFSA).
The decision to introduce certain foods or crops cannot be left exclusively to the EFSA, because only national authorities can accurately assess the environmental and socio-economic impacts of such crops.
European public opinion has, to date, been extremely obstinate as regards the use of genetically modified organisms (GMOs). This is not just because they do not seem safe to more than half of Europeans and to public health, but also because they are considered harmful to the environment. This position is partly a result of the lack of information available about the issue. That is the background to the proposal for a regulation of Parliament and of the Council on the cultivation of GMOs in the territory of the Member States. This is an area that should be governed by the principle of subsidiarity, as a means of delimiting the competences of the Member States and the Union, as well as of scientific monitoring and dissemination of any results attained. Only through research and enlightenment will the people of Europe be able to consciously choose to accept or reject GMOs.
in writing. - (DE) After long considerations and weighing up all the information, I have decided to vote against the report. In my opinion, it exacerbates the problem of genetically modified organisms (GMOs), rather than resolving it. We need a standard, EU-wide solution. We do not need renationalisation, which will prevent us from achieving our internal market objectives. In addition, it will weaken the position of the EU in future World Trade Organisation negotiations. We need an overall solution which gives consumers and farmers freedom of choice, supports the principle of proportionality and, at long last, also provides a practical solution to the question of coexistence.
By adopting the report by Mrs Lepage on measures to prohibit the cultivation of genetically modified organisms (GMOs) in a Member State's territory, Parliament has today rectified a mistake made by the European Commission. The initial proposal, which was presented in July 2010, did not allow Member States to cite environmental reasons or socio-economic considerations to justify national measures. However, Members of the European Parliament have given the 27 national governments greater flexibility to decide whether they wish to allow GMOs to be grown in their territory.
The fact is that GMOs remain a divisive issue within the European Union. The consequences are clear: the number of genetically modified crops in Europe continues to decline, falling 23% between 2008 and 2010. This is yet another reason why we need to extend the EU system for authorising GMO crops. Let us not forget that if citizens are to regain confidence, we need to impose effective criteria that reflect their environmental concerns. We need to address the concerns of those farmers who have opted for conventional or organic farming and are worried about the risk of their fields being contaminated by genetically modified plant varieties.
I should like to offer my congratulations on the excellent work carried out by Mrs Lepage.
Today the European Parliament voted with an overwhelming majority in favour of the right of Member States (and their regions) to prohibit the cultivation of genetically modified organisms (GMOs) in their territory, even if authorised at Community level. This is a clear sign from the European Parliament to the Council and the Commission. The EU authorisation procedure must remain in place, but it is important to recognise that the agricultural and environmental impacts, as well as the socio-economic impacts, could justify prohibitions or restrictions by the individual Member States.
In fact, if this regulation were to become law, it would mean the possibility for European Union Member States to prohibit or restrict genetically modified crops in their territory on agricultural and environmental grounds, such as resistance to pesticides, the invasiveness of certain crops, and the threat to biodiversity.
I believe that all the Member States must introduce measures to prevent conventional or organic agriculture being contaminated by GMOs, and must make sure that those responsible for each individual accident are fined. Now it is the turn of the European Union governments to have their say.
in writing. - This vote would clearly strengthen the hand of Member States that want to prohibit GMO cultivation under the proposed new rules, ensuring they have a stronger legal basis for banning cultivation. Clearly an EU-wide moratorium would give the greatest certainty to the Member States and the clear majority of citizens that are opposed to GMO cultivation. However, this vote would give greater legal certainty to countries or regions wishing to introduce bans and, as such, is a step forward. Importantly, GMO cultivation could be banned on environmental grounds - such as to protect biodiversity - or if there is a lack of adequate data on the impact of cultivating a GM crop. In favour. Given the very real concerns of cross-contamination of conventional crops by GM crops, including cross-border contamination, we welcome the broad consensus to make anti-contamination measures mandatory. Member States that still do not have such measures in place have to adopt them. MEPs also supported a Green proposal calling on Member States to establish a strict liability system to ensure the polluter pays for damages that might occur due to the cultivation or placing on the market of GMOs.
I voted in favour of this document because I believe that, in full accordance with the principle of subsidiarity, the Member States should be allowed to prohibit or restrict the cultivation of genetically modified organisms (GMOs) in their territory, on grounds other than those related to negative impacts on health or the environment.
The final text gives Member States greater discretionary power as regards the possibility to introduce specific bans, whilst nevertheless continuing to ensure a high level of protection of human health, animal health and of the environment, and ensuring the effective functioning of the internal market. The guarantee of full protection for European consumers, who are often against GMOs and their use in agriculture for reasons other than those of food safety, is in any case assured. The text does not change the situation for Member States which, like Italy, already prohibit the cultivation of GMOs.
in writing. - (IT) I voted in favour of the report on the possibility for the Member States to restrict or prohibit the cultivation of genetically modified organisms (GMOs) in their territory, because I believe that individual Member States should have the opportunity to prohibit the cultivation of GMOs for reasons such as that of the environment. I also considered that it was right that the authorisation procedure at European level should not be changed, but rather should complete the decisions taken by the individual Member States, with authorisation remaining the prerogative of the European Commission, based on the opinion of the European Food Safety Agency (EFSA).
I welcome the fact that today's report gives the Member States the competence to use their own territory for the cultivation of genetically modified organisms (GMOs) or to restrict or prohibit them. According to the latest Eurobarometer survey on this issue, published in October 2010, 61% of Europeans say that GM food makes them feel uneasy, and the same proportion (61%) disagree with the idea that the development of GM food should be encouraged. Less than a quarter (23%) agree with the idea that 'GM food does no harm to the environment', whilst over 53% disagree with this statement. Overall, there is not a single country in which the majority of respondents agree that the cultivation of GMOs is good for the country's economy. On the issue of the contamination of conventional or organic farming by GMOs, the Commission has always justified its refusal to legislate at Community level by the diversity of agricultural practices, climates and geography among and even within Member States. This same diversity exists for ecosystems and receiving environments, and justifies the application of subsidiarity to the cultivation of GMOs, following the same logic. At the same time, the possible cultivation of a GMO should also not result in additional costs for farmers working in conventional or organic farming. It should thus be compulsory for Member States to take measures to avoid the presence of GMOs in other products, and particular attention should be paid to any possible cross-border contamination. In addition to the above, it is certainly also worth noting the question of what need there is in Europe to encourage the cultivation of GMOs when at the same time we have restrictions on several other forms of agricultural production. I supported the adoption of this report.
in writing. - I support this legislation. Until we are fully aware of the scientific benefits and disadvantages of GMOs, they should be approved for cultivation by the Member States.
I voted against Mrs Lepage's report on allowing Member States to restrict or prohibit the cultivation of genetically modified organisms (GMOs) in their territory. The question of authorising or prohibiting GMO crops on national territory is extremely important for both French and European agriculture. It requires in-depth scientific and environmental discussion rather than inflammatory and unworkable rhetoric.
In my view, the decision to authorise or prohibit GMO crops should only be taken once an independent expert assessment has been completed, based solely on objective health and environmental criteria and in accordance with the precautionary principle. What is more, the decision should be taken at Community level, under the auspices of the European Food Safety Agency. The same criteria must be applied to all Member States so as to guarantee fair and healthy competition.
The use and spread of genetically modified organisms (GMOs) has sparked enormous opposition from the European public. Nevertheless, I should like to mention that this lack of confidence is due, in particular, to the improper application of Directive 2001/18/EC by the Member States. The aforementioned directive and Regulation 1829/2003 have already set out a fairly rigorous European framework which, when correctly applied, provides a high level of protection of human life and health, of animals, of the environment, and, finally, of consumer interests, so ensuring that the Internal Market will operate properly. This amendment, which respects the principle of subsidiarity, gives the Member States the final say as regards the limitation or prohibition of GMOs, and is not applicable to their freedom of circulation and importation. Once they have informed the Commission and the Member States, EU countries can now apply these measures on a case-by-case basis, in line with environmental, socio-economic and scientific criteria. These reasons must be backed up, thus preventing market distortions and legal uncertainty. In order for this directive to be properly applied, there is a need to strengthen environmental assessment and arrangements for monitoring by the European Food Safety Authority (EFSA), so that there can be a systematic study, in line with advances in research into the area of biotechnology.
in writing. - (NL) Like my group, I voted against the amended Lepage report. The debate on genetically modified organisms (GMOs) is always an emotionally charged one in this House. The debate that we are holding today will have to be a debate not for or against GMOs but concerning the issue of whether we want to grant the Member States greater flexibility where they wish to restrict or prohibit the use of GMOs.
The package that was approved today is a step backwards, as it splinters the internal market. The environment and health are, by definition, problems that we can best tackle together. The environment and health do not stop at the border of a Member State. I am therefore arguing for a bolstered European approach with a more involved role for the European Food Safety Authority (EFSA). We need to be careful that we do not introduce a de facto ban on GMOs by unnecessarily firming up the criteria under which GMOs can be prohibited or restricted.
I argue for a case-by-case approach, in other words for GMOs to be approved where it is scientifically proven that the genetically modified organism is just as safe as the non-genetically modified organism. The study of GMOs, too, must be continued, but it must take place in a scientifically responsible manner, rather than on the basis of political dogma.
in writing. - (LV) In my work both as Latvia's Minister of the Environment and as Chair of the Foreign Affairs Committee of the Saeima, I always supported the position that Latvia should be a nation free of genetically modified organisms (GMOs).
This is an issue that most directly affects the health of every individual, while research on the effects of GMOs on human health is incomplete. Therefore, in my view their use should be restricted to the maximum extent, because if the use of GMOs is to be allowed, say, as seed material, there will be no turning back - the soil will be contaminated.
Precisely for this reason, I have today supported Mrs Lepage's report, which enables European Union Member States to restrict or prohibit the cultivation of genetically modified organisms on their territory, and I voted for the amendments that support the interests of European and Latvian residents and the position adopted by Greenpeace and Friends of the Earth in Latvia.
(FR) I voted in favour of Mrs Lepage's report and therefore in favour of allowing Member States to ban the use of genetically modified organisms (GMOs) in their territory through new legal provisions. The report is a response to demand from most European citizens, who are very distrustful of, if not opposed to, GMOs and their use in food. Given the risks to biodiversity, different cultivation methods, the economic impact on conventional and organic farming, and the limited number of studies on the environmental and health impact of GMOs, Member States need to have a legal framework for banning these crops.
This vote sends a clear signal to the Council and Commission: that ultimately they need to improve the guidelines on assessing GMOs in accordance with the Council Conclusions produced under the French Presidency in December 2008. The Commission and Council now need to take up their responsibilities with regard to GMOs and to ensure that the Member States, such as France, will actually back this much-needed change to Community legislation. That will then leave the problem of the World Trade Organisation and the need to take the environmental and social issues into account at a global level.
I voted for this report, since it sets out several proposed amendments to the future Hungarian Constitution, so as to ensure greater transparency, and to promote genuine political and social inclusion in the country. I would also recommend a restricted approach to organic laws, and to the tax and pension systems, so as to enable future democratically elected governments and parliaments to decide independently on the country's budgetary policy by guaranteeing equal protection of citizens' rights, irrespective of their religion, sexual orientation, ethnic origin or social group.
The unacceptable resolution condemning the reactionary revisions to the Hungarian Constitution is blatant and insulting interference in the internal affairs of a sovereign state. The Greek Communist Party condemns the reactionary revisions to the Hungarian Constitution adopted by the country's anti-grassroots, bourgeois government which drastically restrict democratic rights and grassroots freedoms and further reinforce the reactionary characteristics of the bourgeois political system. However, we do not recognise any right of the European Parliament or the European Commission to interfere and determine the internal developments and political choices of sovereign states, regardless of whether or not they are members of this imperialist union. The prattling of the political spokesmen of capital about human rights and freedoms are immeasurable hypocrisy at a time when the lives and rights of the working classes in all the Member States of the EU are being crushed from one end to the other. The changes to the Hungarian Constitution are a move in precisely that direction, in order to consolidate the power of the local bourgeoisie. What the EU is seeking is an even more decisive role in political developments, including in the internal affairs of its Member States, so that it and the local bourgeoisie can join forces in imposing the iron will of the monopolies, profit for capital and a reduction in the cost of labour and crush the grassroots movement.
in writing. - I voted in favour of this resolution because the actual draft of the new Hungarian Constitution is not acceptable. The Hungarian authorities should consider amending the new Constitution, particularly its preamble, so that it guarantees equal protection of the rights of every citizen, no matter which religious, sexual, ethnic or other societal group they belong to, and to include in it an explicit declaration on the separation of church and state. With this resolution we recommend the Hungarian authorities to explicitly include all fundamental civic and social rights and to ban the death penalty. The primary source of law must provide sufficient guarantees concerning the protection of fundamental rights and discrimination on the grounds of sexual orientation. The Hungarian authorities should also ensure the existing guarantees on protection of national minorities, personal data and the transparency of publicly relevant information.
The debate preceding this vote has demonstrated the division in the European Parliament over whether the revised Hungarian Constitution, which was adopted on 18 April 2011 by the National Assembly of the Republic of Hungary and is due to enter into force on 1 January 2012, complies with the Treaty on the Functioning of the European Union, the EU Charter of Fundamental Rights and the European Convention on Human Rights. The Venice Commission, the Council of Europe's advisory body on constitutional matters, has produced a number of recommendations intended to ensure that common European fundamental principles are adhered to. For my part, I was saddened by the wording chosen in various sections of the extremely conservative Constitution, particularly the ban on the right to abortion. However, as the European Parliament does not have a specific mandate to monitor national constitutions, I have abstained from the vote on the resolution.
Hungary's history and the key role that it played in the difficult years after the Second World War have made the country one of Europe's great nations. Indeed, it has made valuable contributions to the European project which build on that long history. Consequently, we were flabbergasted when we heard about the changes to the Hungarian Constitution. The changes invalidate the fundamental body of law that is essential to the institutional balance in the country. Freedom of the press, good understanding between different population groups, minority rights - these are the cornerstones of European unity. Political decision makers in Budapest need to understand how important it is for us all to converge towards these acquis, which allow open democratic expression and guarantee liberty. We need to look to the future. We need to move forwards. Through this vote, the European Parliament is sending a clear message of support to Hungarian citizens and calling on European politicians to come together to discuss these matters.
in writing. - (LT) I voted in favour of this report, because there was a lack of transparency in the process of drafting the Hungarian Constitution. The new Constitution was drafted and adopted in a very tight timeframe, and consequently did not leave enough time for a comprehensive and fundamental debate on the draft Constitution. Furthermore, the Constitution has been widely criticised by national, European and international NGOs and organisations, the Venice Commission and representatives of Member States' governments because of the lack of any political and societal consensus on this particularly important document. There is concern that the new Constitution fails to explicitly declare a number of principles, which, due to its international obligations, Hungary is obliged to respect and promote, such as the prohibition of the death penalty and life imprisonment without parole, the prohibition of discrimination based on sexual orientation, and of the suspension or restriction of fundamental rights by decree. I therefore agree with the position of the European Parliament that there needs to be a thorough and profound examination and analysis of the new Constitution and constitutional laws, which will be adopted in future, in order to check whether they comply with the acquis communautaire, particularly the Charter of Fundamental Rights and the word and spirit of the Treaties.
in writing. - The Hungarian Constitution is an internal matter for Hungary and thus Parliament has no right to dictate what is and is not in the Constitution. Hungarians should have a right to decide about tax laws, pension systems, family policy and other issues covered by their Constitution. In the UK we refuse anybody trying to tell us whether a British Bill of Rights is acceptable or not. This is domestic law in Great Britain and law which the European Union must not control. We therefore equally do not want to take part in any actions aimed at damaging the image or the sovereignty of Hungary
The new Constitution fails to declare explicitly certain principles which Hungary, stemming from its international commitments, is obliged to respect and promote, such as the prohibition of the death penalty and of discrimination based on sexual orientation, as well as the principles relating to the suspension or restriction of fundamental rights under special legal regulations. At the same time, the new Constitution does not explicitly guarantee that Hungary will respect the territorial integrity of other countries. Indeed, the absence of this provision, together with the unclear wording of the preamble, particularly the parts concerning the Hungarian state's obligations towards Hungarian minorities living abroad, may create a legal basis for actions that neighbouring countries would consider as meddling in their internal affairs, which could cause tensions in the region.
I voted for the motion for a resolution on the revised Hungarian Constitution because it reiterates the recommendations of the Venice Commission for Democracy through Law of the Council of Europe, specifically as regards the protection of fundamental civil and social rights, in line with Hungary's international obligations, with the acquis communautaire, in particular the Charter of Fundamental Rights of the European Union, and with the letter and spirit of the Treaties.
As a lawyer and an academic, I am well aware that a constitution is more than a political instrument or a compilation of the legal limits of the exercise of the state's powers. It is the law of laws and the repository of fundamental rights. That is why a constitution must be ideologically neutral, must ensure a high level of protection of the citizens' rights, freedoms and guarantees, and must not - cannot - be set up in such a way as to limit the free exercise of legislative and executive power.
However, despite the concerns raised by the international community, I also know that constitutional power resides in the people through their elected representatives and, as such, Hungary and the legitimately elected Members of the Hungarian Parliament have absolute sovereignty in drafting and adopting a new constitution. I therefore believe that I should not pronounce on the specific text adopted, beyond setting out the aforementioned general principles of law.
in writing. - (SK) On behalf of the Group of the Progressive Alliance of Socialists and Democrats in the European Parliament, I would like to declare unambiguously that we recognise all the rights of EU Member States to make their own laws, and we do not want to criticise either Hungary or, above all, the citizens of Hungary. The aim of our comments and concerns is not to criticise Hungary and Hungarian citizens, but we firmly believe in the protection of fundamental rights, civic freedoms and our shared European values, as well as peace, security and decent coexistence. All of these values should be preserved. In contrast to our fellow Members from Fidesz, and ignoring the almost monarchist ideas that pervade the spirit of the preamble, the areas we regard as being highly sensitive include, for example, the previously-mentioned principle for adopting the constitution. It is not very normal in democratic countries for a consultation process to last only five weeks. It is not normal for the opposition to take no part in it. The powers of the Constitutional Court have been restricted, and the nature of the proceedings relating to members of sexual minorities is also discriminatory, as the constitution explicitly fails to prohibit discrimination based on sexual orientation. The mission of the European Union is surely for us to live together as nations and as states of the European Union in peace, cooperation and mutual respect. It is hard to see how the countries directly affected can accept the revised Hungarian Constitution.
Although the vote on this constitution has certainly been conclusive, it does seem reasonable to ask whether it is truly democratic. A constitution is supposed to be a fundamental text that defines common rules and values for a national community that go beyond party political issues. I have therefore supported the resolution, which recalls these principles. The terms of the new Constitution are very disturbing: it refers only to the Christian religion, attacks homosexuality, challenges the right to abortion and expresses unbridled nationalism.
Consequently the European Commission has a clear role to play as guardian of the Treaties, and not least the Charter of Fundamental Rights. Once the cardinal laws have been adopted, the Commission must ensure that the acquis communautaire are upheld and require amendments to be made if they are not.
Let me close by emphasising that I do not consider the Hungarian Presidency to be in any way representative of the Hungarian people. The Presidency has put in a lacklustre performance during its mandate, marred by scandals linked to the vote on the law restricting press freedom, an anti-abortion campaign funded with EU money and a new constitution that reeks of ultra-conservatism. My strong sense of solidarity with the Hungarian people remains unchanged.
in writing. - (LT) I welcomed this document, because there was a lack of transparency in the process of drafting the Constitution. The new Constitution was drafted and adopted in a very tight timeframe, and consequently did not leave enough time for a comprehensive and fundamental debate on the draft. A successful and legitimate Constitution should be based on the broadest possible consensus. The Hungarian authorities are urged to address the issues and concerns raised by the Venice Commission and to implement its recommendations either via amendments to the Constitution, or when adopting future constitutional and ordinary laws. In the meantime there are calls for the European Commission to conduct a thorough examination and analysis of the new Constitution and constitutional laws, which will be adopted in future, in order to check whether they comply with the acquis communautaire, particularly the Charter of Fundamental Rights and the word and spirit of the Treaties. While the drafting and adoption of a new constitution falls within the remit of Member States' competences, Member States, current and acceding, and the EU, have a duty to ensure that the contents and the processes are in conformity with EU values, the Charter of Fundamental Rights, the European Convention on Human Rights (ECHR), and that the word and the spirit of the adopted constitutions do not contradict these values and instruments. It should be noted that Hungary is a signatory of the ECHR, the International Covenant on Civil and Political Rights and other international legislation, under which it must respect and apply the principles of the separation of powers, checks and balances and the promotion of democracy and human rights.
in writing. - I welcome this resolution which calls on the Hungarian authorities to address the issues and concerns raised by the Venice Commission and to implement its recommendations, either by amending the new Constitution or through future cardinal and ordinary laws.
To support my political family, I did not vote in favour of the motion for a resolution tabled by the left against the Hungarian Constitution because the European Union's competences do not include monitoring the wording of national constitutions. I would, however, like to express my concerns in the light of the most recent comments published by the Venice Commission (the Council of Europe's advisory body on constitutional matters).
The panel of experts criticised many aspects of the Constitution, particularly with regard to ethical questions that are very dear to my heart. Grave concerns were expressed about protecting the right to life from the moment of conception, total abolition of the death penalty, life imprisonment without parole, press freedom and discrimination on the grounds of sexual orientation. I therefore call on the Hungarian Members of Parliament to remain vigilant and to shoulder their responsibilities as elected representatives.
This motion for a resolution sets out what the Group of the European People's Party (Christian Democrats), the Group of the Progressive Alliance of Socialists and Democrats in the European Parliament and the Group of the Alliance of Liberals and Democrats for Europe expect from the Commission in 2012. We can make do with the fact that it calls on the Commission to respect the general interests of the Member States and our citizens, and to defend its powers in the field of salaries and pensions. There is little else of value. References are made to the Europe 2020 strategy, the energy market, reinforcing military capacity under NATO, combating third-country protectionism and completing the grand transatlantic market in 2015: pretty much everything is covered. Europe is in a bad way because of this majority. I voted against the resolution.
in writing. - (HU) The diversity of Europe is expressed not only in a cultural or political sense but also in the context of law. Our legal traditions are not the same, and thus several different legal systems coexist in Europe at the same time. In many cases this is one of the reasons why EU legislation proceeds at a slower pace. It is the sovereign right of Member States to draw up a constitution or to guarantee the rule of law by means of other legal instruments. Nobody expects states founded on a common law system to draft and adopt a constitution, nor is the institution of ombudsman known in every Member State. Why should the European Commission make an exception in the very case of Hungary and scrutinise - even before its entry into force - the law which is to replace the 1949 Constitution drafted and adopted in the communist era and patched up with several amendments since then? The new Hungarian Constitution is based on common European values and guarantees the principles of democracy and the rule of law. The preamble of the new constitution recalls the national anthem and pays tribute to ethnic Hungarians living abroad and other nationalities living in Hungary. In addition to the contribution to European unity, it is appropriate that an article includes a provision on responsibility for Hungarian minorities abroad. It is a precondition for a peaceful European coexistence to ensure minority rights which are essential for survival. Supporting this is a natural responsibility of the motherland. At the same time, nationalities' rights to self-government, representation in parliament and cooperation are also laid down in the new Constitution. I must express my deep regret in connection with the adoption of the resolution, which is a sad and unprecedented result of political skirmishes hiding behind the protection of European values.
Liberty, democracy, equality, non-discrimination and respect for fundamental rights are core values in the European Union. Every Member State of the Union is required to respect, defend and promote these fundamental rights. If we denounce infringements of civil liberties or democratic processes and discrimination, particularly in relation to sexual orientation, when these rights are flouted outside the Union, then we should also voice our concerns when those same rights are threatened within the Union.
Although the adoption of a new constitution falls under national competences, the fact remains that any Member State, present or future, has a duty to respect the letter and the spirit of the European Union's values, the EU Charter of Fundamental Rights and the European Convention on Human Rights. The European Commission must uphold these values and ensure that citizens can be confident that our values are enshrined in our legislation.
Under the terms of Article 4(1) and (2) of the Treaty of Lisbon, the EU does not have the authority to intervene in the process of establishing a new constitution in Hungary. The left-wing and liberal forces in Parliament have apparently agreed on the need to defend European values. In fact, their agitating tactics are pure hypocrisy. They are clearly applying double standards, for example, if we consider the discriminatory provision in the Czech constitution (the so-called Beneš decrees), which has not been subject to any criticism. One genuine European value involves respecting the national identity and the will of the people of a country, which is in accordance with the treaties and which is what the conservative Hungarian Members of this House have complained about. We must respect Hungary's democratic will. I regard the new Hungarian Constitution as exemplary and it has my full support.
in writing. - (LT) A constitution is the highest legal act. Drafting it is a complicated process. A constitution cannot be drafted in a day. This legislative process must be based on the broadest possible consensus in order to ensure transparency and create favourable conditions for genuine political and social inclusion and comprehensive public debate. I believe that the Hungarian authorities should take the Venice Commission's recommendations into account and implement them as appropriate in their country's Constitution. The country's Fundamental Law must properly take into account the country's public and political life and must implement the principle of the rule of law. It should be noted that tax and pension schemes, family policy, cultural, religious, social and economic issues should be clearly regulated at constitutional level. It is very important for the Constitution to ensure the protection of the political and civil rights of every citizen and to guarantee the independence of the judiciary and ban the death penalty. As a democratic country, Hungary must respect the territorial integrity of other countries while supporting Hungarians living abroad. Attention should be drawn to the fact that the new Hungarian Constitution must be consistent with the European Union's values, human rights and the principle of the rule of law.
I voted in favour of the 5 July 2011 European Parliament motion for a resolution on the revised Hungarian Constitution. The Venice Commission for Democracy through Law of the Council of Europe has tabled an opinion on the new Hungarian Constitution. As this is a respected transnational organisation advocating democracy through law, I believe it would be useful for the aforementioned opinion to be considered by the Hungarian authorities, which is why I voted as I did.
The recent revision of the Hungarian Constitution has invited widespread interest in the European political community. Nevertheless, it should be properly taken into account that constitutional changes are a stronghold of the autonomy of the peoples, so I do not believe I should pronounce on the text of this motion for a resolution.
in writing. - This common resolution calls on the Hungarian authorities to address the issues and concerns raised by the Venice Commission and to implement its recommendations, either by amending the new Constitution or through future cardinal and ordinary laws, notably to: a - actively seek consensus, to ensure greater transparency and to foster genuine political and social inclusion and a broad public debate in connection with the forthcoming drafting and adoption of the cardinal laws laid down in the new Constitution; b - adopt only the basic and clearly defined scope of cardinal laws regulating the tax and pension systems, family policies and cultural, religious and socio-economic policies, allowing future governments and democratically elected legislatures to take autonomous decisions on these policies; revise the current mandate of the Budget Council; c - guarantee equal protection of the rights of every citizen, no matter which religious, sexual, ethnic or other societal group they belong to, in accordance with Article 21 of the Charter of Fundamental Rights, in the Constitution and its preamble;
in writing. - (HU) In this extraordinary explanation of votes I wish to explain why I voted against the motion for resolution on the 'revised Hungarian Constitution', tabled by left-wing and liberal political groups at today's voting session. I have many reasons, but this time I would like to highlight only two of them: (1) The resolution argues that the Hungarian Constitution 'may create a legal basis for actions that neighbouring countries would consider as meddling into their internal affairs' (Paragraph H). (2) The resolution calls on the Hungarian authorities 'to amend the Constitution, including its preamble, so that it explicitly guarantees that Hungary respects the territorial integrity of other countries..'. (Paragraph R(5)). I firmly reject this tendentious and insinuating wording that reminds us of the past political discourses of the national-communist regimes of history, namely the 'non-intervention' doctrine of the Ceauşescu dictatorship in Romania, and I find the wording derogatory for both Hungary and ethnic Hungarians living in neighbouring countries. The Basic Law of Hungary is fully entitled to express the responsibility of Hungary for Hungarian communities living abroad and still suffering from severe discrimination, and does not pose any harm to the territorial integrity of the countries concerned. Furthermore, I denounce the initiative role Socialist MEPs Mrs Kinga Göncz and Mr Csaba Tabajdi played in the adoption of the resolution of the European Parliament, which is little short of betraying Hungarian national interests.
I am voting for this report, since we need a wider-ranging and more extensive climate change policy that enables the mitigation of effects of pollutant gases, especially anthropogenic ones like HFCs and carbon black. We also need to fund research in order to later develop adequate measures.
in writing. - I voted in favour of this report because it calls on the Commission to come forward, as soon as possible and before the end of 2011, with a proposals to achieve a 25% internal greenhouse gas reduction by 2020. One of the key points of the text is its emphasis in calling for more investments in renewable energy and energy infrastructures. The report also stresses the need for the EU to use the appropriate diplomatic means in order to dynamise the international climate negotiations while maintaining the pressure on third countries to deliver their share of global GHG reductions in the future.
I voted in favour of this resolution which constitutes an ambitious compromise on climate change objectives. I am saddened by the intransigence of the greens and the socialists who have ended up voting against their own resolution because they felt that it did not go far enough.
It was an ambitious idea: to go beyond the 20% target for reducing greenhouse gas emissions, and to build on the European Union's manifest desire to lead the way on climate change and sustainable development. It was a laudable and necessary undertaking. Mr Eickhout's report required the Commission to make proposals on increasing the target for reducing greenhouse gas emissions to 30% by 2020. However, some other Members thought otherwise: they refused to agree to the 30% reduction and persuaded the majority of Members to reject the report in the final vote. I feel this was unfortunate, particularly as we have already cut greenhouse gas emissions by 17% compared with 1990, which means we are close to achieving the 20% target. We should be more ambitious. It is true that the votes showed that the majority of Members favoured a 25% target for reducing greenhouse gas emissions, but that is not enough.
The report proposes the adoption of a new proposal by the Commission according to which the European Union could be able to reduce greenhouse gas emissions by 2020 not by 20%, as originally proposed, but by 30%.
However, it does not seem to be advisable to force an acceleration of the current plan of action. The current plan has proved to be effective and well-judged, and the European Union is already making a substantial contribution to the reduction of gas emissions. The international players we should be calling on to show greater commitment and sincerity in the battle against emissions are others, specifically emerging countries in Asia.
Greater commitment on the part of the European Union, as called for in this report, would only effectively be useful if matched by a similar effort by the other industrial powers on the planet. The European Union and its citizens certainly cannot take on the responsibilities of the other parties involved. In the light of these considerations, I decided to vote against the report.
in writing. - (LT) I voted in favour of this report, because in the absence of a global agreement assuring a level playing field on options to reduce greenhouse gas emissions, a part of European industry will still be exposed to unfair competition, unless special measures for sectors exposed to carbon leakage are maintained. Progress on a global scale is the only way to solve the problem of climate change, and the EU must therefore continue to encourage its partners to meet their commitments. In turn the European Commission should work towards a structural overhaul of EU climate diplomacy which, through the involvement of the new European External Action Service and the High Representative, should seek to present a clearer EU profile on climate policy, bringing a new dynamic to the international climate negotiations and encouraging partners throughout the world to also introduce binding reductions in greenhouse gas emissions. I support the European Parliament's call for the Commission to come forward with proposals to increase Europe's climate ambition to a 30% greenhouse gas reduction for 2020 as soon as possible.
Europe's energy and climate strategy must combine economic competitiveness with security of energy supply and environmental concerns. The purpose of going beyond the 20% target for reducing greenhouse gas emissions must be to reconcile these climate-related actions with competitiveness, economic growth and employment. I agree with stepping up reduction efforts from 20% to 25%, if the extra 5% corresponds to an increase in energy efficiency. It is essential to find solutions that maintain the competitiveness of European industry. In that respect, I welcome the fact that for the first time there is a broad consensus between the political groups on the inclusion of a sectoral approach. This approach will make the greenhouse gas emissions reduction target set for a particular country compatible with the holistic, comprehensive treatment of each high-energy intensity industrial sector, thus avoiding the serious risk of carbon leakage.
I agree with the target for reducing greenhouse gas emissions. In my view, this is a dossier which should not be politicised, so there should not be a left-right split on the issue. We do, of course, need to prevent the global temperature from rising by two degrees Celsius. However, we also need to take the current crisis situation into account, which is effectively hampering the environmental improvements announced before the financial crisis. Although I very much hope that we will achieve this ambitious target in the interests of the planet and future generations, I do nonetheless have some doubts as to whether it is feasible. I hope that my concerns are misplaced.
I voted against the report on greenhouse gas emission reductions and assessing the risk of carbon leakage, because its recommendations do not go far enough in response to the challenges of climate change. I regret that Parliament has not been more ambitious, as combating climate change is positive, not just for the environment, but also for the European economy and for job creation.
At a time when the debate on CO2 emissions has become unavoidable and in which maintaining the current energy dependency on oil and its derivatives is unsustainable, it is important to find alternative energy sources that are more environmentally friendly and equally reliable. It is also crucial that Europe find innovative ways of promoting growth that is sustainable and 'greener', in the context of the Europe 2020 strategy. However, at a time of serious economic and financial crisis, not only do the political conditions for increased public investment - necessary for the objective of cutting emissions - not exist, but it is also unreasonable to intend companies already weakened by the economic situation to deal with objectives that are too ambitious and that impose increased operational problems on them.
Green growth that does not harm competitiveness requires sustainable and consistent energy policy, an emissions licence trading market that works properly, and recognition of any national projects that contribute to EU objectives. With regard to this, the important work that the energy company Energias de Portugal, S.A. has been undertaking in the area of innovation and promotion of renewable energy sources should be remembered.
Every effort should be made to go as far as possible in cutting greenhouse gas emissions, in order to defend the European public's quality of life and the sustainability of the future economy. The EU should strengthen its commitment to an environmentally friendly economy, even if world powers resist getting behind this priority cause. The threat that climate change represents for humanity is not decreasing, and the impact of the 2°C temperature increase is worse than previously thought. I support the challenge to the Commission to table proposals as quickly as possible, with a view to making Europe more ambitious in climate terms and making a 30% cut in greenhouse gas emissions by 2020, provided that is achievable, and that it does not impede our companies or harm their competitiveness. I also consider it essential to commit to scientific research, to technological innovation in carbon-free energy, to energy efficiency, and to creating green jobs, so that we might make the European economy more competitive.
This report touches a nerve: whilst claiming to be a leader in the fight against climate change, the EU has set targets for cutting greenhouse gas emissions that fall beneath the bottom of the range recommended by the United Nations Intergovernmental Panel on Climate Change (IPCC). This is a fact that the continuous passing of blame to other countries does not hide. If the EU is responsible for a little over 10% of world emissions, as the report says, the truth is that its per capita emissions are almost double those of China and five times those of India, to mention just the two most often cited examples.
However, the debate about reducing targets is useless if it is dissociated from the resources for achieving these targets. In this respect, it is important to say that essential issues have been cut out of the dominant approach to the climate change problem, and that, in particular, it has been geared towards 'market solutions' and the insistence on emissions licence trading.
Various examples belie the virtues of markets controlling emissions. Others demonstrate the effectiveness of legal regulation and targeted investment, particularly in relation to impacts and safeguarding the environment. The same applies to the need to move towards a low-carbon economy.
I voted for Mr Eickhout's report following the votes on the amendments, because it seemed to me to be a good compromise text, in the view of the fact that we are dealing with some positions that are highly compromised by ideological environmentalism and lacking any sense of realism.
There are not adequate grounds for drastically increasing the EU objective of reducing emissions by 2020, and in any case these should be based on accurate tests and a detailed analysis of the implications in terms of costs. This is even more the case at a time of a historic crisis in which too many European enterprises are closing, and too many others are struggling due to the restrictions of the credit squeeze and competition from emerging countries. Imposing additional environmental restrictions on them would mean creating more problems for them. Rejection of the final text will inevitably lead to a new period of difficult negotiation, which we will only be able to overcome successfully if we manage to combine achievable environmental objectives with support for the productivity of enterprises.
This report is on an issue central to this policy area and touches a nerve: whilst claiming to be a leader in the fight against climate change, the EU has set targets for cutting greenhouse gas emissions that fall beneath the bottom of the range recommended by the United Nations Intergovernmental Panel on Climate Change (IPCC).
This is a fact that the continuous passing of blame to other countries cannot hide. If the EU is responsible for a little over 10% of world emissions, as the report says, the truth is that its per capita emissions are almost double those of China and five times those of India, to mention just two often cited examples.
However, the debate about reducing targets is useless if it is dissociated from the resources for achieving these targets. In this respect, it is important to say that essential issues have been cut out of the dominant approach, which the report supports, to the climate change problem, and that, in particular, it has been geared towards 'market solutions' and the insistence on emissions licence trading.
Various examples belie the virtues of markets controlling emissions. Others demonstrate the effectiveness of legal regulation and targeted investment, particularly in relation to impacts and safeguarding the environment. The same applies to the need to move towards a low--arbon economy.
in writing. - (SK) The threat to humanity represented by climate change is not diminishing, and a warming of the planet by 2°C will have an even more serious impact than was originally forecast. Even though extreme weather events cannot be clearly ascribed to global warming, it is highly likely that climate change is increasing the occurrence and intensity of these events. The fact that the international community failed in Copenhagen to reach a comprehensive binding international climate agreement, however, does not mean that countries are not adopting any measures, because European countries are facing key decisions aimed at preserving their future prosperity and security. The transition to the objective of reducing greenhouse gas emissions in the EU, which is in line with EU climate objectives, can be combined with a healthier economy, growth in green jobs and innovation. In the absence of efforts to significantly reduce maximum emission values, the stimulation of investment into environmental technologies and innovation would threaten to make the EU emissions trading scheme unnecessary. It is therefore essential to make the necessary effort to reduce greenhouse gas emissions. This will bring great benefits for European citizens through better air quality in Europe and the stimulation of investment in the EU economy.
in writing. - (DE) I am committed to combating climate change, but in a realistic way which combines sustainability and economic growth and, therefore, I have voted against this report. Why exactly have I done this? The EU climate and energy package defines the conditions for increasing our commitment to reducing emissions. We should keep to the terms of the package, including in our efforts to guarantee the security of investments. This increase in our goals will have hardly any impact on the UN climate negotiations. No studies have been carried out into how we intend to achieve the goal of 30%, in particular following Germany's exit from nuclear power. I very much value the opportunities which energy efficiency offers and have already called for a mandatory energy efficiency target in the 2009 climate report. However, I am opposed to efforts to reopen the debate about the EU commitment to emissions reductions by the back door and by means of energy efficiency measures, and to attempts to change the key features of the emissions trading system, which have already been decided on, while failing to call for any binding energy efficiency targets. Before we take any further measures, we must achieve the goals that we have set ourselves and, in particular, demonstrate that the emissions trading system is functioning correctly. We must ensure that by making calls of this kind we do not damage our credibility with our partners and, particularly, with those partners who are hesitating about joining us. We will only be able to convince them if we can show that combating climate change is not just a competition over the figures, but also an opportunity to establish a society and an economy which are genuinely sustainable.
I voted in favour of the resolution on setting a target of a 30% reduction in carbon emissions by 2020.
This report describes the advantages that exist as regards job creation. According to a study by the German Government, 6 million new jobs could be created in the European Union as a result of a 30% reduction in emissions, and the result of that would be an increase of 0.6% per annum in the growth rate of the European economy.
Today Parliament voted against raising the target for emissions reduction to 30% by 2020.
At various points the report referred to the presumed benefits for health, the environment and the economy resulting from a unilateral reduction of 30%, without sufficiently assessing the consequences that such a decision would have on the development of the European Union as a whole in the absence of an international agreement.
We must bear in mind that, while the environmental impacts of a move to 30% might not be significant on a global level given that the European Union only produces 10% of the emissions resulting from human activity, the impacts of such a move on the competitiveness of the industrial system would be considerable, and have serious economic impacts and significant repercussions on employment.
I would like to recall that the Environment Council Conclusions of 21 June 2011 instead underlined the importance of meeting the 20% energy efficiency objective by 2020, blocking any change to the commitments made with regard to reducing greenhouse gases. Without comparable commitments on the part of industrialised nations such as China and the United States, it would be premature to change the objectives already set without first carrying out an in-depth analysis of the costs and benefits also with regard to the individual Member States.
I voted against this draft report, firstly because industry will undoubtedly become less competitive if the EU adopts it. It would be possible for my country to implement it, and even to exceed the target, if changes were made to the instruments for its implementation, imposed by the climate and energy package. It was the Member States which agreed on the binding targets of 3x20, and they should have the opportunity to meet these obligations in the same way that they have the opportunity to shape their own energy mix, although it is evident that this opportunity exists only in theory. Secondly, I would like to remind everyone that there is no evidence that anthropomorphic CO2 has any impact on the climate. This hypothesis, which lacks scientific credibility, was put forward by a group of individuals subject to political lobbying, or in other words the IPCC, whose mistaken conclusions and scientific misconduct, for example as regards the Himalayan glaciers and Climategate respectively, are widely known.
Furthermore, I am opposed to the environmentalist lobby which tyrannises the European Parliament and to which the European Commission listens so willingly, in particular their prominent and politically ambitious representatives. Before we take the decision to make drastic cuts to CO2 emissions, we should therefore provide credible evidence that they are harmful, on the basis of the opinions of independent specialists, for example those from the Polish Academy of Sciences. I voted against, since the report ignores the fact that we should fight the effects of climate change, which most probably have natural causes, and instead states that funding is to be earmarked for tilting at windmills, or in other words the 'fight' against causes which exist independently of us.
I did not support Mr Eickhout's report, which proposes going beyond the 20% target for reducing greenhouse gases. Instead of working to achieve the so-called Europe 2020 strategy, which will not be easy, Parliament and the Commission are adding ever-more ambitious long-term objectives. In a world where the European Union's emissions are continually falling and make up close to 10% of global emissions, Europe alone cannot keep on doing more. Instead of seeking to set an example that passes the rest of the world by, let us do what we can here and now.
In today's vote, the European Parliament decided to reject the report on increasing yet further the recently-adopted CO2 emissions reduction target of 20%. I was pleased at the outcome of this vote, which sends out a strong message that decisions to increase CO2 emissions reduction targets should not be taken by the EU Member States alone. Emissions from European countries account for around 10% of global emissions. Unless action is taken by other international partners, and in particular the largest economies in the world, there will be no question of genuinely achieving greenhouse gas emissions targets. All decisions regarding further action under the emissions reduction policy should take into account the competitiveness of European industry and the risk of production being transferred to countries outside the EU, which do not impose targets upon themselves that are as ambitious as the EU's emissions reduction targets.
in writing. - The outcome of today's vote is disappointing. I regret that the Conservative amendment removed our call for the EU to increase its CO2 reduction target to 30% by 2020, leaving me no choice but to vote against the report. Europe should be ambitious in its emissions targets, just as my own country, Scotland, is ambitious - but Parliament has chosen to back-pedal. The Fukushima disaster shows that nuclear power will always be dangerous - yet Parliament has backed nuclear power. Today's vote lacks ambition and is out of touch with the citizens of the EU.
in writing. - (LV) I did not support the report on the analysis of options to move beyond 20% greenhouse gas emission reductions and assessing the risk of carbon leakage, because I consider that it would place a disproportionate burden on European businesses at a time when the economic recovery has only just begun. The European Union has already agreed on a 20% greenhouse gas emission reduction by 2020. This target has been set and it is quite evident that it will be achieved. There are no grounds for changing this target half-way down the road. There is no doubt that more substantial emission reductions will be beneficial for the environment and are essential, but any steps we take in this direction must be considered and must take into account the interests of all parties involved. Moreover, those steps should not adversely affect the global competitiveness of European businesses, so as to prevent businesses from relocating their manufacturing outside Europe, with a consequent loss of jobs.
in writing. - (FI) For once, I am happy with a report on climate, following a vote by Parliament. The outcome of the vote and the fact that the report failed to be adopted are a clear signal, both to the Member States and to those outside the EU, that Parliament is also serious about the fight against climate change, because we are not prepared to accept just anything.
If we had now unilaterally raised our emissions cuts to 30%, it would also have reinforced the message that the EU is living in a daydream. Now, though, we have shown the people that we also care about our industry and the crucial jobs that it creates, while, at the same time, we actively search for a global solution to a global problem. I believe that only in this way can we also earn respect outside the EU, and possibly, in the future, get to sit at the same table as those who take the decisions on global action.
The EU's ambitions to reduce CO2 over the next few years are extremely significant. We must remember, however, that unless the US, China and India take a similar approach, our ambitions will not yield the anticipated result. The current objective is to reduce CO2 emissions by 20%, and even this represents a huge effort for some EU Member States, whose coal-based economies cannot be shifted to other sources of energy in a short space of time. Further moves to tighten up emissions restrictions would entail high costs for the EU as a whole, and would result in EU-based economic entities being less competitive than those in the US, China or India. For this reason, I do not believe that the Eickhout report responds to the expectations of a significant number of Europe's citizens and economic entities, and I therefore voted in favour of rejecting it. Thank you.
I am delighted with the Union's flagship initiative to reduce emissions by 20% by 2020. I recognise that this is vital for our future common energy and climate policies.
I voted in favour of the Eickhout report, but ultimately we have avoided creating a unilateral new 30% target.
However, I do think that it is irresponsible not to have any reference to the change in nuclear policy in heavyweight countries such as Germany, or the implications of this in terms of reducing emissions and energy prices in Europe.
One of the report's stated aims is the creation of new green jobs. A word of warning: we are in danger of losing jobs if we fail to support climate policy through a stronger industrial policy.
China is already ahead of us when it comes to manufacturing photovoltaic cells, because it has more flexible manufacturing systems and a less restrictive energy policy.
However, I am pleased to see that the report calls for better use of public money to develop industries that produce these tools so as to achieve our suitably ambitious emissions reductions targets.
I think that we should focus on the long term, by investing in research and creating green jobs in Europe. That way we can ensure that we maintain sufficient financial resources to fund an ambitious climate policy.
in writing. - I voted against this resolution because amendments meant that it did not clearly call for a move from 20% greenhouse gas emission reductions to 30%.
The threat to humanity posed by climate change is not decreasing, in fact the frequency and intensity of extreme weather events have increased.
The inability of the international community to come to a comprehensive binding international climate treaty in Copenhagen does not mean countries are not taking action. Results from the Cancun meeting prove that countries are taking action and negotiations have gained new momentum. We are convinced that moving to a domestic greenhouse gas reduction target which is in line with the EU's climate objectives can be combined with a healthier economy, increase in green jobs and innovation, and would increase benefits for European citizens as well through improved European air quality.
We believe that the levels compared to the existing ceilings need to be constantly monitored. The EU Emissions Trading System (ETS) may stimulate investments in green technologies and innovation. However, we believe that the proposal made by the Commission, in other words for a 30% greenhouse gas reduction for 2020, is too ambitious, difficult to achieve, and above all too costly for European small and medium-sized enterprises.
This text acknowledges that the carbon market is inefficient, but fails to draw any conclusions. Not only that: it expresses satisfaction with the fact that new nuclear power stations are being built. It does, however, compensate for these serious failings by advocating a binding commitment to reducing greenhouse gas emissions by at least 30% by 2020. It also puts the emphasis on the polluter pays principle and calls for greater efforts to increase the proportion of renewable energies in the European electricity mix. I am abstaining in order to encourage these small steps towards a green transition.
in writing. - (HU) European countries are facing critical decisions if they intend to maintain their prosperity and security in the future. There is a need for a shift towards national greenhouse gas emission reduction targets which are also in line with EU climate change objectives. A healthier economy, an increase in the number of green jobs and the development of innovation must take the lead in this respect. In 2009, the European Union already reached 17.3% of the 20% carbon-dioxide emission reduction commitment undertaken in the Europe 2020 strategy. There are many who now believe that we could modify this commitment by 2020, and could perhaps raise it to 25%. I, however, do not share this view, especially not in the light of the changes that took place in EU nuclear energy policy in the wake of the Fukushima disaster. We must consider that our original commitments were already based on an energy mix where nuclear power constituted an integral part of the programmes of several countries. Were this to change, a 25% target would be difficult to achieve, all things considered. In the light of the above I therefore consider it important that Member States do not reject entirely the possibilities offered by nuclear power and its 0% carbon emissions. Based on the above, even though I supported the report as a whole, I voted against the amendments aimed at a commitment of 25%.
in writing. - The threat to humanity posed by climate change is not decreasing. The impact of a 2°C warming is considerably worse than previously thought. Although it is not possible to blame extreme weather events on global warming, it seems very likely that climate change exacerbates the frequency and intensity of extremes. In this light, the rapporteur calls for the Commission to come forward with proposals to increase, as soon as possible, Europe's climate ambition to a 30% reduction in greenhouse gas emissions by 2020. I absolutely agree with Bas Eickhout. I voted in favour.
We do not yet know whether climate change is just one apocalypse or the ultimate apocalypse. However, we should definitely welcome any measures taken with the aim of protecting the environment and, in particular, saving energy. Despite all the noble ideals and objectives relating to the protection of the environment and public health, we must not forget that the real crimes against the environment have been committed by the United States and China, which have not suffered any economic problems as a result of their ruthless approach to nature. We must call on these countries to change their environmental policy. The EU must act in the interests of its own economy and of employment and adapt its environmental policy to global economic competition.
Mr Eickhout's report on the reduction of greenhouse gas emissions has led to a lively debate in Parliament, due to the strategic importance of such a request. Increasing the percentage of greenhouse gas reduction from 20% to 30% alters the forecasts of the EU 2020 strategy. It is undoubtedly important in the fight against pollution and in the protection of citizens' health, but reducing emission levels in such a short timescale also means putting European enterprises at risk on the international market. Industries would not only have practical difficulties in complying with the new emission levels, they would also lose their competitiveness outside Europe where the parameters to be respected are far less strict.
in writing. - I support this report, and would argue in favour of introducing a commitment to reduce Europe's greenhouse gas emissions by up to 30% by 2020. Europe must show its commitment to combating climate change. The best way to strengthen our hand in negotiations with other countries on the importance of fighting climate change is to have strong environmental protection measures in our own territories. This report would send a clear message that Europe is serious about combating climate change. Combating climate change is not only good for the environment, but can also lead to job creation and can have a positive effect on the EU economy. Europe's environmental industry currently boasts a EUR 227 billion turnover and 3.4 million jobs. Europe can be a leading light in the fight against climate change. Adopting this report would help us on our way.
Without a legally binding global international agreement under which the other industrialised nations undertake to make equivalent commitments and emerging countries undertake to make suitable efforts, there are not sufficient grounds for a unilateral increase in the EU emissions reduction target for 2020.
It is too early to recognise the Commission's evaluation of a possible 25% reduction in greenhouse gas emissions compared to 1990 levels, should the EU objective of increasing energy efficiency be met (20% increase by 2020). Before proceeding along these lines a careful examination is required, along with a thorough investigation of the implications in terms of costs.
Within the framework of international climate negotiations, recognition of this result at this stage does not seem appropriate, because in the eyes of the other parties it detracts from the unilateral commitment already made by the European Union (-20% by 2020). It is also too early to recognise the milestones identified on the roadmap, before carrying out the necessary investigations for evaluating the implications for Member States.
In view of these considerations, I voted against the report.
Environmental balance is a challenge for humanity today. In order to achieve this, the role that the EU can adopt in its defence by leading by example cannot be neglected. A number of steps forward have already been made, but the road towards a sustainable solution is still a long one. Despite the extremely delicate period in which we find ourselves, this issue should in no way cease to be uppermost in our concerns.
Unfortunately, I felt obliged to vote against the Eickhout report, as it had been considerably watered down by this afternoon's part-session and by the adoption of amendments tabled by the Group of the European People's Party (Christian Democrats) below the '3 times 20' targets of the climate and energy package adopted in 2008. However, these targets aim not only to fight against climate change and to protect the health of future generations but also to facilitate investment in innovation and in the technologies of the future.
This vote is all the more regrettable because it flies in the face of the choice of part of European industry, which has already invested in a low carbon society. In fact, eco-industries currently employ approximately 3.4 million people, which is very encouraging. This figure would be boosted if the EU climate target were increased to 30%. The creation of an estimated 6 million additional jobs in Europe should also be mentioned.
For this reason, the Commission and the Member States should not be diverted from their ambitious climate change objectives and targets because, otherwise, there is a real risk that they will lag behind some US states and China, which are definitely converting to green technologies.
in writing. - Parliament today failed to adopt a report on the EU's climate change policy, after the final report was rejected by a majority of MEPs. The Greens were forced to vote against an originally strong draft, after centre-right amendments aimed at fundamentally weakening the report and previous positions adopted by Parliament were passed by a narrow majority. It is with great regret that my colleague and rapporteur Bas Eickhout was forced to recommend that MEPs reject my own report after it was hijacked by amendments from conservative and centre-right MEPs. The amendments, which passed by the tightest of majorities, would have meant the final report was a step back from previous positions adopted by Parliament and, as a result, the least-worst outcome was to prevent the report from being adopted. It is extremely frustrating that conservative and centre-right MEPs continue to keep their heads in the sand with regard to climate policy. It is clear that the EU's current 20 % emissions target for 2020 is completely obsolete and that the EU needs to deliver on its pledges and step up to a 30 % reduction target. The Commission itself made this case last year. Clearly, there are plenty of climate dinosaurs in the EP.
I am extremely pleased with the rejection of this report on the European Commission's Communication 'Analysis of options to move beyond 20% greenhouse gas emission reductions and assessing the risk of carbon leakage'.
We had no choice but to vote against this report, because companies are currently suffering due to a global crisis and, particularly in Europe, from unfair competition from other countries. It is therefore not possible to ask them to make a bigger effort than that already agreed. Without a binding global international agreement under which the other industrialised nations undertake to make equivalent commitments and emerging countries undertake to make suitable efforts, there are not sufficient grounds for a unilateral increase in the EU emissions reduction target for 2020.
Furthermore, the Commission Communication points out that a significant part of the carbon emissions reduction is in fact linked to the economic crisis, which has led to the closure or transfer of plants to other countries. I understand, but do not share the opinion of the rapporteur, who would like to live in a bucolic world consisting of woods, meadows and animals, with no industry. Reality is very different and I am sorry to have to say it, but people need to work.
We need a methodical approach to the sensitive issue of climate change. However, what we do not need are exaggerations and misunderstandings that limit entrepreneurship and will ultimately have an adverse effect on society as a whole. We must not put human prosperity and social cohesion at risk. We also need more scientific investigation of the problem, which the report ignores. Despite the rapporteur's honest intentions, the report is a move in the wrong direction and, unless it is radically changed, the subject will need to be re-examined more realistically.
in writing. - (IT) I voted for the motion for a resolution on the analysis of options to move beyond 20% greenhouse gas emission reductions and assessing the risk of carbon leakage, because I believe it is vital to push for a global agreement on the subject. The European Union is one of the main global players in terms of the environment, and a unilateral move to reduce carbon emissions would only risk further weakening the ability of European industries to compete on the international market. Furthermore, it is not certain that a unilateral move would lead to an equivalent agreement with the other major players on the global stage. In any case, a willingness to increase the target for greenhouse gas emissions reduction with respect to the EU 2020 strategy target exists in the House, even if it was not followed up by concrete results at voting time.
No majority was obtained today for the ambitious EU climate policy presented in the report, or for an increase in the carbon dioxide emissions reduction target to 30% by 2020. This is proof of the fact that not only Poland, but also the majority of other Member States are opposed to an increase in reduction targets. The legislation currently in force does not provide any basis for a decision to increase the EU's reduction target. The EU's objectives only include an obligation to reduce emissions by 20%. Measures aimed at increasing reduction targets yet further will harm European industry as a whole. Under pressure from climate policy, industry will move to countries which implement policies that demonstrate more common sense in this regard. On a global scale, this will not reduce emissions that are harmful to the climate.
in writing. - I voted in favour of the increase from a 20% reduction to a 30% reduction in emissions, as it is important for Europe to lead the way and be more environmentally responsible.
I decided to vote in favour of paragraph 23 in its entirety, in contrast to the position of the Group of the European People's Party (Christian Democrats). I believe that the European Union must have an ambitious policy in terms of reducing its greenhouse gas emissions internally. The EU can thus set an example by deciding, even unilaterally, to reduce greenhouse gas emissions by 25% rather than by 20%.
The legislation currently in force does not provide any basis for a decision to increase the EU reduction target. The EU's objectives only include an obligation to reduce emissions by 20%, and the report's excessive optimism has not taken into account the huge costs that would have to be borne by Member States and the companies operating on their territories.
in writing. - (DE) I am pleased that the majority of Members were not in favour of the unrealistic, tougher objectives. Parliament has opposed the unilateral raising of the EU target by a clear majority. The fact that this ultimately resulted in the entire report being rejected is not a major problem. The discussion will be reopened. No studies have yet been carried out to determine how and under what conditions it would be possible to achieve a 30% target. We have also not yet made it clear how we will be able to meet our existing commitments and whether our emissions trading system really functions effectively. I also do not regard the imminent increase in the energy efficiency targets as realistic.
The majority rejected the report on the opportunities for a greater reduction in greenhouse gas emissions and the assessment of the danger of moving carbon emissions out of the EU because my fellow Members probably regarded it as not ambitious enough. However, the same majority approved via electronic voting the paragraphs which envisaged achieving a higher reduction in emissions by increasing energy efficiency without changing the current 20-20-20% targets to be achieved by 2020. I believe that every new higher target nowadays puts Europe's industry at serious risk of becoming less competitive and leaving it open to whole sectors moving out of the EU. The reason for this is that it is not definite that other industrial and developing countries will follow Europe's example and adopt the same ambitious commitments. Another reason for this is that the new targets mean significant changes to EU legislation, although the old legislation has not even come into force yet in the EU. This has disastrous repercussions for European business's planning as a global player. The last reason is that it would entail higher prices for emission quotas, bigger green investments from business and, in the long run, dipping again into the already dwindled post-crisis financial resources of the general public who ultimately have to foot the bill. First of all, let us do everything we can to achieve a global agreement on reducing emissions after showing how ambitious Europe can be.
I am voting for the 5th report, but would stress the need to invest in areas that reinforce the EU's long-term competitiveness, in line with the 'European Economic Recovery Plan'. Resources should have a reproductive effect on the economy. I also agree that, if the Stability and Growth Pact (SGP) rules are not observed, incentives should be created, consisting of measures for partially suspending or cancelling contributions from the EU budget, without affecting the funds' eventual beneficiaries.
in writing. - I voted in favour of the resolution on the 5th cohesion report and the strategy for the post-2013 cohesion policy. Today, we Members of the European Parliament demanded stronger rules and more transparency for EU structural funds in the next financing period - 2013 to 2020. Although the rules for using EU structural funds are already tough, it is important to find a balanced approach which helps avoid the misuse of EU funds and combats fraud. The European Parliament is of the opinion that EU structural funds should provide greater support for border regions. I support the rapporteur in saying that more cross-border motorway connections, railway lines and shipping routes could provide a strong impetus for economic growth.
The Greek Communist Party voted against the resolution on the Commission's fifth cohesion report, because it maps the ambition of the euro-unifying monopolies to create even closer ties between EU regional policy for 2013-2020 and the anti-grassroots EU 2020 strategy, in order to directly support the profitability of the monopoly groups. Abandoning even any pretence at being committed to the need for a policy to promote cohesion between the regions of the EU, the new measures will reduce EU resources and the only projects that will be eligible for any form of NSRF project will be projects that promote even more decisively the single market, the stability pact and 'symbolic initiatives' on flexible work with no rights, lifelong learning, scientific research for multinationals, broadband and technological equipment from large multinationals for energy efficiency, renewable energy sources and green growth. In other words, they will secure even bigger profits for the foreign and domestic plutocracy, even greater deficits and cheaper labour and even greater inequality between regions and within the Member States. The new measures will exacerbate even more the differences between the Member States and individual regions of the EU.
The future of the European project and our competitiveness in an increasingly globalised world are closely linked to the EU's cohesion policy. Cohesion primarily means unity, a close bond between the elements in a whole. This is precisely why the focus of the cohesion policy in the European Union - which is a unique project in the world, as is clearly highlighted in the report - must be on narrowing the disparities and taking special measures in the disadvantaged regions in Member States. The reason for this is that it is only if we are united and equal that we can be strong in the same European project. The centrifugal forces of globalisation do not offer any Member State opportunities on an individual basis. This is exactly why I too believe that the expertise from the richer regions must be used to benefit more disadvantaged regions so that, ultimately, the European cohesion policy will mean primarily a Europe which is united and strong in its diversity. Indeed, Europe's diversity over decades should not derive from the economic and social aspect of a certain state or region, but only from its national identity and the cultural aspect of every state, region, location or European citizen.
My colleagues and I voted in favour of a strong, properly funded, cohesion policy, which is better controlled in those countries where financial management is occasionally flawed but also simplified in countries like France, where irregularities are rarer. Most importantly, we requested that regions that are neither rich nor poor, that is, regions with per capita GDP between 75% and 90% of the EU average, be given greater assistance. Concretely, some 10 regions in France, such as Auvergne or Limousin, could receive millions or, indeed, tens of millions of euros in additional European funds in the coming 2014-2020 programming period. That is a major victory. Indeed, it was not easy to obtain aid for these regions, which are not in the greatest difficulty. However, this measure is vitally important in helping our regions emerge from the crisis by funding very specific projects promoting sustainable growth in these regions. With the European Commission now supporting this idea, we have yet to convince the Council of the European Union, that is, the Member States ...
in writing. - (LT) I voted in favour of this document. Forecasts of global growth and population trends suggest that the European Community and its Member States will decline in significance. Whereas at present the EU-27 are still home to some 8% of the global population, by 2050 this figure will have fallen to 5%. Particularly because of growth in China and in important emerging countries, the EU's share in the global economy will decline from 20% to around 12%. If the European Community wishes to compete economically and politically, and if this relative decline in significance is not to be accompanied by a loss of prosperity, the Community must act in a more concerted manner with regard to vital issues about securing its future. Cohesion policy and structural policy therefore have a key role to play in ensuring future competitiveness. Future policy must be oriented towards growth and innovation, but it can only be sustained by combining regional policy objectives with pan-European objectives concerning innovation, research and environmental challenges, and by exploiting the know-how of the more affluent regions. It is also necessary to reduce regional and social disparities, which prevent the EU's potential from being fully exploited, because despite the trend towards a narrowing of interregional disparities, major imbalances still exist and are actually growing among/in some Member States. I agree that cohesion policy must continue to concentrate on reducing disparities and implementing harmonious and sustainable development for all regions of the Union, regardless of the Member State in which they are located.
in writing. - (NL) I voted against this report on post-2013 cohesion policy. The report does contain sound proposals in relation to improving the effectiveness of spending, for example with regard to cutting red tape, to financial control and to taking a more results-oriented approach to this policy through the use of pre-determined objectives and indicators. In my opinion, however, drawing up the line to be followed in future could also have been the opportunity to critically examine whether the financial flows in question actually need to go via the EU.
I take the view that the cohesion policy and its funds should be restricted to the poorest regions in the least prosperous Member States and that the rich Member States should not, in principle, be considered for these funds (with the exception of projects under Objective 3, where EU activity has added value in terms of bringing about transnational territorial cooperation). Slimming down the policy in this way would mean that the contributions from the richer Member States would be reduced. They would then be able to invest the money saved in areas in their own countries that demand extra attention, without these money flows having to go via the EU.
While the European Commission, the Committee on Regional Policy and the Committee on Regional Development had already declared themselves in favour of the creation of a new category of intermediate regions under the 2014-2020 cohesion policy, the vote on this report was a new, essential step in this direction. Being in favour of this new category of regions, I therefore voted for this report and now call on the Council to move this issue forward. Indeed, creating a new category for those regions with per capita GDP between 75% and 90% of EU GDP would enable them, with the budget remaining constant, to address current challenges better, particularly in terms of employment, competitiveness and social cohesion, at a time when they are suffering the consequences of the economic crisis or facing structural difficulties hampering their development. Fifty or so regions would be affected, including 11 regions in France alone. Another important point is that this report recommends simplifying controls and procedures with a view to improving the effectiveness of EU funds and reducing the red tape that often prevents small companies and organisations from benefiting from these funds.
Despite the fact that I share many of the points included in this cohesion report and strategy for the post-2013 cohesion policy, I had to abstain from voting.
I certainly share the support expressed in the document for small and medium-sized enterprises and local economies, whose interests have always been defended by the the Lega Nord's political approach. However I absolutely cannot share the rapporteur's aim of promoting the establishment of programmes to assist the Roma minority.
Lega Nord does not believe that the Roma are a 'disadvantaged minority', but rather that they are a minority which refuses any form of integration and positive interaction with our society. I do not intend to support the promotion of programmes which support this group, and therefore I was unable to vote in favour.
in writing. - (LT) I voted in favour of this report, because the post-2013 cohesion policy should take into account a number of major challenges, including social imbalances in urban areas, demographic changes and social exclusion. Furthermore, a comprehensive and well-funded EU cohesion policy in all European regions continues to be essential, given the economic and social imbalances in the regions, the geographical disadvantages of certain regions, as well as specific structural problems and the need to adapt to new challenges. In addition, transparency in respect of cohesion policy and its programming cycle, allocation of expenditure and access to information for potential beneficiaries of the Structural Funds is a prerequisite for achieving the overall objectives of cohesion policy, and transparency should therefore be introduced as a guiding cross-sectoral principle in the cohesion programming and decision-making processes in the next funding period. Finally, the open method of coordination should be strengthened and better cooperation and information exchanges should be established among national, regional and local authorities where cohesion policy is concerned.
On 5 July 2011, I voted for the fifth Cohesion Report and the strategy for post-2013 cohesion policy in order to send a strong signal to the European Commission regarding the priorities of regional policy after 2013. This fifth cycle aims to reduce the development and wealth inequalities that persist in the Union. These inequalities are glaring. My vote in favour of this report will enable the European Parliament to reaffirm its key role in guaranteeing the future competitiveness of the EU. With this vote, we propose concentrating European effort on financing border areas. These are lagging somewhat behind, in particular with regard to the progress made in the construction of trans-European networks (transport, energy, communication), which are in fact pivot points throughout the territory of Europe. In particular, I supported the creation of a 'category of intermediate regions', that is to say, a new level of funding, which may benefit regions with per capita GDP between 75% and 90% of the EU average, in order to fund social and economic programmes and to improve citizens' living conditions. I therefore voted for greater convergence and greater solidarity between the European regions and a return to economic growth.
in writing. - On the Pieper, Sanchez-Schmid, Stavrakakis, Vlasak and Mikolasik reports: The Conservative MEPs have elected to reject these reports on the future direction of ohesion policy, with the exception of the Vlasak report where we have abstained. This is due to a number of fundamental reasons: it is our contention that at a time of ongoing fiscal consolidation across Member States, it is totally unacceptable that the EU's large Cohesion budget should remain untouched by these efforts. Generally, these reports fail to meet Conservative concerns regarding the EU's management of Cohesion policy in any meaningful way. They reject any moves to allow richer Member States to fund their own regional development and prevent the emergence of a smaller, more efficient and more targeted Cohesion policy towards Europe's poorest regions. Instead, new vehicles of bureaucracy such as the macro-regional entities are proposed, and the nation-state is once again undermined by a determined shift towards regionalism. This age of austerity offers an opportunity for the EU to spend less on old and wasteful priorities. These reports go in entirely the wrong direction.
The European Cohesion Funds play a key role in the EU's balance. The projects supported by these funds at regional level contribute to pan-European objectives in areas like economic growth, research, environmental protection, renewable energy supply, social cohesion, and even overseas development. This report is therefore very important, in the light of the prospective analysis it proposes for the post-2013 period. Cohesion policy encourages the principle of good governance at micro, macro and intergovernmental levels, and I entirely agree with this. I believe these instruments are crucial for reducing interregional disparities, and that these disparities can have no place in an increasingly interlinked and interdependent Europe. With a view to this sort of post-2013 improvement, I would stress the need to rigorously identify Europe's investment priorities, as well as to thoroughly analyse the macro-regional strategies. I consider it imperative for funds to be managed following a rigorous evaluation and constant financial controls throughout the life of each project. A more balanced and developed EU requires Europe's leaders to approach investment priorities and cohesion policy itself in a dynamic way.
Economic, social and territorial cohesion policy is one of the fundamental pillars of an EU that is in favour of bridging gaps in the development of geographical areas and sectors of society and the economy. If correctly focused on people and bottom-up subsidiarity, it allows the promotion of integrated, systemic growth, stimulating initiative and civic sense and fostering the development of responsibility and the common good. The experience of the current 2007-2013 programming period has taught that in the next programming period we need above all to give greater responsibility to the actors, beneficiaries and targets of strategic and operational programming, as well as to its implementation, monitoring and the assessment of whether objectives have been met, through programmes providing incentives and disincentives to encourage the meeting of targets and allowing greater transparency in the processes and work involved in active participation in them. It is also important to make the entire structure of governance and management simpler and more flexible, and to foster the capacity for integration of the different territories in a cross-border, inter- and intra-regional sense. Finally, it is necessary for the resources and objectives of cohesion policy in the next programming period to be in line with the challenges the EU will be undertaking, including the EU 2020 strategy. I think that the report I helped to approve shows the right way to do this.
The European Union's cohesion has been increasingly under threat from a number of sides, and there are even those already suggesting it will dissolve in the face of so many centrifugal forces. I do not share this pessimism and I believe that, if it is not separated from its core values, Europe will be able to emerge from this crisis strengthened. However, this is an extremely difficult task and threatens one of the principles that contributed to its initial success: cohesion. Without promoting cohesion, each part of the Union will tend to get caught up in its own interests, and to lose the notions of solidarity and helping each other that are so necessary in a political and economic area that wants to be increasingly integrated.
Cohesion policy has reduced many of the asymmetries between Europe's various regions, but it is only fair to recognise that the disparities still remain very significant. If it abandons this dimension of solidarity and loses the idea of a unit that should guide its structural policies, Europe will lose an essential instrument for its construction and strengthening. I believe cohesion policy can contribute to promoting concrete results and to our having the necessary means to achieve them.
In order to consolidate Europe's integration and the realisation of its values and principles, a commitment to cohesion policy that has been properly equipped with financial, technical and legislative resources is an absolute priority in terms of setting out the strategy for the future of the European Union and for it to assert itself on the world stage. Given the challenges currently posed by the economic, financial and social crisis, cohesion policy should be reinforced in order to ensure better conditions for supporting development in disadvantaged regions. This will be crucial to guaranteeing that the Europe 2020 is actually put into practice and better ensuring that the established objectives are achieved, in particular in terms of reducing numbers of people who leave school early, of increasing higher-level qualifications, of increasing the active population and employability indices, of reducing poverty, and of increasing investment in environmental projects. It is important that cohesion policy be simple to implement and flexible enough. It is also important to increase levels of cofinancing for Member States in financial difficulties, so that they can actually use any funding they are allocated.
This report is founded on erroneous principles, which then affect its entire development and some of its central ideas. The situation currently being experienced in the EU, and particularly the difficulties being faced by countries like Greece, Ireland and Portugal, demonstrates and proves the failure of the cohesion objectives written into the Treaties over the years. Cohesion has not failed because of the crisis: instead the crisis - and the varied impact it has had on Member States - is another expression of the failure of cohesion.
Some issues tackled in the report cannot fail to arouse our concern. Firstly, there is a call for a new intermediate category for Objective 1 of cohesion - convergence - for regions whose gross domestic product (GDP) is between 75% and 90% of the EU average. Secondly, the reinforcement of Objective 2 and Objective 3 - regional competitiveness and employment, respectively - is proposed. As we have always said, the creation of new objectives or the reinforcement of existing ones absolutely must be accompanied by increasing the financial resources for achieving them. The alternative is sacrificing other objectives: in this case, the convergence of more less developed regions, whose GDP is less than 75% of the EU average.
I welcome Mr Pieper's report, as I believe that, as indicated in the Treaty of Lisbon, cohesion policy is one of the bases for Europe's future development, as it specifically targets regions where development is lagging behind. It seems to me that, as indicated in paragraph 84, it is important for there to be more controls and stricter rules in the use of the structural funds, in order to avoid irregularities and fraud. I would have been happier if the attempt to present an oral amendment to remove the reference to the three working languages (English, French and German), as well as the relevant national language in which the documentation needs to be presented, had been accepted. I think that the relevant national languages and English should be sufficient, as this would avoid additional costs and complications for those involved.
This is a report founded on erroneous principles, which then affect its entire development and some of its central ideas.
The situation currently being experienced in the EU, and particularly the difficulties being faced by countries like Greece, Ireland and Portugal, demonstrates and proves the failure of the cohesion objectives written into the Treaties over the years.
Cohesion has not failed because of the crisis. The crisis and the varied impact it has had on Member States is also a result of the failure of cohesion policy.
Some issues tackled in the report cannot fail to arouse our concern. Firstly, there is a call for a new intermediate category for Objective 1 of cohesion - convergence - for regions whose gross domestic product (GDP) is between 75% and 90% of the EU average. Secondly, the reinforcement of Objective 2 and Objective 3 - regional competitiveness and employment, respectively - is proposed.
As we have always said, the creation of new objectives or the reinforcement of existing ones absolutely must be accompanied by increasing the financial resources for achieving them. The alternative is sacrificing other objectives: specifically, the convergence of more less developed regions, whose GDP is less than 75% of the EU average. It is not clear that this is not happening.
in writing. - (SK) Political cohesion is something without which the European Union - as we know it and as we would like to know it - would not exist. This report, however, does not understand coherence, and thus cohesion, altogether correctly. The report draws attention to the threat of the EU losing its demographic and economic importance by 2050. On the basis of this 'threat' it states that 'If the European community of States wishes to compete economically and politically, and if this relative decline in significance is not to be accompanied by a loss of prosperity, the community must act in a more concerted manner with regard to vital issues on which it needs to secure its future'. In my opinion, it is not for these reasons that the community should act in a concerted manner - the purpose of cohesion policy should not be to maintain the global economic positions of the EU or to compete with the rest of the world. The purpose should be the cohesion of nations and the development of a sense of identity among EU citizens, so that Europeans have the feeling that they are in their own country and that they are equal within the EU. EU cohesion policy represents a political approach which is unique in the global context, and which, in my opinion, must be promoted.
I voted in favour of establishing an intermediate category. The Border, Midland and Western Region (BMW in English) could benefit from a new category of that kind. Currently, this region is slightly above the 90% threshold. If a period which took into account the economic difficulties being experienced in Ireland for some time now were taken as the reference period, there is a good chance that the BMW region would meet the existing criteria.
in writing. - I voted in favour of this report, primarily because I agree with the proposal that there should be transitional assistance for regions that no longer fall under the Convergence Objective. The report recommends that an intermediate assistance category should be created for regions with a per-capita GDP between 75% and 95% of the EU average, in order to avoid unequal treatment for certain regions. Such transitional assistance should also extend to countries like Malta, which could utilise the assistance in order to overcome the statistical effect stemming from Union enlargement. In any event, I believe that the criteria for Objective 1 status should be properly reviewed, and that such revision must take into account size, population, density and resulting problems which could hinder acceptable development for these Member States.
I abstained during the final vote on this report. Although the report adopts the new category of intermediate regions, which constitutes a significant step towards a fairer distribution of structural and cohesion funds, I did not want to vote in favour of it. The adopted report does not contain certain key issues to which ecologists cannot close their eyes: the incorporation of environmental and social criteria, in addition to GDP, as indicators for the allocation of funds, with greater consideration to be given to climate change, upcoming energy challenges and local development.
'Intermediate' regions and the territorial cooperation objective are two key elements of this report which I fully support in the formulation of a cohesion policy for the next budget period. I therefore resolutely voted in favour of paragraph 34 on intermediate regions, that is to say, in favour of the creation of a new category of regions with per capita GDP between 75% and 90% of the EU average, for greater justice and fairness in the distribution of European funds between the regions. Fifty or so regions would be affected, 11 of them French, including Lorraine. Another key point is strengthening the territorial cooperation objective. Areas of territorial cooperation are privileged areas of European cooperation and have a crucial role to play in the strengthening of links at local level, between partners of different Member States, or between citizens preoccupied by common problems. These projects therefore need to be encouraged more. The final element is the necessary simplification of procedures with a view to reducing the red tape preventing local stakeholders from gaining access to structural funding, which, however, offers a wealth of opportunities for our territories and their future.
in writing. - (DE) This report highlights the most important issues for the future. Cross-border employment and other initiatives are among the main drivers of European integration. It is essential for us to increase our controls on spending and on European added value. This also means that the issue of the co-funding provided by the countries and the regions must be completely resolved in advance of the applications. In addition, funding for transport or the environment, for example, must be used in line with the criteria of general EU policy and not simply to fill a gap in the national finances.
I voted in favour of the Pieper report on the strategy for post-2013 cohesion policy, which, of the five reports on regional policy, is a key text underlining the importance of regional and local investment cofinanced by the Union. The most important advance made by this report is the creation of intermediate regions, or 'regions in transition', which makes it possible to balance the rate of investment between regions lacking infrastructure and those having suffered the effects of the economic crisis.
In the future, EU regional policy will be fairer, the Commission having used the term 'regions in transition' in its proposal for the multiannual financial framework for the 2014-2020 period.
I am also satisfied that this cohesion policy is in keeping with the objectives of the EU 2020 strategy, but I regret that the phrase 'often tense coexistence of majority-minority cultures at sub-regional level', which was inserted by the rapporteur, was finally adopted. The Pieper report is, ultimately, the expression of solidarity and European cooperation at a time of economic crisis, when right-wing governments have but a single word on their lips: austerity.
in writing. - (LT) I welcomed this document, because EU cohesion policy has contributed greatly to the increased productivity achieved by all regions of the European Union during the previous and current funding periods. Ex-post evaluations have shown a significant reduction in economic, social and regional disparities. These developments are having a positive impact on social security and investment in environmental protection. Cohesion policy was intended to be a counterpart to the single market and to foster the development of an innovative and protective Europe based on solidarity in the face of the challenges associated with globalisation, demographic change and resource conservation, and the intrinsic potential of all regions should be exploited to boost growth and regional and social cohesion. Cohesion policy is relevant to citizens, because it brings Europe into people's daily lives. The cohesion and structural policies have proved flexible in crisis situations and have made a crucial contribution to various national economic stimulus and training programmes. European structural policy is making a major contribution towards overcoming the economic and financial crisis, as it tends to be oriented towards innovation and removing disparities, strongly encouraging European regions to upgrade infrastructure, increase regional innovation potential and boost environmentally sustainable development. A comprehensive and well-funded EU cohesion policy in all European regions continues to be essential, given the economic and social imbalances in the regions, the geographical disadvantages of certain regions (particularly the outermost regions), as well as specific structural problems and the need to adapt to new challenges.
in writing. - (RO) I welcome the proposal to introduce a category of regions with a per capita GDP between 75% and 90% of the EU average in order to avoid giving unequal treatment to regions in spite of their being in similar situations. However, this must be accompanied by a significant increase in funding for territorial cooperation, known as Objective 3, especially in support of cross-border projects such as the trans-European transport and energy networks.
I would also like the European Social Fund to remain part of the cohesion policy and enable a larger number of small-scale projects to be carried out locally, but the Commission must reduce the administrative obstacles which currently hamper small enterprises from benefiting from this funding.
However, all this requires the support of a new single-level inspection procedure under which Member States would inspect projects and the Commission would inspect Member States' inspection systems.
As a result of the vote on this report, France should be eligible to benefit from structural funds for 10 or so additional regions. These funds, constituting the second round of EU expenditure, have hitherto been intended only for the richest and poorest regions of the Union, under the cohesion objective for the latter and the competitiveness objective for the former. This injustice should be remedied through the creation of a new intermediate category enabling regions with per capita GDP between 75% and 90% of the EU average also to benefit from these funds. It is the result of a long battle, in which the French MEPs of the Group of the European People's Party (Christian Democrats) exerted leadership and which made us strongly oppose the author of the report. I voted in favour of this text, as I think that an effective EU cohesion policy cannot ignore such a large part of its territory.
I decided to support the Commission's fifth cohesion report and the strategy for the post-2013 cohesion policy in view of the very real risk that the European Union will drop in significance over the next 40 years. At present, the population of the European Union accounts for around 8% of the world's population, but by 2050 that figure will have dropped to only 5%. The EU will also become less significant in economic terms, mainly due to economic growth in China, from the current 20% to around 12%. In the face of this very real threat, the EU must turn its attention to the rapid development of renewable sources of energy and opportunities for the storage of this energy.
The EU must also take a united approach to issues such as external policy and security policy, the internal market, scientific research, energy supplies and securing raw materials. Cohesion policy must utilise the advantages arising from the functioning of an international network, and increase the number of small and medium-sized enterprises entering international growth markets.
In addition, the history of the individual European Member States means that our economic system is significantly more complex than Asian or North American structures. With a view to future challenges, we should define the concept of European added value in more detail and stress it more emphatically. When specifying this concept, we should in addition ask ourselves the following question: to what extent does cohesion policy really lend impetus to enterprises? We should link European objectives to regional development objectives. We need to continue the Europe 2020 strategy and concentrate on its outcomes.
Cohesion policy has always played a key role in terms of stimulating economic growth, compensating for imbalances in the development of individual regions, and cross-border cooperation. It is important for cohesion policy to respond not only to the EU's internal needs, but also to expectations arising from the changes taking place in the world. An appropriate level of funding for cohesion policy post-2013 is therefore crucial, and the level of funding should not be any lower than it is at present. It was for this reason that I voted in favour of the Pieper report. Thank you.
in writing. - (RO) The cohesion policy is a particularly important instrument for achieving the Europe 2020 strategy objectives. A robust, properly financed policy will generate long-term investments, added value, promote social inclusion and, at the same time, harmonious development across the entire European Union. I regard as a positive aspect of this resolution the significant increase in funding for Objective 3 - Territorial cooperation, which will allow us to support in particular cross-border projects for the trans-European transport and energy networks. Other key elements of the report include simplifying Member States' systems for carrying out inspections and ensuring accountability, reducing the administrative obstacles which currently hamper small and medium-sized enterprises from benefiting from this funding, as well as maintaining the European Social Fund as part of the cohesion policy.
in writing. - I voted for this report, which welcomes the Commission's proposal to improve coordination between the Cohesion Fund and the European Social Fund by means of a common strategic framework; considers it especially important, however, that the specific objectives and flexibility of individual funds should not be restricted at implementation level and that the overall administrative burden should be drastically reduced; supports the Commission in its aim to ensure a strengthened, efficient and more visible ESF and calls, to this end, on the Commission and Member States to agree in their negotiations on the necessary amount of ESF contribution within the Structural Funds
in writing. - (IT) We believe that the EU must devote itself to the rapid development of renewable energy and ways of storing it, and to energy supply and guaranteed supplies of raw materials.
Cohesion policy and structural policy must have a key role in issues relating to future competitiveness, and encourage more small and medium-sized enterprises (SMEs) to become involved in international growth markets. However, such a policy for growth and innovation can only work in an internal market without barriers and with strong harmonisation. Moreover, such a policy can be sustained only if regional-policy objectives are combined with pan-European objectives of innovation and research. Only if European programmes are the original initiators of projects, thus contributing their added value, can a strong cohesion policy be justified. To this end there should be a clearer, more aggressive definition of European added value.
We believe compensatory measures are necessary on a regional and social level. There should be a closer focus on the regional contribution to European policies, stimuli for growth and innovation, model social projects and particularly, under all these headings, on compensatory measures for disadvantaged regions.
I voted in favour of the fifth report on European post-2013 economic, social and territorial cohesion policy. Given the importance and the positive results of the structural funds from which the regions benefit and which enable them to carry out a large number of small-scale, local projects, we want this fund to remain an integral part of cohesion policy. With regard to future modifications, I supported in particular the creation of a new category of regions to be added to the current classification. Thus, regions with per capita GDP between 75% and 90% of the EU average will constitute a new category of beneficiaries, thus preventing a difference in treatment between regions that have a similar situation.
in writing. - (RO) Cohesion policy has been the main factor contributing to balanced economic growth within the European Union. Against the background of changes due to the economic crisis and enlargement, cohesion policy is faced with new challenges. At the present juncture, we need an ambitious European policy which will be capable of responding to the numerous challenges presented now and in the future, such as demographic changes, adapting to a knowledge-based economy or globalisation. The success of the Europe 2020 strategy depends on the future of cohesion policy. This is why I think that it is vital to continue with the three thematic objectives. The Pieper report has managed to draw our attention to relevant aspects of the future allocation of funding. I voted for this report as I regard the tasks of improving future funding and increasing its transparency after 2013 as important. Although there were conflicting opinions dividing the options which MEPs had regarding the new category of regions, the final vote demonstrated again that the Union can identify compromise solutions when it comes to its common future. Today's vote confirms for me that the post-2013 cohesion policy depends most on the way in which we manage to find the common solution to suit the 27 national interests that are sometimes different.
in writing. - (DE) I have voted against establishing another funding category. This new category will not only be expensive; it will also damage the economic development of the European Union. At least one third of the current Objective 1 regions would be able to move into this category. In contrast with the normal transitional support, significantly more European funding would be needed for regions which are actually doing well. With the new money from Europe, the regions would have no incentive for further growth. On the contrary, all the regions in a better position would have very good reasons for ensuring that their economic performance did not rise above 90% of average per capita EU GDP. Their 'reward' would simply be less funding from Europe. Therefore, I would definitely like to put on record that for me this new category is unacceptable.
With the adoption of this report, we are setting out the priorities for future cohesion policy with a view to the next multiannual financial framework (MFF) and the legislative package that will regulate cohesion policy 2014-2020. I advocate the review of the maximum national contribution and the introduction of a system enabling the EU to react more quickly and flexibly to extraordinary events, such as financial crises and natural disasters. I also agree with the creation of an intermediate funding category for regions whose per capita gross domestic product (GDP) is between 75% and 90% of the EU average, which would benefit the Algarve in the case of my country.
in writing. - The rapporteur regards certain key areas of the Europe 2020 strategy (namely reducing the rate of early school-leaving, raising levels of final examination results, getting more people into employment, reducing poverty, and increasing environmental investment by local authorities) as areas for which national or even regional/local policy-makers should bear primary responsibility. Cohesion policy should not act as a catalyst for a thorough Europeanisation of social or environmental policy here, for that would massively overburden its resources. Rather, there should be a closer focus on the regional contribution to European policies (environmental protection, climate change, energy, transport infrastructure, etc.), on stimuli to growth and innovation (SMEs joining international networks, etc.), on model social projects (integrated development planning, health, demography, etc.) and particularly, under all these headings, on compensatory measures for disadvantaged regions. I would suggest to the rapporteur that the biggest threat to the EU is posed by demography. If the EU does not stimulate demographic processes, then by 2030 its population will have declined by 50 million, and 50% of that population will consist of elderly people. I voted in favour.
Structural and cohesion policy plays an important role, in particular in the context of global competition, because the European economic system has become increasingly complex over recent years. Against this background, it is essential for us to encourage small and medium-sized businesses to become involved in international growth markets. This will depend in particular on these companies, which are the main employers in the EU, being given increased support. Despite many promises being made over the years, in the past EU strategies have focused far too often on large businesses and multinational organisations. In overall terms, a policy which promotes growth and innovation is extremely important. The structural and cohesion policy is based on the concept of financial balance, but it still pays too little attention to rural areas. I agree with the rapporteur, who is opposed to establishing a new funding category.
The European cohesion and structural policy certainly has a very important role to play in issues relating to future competitiveness. There must be agreement between Europe's objectives and objectives relating to regional development if we want to achieve the European added value that we want. This added value can be created, of course, by competitive and strong regions, which is why we need to use cohesion policy to reduce the large differences in development among regions. I supported the European Commission's proposal to establish a clear-cut, transparent objective for the transitional regions - between 75% and 90% - in order that the different European regions receive equal treatment when it comes to providing them with support. I therefore did not support Amendment 5, paragraphs 33 and 99, by the rapporteur, Mr Pieper, and I supported the principles set out in paragraph 34, which state that regions should be treated equally and not through an opaque system
The European Union cohesion policy needs clearly defined strategies for the future, and projects suited to the socio-economic integration of Member States must be developed taking into account the Europe 2020 strategy. The report for which I voted underlines the importance for the EU of adopting an effective cohesion policy that will allow Europe to continue to play a leading role on the international scene in the near future. Regions and small local organisations in the Member States will play a vital role, because, despite being already well-integrated into international trade, they will have to deal with the risks of a decline in economic importance, and therefore in general well-being. The emergence of nations such as China, India, Brazil, and so on, as well as European demographic forecasts showing falling numbers and an ageing population, will take away space and influence from the old continent.
In 2050, the EU will represent 5% of the world population rather than the present 8%. Particularly because of growth in China and in important emerging countries, the EU's share in the global economy will decline from 20% to around 12% over the same period. This report tables a series of measures aimed at the European Union and its Member States retaining their geopolitical importance. I voted in favour and I would emphasise the need highlighted by the rapporteur to give greater stress to the regional contribution to European-level priorities like environmental protection, climate change, energy, transport infrastructure, etc.; to stimuli to growth and innovation, like integrating small and medium-sized companies into international networks, and so on; to model social projects, like integrated development, health, demographic planning, and so on; and, under all these headings, to compensatory measures for disadvantaged regions, which include the outermost regions, for reasons we all know. The creation of intermediate regions was essential for our country and for the outermost regions, and I fervently supported it.
With the vote on the Pieper report, Parliament has once again become the voice of a new ambition for European regions, as the future of our territories is being decided today. I would particularly like to highlight the proposal to create a new intermediate category of regions, which I supported. We have demonstrated the potential of regional development as an adaptable instrument which is more attuned to the realities and socio-economic needs of our regions. Many territories should benefit from this new status from 2014, when we will definitely be able to rely on a resumption of growth. The Commission is also supporting us in this initiative. We expect to enter into a dialogue with the Council in the coming weeks.
According to current demographic and economic projections, Europe will become less significant at global level over the coming decades. It is therefore essential that it adapt its global policy to these upcoming challenges. It is well known, for example, that the area of global trade has more links with third countries, in particular because of the Member States' pasts. Its linguistic and cultural diversity is also clear. As such, one option that could be pursued, and is highlighted by the rapporteur, involves advocating European added value: that is, what Europe can best offer global society. It is, therefore, about ways of solving a problem that Europeans cannot henceforth dismiss.
I voted against the amendments which intended to introduce a limit on eligibility periods for regions which have proven unable to show any significant improvements in their economic, social and environmental situation, not because I believe that Europe should be providing aid, but because the role of cohesion policy is one of development, which aims to improve the quality of life of its inhabitants and to foster the well-balanced, sustainable growth of communities.
It would therefore be absurd to think that due to delays, sometimes due to reasons not caused by the population itself, fundamental financial tools for promoting the development of our citizens might be withdrawn.
Cohesion policy is a vital tool in achieving the Lisbon Strategy objectives. At the same time, cohesion policy is an issue of genuine relevance to citizens, making Europe tangible and visible across the EU. The current debate on the 'contours' of post-2013 cohesion policy is therefore of special importance in the context of the economic, social and institutional crisis that we are going through. In the context of this debate, the European Commission and the Committee on Regional Development came out in favour of the creation of an intermediate category between Objective 1 and Objective 2 for regions with per capita GDP between 75% and 90% of the EU average. Convinced that this measure would enable regions with similar levels of economic development to be treated equally and prevent injustice due to threshold effects, I supported it during the vote on this resolution in plenary. Though this measure would not entail any additional expenditure, as it simply involves the readjusted distribution of current funds, several French regions - and also Spanish, Belgian, UK, German and Italian - could benefit from it.
I abstained. The adoption of the new category of intermediate regions, which our group supported from the start, to reduce more effectively the development gap between the poorest regions and the richest regions is an incontrovertible step towards a more equitable distribution of structural and cohesion funds, provided that the budget allocated to this aid is not reduced. It is an idea that we have staunchly defended since the issue of the fifth Cohesion Report and one that will benefit many European regions.
However, we think that the European Parliament should have gone further by proposing a more relevant indicator than GDP and by adding social and environmental criteria to it so as to assess the well-being of the territories when aid is distributed among European regions.
I voted in favour of this text because I believe that the European Union needs to improve its strategies for post-2013 cohesion policy, in order not to lose ground to countries which, in comparison, will perform far better in demographic and economic terms.
If the European Union wishes to compete economically and politically, and if this relative decline in significance is not to be accompanied by a loss of prosperity, the community must act in a more concerted manner with regard to vital issues on which it needs to secure its future. Cohesion policy must take advantage of the fact that European networks are very strongly rooted in global networks, and encourage more small and medium-sized enterprises (SMEs) to become involved in international growth markets.
Following lengthy discussions, we have finally succeeded in expressing a clear position on future cohesion policy: Europe needs an integrated, ambitious, simpler and more visible cohesion policy, which strengthens territorial cooperation and applies fairly to all the regions. For many months, the French delegation of the Group of the European People's Party (Christian Democrats) has been battling to obtain the creation of an intermediate category for regions with per capita GDP between 75% and 90% of the EU average. These regions, which encounter development difficulties without actually being able to benefit from additional funding, risk falling behind if we do not pay particular attention to them. Some 10 French regions could be involved. By battling hard, today in Parliament we obtained support for this category. I regret, however, the doubts expressed by the rapporteur regarding the creation of multiregional operational programmes, which are good policy tools, for territories as well as mountains or rivers. Finally, I welcome the report's enthusiasm for territorial cooperation, which incorporates my proposals for increasing the budget.
in writing. - (IT) I voted in favour of the motion for a resolution on the Commission's fifth Cohesion Report and the strategy for post-2013 cohesion policy, because I believe that cohesion policy and structural policy have a key role to play in ensuring future competitiveness. Europe's regions and towns and their undertakings already have very strong links with the rest of the global economy, for reasons associated with the European history of the individual nation states. Thus Europe's economic system is substantially more complex than its counterparts in Asia or North America. More than half of global ties between multinational corporations and their subsidiaries originate in the EU. Cohesion policy must take greater advantage of this surviving advantage of international networking and encourage more small and medium-sized enterprises (SMEs) to become involved in international growth markets.
in writing. - (FR) I voted in favour of paragraph 34 of the report in its entirety, as I fully support the creation of 'intermediate regions'. The creation of this new category covering regions with per capita GDP between 75% and 90% of the EU average will ensure greater fairness in the distribution of European funds. I welcome the fact that between seven and ten French regions will therefore be able to benefit to a much greater extent from European funds for the 2014-2020 period.
Cohesion policy is a key policy area for the future of the European Union. Cohesion policy is structural and is intended to contribute to reducing disparities between development levels in the various European regions, and it should pay particular attention to disadvantaged regions and those with special status, such as the outermost regions.
The territorial dimension is one of the new features of the Treaty of Lisbon and there is a need to find a more adequate response to contributing to regional development from now on, particularly as regards cohesion policy for the period 2014-2020. It is in this context that I voted for the Commission proposal of creating an intermediate category or regions covering European regions whose gross domestic product (GDP) is between 75% and 90% of the European average, which will replace the current system of phasing in and phasing out, and which will not compromise the other categories for Objectives 1, 2 and 3. I believe cohesion policy exists for all European regions and I advocate its being the main priority for this policy in the next multiannual financial framework (MFF).
in writing. - (DE) During the next financing period from 2013 to 2020, the European Parliament aims to put in place stricter rules and introduce more transparency for the EU Structural Funds. This objective is hugely important. For example, the national distribution bodies must first of all be subjected to a European approval process. Funding will only be made available when the Member States are implementing EU law correctly. The report provides for a significant increase in the funding for European border regions, which will promote the cohesion of the EU. Unfortunately, we have not succeeded in preventing the introduction of the new intermediate category for regions with between 90% and 75% of the EU average per capita GDP, which in theory will cost an additional EUR 20 billion. This proposal by the Group of the Greens/European Free Alliance and the Group of the Progressive Alliance of Socialists and Democrats in the European Parliament destroys all the incentives for using this funding for structural improvements. This is a classic case of a category where regions will sit back and do nothing.
in writing. - (LV) More than 36 years have passed since European Union regional policy was created, and 12 years have passed since the creation of cohesion policy. Based on the core principle of the European Union - solidarity - both initiatives seek to eliminate the significant regional, economic, and social disparities between different Member States and their regions. However, the results to date are unfortunately still patchy, and between some Member States the disparities have actually increased.
For exactly this reason, first of all, cohesion policy funding must be maintained at least at the current level. Secondly, it is necessary to state clearly and precisely that in the future, the fundamental principles of European Union cohesion policy must be Member States' gross domestic product (GDP), and it must prioritise those Member States whose GDP is less than 75% of the EU average. Cohesion policy should not apply to the poorest regions of the wealthiest nations, because they have significantly more opportunities to support their poorer regions with their own resources.
Unfortunately this report does not fully reflect these well-founded principles.
in writing. - Parliament has made it clear that Europe needs a strong regional policy to reduce regional disparities and benefit everyone across the EU, and I support the measures included in this report. Measures such as stronger controls, more transparency and cutting red tape should all be welcomed. MEPs supported the creation of an intermediate category for those areas that have a GDP between 75% and 90%, creating a buffer for those areas that fall out of convergence, allowing more predictable planning for spending by regions. I also support the adequate funding of the Cohesion Policy in the future so it can make a real difference to regions across the EU.
This report represents a major step forward in the definition of tomorrow's European cohesion policy objectives. I am pleased that the less favoured regions are given due consideration in the allocation of structural funds. By giving priority support to areas where it is most needed, Europe is sending out a clear signal that it intends to further harmonise living standards in the EU. This is crucial if we are to prevent the development of a two-speed Europe, which would be synonymous with inequality among our citizens. This policy of solidarity must also facilitate the development of projects that will strengthen cross-border exchanges and cohesion throughout the territory. I therefore welcome the adoption of this text, which draws attention to, in particular, the importance of EU funds in financing the trans-European transport network and Motorways of the Sea. As far as the implementation of this policy is concerned, I voted in favour of this report, which calls for optimal use of available regional funds, In a sensitive budgetary context, where every euro counts, it is essential to foster synergies between different sources of funding.
in writing. - (DE) The fifth report on economic, social and territorial cohesion takes stock of previous policy in this area. This stocktaking process shows that, in the past, cohesion policy has made a significant contribution to creating new jobs and building critical infrastructure and has also introduced improvements in the field of environmental protection. According to this report, Parliament's proposals for the structure of cohesion policy after 2013 relate primarily to tailor-made operational programmes which focus on results and aim to achieve the overarching goals of the Europe 2020 strategy. The projects which the policy will support must have clear conditions imposed on them in advance. In addition, funding which has been paid out illegally must be recovered. I have voted in favour of this report.
in writing. - (DE) I have abstained from voting, because, on the one hand, I understand and value the importance of cohesion policy, which makes an identifiable and direct impact in local areas. However, on the other hand, we have not succeeded in putting in place a safety net for regions which are no longer covered by the Convergence objective. Suddenly cutting off funding when regions leave the Convergence objective will put at risk the successes that the regions have already achieved and will prevent them from further increasing their competitiveness. Despite the fact that progress has clearly been made, significant efforts are still needed to reach the goal of a self-supporting economy. Slow progress in development, including a lack of research and development capacity in the private sector, too little involvement in international business cycles, companies with an inadequate capital base and serious demographic disadvantages, cannot be overcome by 2013. Of course, it is a good thing when a region no longer belongs to the poorest group, but we do not want to be lumped together in future with regions which have not made the same level of effort as we have or have not had to cope with the same conditions. For me, the magic word is a 'fair' phasing-out system, rather than an 'equal' one.
I am voting for this report, since the Commission first of all wants to increase development and cooperation aid funding by 50%, but I share the rapporteur's concerns regarding the need to improve the quality of aid, with a view to achieving the Millennium Development Goals (MDGs).
in writing. - I voted in favour of the resolution on the future of EU budget support to developing countries. It addresses issues related to the impact of budget support, the coherence of eligibility criteria, the ownership of the development agenda, and accompanying measures aimed at strengthening political dialogue. It is important to stress that budget support is a relevant response to acknowledged problems with aid effectiveness, and that it can be an efficient and effective way of supporting national poverty reduction strategies by strengthening governments' ownership and accountability. I agree with the rapporteur that it also has positive effects on the efficiency of public expenditure and on government capacity, particularly in the field of public finance management. However, we Members of the European Parliament would like to stress that there is a need to strengthen the Commission's monitoring mechanisms, and parliamentary scrutiny in recipient countries. It is therefore very important to involve parliaments and civil society in the dialogue on anti-poverty policies and in annual reviews of budget support.
in writing. - (IT) Over the last few years, the European Union has successfully won itself the position of leading donor of development aid. Conscious of the fact that budget support is one of the most important forms of aid, over the years it has supported many developing countries to achieve some vital objectives for their future growth.
Strengthening national institutions and systems, making these countries responsible in the management of funds, helping poverty reduction and the promotion of democracy and human rights and, no less important, helping in building mechanisms to fight corruption are some of the objectives that some countries have managed to achieve, but there is still much to be done.
I firmly believe that this is the right way to generate real quality change in these countries and to set up effective political and policy dialogue that will benefit everyone in the long term, while at all times keeping in mind that budget support is a transitional instrument for helping these countries to gain awareness of their own capacities.
Budget support provides a means of fostering the European Union's partner countries' ownership of development policies and lasting reform processes, of strengthening national accountability institutions and systems and facilitating economic growth and poverty reduction. This support offered by the European Union helps improve the quality and effectiveness of development aid and the application of the principles of ownership and harmonisation, given that political dialogue between donors and recipients enables contributions to be tailored to the priorities countries have set in their national poverty reduction strategies. Furthermore, budget support can enhance not only the accountability of third country governments but also donor coordination through establishing the necessary dialogue on budgetary issues. I voted for this report as I think that the role of policy coherence is crucial to the implementation of high-impact development policies.
in writing. - I voted in favour of this report as it calls on the Commission to turn budget support to developing countries into its principal form of aid. The strong focus on improving poverty reduction and hunger worldwide is also at the basis of my support. The text insists on the leading role that national parliaments of recipient countries, civil society organisations and local authorities should play as they are best placed to identify priority sectors, prepare national strategies and monitor budget allocations. Budget support must not be used to reinforce the EU's particular economic and strategic interests, but to reach development objectives of and for developing countries.
in writing. - (LT) I voted in favour of this document. The reduction and ultimate eradication of poverty is the European Union development policy's primary objective under the Treaty of Lisbon. Poverty has multiple dimensions - human, economic, socio-cultural, gender, environmental and political - which all need to be tackled by EU development policy. I agree that EU aid should generate real quality change in the partner countries, and therefore policy coherence plays a crucial and compulsory role in the implementation of a high-impact development policy. The European Union has hitherto referred more frequently to violations of human rights in partnership agreements rather than violations of social, economic and cultural rights, but aid agreements must take all these dimensions into account in order to contribute to sustainable socio-economic growth in developing countries.
I voted in favour of the report on the future of EU budget support to developing countries as it thoroughly examines the principle of involving civil society in the recipient countries in how the funds received are controlled, thereby strengthening local democracy and also contributing to a more objective, realistic evaluation of the results achieved by the aid operations that are financed by these funds.
in writing. - (IT) Mr Goerens' report deals with the subject of aid to developing countries in the form of budget support, which is the transfer of financial resources to the budget of the recipient country, which are then managed directly by the latter.
I voted in favour because the own-initiative report emphasises the fact that, in order to have access to this type of support, recipient countries must have attained a sufficient degree of ownership in the fields of poverty reduction, macroeconomic management, public finance management, governance and in combating corruption. It also emphasises that the aid must involve compliance with conditions, transparency and meritocracy.
This report invites developing countries to take responsibility and begin to help themselves before asking for external aid.
in writing. - There is a lack of transparency and public acceptance in development projects funded fully or partially by the EU. I am against calls to find new sources of development funding, such as a financial transaction tax at global level, via private-sector finance and market-orientated solutions. It is up to Member States to decide whether they are willing to support developing countries using taxpayers' money, and not through some EU charity created to bring positive publicity to the EU
Budget support is currently one of the most important forms of aid to developing countries, reaching EUR 13 billion in authorisations for Commission budget support in 2003-2009. Whilst, on the one hand, this mechanism makes it possible to overcome the failings of other types of aid, such as per project/subsidies, there are also some doubts about its effectiveness, not least the existence of a direct relationship between poverty reduction objectives - and development policy in the sense of the Treaty of Lisbon - and these financial transfers to the treasuries of beneficiary countries.
In line with the requirements always expressed by Parliament, I consider it essential to immediately make this support dependent on respect - which will always be verified - for rights and minimum standards of governance, on rigorous controls by the Commission in cases of wastage and squandering of funds, on transparency in the partner country's public expenditure, on reduction of poverty in all its aspects, and on the use of these resources in progressive way and in parallel with an effective political and strategic dialogue. I therefore support the creation of a multilateral system for monitoring budget support that includes national parliaments and civil society.
I voted for the motion for a resolution on the future of EU budget support to developing countries. Budget support is the transfer of financial resources from an external funding agency to the national treasury of a partner country, subject to the latter's compliance with agreed payment terms. The funds received by this means are part of the partner country's overall resources and are therefore used in accordance with its public finance management system. Lastly, we now see budget support becoming established as the most effective means of achieving the objectives of the Paris Declaration and Accra Agenda. This approach is based on strong government leadership, the definition of reciprocal commitments, the methods used for the partnership's operation and mutual accountability. Furthermore, donor countries have also done more to harmonise their procedures and payment arrangements.
This report analyses the future of EU budget support in developing countries, following the Commission's publication of a Green Paper on the same subject. The practical application of these policies and previous budget support require constant monitoring, evaluation and restructuring from Europe's leaders. The report points out a few failures in these areas, and states that the mechanisms for the Commission to monitor scrutiny of the measures implemented should be reinforced, and that the national parliaments of countries receiving the aid should be supported, whilst also being involved in this scrutiny. Given the nature of these policies as a key instrument supporting poverty eradication, the large-scale involvement of civil society and national parliaments is absolutely necessary. The political dialogue obtained should be on these issues, but also on the annual budgetary review. As we can see in the report, the 2006 evaluation by the Organisation for Economic Cooperation and Development (OECD) demonstrated that the impact of these policies in countries like Malawi, Mozambique, Nicaragua and Uganda, inter alia, had a positive effect as regards improving governance, implementing national poverty reduction plans, and improving accountability.
The policy to which the EU is committed aims to make our partner countries the agents of their own development, hence the notions of partnership, political dialogue and ownership by partner countries of their own development. Budget support is a response to the latter type of relationship. It concerns the transfer of financial resources from an external funding agency to the coffers of the partner country, provided the latter meets the agreed payment conditions. At first sight, budget support may appear to be a risky undertaking. However, that is not the case, if the necessary precautions are taken to ensure that the funds are used efficiently. The fact that the International Monetary Fund (IMF) must give its consent to each and every disbursement further limits the scope for abuse. All disbursements presuppose appropriate capacity in the field of public finance management of the recipient country, which must also have a strategy in place for combating poverty. The countries concerned are called upon to promote their capacity for dialogue with civil society and parliaments. Finally, closer control over public finances on the part of recipients of budgetary support may have a beneficial impact on the capacity of their tax system to bring in additional revenue.
The Goerens report, which I voted in favour of today, addresses issues relating to the impact of budget support, the coherence of eligibility criteria and accompanying measures aimed at strengthening political dialogue between the European Union and developing countries.
On the basis of an assessment of general budget support carried out in seven developing countries, the report highlights the fact that budget support can be an effective way of facilitating strategies of developing countries for eliminating poverty while strengthening the ownership and accountability of their governments, particularly in the field of public finance management.
However, the report also stresses that there is a need to strengthen the Commission's mechanisms for monitoring recipient countries. It is therefore important to involve parliaments and civil society to a greater extent in the dialogue on anti-poverty policies and in annual reviews of budget support. Finally, I took the opportunity to highlight once again the clear need for policy coherence for development and to reiterate my wish that the common foreign and security policy (CFSP) focus on promoting democracy and human rights, which are key conditions for sustainable development.
The European Union has vast experience in conducting development aid processes. Despite the added value that European support constitutes for the most deprived countries, these countries cannot simply be receivers of aid, but partners and must, as such, be accountable. However much funding or aid of other sorts is provided for them, for their part they will have to commit to transparency and good management. In order for this transparency to be in place and verifiable, it is essential to involve national parliaments and civil society in the debate on managing aid received, and to make this debate a central element of annual political life in developing countries.
The awareness that something that should be for everyone is only for the few undermines social ties and degrades the already fragile social capital of the weakest societies. The Union must not let up in its development aid efforts, but must introduce mechanisms, like budgetary support, that enable European taxpayers and potential recipients in developing countries to know how it has been used, to what end and with what result.
Regardless of the time in question, each and every budgetary programme for investment or financial support should prioritise rigour, transparency and a proper evaluation of its sustainability, as well as guarantees that the funds will be properly and efficiently used and spent in the interests of the beneficiaries. That is the orientation that policy regarding support for developing countries should have. Independent assessments have shown that the majority of programmes have benefitted the beneficiary countries and their populations, so their continuation would be advisable. However, concerns remain about the effect of support in reducing poverty and consolidating democracy in beneficiary countries. On the other hand, these countries have great independence regarding this support. I therefore support the clear definition of criteria, a strong commitment to regional integration and the development of beneficiary countries from within, as well as clarification of compensation for contributor countries and institutions.
There is no question of the need to ensure the proper and transparent use of funds channelled by the EU into budgetary support for developing countries. However, we should not at any time confuse technical issues - these must be part of the necessary inspections and audits, which should preferably be carried out by the developing countries themselves too, with technical cooperation and training - with political choices and evaluations.
The choices of developing countries in this last area should be respected, without explicit or veiled impositions. The report is contradictory in this respect. On the one hand, it states that budgetary support should not be used to serve the EU's own economic and strategic interests, with which we wholeheartedly agree. On the other hand, it shamelessly expresses the view that the EU should be aware of the added value generated by its huge political weight and the potentially broad scope of its action, ensuring political influence proportional to the financial support given. It also states that one of the EU's objectives is to encourage a social market economy, and that this principle also applies to development policy. These are, inter alia, some of the most negative aspects of the report.
There is a need to ensure the proper and transparent use of funds channelled by the EU into budgetary support for developing countries, but whilst respecting their sovereignty.
We should not at any time confuse technical issues - these must be part of the necessary inspections and audits, which should preferably be carried out by the developing countries themselves too, with technical cooperation and training - with political choices and evaluations. The choices of developing countries should be respected, without explicit or veiled impositions.
The report is contradictory in this respect.
On the one hand, it states that budgetary support should not be used to serve the EU's own economic and strategic interests, with which we wholeheartedly agree. On the other hand, it shamelessly expresses the view that the EU should be aware of the added value generated by its huge political weight and the potentially broad scope of its action, ensuring political influence proportional to the financial support given. It also states that one of the EU's objectives is to encourage a social market economy, and that this principle also applies to development policy. These are, inter alia, some of the most negative aspects of the report.
in writing. - (SK) Budgetary support means the transfer of financial resources from an external financial agency to the domestic budget of a partner country, if that country meets the conditions for implementing the payment. The funds obtained form part of the overall resources of the partner country, and are therefore used in accordance with the system used by the partner country for managing public resources. Although budgetary assistance has been in operation for some time, it expanded in the 1980s and 1990s, when the World Bank and various bilateral cooperation groups began to provide budgetary support in the form of assistance with the balance of payments. Within the framework of the second wave of budgetary support in 2000 - 2005, a new coordinated approach to budgetary support in general was introduced. The aim of this form of budgetary support was to introduce support for the policies and strategies of partner countries, in order to develop the concepts of accountability and strong partnership, and to provide a better harmonisation of procedures, methods and payment of support between aid donors. In order for countries to be entitled, however, they must achieve a sufficient level of accountability in the fight against poverty, macroeconomic governance, the handling of public finances and management.
in writing. - (LT) I welcomed this document, because the EU grants budget support solely to countries in which the following three elements are in place or in the process of being put in place: a) a well-defined national development policy and strategy, b) a stability-oriented macroeconomic framework and c) a credible and appropriate programme for improving public finance management. The objective of the document is to continue to provide support to developing countries' budgets and to call on the Commission to assess the relevant indicators prior to granting support. The aims of improved coordination are to optimise the allocation of resources, enhance the exchange of best practices and boost the efficiency of budget support. The European Union should recognise and utilise the added value generated by its huge political weight and the potentially broad scope of its action, ensuring political influence proportional to the financial support given.
I support the report on the future of EU budget support to developing countries. Budget support is currently regarded as the most effective way of achieving the objectives of the Paris Declaration and the Accra Agenda. Between 2003 and 2009, the European Commission provided over EUR 13 billion in budget support. Around 56% of support went to African, Caribbean and Pacific (ACP) countries, 24% to countries involved in the European neighbourhood policy, 8% to Asian countries, 6% to Latin American countries and 5% to South African countries.
The 2006 evaluation of budget support provided to Malawi, Mozambique, Nicaragua, Uganda, Rwanda and Vietnam, which was commissioned by the OECD Development Assistance Committee, states that budget support had a beneficial impact in terms of the efficient use of public funds and the increased potential of governments, particularly in the field of public finance management.
The positive impact of budget support on harmonisation and adaptation is also noted, as well as its positive impact in terms of increased governmental involvement. Despite the fact that it has proved difficult to evaluate the impact of budget support in respect of poverty reduction and the key MDG indicators, countries which receive aid and which are eligible for budget support should demonstrate a sufficient level of responsibility as regards the fight against poverty, macroeconomic management, public finance management and government administration.
in writing. - (RO) The reduction and eradication of poverty is the EU development policy's primary objective under the Treaty of Lisbon. I think that development strategies must be devised along with recipient governments, in consultation with a broad spectrum of representatives from civil society and the local authorities, and in close cooperation with international donors. It must also be approved by national parliaments. Civil society, local authorities and MEPs must also be involved throughout every stage, from the policy's implementation to monitoring and evaluating the results, so as to ensure that the process is transparent.
in writing. - I welcome this report and the use of budget support as a development tool. However, the EU should continue to only grant budget support to countries in which the following three elements are in place or in the process of being put in place: a) a well-defined national development policy and strategy, b) a stability-oriented macroeconomic framework and c) a credible and appropriate programme for improving public finance management
Budget support is the transfer of financial resources from an external funding agency to the national treasury of a partner country, subject to the latter's compliance with agreed conditions for payment.
The European Union grants budget support solely to countries which comply with eligibility criteria, which must be in place or in the process of being put in place, such as a well-defined national development policy and strategy, a stability-oriented macroeconomic framework and a credible programme for improving public finance management. Aid must only be granted to countries meeting minimum standards as regards governance and respect for human rights. Partner countries must also provide proof of sufficient transparency, reliability and effectiveness in managing public expenditure.
It is important to set up a system which systematically involves parliaments and civil society in political dialogue on poverty reduction and in annual reviews of budget support. We believe that such a system should also facilitate the flow of information between civil society and the general public, so as to enable civil society, universities and private organisations to express their views as part of the consultation conducted by the thematic groups set up to monitor budget support.
Reduction and, in time, eradication of poverty constitute the fundamental objective of European Union development policy. That being the case, budget support is a good instrument for going ahead with this aid, but it is very important that it be used in parallel with an effective political and strategic dialogue, as well as that conditions be imposed. This is the only way we will manage to make the European Union's common foreign and security policy have an impact on promoting democracy, human rights, peace and security, which constitute essential preconditions for sustainable development. There is also a need to make more systematic efforts to give measures relating to the adaptation to climate change and to the reduction of disaster risks a more important place.
I am in favour of budget support, because it increases the resources of recipient countries and therefore enables them to implement their own budgets in accordance with their own procedures and, most importantly, their own policy choices. Budget support strengthens governance, as it places the debate and the dialogue upstream, at the level of the Member State and its sovereign functions in particular. It increases the coherence of the national budget and, most importantly, it makes the Member States accountable for the priorities and the targets they set. It enables each country to attain full ownership of its own development.
Under the Tenth European Development Fund (EDF), budget support increased from 25% to almost 50% of the aid allocated to African, Caribbean and Pacific States (ACP). With regard to those who distrust this type of aid, I would remind them that budget support cannot be implemented in all countries and under any circumstance.
The eligibility criteria are precise and they are assessed before a budget support programme is finalised, while it is being implemented, and, more importantly, whenever a disbursement is made. There is an early warning system in place to identify any slippage. In the event of abuse or fraud, the Member State concerned will have to repay any money the disbursement of which has been found to involve irregularities.
in writing. - EU budget support is the transfer of financial resources to the treasury of a partner country. The EU only provides budget support to developing countries which have a well-defined national policy, a stable macroeconomic framework and a credible programme to improve public financial management. All disbursements are conditional on continued adherence to these criteria. The Commission wants to increase budget support to 50% of EU development cooperation. The current level is 25% of EU development aid. I am not fully confident in financial support for developing countries while there is no complete stability within the EU, especially given that we are talking about an increase. First of all, we should set our own house in order, and only then can we support others. I abstained from voting.
There is fundamentally nothing to say against development aid. It can help to free countries from grinding poverty. Of course, we must continue to take into account the fact that almost all the Member States have a huge burden of sovereign debt, which will still be a problem for subsequent generations. In recent years, numerous experts have highlighted the fact that development aid can lead to a culture of dependency and, therefore, it has been shown to be counterproductive. However, this report attempts to take a more sensible approach by helping countries to help themselves. For this reason, I have voted in favour of it.
in writing. - (LT) It is very important to continue to provide proper support to developing countries' budgets, but in each individual case the Commission must conduct a thorough analysis and assess the relevant indicators, prior to granting support. Furthermore, in addition to financial support, we must also provide consultative support for technocratic management of public finances, which would help promote the development of partner countries from within. However, in order to achieve this objective we must above all specify the criteria applied to budget support, in order to avoid possible deviations or poor absorption of support. Attention should be drawn to the fact that budget support must become the Commission's principal form of aid and therefore a collective EU target for budget support must be set. In providing support we must ensure democratic accountability and stop depoliticisation, and development policy measures must comply with the principles of the rule of law and democracy. We must make every effort to ensure that oil and mineral rich countries combat poverty and finance their own development through transparent tax collection systems.
Based on a series of rigorous criteria, such as well-defined economic development policy and strategy, valid projects guaranteeing macroeconomic stability and a credible programme for improving public finance management, the European Union grants funds to developing countries. Many of these countries are Europe's tradel partners and therefore offering budget support for their development also means providing incentives for our companies to invest, boosting commerce and creating new jobs. The aim of doing this is also to give greater stability to the governments of these countries, and consequently better prospects of stability and better living conditions to the entire socio-political structure.
Budget support means transferring financial resources from an outside financial body directly to a country's national treasury, with that country having met the agreed conditions of payment. The financial resources received from this then become part of the partner country's general resources and are, therefore, used in line with its system of managing its public finances. This mechanism has existed since the Marshall Plan, and has been popular since the 1980s and 1990s, when the World Bank and various bilateral cooperation structures began to provide such support in the form of balance-of-payments aid. The nature of this aid mechanism obliges the involved entities to seek ways of monitoring how these funds are actually spent. As such, Parliament has made it politically imperative for this aid to only be granted to countries that meet minimum standards of governance and respect for human rights. The aid awarded has a great impact and includes three countries whose official language is Portuguese: Cape Verde, Mozambique and Guinea-Bissau. I voted in favour of this report for these reasons.
The European budget is one of the most important aid instruments for developing countries. Used to reduce and eradicate poverty, and to implement the Millennium Development Goals (MDGs), its use must be governed by principles of transparency. Given that financial transfers are made directly to the treasuries of developing countries, respect for human rights and compliance with minimum standards of governance should be ensured. The creation of control systems involving parliaments and civil society can guarantee greater effectiveness in the struggle for transparency and in combating corruption, without calling into question the interests of the people. I am voting in favour of the report for these reasons.
Budget support for developing countries is one of the frameworks characterising common foreign policy. However, simple financial aid is not enough to improve local institutions on its own. Indeed, according to the data we have seen, it is difficult to even evaluate the impact of these measures on budget support, since, for example, it creates a certain sense of third countries' dependency on the awarded aid, which suggests that there is no structural progress. For example, it is feared that the result of the cut in aid will involve a drop in provision of basic services. However, Parliament is not contesting the benefit of this type of measure: instead, whilst committing to it working properly, Parliament is demanding that the criteria laid down for making it available be followed, according to objective analyses, so as to contribute to consolidating local structures geared towards respect for the inviolability of the person. In the end, this suggests an active posture on the Union's part, acting as a political player committed to the global stage.
in writing. - In favour. Budget support is the transfer of financial resources from an external funding agency to the national treasury of a partner country, subject to the latter's compliance with agreed conditions for payment. The funds thus received are part of the partner country's overall resources, and are consequently used in accordance with its public finance management system. Although budget support has been granted for some time (since the Marshall Plan, in fact), it became popular in the 1980s and 1990s when the World Bank and various bilateral cooperation structures began to provide such support in the form of balance-of-payments aid. A second wave of such support in the period from 2000 to 2005 introduced a new, coordinated approach based on general budget support. This form of budget support was intended to further the policies and strategies of partner countries with a view to developing the concepts of ownership and closer partnership more fully.
I voted in favour of this document because I think that budget support for developing countries is an important way for the European Union to encourage poor countries to fight poverty and to consolidate democracy.
In this regard the Commission should show the eligibility criteria and the results achieved in the area of public finance management in a clearer, more formal and structured way. Finally, as already pointed out by the European Parliament, I emphasise the importance of setting up a system which systematically involves parliaments and civil society in political dialogue on poverty reduction and in annual reviews of budget support.
in writing. - (IT) I voted in favour of the motion for a resolution on the future of EU budget support to developing countries, because I believe that the European Commission's dynamic interpretation of the eligibility criteria for developing countries, in particular as regards public finance management, is liable to increase the short-term risk. The European Union in fact grants budget support solely to countries in which the following three eligibility criteria are in place or in the process of being put in place: a) a well-defined national development policy and strategy, b) a stability-oriented macroeconomic framework and c) a credible and appropriate programme for improving public finance management, and therefore a clear interpretation is necessary.
in writing. - (NL) Budget support is an effective tool for development cooperation, but it also has pitfalls. Those Member States in receipt of support must thus make an adequate contribution of their own when it comes to combating poverty, macro-economic management, managing government finances and governance before they can receive budgetary support.
In reality, there are enormous differences between the recipient countries. Budget support must be inextricably bound up with a strong political dialogue. The leading role of the national parliaments of the recipient countries, civil society organisations and local authorities is crucial. They are, after all, best placed to identify priority sectors, prepare Country Strategy Papers and monitor budget allocations. In order to strengthen parliamentary supervision, national parliaments must consult with civil society. The report demands a system of information exchange between civil society and the general public with a view to following up on budget support.
Budget support, just like programmed aid, should be treated as a transitional instrument and should not hamper efforts to strengthen countries' capacities to raise own resources, such as taxes, in order to become independent from third country donation. Budget support may even be cut back in certain cases (in the case of emerging or oil and mineral-rich economies).
The role of the EU as the world's second-largest donor of development aid takes on numerous forms. Budget support is one method and it is carried out by transferring financial resources from an external body directly to the public accounts of a third country. Budget support reinforces concepts of ownership and partnership, as it imposes more responsibility on third countries for the commitments they have made and for increasing mutual cooperation on achieving the objectives of the policies and strategies they have set out. On the one hand, this method also enables greater coordination between donor countries and increased harmonisation of procedures. It is clear from a number of reports and Commission assessments that budget support has an effect on the development of the countries in question. However, there is a need to clarify eligibility criteria, which differ between beneficiary countries, to promote the participatory development of civil society in monitoring expenditure and the impact of this method, and to reinforce coordination between Member States' bilateral aid and between the EU and international organisations. The cross-cutting nature of the problems makes increased consistency between the various development aid policies necessary, readjusted on a case-by-case basis in line with each country's specific characteristics.
I supported this report on the future of EU budget support for developing countries, which reaffirms the conditions in which this policy of solidarity with the poorest people needs to be implemented so as to eradicate poverty. It is essential to strengthen the accountability of recipient countries with regard to EU budget support and the use they make of it. This is crucial, if we are to deal with our partners on an equal footing and if we are to ensure that the support provided actually meets the objectives pursued by the EU. All too often, the capacity to absorb this support is overestimated, which leads to it being wasted or spread too thinly. I do not want the financial support given by the EU to developing countries, which represents a significant proportion of its budget, to be provided without prior conditions and with no follow-up. I am therefore in favour of effective control and assessment mechanisms being established all along the funding chain. What is more, I wish to stress the need to involve the civil society of developing countries in this process, as the people themselves must be the real beneficiary of EU budget aid.
in writing. - (IT) I voted for the text presented by Mr Goerens, because I strongly believe in the future of budget support to developing countries, providing the criteria for granting budget support are analysed and implemented objectively in order to improve their efficiency.
Obviously it is important to avoid the many errors and the wastage of money which have been noted in recent years - at the expense of taxpayers in Europe, I would like to emphasise - and which in most cases did not result in any penalties. If we really want to give real support for the most needy populations, the EU foreign and security policy must focus on the promotion of democracy and human rights, as well as peace, key conditions for sustainable development. All necessary measures must be taken in order to combat corruption in the recipient countries, including appropriate penalties such as, for example, a percentage deduction from future instalments.
I am voting for this report because it correctly tackles one of the greatest challenges that we face: energy sustainability. We must be able to offer all Europeans sustainable energy, and we must also safeguard our energy security and ability to supply ourselves.
in writing. - I voted in favour of the report on energy infrastructure priorities for 2020 and beyond. We Members of the European Parliament reiterated that, while the responsibility for the planning and development of infrastructure projects lies mainly with the market, the EU has a role in promoting certain projects by awarding them the status of 'project of European interest' and providing public financing for some of them. However, it is of utmost importance to establish a clear and transparent methodology for selecting priority projects that meet pressing European needs. 'Projects of European interest' should not undermine the interests of one Member State in order to satisfy the interests of another Member State, as has happened in the past. I agree with the rapporteur that the selection of projects of European interest (PEIs) should be conducted on the basis of objective and transparent criteria, and with the involvement of all stakeholders. It is essential that all PEIs should contribute to achieving EU energy policy objectives - the completion of the internal market, the promotion of energy efficiency and renewable energy, and the enhancement of security of supply.
Mr Wagner's report clearly shows the importance of an integrated European energy network, in order to be able to guarantee security of supply and diversification of sources.
I believe that in order to achieve these objectives, enshrined also in the recent Treaty of Lisbon, it is right to give priority to energy infrastructures, which the Commission also considers to be outdated and poorly interconnected.
We must face this infrastructure deficit, and the measures contained in Mr Wagner's report do precisely this. The difficulties and crises in bilateral relations between energy consumer countries and producer countries are further proof of the fact that we have to think to the future, to an energy policy for the European Union.
Mr Wagner's report is a first step in this direction, and therefore I have given him my support.
in writing. - (LT) I voted in favour of this important document. TheTreaty of Lisbon provides a specific legal basis for developing an EU energy policy for the first time in the history of the EU, promoting the successful interconnection of energy networks between Member States across national and regional borders, which is necessary to achieve the other EU energy policy and solidarity objectives (functioning of the energy market, energy efficiency and renewable energy, security of supply and diversification of energy sources and forms of supply). The EU's major energy challenges are confronting climate change, strengthening energy security and autonomy while reducing overall energy use as well as fossil fuel imports and dependency, diversifying energy suppliers and sources, promoting a competitive internal energy market and ensuring universal access to sustainable, safe and efficient energy at an affordable price. I agree that the timely, correct and full implementation of existing legislation is crucially important, including the regulatory work called for by the third internal energy market package. There is a need for new proposals in this area in order to achieve an integrated and competitive European internal energy market by 2014 at the latest.
The European Union has a crucial role to play in the field of energy, which is an area for which a European approach is fully justified. The stakes are high: security of energy supply; diversification of means of production; projects of European interest. However, all this can only be achieved at European level. This own-initiative report deserves credit for making this point and is thus a step in the right direction. What we lack above all in the field of energy and in the fight against climate change is political will. I voted in favour of this report, and I will pay close attention to the proposals to be made by the European Commission on energy infrastructure in October. We will also need to monitor closely the drafting of the next multiannual financial framework to ensure that a sufficient budget is allocated to enable the development of a true common energy policy at EU level. EU energy infrastructure projects should be funded through Eurobonds in particular, which would increase investment and ensure complementarity of public and private partners.
in writing. - (IT) This year, as we celebrate the sixty years of the European Coal and Steel Community, I support the opportunity to reflect on an integrated European energy network.
This objective is even more ambitious than in the past as it embraces energy as a whole. In my view, the energy and climate package effectively sums up the European energy priorities, on the basis of which the European Union can orient its strategic measures.
The Green Paper 'A European strategy for sustainable, competitive and secure energy' has been recognised as the most ambitious document to date on European energy policy, but it was only with the Treaty of Lisbon that the primary objective of promoting interconnections between energy networks was sanctioned.
These infrastructures are vital for achieving ambitious objectives, such as guaranteed security of supply, safety in energy production, price stability for consumers and the development of a single energy market that ensures access to energy sources at affordable prices for European businesses.
Finally, I would like to call on the Commission to recognise the need for strong commitment in the field of energy policy as too many national interests create friction between Member States and excessive fragmentation in the energy market.
I supported this report on energy infrastructure priorities for 2020 and beyond because it is a practical expression of the usefulness of the European Union for citizens. The report touches on aspects that are going to have a very big influence on the well-being of citizens, such as better access to various energy sources which are less costly, more environmentally-friendly and more efficient in generation, distribution and consumption. This report will help determine the infrastructure necessary to achieve these objectives; lay down the criteria for designating 'projects of European interest'; ensure the implementation of projects within a reasonable timeframe, guaranteeing debate, information and public participation; improve cost allocation; and secure funding that will attract and boost private investment.
The sudden interruptions in energy supplies that have hit Italy and many other Member States in recent years show how important it is for the EU to clarify its energy policy objectives and to develop a coherent strategy, both in the EU and in supplying and transit countries, in order to prevent the recurrence of interruptions.
For these reason, I voted in favour of this report. However, I would like to point out that the promotion of an efficient energy strategy must not turn into indiscriminate support for the authoritarian regimes of Central Asia, nor must it weaken the EU's position towards Turkey, which, thanks to its position as a transit country, is constantly increasing its bargaining power with the EU. I therefore voted in favour, but with the conditions outlined above.
I voted in favour of this report, because in order to achieve the objectives of the Europe 2020 strategy and integrate a still larger share of renewable energy sources into the energy mix beyond 2020, there is a need to upgrade and modernise the EU's energy infrastructure. Furthermore, we need to develop smart and super grids, build interconnections and extend gas grids, in order to reduce greenhouse gas emissions and enhance security of supply. An EU approach to improving Europe's energy infrastructure is necessary as individual Member States cannot achieve this on their own. It should be noted that environmental benefits do not necessarily occur in those countries that make the required investments, and therefore we need to think about long term objectives, so that energy infrastructure planned today would serve us well for several decades. I agree with the European Parliament's position that it is essential to draw all the necessary conclusions from the existing directives and the provisions of the so-called third internal energy market package and then to establish the basis for planning and investment in the European network. We also need to establish improved EU financial instruments to back regional and local authorities as they seek to invest in sustainable energy production.
in writing. - (CS) The EU should focus in the forthcoming financial period on energy infrastructure, which is outdated and poorly interconnected. High-quality infrastructure is, moreover, essential to the achievement of the EU's long-term goals, such as reducing carbon emissions, guaranteeing security of supply and price stability for consumers and developing a single market in energy which ensures access to sources of energy for businesses and citizens at affordable prices.
As far as electrical power is concerned, the Commission should progress with the issue of definition and the implementation of its proposals regarding priority corridors that should link up European transport networks by 2020, specific proposals in the area of infrastructure and the connections essential for integrating power generation from renewable sources. It is vital to speed up the identification and construction of electricity highways. The new network infrastructure should include 'intelligent networks' based on sources provided by new information and communications technology. 'Intelligent technologies' should enable citizens to control their household consumption, thus avoiding waste and reducing both their individual and shared costs.
Natural gas presents us with specific problems. I am concerned about our dependence on a single source in Eastern Europe, as this can lead to problems over security of supply, as we have seen in the past. In my opinion, diversification of sources ought to be the touchstone of a new policy which strives for security of supply.
I voted in favour of this report because I believe it is a positive text on an initiative of Parliament in response to the Commission communication 'Energy infrastructure priorities for 2020 and beyond'.
I welcome the document's strategic approach, which calls for a systemic change, making the focus of European policy strategy an adequate, integrated and reliable energy network, and coordinating and optimising networks in Europe. I agree with the rapporteur's position on the need to use a new method, in order to identify a map of the infrastructures that will allow the creation of a new European super-grid interconnecting networks in continental Europe, and focusing on a limited number of priorities to implement for 2020.
Finally, I believe it is vital to develop innovative financing instruments for infrastructures, optimising the EU's leverage over public and private funding (private-public partnerships - PPPs) and strengthening collaboration with international financial institutions, combining innovative and existing financing instruments so that they become flexible and can be tailored to the different risks and financial needs of each project at different stages of its development. In addition to traditional financial support instruments (grants), equity shares, project bonds, risk-sharing finance facilities (RSFF), loans and PPP guarantees could be offered.
Europe's energy and climate strategy must combine economic competitiveness with security of energy supply and environmental concerns. In order to achieve the proposed goals, significant investment in energy infrastructure is crucial. I welcome the proposal for creating a 'Connecting Europe Facility' included in the multiannual financial framework (MFF) 2014-2020. The 'Connecting Europe Facility' aims to speed up infrastructure investment in the areas of energy, transport, and information and communication technology (ICT) with a EUR 40 billion budget for the 2014-2020 period. In particular, I would draw attention to this mechanism for island regions and the outermost regions, such as the Canary Islands, Madeira, the Azores and the French overseas territories, whose specific energy infrastructure requirements must be taken into account.
I voted for the report on energy infrastructure priorities for 2020 and beyond, because it introduces measures for modernising energy infrastructure that is obsolete and inadequately interconnected, with a view to goals regarding cutting carbon emissions, guaranteeing security of supply, and accessibility of energy for consumers.
The Commission communication on energy infrastructure priorities for 2020 and beyond is on one of the greatest challenges currently faced by the European Union: giving this infrastructure a European dimension and achieving European objectives regarding renewable energy, cutting greenhouse gas emissions, and the security of energy supply. Specifically, the communication calls for the creation of European electricity highways and the creation of regional clusters, in order to prevent the energy isolation of some parts of the Union.
The Union plays an important role in promoting certain projects, by conferring the status of 'project of European interest'. There is therefore a need to make the way such initiatives are chosen more transparent, and this must be done on the basis of objective criteria and with the involvement of stakeholders. These projects should be geared towards achieving European energy targets, specifically: concluding the internal energy market, promoting energy efficiency, integrating markets, increasing competition and the quality of services provided, and developing cross-border links, amongst many others.
I voted for this report, which represents a reasonable analysis of the current European energy situation in infrastructure terms, and encourages the taking of initiatives to boost and modernise this sector. This is an area of decisive importance in ensuring a Europe of the future that is competitive globally, and in achieving the targets set out in the context of the Europe 2020 strategy, particularly with regard to cutting pollution and combating climate change, as well as to improving the quality and security of the supply of clean and safe energy.
The overarching vision of this report is of developing energy infrastructure in a framework of market economy models. As such, it is part of the process of pursuing the third package on the internal energy market, and is another step in this direction. Its goal is to enable the free exchange of power on all transmission interconnectors between countries and/or different price areas: in other words, the liberalisation of the energy market.
We do not share this vision and are directly opposed to it. Although cooperative measures are needed and desirable in this area, the development of energy infrastructure should be the responsibility of each Member State, taking into account its specific characteristics and needs, and the interests of its population, productive sectors and economy. This must have a framework of public management and ownership, as a means of ensuring a genuine public service and energy supply. The report runs counter to this, mentioning that public Union funds intended for supporting projects to develop infrastructure will be channelled into projects of European interest: in other words, those that contribute to creating the internal energy market, and to increasing integration, competition and market liquidity. This path has already shown itself to be profoundly negative for a number of countries and their populations.
We cannot accept the development of energy infrastructure on a market basis, which constitutes yet another step in the process of pursuing the third package on the internal energy market, as the report mentions. Its goal is to enable the free exchange of power on all transmission interconnectors between countries and/or different price areas: in other words, the liberalisation of the energy market.
The development of energy infrastructure should be the responsibility of each Member State and as public property, thus contributing to a public energy supply service. However, the report runs counter to this, stating that public Union funds intended for supporting projects to develop infrastructure will be channelled into projects of European interest: in other words, those that contribute to creating the internal energy market, and to increasing integration, competition and market liquidity.
Insistence on a policy of liberalising the private energy market has already shown itself to be extremely negative, whether because it increases unemployment and multiplies technical problems, or in terms of the price of energy for consumers, or because of its consequences on increasing energy poverty, or in terms of the increasing energy dependence of some Member States.
That is why we voted against the report.
in writing. - (SK) The basic aim of supporting the linking up of energy networks is enshrined in the Treaty of Lisbon. Progress has not been easy in the EU, and there are many sticking points between the States in the area of energy policy, with fragmented markets and many national interests standing in the way. Only through determination and by having an energy policy can all of the obstacles be overcome. Both of these elements form part of the 'Energy 2020' communication, which calls for a radical change in the current approach to highly important issues such as energy infrastructure and networks, which should be mobilised and supported under the banner of 'Europe making effective use of its resources'. In my opinion, we need to focus on energy structures that are highly important from the perspective of fulfilling objectives the EU has been pursuing for decades: in other words, reducing carbon levels, ensuring security of supply and price stability for consumers and creating a single market in energy which will ensure access to energy resources for businesses and individuals at affordable prices. Solidarity between Member States is also important from this perspective, and we cannot talk about security without also mentioning solidarity within a European framework. It is time that Europe began to act in a unified way, setting itself common objectives in the short, medium and long terms in the area of energy policy, in the interests of European citizens and businesses.
I welcome the adoption of this report, which is undoubtedly a step towards an EU energy policy promoting the successful interconnection of energy networks between Member States across national and regional borders. In order to address major challenges in the development and security of energy infrastructure in Europe, the European Parliament wished to adopt an own-initiative report in anticipation of the legislative proposal concerning a new European instrument in this field. Interconnection capacity or its availability between Member States still remains insufficient in one-third of the Union. Modernisation, cross-border interconnection and timely adaptation of energy infrastructure are essential to achieving the energy objectives for 2020, especially those concerning the share of renewable energy sources in the energy mix of Member States.
Market-based tools and the user-pay principle should remain the basis for financing energy infrastructure. However, the rapporteur realistically identified criteria defining projects 'of European interest' likely to obtain public finance, which has to result in an innovative mix of financial instruments that levers private investment.
The modernisation of Europe's energy infrastructures and consequent development of an integrated grid are one of Europe's priorities.
The European Union currently imports over 50% of its energy from non-EU countries, which increased their prices by an average of 15% last year. This situation highlights the importance of diversifying energy supply routes and of building an interconnected, flexible grid, which will overcome national bottlenecks and allow efficient energy supplies in the various areas of Europe.
In this regard I agree with the rapporteur on the importance of selecting projects according to the clear priorities of European interest and balanced development in the various regions. Finally, financing procedures need to be simplified in order to attract more private investments, which have been slightly down in recent years but are crucial for open and transparent energy development.
It makes no sense to assume that the optimal infrastructure will come into being spontaneously, and that we need only establish the legal rules of play, and market forces will do the rest by themselves. The multi-stage decision-making procedure requires the initiation of a joint project as planned at European and common market level, in the form of an outline of future EU infrastructure. Only then can this project be the subject of further legal and procedural negotiations. I am voting in favour of this much-needed project, but I have not lost hope that the multi-stage procedure for the design of European energy infrastructure, as described above, will be implemented at both EU and international level, and will result in the desired solutions.
in writing. - Although there were a number of salient issues addressed in this document, I will abstain from voting in favour of this report as it has not taken full consideration of the repercussions on periphery island states, such as Malta, and mountainous regions, particularly in using the term 'energy island', which is used here to describe those states that have an inability to diversify sources and suppliers. Although this does not specifically apply to Malta, and is a statement made in reference to other Member States, any distortion of this term can potentially lead to the isolation of Malta in these matters. Due to its geographical positioning and a general lack of resources, the country has no gas connections to the continent and is, therefore, completely dependant on foreign fossil fuel imports. In light of this fact, it is extremely important that Malta remains properly linked in to European energy networks, and it would therefore be impossible for me to vote in favour of a report that could jeopardise the country's energy security
I welcomed this document, because our objective focuses on energy infrastructures which, in the Commission's opinion, are outdated and poorly interconnected. They are essential in order to reduce carbon levels, guarantee security of supply and price stability for consumers, and also develop a single energy market that ensures access to energy sources at affordable prices for all businesses and citizens. On top of that there is solidarity between Member States, as it is not possible to talk about security without also mentioning solidarity within Europe. We are facing a whole range of urgent issues, including the spectacular increase in wind electricity generation in the regions around the North Sea and the Baltic, the huge renewable energy potential in southern Europe and North Africa, problems with large-scale electricity storage, the need to charge electric vehicles, and CO2 and hydrogen transport and storage. It is impossible to tackle all of these unless we envisage new networks and new interconnections both within the EU and with third countries. I believe that we need to: determine the necessary infrastructure; lay down the criteria for deciding which projects should be classed as being of European interest, taking account of balanced development in the various regions; ensure that these projects are implemented within a reasonable timeframe, working out formulae with which to resolve the controversial matter of authorisation procedures and the awarding of licences in the Member States, guaranteeing debate, information and public participation; improve cost allocation; secure financing that will attract and boost private investment.
in writing. - Energy safety and solidarity are our main European goals. The fulfilment of these goals can only be achieved through Europe-wide energy grids. We also need new infrastructure to complete the single energy market - especially as we start the move towards green energy. This means the greater decentralisation of energy sources and thus better networks. The Commission is planning major renewable-energy projects in the North Sea and North Africa. However, it would be futile to build energy projects if the networks that they will connect to are too old to cope with the new energy. Europe needs more internal and international interconnectors. We must ensure that supply routes serve the general European interest and not that of individual Member States. At the same time as it builds new routes, the Union must also focus on the modernisation of national grids, and support the Member States in this task. This is especially true in Central and Eastern Europe, where the grids are the weakest. Member States need to rebuild their networks. In order to do so, they need clear EU rules on what state aid they can provide and where they can build. Thank you.
in writing. - (FI) An adequate, reliable and effective energy infrastructure is a vital precondition for implementing the EU's entire economic strategy. That is why it is good that Parliament should clearly express its view today, giving its support and making proposals for improvements both to the Commission and for the Member States' information.
Key factors in the EU's future energy strategies will be: responding to climate change, strengthening the security of supply of energy and energy independence, and cutting overall consumption of energy, and all this calls for effective preparations right now. That is why it was an easy decision to vote in favour of the report, even if there is still some way to go from all the fine words to getting things done.
Unfortunately, at present the situation is not actually very good: the EU is paying a high price for an antiquated, poorly interconnected energy infrastructure - in many different ways. The recent disruptions to the gas supply reminded us of this, being an example of how there is no option for reverse flows. In the longer term too, the target for cutting the EU's carbon dioxide emissions will create a need for development, because there will be a dramatic increase in the use of electricity and growing pressures on large-scale energy storage and transmission. In the same way, the development of renewable energy sources will require heavy investment in smart, efficient and competitive energy networks, so that we may avoid interruptions in supply and unnecessary losses.
I decided to vote in favour of the report on energy infrastructure priorities for 2020 and beyond, which represents progress towards the drafting of an agreement on the creation of an integrated European energy network. It is important for the Heads of State or Government to ratify a common energy policy (the 'one voice' strategy), which should become part of the common foreign policy.
On the other hand, this report sets out very interesting and promising objectives, such as the sustainability and the promotion of renewable energy sources, competitiveness and the opening up of markets, security of supply and the diversification of energy sources, as well as the famous 'three twenties': reducing greenhouse gas emissions by 20%, increasing energy efficiency by 20% and increasing the use of renewable energies by 20%. These are sensible proposals, and consequently deserve our support.
Something else we cannot forget is infrastructure, which in the Commission's opinion is 'outdated' and needs to be reformed. These reforms are of vital importance for achieving one of the EU's most important goals in this regard, namely the reduction of carbon dioxide emissions. Increasing the generation of electricity from wind turbines will create favourable conditions for continuing reforms of energy infrastructure.
in writing. - I voted for this report, which supports the issue of European bonds to provide funding for energy infrastructure projects.
It is necessary, at this time, to reflect on the need to create a integrated European energy network, shared by all the Member States.
It is vital to take action on demand and the new objectives of the European energy policy, in other words sustainability and the promotion of renewable energies, competitiveness and the opening up of markets, and the security of supply and diversification of sources. The latter should be a key feature of a new policy geared to safeguarding supply. The famous 'three 20s' is the shorthand way of expressing European priorities, and could even be described as the compass for European policy measures which has also been adopted by the European Council.
We believe that we need to identify the necessary infrastructure, lay down the criteria for deciding which projects should be classed as being of interest, and secure financing that will attract and boost private investment. The fact is that very strong political commitment and substantial investment are required for any solid progress to be made.
Finally, we believe that where a project has been designated as being 'of European interest', a single contact authority should be nominated in the Member State (one-stop shop). This authority should act as an interface, ensuring understanding and communication between developers, authorities and affected residents, and should ensure coordination between one-stop shops and the Commissions Directorate General for Energy.
We are all aware that the main challenges we face regarding energy policy consist of facing up to climate change, and increasing energy security and independence, whilst simultaneously scaling back global energy consumption, as well as fossil fuel imports and dependency. We also need to diversify supplier countries and energy sources, whilst creating a competitive internal energy market and ensuring universal access to an energy supply that is sustainable, affordable, safe and effective. In order to achieve this, we need to prioritise investment in energy infrastructure, to make it more efficient and less obsolete in the medium and long term.
in writing. - This report concerns the establishment of a common European energy network which will provide a safe flow of energy and will put to an end to the existence of 'energy islands'. The clear goals presented in the report are to: 1. increase market integration, competition and market liquidity and reduce market concentration; 2. put an end to energy islands; 3. reduce network losses, preventing transmission bottlenecks - including internal projects as long as they contribute to the development of cross-border interconnections - and relieve cross-border transmission; 4. resolve single-supplier dependency; 5. diversify transit routes and the origin of resources; and 6. integrate renewable energy to the grid and increase the use of renewable energy sources by reducing renewable-energy curtailment.
All the previous energy policy strategies at an EU level have failed to achieve the desired success. Deregulation in particular has not brought the promised financial improvements for customers. In addition, the bills are still in some cases difficult to understand. Of course, it is important for us to guarantee Europe's security of supply. However, the EU continues to focus too heavily on nuclear power in this respect and not enough of its funding programmes are targeted at developing alternative forms of energy. Many concepts are also still incomplete. For example, the problem with wind energy has so far been storage. It is currently only possible to store electricity on a large scale without drastic reductions in efficiency by using pumped storage plants. In order to accommodate the predicted doubling in the amount of electricity generated, this means that a corresponding increase in the number of storage plants is needed. In addition, the effective integration of renewable energy sources will only be possible when the energy transport networks have been extended and reinforced. Against this background, the concept in this report seems to me not to have been fully thought through and I have voted against it.
in writing. - (LT) The EU's current energy infrastructures are technologically outdated, poorly interconnected and are unable to ensure an adequate or secure supply of energy. End consumers suffer greatly as a result, because prices are constantly fluctuating. Consequently, there needs to be constant cooperation at national and European levels, in order to successfully complete the internal energy market, implementing infrastructure projects and eliminating energy islands. Only through joint efforts can we implement cross-border projects and achieve efficient and intelligent interconnections between local and regional energy sources and large energy grids. When implementing priority energy infrastructure projects we must maximise the efficiency of the EU funds. Furthermore, subsidies for energy infrastructure, research and development must be allocated on a geographical basis. In order to achieve EU energy and climate goals, we must set the priorities for the selection of projects of European interest. We must involve as broad a section of society as possible in the implementation of an energy infrastructure project from the first stage of its development, in order to spread information as widely as possible and exchange best practice. All levels of civil society must be involved in the consultation process. Oil will continue to be important for many years to come and European oil transport and refining infrastructure must remain competitive in order to ensure a secure and affordable supply to EU consumers.
I voted in favour of the report by Mr Wagner because within the Europe 2020 strategy it is important that the European institutions, and specifically the European Parliament, should define the objectives to be achieved in greater depth. Specifically, as highlighted in the main objectives of the Treaty of Lisbon, energy is the priority. In the field of energy Europe is attempting to take an important step forwards by reducing greenhouse gases, achieving total energy efficiency, and changing over to renewables. As a result investments in energy policy have increased dramatically, and energy has become a crucial issue for the future of everyone, which needs to be managed at EU level.
I voted in favour of the own initiative report on energy infrastructure priorities for 2020 and beyond. The way in which we plan, develop, fund and operate our energy infrastructures and systems in Europe will determine our ability to reduce our energy dependency and thus to improve our energy security. The energy resources that the EU has at its disposal can be used as a driving force for growth in the European economy as a whole. The funding and implementation of energy infrastructures is of particular interest to the countries in Southern Europe, such as Greece, which have renewable energy sources, such as the sun, wind and sea. These sources can be used for the benefit of national growth. Furthermore, these countries can help to reduce Europe's energy dependency.
On the 60th anniversary of the foundation of the European Coal and Steel Community, this report on energy infrastructure priorities for 2020 and beyond approves a series of measures aimed at creating an integrated European energy network. Europe is far from having reached the goal of a genuine internal energy market, but it is time for it to speak with one voice in setting joint short-, medium- and long-term energy policy objectives. This voice should be clearly audible and should make itself heard throughout the structure of the Union, for the benefit of the European public and EU businesses. I voted in favour of this report, which introduces very ambitious projects. However, I would warn that these projects are inconceivable without the determination and diligence of energy sector businesses, which must make every effort to implement them. Nothing can be achieved without the resolute involvement of the European institutions. Up to now, despite its laudable initiatives and sustained efforts, the EU's common energy policy has lacked a resolutely 'European' impulse.
in writing. - (RO) In order to meet the EU's energy targets, the existing (electricity and gas) grids normally need to be modernised to establish smart grids.
I must stress the environmental protection aspects which feature in this report to do with climate change. Substantial investments need to be made in the energy infrastructure for us to achieve our goal: a low carbon economy by 2050, risk management (operational, environmental, political, man-made, terrorist attacks) and socio-economic impact.
I endorse the recommendation to Member States to provide adequate information to citizens, civil society, economic operators and social partners about integrated energy grids, supply security and the integration of renewable energy sources to enable consumers to benefit from new technologies and intelligent energy use with a view to increasing energy efficiency. Furthermore, I should emphasise the need to increase public participation in the decision-making process for implementing this new methodology in order to prioritise projects according to citizens' needs.
Since its inception, European energy policy has been a bulwark of the European project. Then as now, the Member States' sustainability and energy interdependence make an essential contribution to the success of the Union. The intention is currently to find a guiding policy, which should involve strengthening, in general terms, the connections between the energy networks of the various Member States. It is important, for example, not just to support energy production, but also to encourage energy being shared and full use being made of it. In organisational terms, it is important to move towards the harmonisation of permits and authorisations for production, transportation and sale, which are different in each Member State. Finally, it is important to find substantial sources of funding that will enable the success of the project. That is the purpose of this report.
in writing. - (ES) We know that only through a network without internal bottlenecks that leaves behind the current situation of isolation of certain European regions will we be able to ensure the three pillars of our energy policy: competitiveness, sustainability and security of supply. However, a third of Member States have still not reached the 10% interconnection capacity objective we set in 1992. For that reason, we wish to reiterate the European Union's commitment in regard to this objective and, more importantly, to insist that it be monitored in the same way as the 20-20-20 targets: a reduction in greenhouse gases, increasing the use of renewables and improving energy efficiency. Also, therefore, the development of infrastructure considered to be of European interest cannot be solely dependent on the will of Member States nor must it solely be based on commercial criteria. The ten-year network development plan (TYNDP) is a small advance but after the first financial year last June we have observed that, in general, the European vision is missing. We ask that this bottom-up approach be complemented by a structured top-down approach that incorporates a European perspective.
I voted in favour of the report, which, among other things, emphasises the view that a European approach, developed in cooperation with all stakeholders, is needed in order to fully exploit the benefits of new infrastructure, and stresses the need to develop a complementary, harmonised method, in line with the rules of the internal market, for the selection of infrastructure projects. It also emphasises that this method should take into consideration the European regional perspectives in order to remove disparities, and to optimise the socio-economic and environmental effects.
I voted for this text because I believe that achieving the objective of creating a proper internal energy market requires the resolute involvement of the European institutions, along with every effort on the part of energy sector undertakings.
Often energy infrastructures are outdated and poorly interconnected. They are essential in order to achieve the goals pursued for decades, i.e. the reduction of carbon levels, guaranteed security of supply, and the development of a single energy market that ensures access to energy sources at affordable prices for businesses and citizens. This is why it is necessary for projects of European interest to be developed with the involvement of citizens right from their inception and the creation of one-stop shops acting as an interface between developers, authorities and affected citizens.
I voted in for the report on energy infrastructure priorities for 2020 and beyond, because I believe it is vital to create an integrated and competitive internal market.
Furthermore, the Ten-Year Network Development Plan (TYNDP) needs to identify electricity and gas infrastructure projects, selecting projects of European interest which will contribute to the completion of the internal market, promoting energy efficiency and renewable energy and enhancing security of supply. Smart grids should be one of the energy infrastructure priorities for the achievement of EU energy and climate objectives.
Investment in research and innovation remains one of EU's objectives for economic, social and job growth.
in writing. - (IT) The report on energy infrastructure priorities for 2020 and beyond welcomes the priority corridors identified by the Commission and agrees on the need to optimise limited funds. I voted for the report because it reiterates that, while responsibility for the planning and development of infrastructure projects lies mainly within the market, the EU has a role in promoting certain projects by awarding them the status of 'project of European interest' and in providing public financing to some of them, but it calls for a clear and transparent methodology leading to the selection of priority projects that meet pressing European needs. The report shows that, to justify projects being accorded priority, the following criteria should be taken into account: the project must have a European dimension, in other words clear EU public interest; its necessity must be demonstrated on the basis of the infrastructure hierarchy; it must be in line with climate energy efficiency and environmental objectives; it must be consistent with long-term EU energy policy (allowing flexible and multifunctional application and avoiding lock-in effects); it must offer a good cost-benefit ratio and cost efficiency; and finally, it must be technically sound.
The Commission has structured its energy infrastructure priorities for 2020 and beyond, and set out the necessary characteristics for creating an integrated European energy network. I am voting for this report because I understand that there is a need to set out an integrated European approach to new energy infrastructure that enables the development of common European systems, the reduction of disparities between energy supply and demand, the promotion of increased cooperation between Russia, Belarus and the Baltic States, and contribution to energy consumption that is more rational and sustainable. I should like to stress the importance attached to the 'Intelligent Cities' partnership for innovation, to the Joint European Support for Sustainable Investment in City Areas (Jessica) and European Local Energy Assistance (ELENA) programmes, and to the European Neighbourhood and Partnership Instrument (ENPI), which will contribute to an 80-95% cut in EU greenhouse gas emissions by 2050. In the regional context, the report contributes to eliminating socio-economic and environmental disparities between the various Member States, and enables the regions to launch projects for investing in a number of areas. I would also stress that the EU needs to pay particular attention to the outermost regions, whose integration with the European energy network will be difficult: the specific situation of the outermost regions' energy systems should be included in the energy infrastructure priorities for 2020.
in writing - (LV) European Union nations' heavy dependence on a single provider of natural gas is primarily attributable to the fact that energy infrastructure between Member States is not sufficiently developed, and in many cases obsolete.
The European Union requires legislation that encourages the creation and development of such infrastructure, because that would help to eliminate existing barriers to providing energy security and energy efficiency, encourage the diversification of energy delivery, and combine the collective potential and economic opportunities of Member States.
Both the Treaty of Lisbon and the third legislative package for an internal EU gas and electricity market identify the creation of interconnected energy networks as one of the priorities of the EU. The EU must invest the maximum resources available and attract private finance in order to prioritise the development of European energy infrastructure and avoid a future where one provider has a dominant position. We must subordinate the excessively numerous and divergent interests of EU states and overcome the fragmentation in the internal market. The European Union must create a single energy market with a range of energy providers and stable and fundamentally equitable prices for all Member States.
The report on energy infrastructure priorities for 2020 and beyond supports these core principles, and that is why I have voted for it.
in writing. - In voting in favour of the resolution on Energy infrastructure priorities for 2020 and beyond, the European Parliament has emphasised the integral role that smart and sustainable energy networks play in allowing Europe to reach its energy targets. I believe that the EU has an important role to play in energy infrastructure projects that are of European interest, and I support this resolution that proposes that projects must be approved in accordance with their ability to respond to Europe's energy needs.
It is important that European added value is demonstrated in every project and that all projects meet the clearly defined criteria. In addition to this, the resolution that I supported highlights the importance of enhancing regional cooperation by promoting regional initiatives that focus on developing energy infrastructure projects that respond to the EU's needs.
in writing. - (DE) The main energy infrastructure projects of the future will be intelligent networks which enable citizens to monitor their household appliances and ensure that their own electricity consumption is sustainable. People must be informed from the beginning about the project plans and actively included in them. The plans must be as transparent as possible, in order to allow the public to contribute to their content. The investment costs will undoubtedly be very high, but the benefits, such as security of supply, the creation of jobs, a reduction in pollution and an increase in GDP, are significant.
Social services of general interest make a very significant contribution in terms of jobs, accounting for 9.6% of EU employment, economic activity and quality of life for the citizens of the Union. Hitherto, European legislation on these services has been partial, dealing only with aspects relating to the right to compete, and inconsistent, being subject to various interpretations by the Court of Justice of the European Union (CJEU) and the Commission.
As well as providing a secure and flexible framework for these services, it is also important to approach them from an economic and political perspective. Indeed, our societies have chosen to establish social institutions that protect citizens against the vicissitudes of the market. Since there are as many programmes implementing these services as there are Member States of the Union, the report takes a pragmatic view, which is particularly coherent given this vast subject. Defending the model of a social market economy whose social services of general interest are essential tools, I voted in favour of this report.
I am voting for this report, as it is crucial to stress the importance of establishing a working group from various sectors, mandated with identifying and finding solutions to the problems found at the level of beneficiaries of social services of general interest (SSGIs).
Access to services of general interest is a fundamental right included in the economic, social and cultural rights recognised in the Universal Declaration on Human Rights. These services, especially access to those supporting the care of children, the elderly and other dependants, are essential for ensuring the equal participation of women and men in the labour market, education and vocational training. This report identifies opportunities for addressing the concerns of providers and users of social services of general interest and also identifies the policy and legislation which could be developed to ensure that social services of general interest, both economic and non-economic, are able to play their normal role, while helping us exit the crisis and implement the 2020 social and economic strategy. As a whole, social services of general interest make a very significant contribution in terms of increasing jobs, economic activity and purchasing power in the economy.
in writing. - I voted in favour of this report as I value its proposal on the establishment of a high-level multi-stakeholder working group, co-chaired by the EP and the Commissioner on Social Affairs. I strongly support its final aims to identify and find solutions to the problems faced by users and providers of social services of general interest. We need to prevent the current financial and economic crisis from putting the development of social services of general interest at risk. In the long term this would harm the growth of employment, the increase in fiscal contributions and the aggregate consumption. It seems also urgent, as stressed by the report, to conduct an assessment of the social consequences and impact on people's lives of liberalisation measures in sectors that are essential to social progress (transport, energy, water, postal services, telecommunications, etc.). The Commission should prevent any further liberalisation measures from being taken until this assessment has been submitted.
To be perfectly honest, I am somewhat disappointed by the final outcome of the vote on this report, which seems to me to lack clarity. The subject, however, is important: social services of general interest (SSGIs) play a major role in our society and should not be overlooked. However, in my view, the European approach to this issue lacks both political ambition and legal clarity. On this latter point, I drafted an opinion on behalf of the Committee on Economic and Monetary Affairs calling on the European Commission to clarify the rules on state aid for SSGIs. I am pleased that the Commission has since chosen this path. On the subject of political ambition, I believe that the EU needs to define more precisely what it means by 'social services of general interest' and the policy it wishes to apply to them. I supported this own-initiative report because, for me, it seemed important to send a signal to the Commission, but I voted against the paragraphs and amendments I felt were confusing or inappropriate.
in writing. - (LT) The crisis has resulted in enormous economic and social costs, including economic stagnation, large increases in unemployment and poverty. Current Council and Commission policy is to emphasise fiscal consolidation - the restoration of the debt and budget deficit criteria of the Stability and Growth Pact. The debate about how to address these problems is also about how we save the European social model from fatal damage. The Treaty on European Union acknowledges that services of general economic interest (SGEI) are an intrinsic part of Europe's social model and states clearly the responsibilities of Member States in the delivery of such services, while the European Charter of Fundamental Rights recognises the right of citizens to access SGEI. High quality universal services such as health, education and childcare, and essential network services such as transport, energy and telecommunications, ensure a healthy, active, and harmonious society. They are also essential for higher levels of labour market participation and for the development of a competitive social market economy. I agree with the report's call for the Member States and the Commission to better coordinate their actions in this area and exchange good practice, promoting the further modernisation of social services of general interest (SSGI) in different Member States. I believe that the establishment of a high-level working group could make a significant contribution towards determining existing problems and possible means of addressing them, particularly in terms of identifying European single market rules that are having a negative impact on the provision of SSGI.
As regards the rules adapted to the specificity of social services, meeting in plenary session the European Parliament has recognised the importance of social services of general interest (SSGIs) in the context of the current economic and financial crisis. Creators of social cohesion, these services play a vital role as a shock absorber to cushion the effect of the crisis. While they remain mainly within the competence of the Member States, they often come up against the rules of the internal market, especially state aid rules. Because these rules appear inadequate and do not give enough recognition to the specific characteristics of these public services, we need to work pragmatically on revising them and on strengthening legal certainty. The challenge is to enable public service providers to fully carry out their mission of general interest. Yet the legal vacuum is filled by the Court of Justice, which is neither democratic nor creates legal certainty for the service providers. With today's vote we recognise that SSGIs must benefit from conditions allowing them to carry out their mission to the full extent. We need to make the accessibility, universality, quality and efficiency of these services a priority.
I agree with many parts of the report on the future of social services of general interest, which makes numerous points that I share.
The commitment to the social integration of women, and women in situations of need or who are victims of violence, is fundamental. The clarification that Member States retain competence for providing social services, over the imposition of a uniform and unifying European model, is fundamental.
However, I decided to abstain from voting due to the presence of some clauses in the report underlining the urgency of promoting policies to benefit immigrants, and the need to create forms of employment for them. Lega Nord believes that the primary recipients of such policies must be EU citizens, especially at a time of crisis like the one we are currently experiencing.
in writing. - (LT) I voted in favour of this report, because I believe that public services, including public social services, are especially important for our societies both in an economic and a social sense. They play a myriad of functions and are one of the main indicators of quality of life. Although often not economic in character, they make a major economic contribution towards job creation, stimulating economic activity and increasing purchasing power, as well as strengthening economic, social and territorial cohesion within Europe. For all of these reasons, I welcome the report's idea that, at this time that is difficult for many Member States, both economically and financially, investment in public and social services must not be reduced. On the contrary, given their importance and absolute necessity, such services need to be enhanced. Another issue raised in the report, which the European Parliament urges the Commission to address as a matter of urgency, is that of overcoming shortcomings found in the legal framework for the provision of public services.
Social services of general interest (SSGIs) are subdivisions of services of general interest (SGIs) and make a very significant contribution in terms of jobs, economic activity and purchasing power by providing aid and services from which the public and private market benefits. I voted in favour of this report, because SSGIs are essential to the proper operation of the European Community. A healthy society and a healthy economy cannot exist without intelligent management of SSGIs in the Member States and, consequently, in the European Union, or without services meeting the needs of citizens and internal market operators. Indeed, this report proposes to the Member States a programme for reforming rules that have become too onerous as regards public procurement and specific aid for SSGIs so as to promote the achievement of EU social goals. The proposals will enable national and local authorities to adopt a more flexible approach in the funding of SSGIs and, therefore, make SSGIs, and the market, more competitive.
in writing. - (CS) In my opinion, EU activities in the area of social services of general interest (SSGIs) should focus on sharing proven approaches when promoting the further modernisation of SSGIs in the individual Member States. I expect an initiating and supporting role from the Commission, including training for regional and local bodies in the implementation of EU regulations relating to SSGIs. In relation to the Communication of 2007, we need to introduce a programme of reforms, including a clarification of this support and recognition of the special non-market nature of SSGIs, in order to ensure full compliance not only with the provisions of the single market, but also with the social obligations contained in the Treaties. The aim should be to create a flexible framework for SSGIs, making use of all the available instruments, in order to ensure that the Union's social objectives do not restrict or even paralyse entrepreneurial activity in the single market.
in writing. - (IT) The internal market, competition policy and fundamental freedoms have accompanied the growth of an open and integrated Europe. The economic vision that led to its creation in the beginning is not the only dimension of a political reality that intends to take part in governing globalisation. This contains other dimensions which generate shared visions and policies which have to make people the focus of their attention. This change of approach makes it even more important to encourage the creation of an economic and social context in which the need to develop one's own identity and the response to the fundamental needs of daily life and future prospects are what drive public actions. In this context social services of general interest take on a bigger, different role in which the financial aspect, in terms of budget compatibility and medium- and long-term sustainability, play a important part, but only in the context of the primary objective of developing human beings and quality of life in a family, social, working and institutional sense. I believe that the report adopted supports this view.
I welcome the vote on the report by Mr De Rossa, which reminds us that social services of general interest (SSGIs) are at the heart of the European social model. We would point out that SSGIs are available to everyone and that we should ensure that everyone has access to them, especially with regard to social housing.
The European Parliament also calls on the Commission to propose legislation recognising universal access to basic banking services and to broadband Internet. Finally, we are asking for clarification of the criteria distinguishing between economic and non-economic services, which would provide greater protection for social services. Unfortunately, while the urgency of the economic and social situation would have required Members to demand a framework legislative tool on SSGIs, as the Group of the Greens/European Free Alliance proposed in its alternative resolution, my fellow Members refused to take that courageous initiative. The horizontal social clause and Article 14 of the Treaty of Lisbon guarantee social rights, especially the right to access services of general interest. The time has come to prove to EU citizens that a social Europe is on its way and to give public services the place they deserve in European law.
As an advocate of a more social Europe, which is a priority that is becoming increasingly urgent in the context of the current global situation, I voted for this report, because it clarifies and deepens the definition of social services of general interest (SSGIs), whilst seeking to reconcile the concerns of providers and users, and encouraging political strategies capable of responding to the expectations of European society.
As the Treaty on European Union makes clear, the continuous improvement of its peoples' living and working conditions, and their well-being are objectives of the EU and its Member States. I would stress the importance of sustainable development founded on a highly competitive social market economy geared towards supporting small and medium-sized enterprises (SMEs), and aiming at full employment and social progress; on valuing the quality of the environment; on combating social exclusion; on solidarity between generations; on the protection of the rights of the child; on equal access to healthcare; and on the promotion of social justice and protection.
Public services that are universally accessible, regardless of individual financial circumstances, constitute an important social victory, which cannot be separated from the progress civilisation made in Europe over the course of the 20th century as a result of the social struggle by its workers and peoples. They are an integral part of this progress, doors to which were opened in innumerable countries by this struggle. The current threat to these public services is, in truth, a case of society moving backwards. In the EU - which started by changing their name to 'social services of general interest' (SSGIs) - this is the path that has been followed. We agree with the majority of the proposals tabled by the rapporteur.
However, unacceptable elements relating to the privatisation and liberalisation of SSGIs have been introduced into the report, which we reject. This means that the final resolution includes manifest contradictions, despite having positive aspects and a progressive vision in some areas. However, it lacks the idea that we argue is central to the issue of public services - public ownership and public administration, with the democratic participation of the users of these public services - in areas essential to public welfare, specifically health, education, communication, transport, energy, and so on.
The vote in plenary on this report has devalued the importance of the majority of public services, including social services of general interest (SSGIs), without which there is no social Europe or even social inclusion.
We therefore call for the policies of liberalisation to be changed to include a genuine policy of social progress, thus ensuring universal access to high-quality public services that pay particular attention to disadvantaged groups, and universal access for everyone regardless of their financial circumstances.
Therefore, although we agree with the majority of the proposals tabled by the rapporteur, we have not been able to vote in favour, since elements relating to the privatisation and liberalisation of SSGIs have been introduced into the report, which we reject.
This means that the final resolution includes some contradictions, despite being generally progressive. However, it lacks the idea that we argue is central to the issue of public services - public ownership and public administration, with the democratic participation of the users of these public services - in areas essential to public welfare, specifically health, education, communication, transport, energy, and so on.
in writing. - (SK) Social services of general interest (SSGIs) belong to the category of services of general interest (SGIs), and under the prevailing interpretations are sometimes incorrectly included in the category of 'economic' services. In addition to the features they share with SGIs, SSGIs and their users can also be defined according to several specific characteristics. In addition to health services and generally accessible services, SSGIs also include, on a legal basis, supplementary services provided directly to the individual and fulfilling a preventative role and a role in social cohesion and social inclusion, as well as implementing fundamental social rights. High-quality universal services, such as health, education and childcare services, and basic network services, such as transport, energy supply and telecommunications, ensure a healthy, active, integrated and inclusive society, as well as being important for higher levels of participation in the labour market and for the development of a competitive social market economy. The public bodies involved in the provision of SSGIs, or granting the right to use them, need a clear legal basis for this area. Voluntary organisations and social economy enterprises that provide SSGIs and have few resources and limited management structures may get into financial difficulties again due to bureaucratic requirements. In my opinion, it would therefore be appropriate to propose and draw up a secure and flexible framework for SSGIs, using the instruments we have available, with the aim of ensuring that rules intended for the regulation of commercial enterprises support rather than hold back the social objectives of the EU.
The problem with the European Union is that the notion of public service is totally alien to it. For the European Union, services, the provision of which is commercial and can generate profit, should be subject to competition, preferably global competition. All sectors are potential candidates, even though some unprofitable segments can, and even must, be left in the care of the Member States and taxpayers.
What the hell, companies exist to make a profit, not to promote solidarity. That is the general philosophy behind this text. Some exceptions, which are highly sensitive when it comes to preserving the good reputation of Brussels bureaucracy, have been made: financing some forms of transport, but solely to make up for their public service obligations; social security, even though people are convinced that private insurance companies would do better for their greatest benefit, and some others.
In this context, although well intentioned the report by Mr De Rossa resembles a desperate attempt to salvage something from this situation. It is above all for the Member States to define public services, which are not subject to competition law, in line with the needs and traditions of each nation, and to decide how to organise and fund them. The Commission must take note of this.
in writing. - Improving the quality of social services is essential if we are to achieve fundamental EU objectives. It is therefore imperative that a strong SSGI framework is provided on a European level. This would serve to support efforts to retain high standards, accessibility and affordability of such services for European citizens. In doing so however, it is important to keep in mind that SSGIs are constantly evolving and must therefore respond to new social, economic, political and technological developments. It is important that any changes in this field respect the competencies and responsibilities of Member States, as these services must be tailored to the needs of individual nations and their citizens. The relationship between Community law and its operation within the internal market, state aid, public procurement and services of general interest should be viewed against the social aims of the European Union and must therefore be properly analysed. The Commission should also provide a clear legal framework, especially in the current economic environment, and any information on the application of EU rules must ensure that services of general interest continue to be capable of fulfilling their purpose of guaranteeing a better quality of life for European citizens.
I voted for this report so as to highlight the importance of social services of general interest (SSGIs) for our society and for our economy. They guarantee social cohesion and real equality between all citizens. They also guarantee higher economic efficiency, as they provide services that the market alone, with short-term horizons, does not provide.
SSGIs thus have special characteristics, which must be recognised. That is why they should benefit from a secure legal framework, especially against a background of austerity measures linked to the economic crisis, which may call them into question. While current EU texts advocate solidarity and the defence of the service provided to users, they are all too often just words.
Finally, this report proposes a way forward, starting with the establishment of a high-level, multi-stakeholder working group tasked with identifying and finding solutions to problems facing providers and users of SSGIs. It is a step in the right direction and is therefore to be welcomed.
in writing. - Social services of general interest have a vital role to play in social cohesion and the fight against poverty. In light of today's vote, it is vital that the EU institutions continue to respect these ideals.
in writing. - (LT) I welcomed this document, because it proposes establishing a working group to consider means of helping enterprises to provide social services. The working group could consider the relative merits of establishing a European Observatory or Resource Centre for social services of general interest (SSGI) to collect information from various sources in the Member States and to enable the exchange of good SSGI practice at national, regional and local levels, and seek to achieve broad consensus on steps to clarify legal obscurities and ambiguities regarding SSGI. I believe that it is necessary to examine how the Member States, when defining social services of general interest, can take account of gender-specific services, especially advisory and social services particularly designed for women and important services that contribute to women's quality of life and equality, such as health services, particularly sexual and reproductive health services, education and the care of dependents. There is a need to promote innovations such as a Member State register of SSGI, a pilot scheme on care for the elderly, and action programmes based on the voluntary European Quality Framework. The working group should also consider how Member States can develop forms of home help including support for elderly and vulnerable persons, provided by both men and women, and reduce the negative impact on employment and pensions for those who take care of dependent family members.
in writing. - (RO) This motion for a European Parliament resolution on the future of social services of general interest is important because, first and foremost, access to services of general interest is a fundamental right recognised in the Universal Declaration on Human Rights. The studies conducted by Eurofound (European Foundation for the Improvement of Living and Working Conditions) highlight that social services of general interest significantly enhance EU citizens' quality of life and ensure their full inclusion in society, which is a key pillar of the European social model and of the way in which European societies are organised. The importance of this report has already been highlighted as well by the fact that it identifies new approaches to social services of general interest, based on the issues identified by providers and users, indicating the need for urgent solutions due to the economic crisis and rising unemployment.
in writing. - In the rapporteur's view a reform package should include a Framework Regulation for SGEI1 using Article 14 TFEU to define services of general interest and delimit the impact of single market rules. The regulation could distinguish between economic and non-economic SGI, and consolidate and clarify the general principles and common conditions for the successful operation of these services. However the political configuration of the Council and the Commission makes it unlikely that such legislative can be adopted in the near future, and solutions are required now. I support this.
High-quality universal services such as health, education and childcare, and essential network services such as transport, energy and telecommunications, ensure a healthy, active, cohesive and inclusive society. This is why social services of general interest (SSGI), which are essential economic and social pillars of our society, should be adequately funded by the European Union.
Taken together they make a major contribution in terms of jobs, economic activity and purchasing power. In view of the current economic crisis and unemployment, we believe that more than ever citizens need to be able to access high-quality social services of general interest, just as our economies and our societies need the benefits that such services can offer.
Therefore, we believe that we need a greatly enhanced EU budget, a greater role for the European Investment Bank (EIB), and a high-level multi-stakeholder taskforce supported by the Recommendations of the 3rd Biennial Forum on SSGI. Among other things, the reforms need to deal with the role of enterprises, social economy actors and volunteer organisations in the delivery of SSGI, and obligatory compliance with national and local social and quality criteria in procurement contracts.
One of the EU's main objectives is to continuously improve its peoples' living and working conditions, and their well-being. This objective can only be achieved through the sustainable development of a Europe based on balanced economic growth; on a highly competitive social market economy geared towards supporting small and medium-sized enterprises (SMEs), and aiming at full employment and social progress; on the protection and improvement of the environment; on combating social exclusion, discrimination and inequalities in access to health care; on promoting social justice and protection; on equality between women and men; on solidarity between generations; and on the protection of the rights of the child. Social services of general interest (SSGIs) are essential to realising these ambitious objectives. As a result, only the provision of universally available, high-quality, accessible and affordable SSGI, within the meaning of the 2007 Commission communication on SSGIs, can therefore be regarded as an essential pillar of the European social model, and as the basis for a good quality of life and for the achievement of EU employment, social and economic objectives.
in writing. - The key proposal in this report is the establishment of a high-level multi-stakeholder working group mandated to identify and find solutions to problems confronting SSGI providers and users. According to the report, a series of countries assumed the role of service providers while, in fact, they do not meet their responsibilities. Besides creating a working group, it is necessary to compile a list of Member States which, in exchange for a social guarantee, cynically deceive their citizens.
in writing. - (LT) Social services of general interest (SSGI) are the outcome of different cultural traditions and consequently a flexible approach should be adopted, while at the same time respecting the principle of subsidiarity. Each Member State must have accessible, affordable and high-quality social services. It is very important for the Member States to increase the potential for employment and growth in the social, health and education services sectors to guarantee EU citizens decent, non-discriminatory working conditions and access to comprehensive social protection systems. Moreover, an effective support mechanism needs to be established for enterprises providing social services. The application of public-private partnerships should be extended, and rules and public procurement procedures need to be simplified. Attention should be drawn to the fact that social workers must encourage EU citizens to work, study, and engage in economic activity, in order to gain independence and satisfy their needs. I believe that a European Observatory or Resource Centre for SSGIs will enable Member States to exchange best practice at national, regional and local levels, and encourage more effective territorial cooperation between regions.
I voted for this report on the future of social services of general interest (SSGIs). SSGIs encompass statutory and complementary social security schemes and universally available services provided directly to the person, aiming to enhance the quality of life of all. These services play a preventative, social cohesion and inclusion role, and deliver fundamental rights, as proclaimed in the European Charter of Fundamental Rights and the European Convention for the Protection of Human Rights and Fundamental Freedoms.
There is a broad European consensus that SSGIs are essential to the well-being of our peoples and an efficient economy, and that while there has been some progress in addressing the difficulties that arise for providers in the delivery and development of SSGI from the application of EU rules to such services, there is no consensus so far within or between the Commission and the Council on the implementation of further practical measures to overcome the obstacles identified by stakeholders. This report aims to find measures to ensure that social objectives are achieved and not harmed by the application of single market rules.
in writing. - In the light of the economic and unemployment crisis our citizens have a greater need than ever for access to high quality social services of general interest, while our economies and our society also needs the benefits which such services can deliver. High quality universal services such as health, education and childcare, and essential network services such as transport, energy and telecommunications are also essential for higher levels of labour market participation and for the development of a competitive, social market economy.
The European Commission and the Member States have to support initiatives which help bring about a more social and green policy agenda by encouraging the European Commission to publish a guide on social procurement. It is important to support the development of a European voluntary quality framework for SSGI which could be used as a basis for developing sector-specific quality frameworks to meet the needs of different types of social services (emergency, residential, childcare, disability, social housing, etc). The Member States should encourage employment creation and the growth potential of the social, health and education services sector by offering migrants and EU citizens decent working conditions and access to comprehensive social protection systems.
in writing. - I strongly support this report on social services of general interest (SSGIs), and congratulate my colleague Proinsias De Rossa for having managed to bring new political momentum to a neglected dimension of European integration. Social services of general interest, such as health services, care services for children, the elderly or other dependents, and other universally available services, are an essential part of the European social model. They play a key role in social cohesion and inclusion and in the realisation of the social rights recognised by the European Charter of Fundamental Rights. However, they are faced with a number of constraints and with legal uncertainty, as the application of EU rules on the functioning of the single market, on public procurement and on state aids impinges upon their normal operation. The European Court of Justice has been called upon to adjudicate on this tension. There is an overwhelming stakeholder consensus on the need for Commission action to address these problems. The weakening of SSGIs through austerity measures is a false economy, as demonstrated by their role as automatic stabilisers which cushioned the impact of the crisis for the most vulnerable members of European societies. More than ever, we need affordable, universally available and good quality SSGIs.
The relative trust regarding provision of social services of general interest (SSGIs) has declined in recent years. The recent economic crisis has demonstrated that the Member States have a certain amount of structural fragility, leading to a generalised suspicion about their financial capacity for guaranteeing the provision of a huge range of social services to the public. Therefore, things that were not long ago considered secure are now under threat, making it necessary to find new solutions in order to continue offering a development model supported by respect for human dignity. Irrespective of the solution found, there are some things that should be viewed as certain: SSGIs are of great economic significance; it should not just be national governments responsible for their provision, but also associations, companies with a social focus and even private enterprise; and it should be ensured that the process of setting out priorities in this area will involve the participation of various non-state entities, in order that the most suitable solutions can be found for the proposed goals to be achieved.
In favour. I welcome the vote on the report by Mr De Rossa, which, as my fellow Member, Mrs Delli, has said, reminds us that social services of general interest (SSGIs) are at the heart of the European social model. We would point out that SSGIs are available to everyone and that we should ensure that everyone has access to them, especially with regard to social housing.
The European Parliament also calls on the Commission to propose legislation recognising universal access to basic banking services and to broadband Internet. Finally, we are asking for clarification of the criteria distinguishing between economic and non-economic services, which would provide greater protection for social services.
Unfortunately, while the urgency of the economic and social situation would have required Members to demand a framework legislative tool on SSGIs, as the Group of the Greens/European Free Alliance proposed in its alternative resolution, my fellow Members refused to take that courageous initiative.
Services of general interest cover a broad spectrum of activities, ranging from major network undertakings such as energy, telecommunications, transport, audiovisual and postal services to education, water, waste management, social services and health.
These are essential services for the daily life of citizens and companies representing the European model of society. The adoption of this resolution today underlines the fact that these services play an important role in social, economic and territorial cohesion throughout the European Union. They are fundamental for the sustainable development of the EU in terms of higher employment, social integration, economic growth and environmental quality.
While fully respecting the principle of subsidiarity, the action of the EU aims to promote social cohesion, and at the same time guarantees democratic choices with regard to the quality of the services offered.
I regard this issue as extremely significant. Social services, including assistance for weaker economies, are among the European Union's fundamental duties. Assistance for less affluent regions embodies the spirit of solidarity and is in the interest of the EU as a whole. Subsidising poorer areas makes it possible for them to develop more rapidly, for many new jobs to be created and for us to exit the crisis we are currently experiencing much more rapidly. Support for poor people will allow them to feel that they have not been rejected. This programme makes a significant contribution to the fight against poverty, and extending its budget would represent major progress in the fight against the crisis. Financial assistance for the most deprived allows them to gain more qualifications and helps them to find a way out of the unfortunate situation in which they currently find themselves. It motivates them to take further action and improve themselves. The universal services we are discussing here, such as education, health care, transport, energy and telecommunications, guarantee that EU society will be cohesive, healthy, well-educated and thus politically and professionally active, and they translate into a higher percentage of well-educated workers on the market, which in turn results in the growth of a competitive social market economy, making it possible to fight the crisis and subsequently to achieve economic growth.
in writing. - (NL) Social services of general interest are essential social and economic pillars of our society and provide a necessary counterbalance to an all-too-narrow economic fleshing out of the internal market. They are the expression of a social Europe, as they promote the social context and guarantee social inclusion.
Let me be very clear on this: social services are not solely for the neediest but for all EU citizens. The lack of a clear legal framework gives the Court of Justice full scope to flesh out such services of general interest via case law. This is a bad evolution of events. At the moment, Europe does not want any legislation, while there is a need to seek out resources in order to be able to fund these services adequately and guarantees for employment generating these services.
Mr De Rossa's report quite rightly criticises these elements and therefore obtained my support. It nonetheless does leave the door open for public-private partnerships and the privatisation of such services. That is wrong, as the liberalisation of telecoms, postal and train services, et cetera, did not lead to better services for an affordable price - quite the contrary, in fact. I therefore gave my full support to the alternative resolution from the Group of the Greens/European Free Alliance calling for separate legislation for these social services, thereby putting a truly social Europe first.
Social services of general interest (SSGIs) are a crucial pillar of the European social model, ensuring social, economic and territorial cohesion, and simultaneously making an important contribution to the economy in terms of jobs, economic activity and the well-being of the European public. As well as aiming to promote legal certainty and impose flexibility, this report has the principal objective of demonstrating the need to modernise SSGIs, with a focus on their accessibility, universality, fairness and effectiveness, and it pays particular attention to more disadvantaged people. It should be mentioned that the cuts made necessary by the sovereign debt crisis should not threaten the development of SSGIs, particularly those relating to support for children and older people, for education, for health, and for essential network services, which act as a powerful force for social inclusion and poverty reduction. I agree that the principle of subsidiarity should be applied in this specific case, since it is national, regional and local entities that know the reality as regards provision of SSGIs. However, I would stress that the EU should make efforts to modernise and adapt SSGIs to the scale of the European social model, which itself needs to be rethought.
in writing. - Services of general interest account for over a quarter of EU GDP and benefit society as a whole, in addition to employing around 64 million people. I voted in favour of this report, which proposes an updated legal framework to better differentiate social services of general interested from other services. It also focuses on the need to improve funding in this area, which is especially important in the context of the current economic situation, with restrictions being imposed by Member State governments.
I also back the report's proposal for the creation of an EU-wide working group because I believe that cooperation between European Institutions and social partners will help create measures that can help safeguard these services for the future.
I abstained during the final vote, because the right-leaning majority in the European Parliament diluted the report by the Committee on Employment and Social Affairs. The European Parliament resolution recognises the special features of social services of general interest (SSGIs) and underscores the continuing legal uncertainty surrounding them, their universal character, their stabilisation function in response to this crisis, and so on. It also calls for the creation of a high-level multi-stakeholder working group, the remit of which should be to identify the problems encountered by providers and users of SSGIs and to come up with appropriate solutions.
The resolution also calls for an evaluation of measures to liberalise public services, including network services, whose impact on our citizens we will assess continually. The majority in the European Parliament distorted the report by removing the request to put an end to policies to liberalise public services. It also removed the part supporting the revision of public procurement rules and the request to recognise alternatives to public procurement for the delivery of Services of General Interest (SGIs), including SSGIs. This is a step backwards. The final text urges us to step up our efforts to bring about the full recognition of SSGIs.
in writing. - (DE) Social services of general interest (SSGIs) are a subdivision of services of general interest (SGIs). They have special features which go beyond those of SGIs, such as the provision of health care and statutory and universally available services, provided directly to the individual, that play a preventive role and increase social cohesion and inclusion. The health care and social services sector accounts for 5% of economic output and employs around 21.4 million people. The European Centre of Employers and Enterprises providing Public Services (CEEP) estimates that providers of SGIs contribute 26% (EUR 2 423 billion) of EU GDP and employ 64 million people. We urgently need reform programmes and a clear legal basis for SSGIs in order to respond positively to the difficulties relating to the rules for awarding contracts and state aid. There is also a need for reform with regard to voluntary organisations and the position of social enterprises.
I am voting for this report, which proposes increasing the impact of EU development policy, in order to facilitate development in underdeveloped countries.
in writing. - I voted in favour of this resolution on increasing the impact of EU development policy. EU financial assistance must aim at helping developing countries to become economically independent. This can be achieved by increasing the effectiveness of the EU's development assistance and by fulfilling financial commitments. However, it is also important to help developing countries to build efficient and transparent taxation policies, improve accountability, and strengthen national parliaments' and civil society organisations' commitment to the development agenda. In order to obtain the best results, the EU should concentrate on initiatives focused on creating economic growth and involving the private sector in the least-developed countries. Coordination between EU aid instruments also has to be improved. Those are the main goals, and I urge the European Commission and the Council to follow the opinion of the European Parliament.
Europe is committed to promoting human rights, democratic principles and the rule of law and to encouraging sustainable progress in developing countries.
I welcome what the report says on encouraging economic growth, supporting small businesses and addressing income inequality in developing countries. It must be ensured that growth is not biased and EU policies must benefit the poorest in the world. The microcredit, microfinance and other similar schemes are important tools for this purpose. Strong property rights must be established, and the illegal seizure of land and speculation in feedingstuffs eliminated in order to strengthen the ability of local resources to ensure the safety of the food supply.
The fundamental principles of EU development policy form the cornerstone of the Union. Human rights, democratic principles and the rule of law must be at the heart of those political reforms that are intertwined with comprehensive, sustainable development, if the goals of EU development policy are to be reached.
Against the background of global economic contraction, social insensitivity and an increasingly clear trend towards national preservation, EU development policy may prove to be the sign of solidarity that we all need. However, I think that at a time when there is increasingly frequent talk about the concept of 'inclusive growth', the term needs to be clarified. We must also identify a number of clear mechanisms and courses of action which will guarantee this kind of development. I concur, along with the rapporteur, that one of these courses of action may feature in the industrial potential of developing countries. Since we must not be completely indifferent to which strategic areas funds are being allocated to, I believe that, in future, strong emphasis must be placed on conducting social impact assessments on the results generated by these programmes. It may become clear in some states that agriculture has increased potential for eradicating poverty. Just as in the case of other beneficiaries, the reality on the ground will show us that the solution lies in supporting domestic industry.
in writing. - I voted in favour of this report because it highlights the role played by local and regional authorities and their networks in increasing the impact of the European development policy. The rapporteur reiterates that the quest for a strong impact policy should not only be focused on a purely quantitative and short-term assessment of the results. The text calls on the Commission to formulate a comprehensive assessment policy based on clear-cut criteria and indicators. In addition to this it urges the EU institutions and Member States to monitor and report on governance practices in developing countries (including fighting corruption, improving public financial management, enhancing transparency and upholding human rights). It is extremely important to focus on poverty eradication as the crucial criterion for the allocation of EU development aid.
in writing. - (LT) I voted in favour of this report. Poverty reduction and eradication is the EU's primary development policy objective, as defined by the Treaty of Lisbon. The European Consensus on Development reaffirms the EU's commitment to poverty eradication and the pursuit of the Millennium Development Goals, and to principles such as ownership and partnership, aid effectiveness and policy coherence for development, which continue to be crucial and should guide efforts to enhance the impact of EU development aid. I agree that the European Country Strategy must be developed in order to achieve better coordination between the Commission and the Member States. The EU's development policy should aim at eliminating obstacles to development, such as dumping of agricultural products, illegitimate debt burdens, capital flight and unfair trade, and at creating an international environment conducive to fighting poverty, guaranteeing decent incomes and livelihoods and to the fulfilment of basic human rights, including social and economic rights.
I voted in favour of this report on increasing the impact of EU development policy because it is a very valuable contribution to refocusing the European Union development aid policy and improving the impact of its development policy in the countries in receipt of aid. Furthermore, it will also serve to clarify objectives and procedures and, consequently, help European citizens to understand the aims of this endeavour, share its outcomes and, ultimately, strengthen civic support for these solidarity schemes focused on the eradication of poverty and aligned with the Millennium Development Goals.
I voted against this report on the impact of EU development policy.
The report focuses its attention on the promotion of human rights and contains some points which I certainly share, particularly those on support for women, elderly people and other vulnerable layers of society. However, in many points the report calls for the promotion of policies favouring immigration, which are not clearly defined or very convincingly justified by the rapporteur.
Because of these clauses on immigration, I was unable to vote for the report.
in writing. - (LT) I voted in favour of this report, because given the recent increase in poverty and social exclusion throughout the world, this is a good time to examine the EU's development policy. Indeed, the EU's development policy should aim at eliminating obstacles to development, such as the dumping of agricultural products, illegitimate debt burdens, capital flight and unfair trade, and at creating an international environment conducive to fighting poverty, guaranteeing decent incomes and livelihoods and to the fulfilment of basic human rights, including social and economic rights. There is also a need to tackle inequality, including gender inequality, because gender equality, women's political and economic empowerment and women's enjoyment of human rights are essential for poverty reduction and sustainable development. At the same time, it is important to raise public awareness of this and efforts must be made to improve the transparency of aid spending, enhance the dissemination of independent evaluation studies and impose stricter sanctions on those actors who have been found to be misappropriating development aid. Furthermore, it should be stressed that economic growth policies cannot succeed without the promotion of social and environmental standards and the implementation of social protection mechanisms.
I voted in favour of the report by Mr Kaczmarek.
The confirmation of a modernised EU development policy must be supported, particularly at a time of crisis, as investments in poverty reduction and eradication could create significant advantages for the EU in terms of investments and new jobs. Therefore it is necessary to implement and increase the impact of development policies that aim to achieve the ambitious objective of poverty reduction, a key objective for EU external action.
In this regard, efforts need to be concentrated on the concept of 'democratic ownership', a key approach that involves investments promoting good governance, greater democracy and human rights, and the fight against corruption. The development assistance process should see more active involvement on the part of the private sector, in particular of small and medium-sized enterprises, which are widespread and vital for sustainable development and for achieving the objectives that have been set.
Finally, the focus should be on industrial development, which has tremendous transformative potential for national economies and, unlike agricultural exports or natural resources extraction, is likely to offer enhanced scope for long-term productivity growth.
in writing. - There is a lack of transparency and public acceptance in development projects funded fully or partially by the EU. It is up to Member States to decide whether they are willing to support developing countries using taxpayers' money, and not through some EU charity created to bring positive publicity to the EU and creating worldwide EU foreign affairs policy. EU development policy simply shows that the EU wants to replace national states on the global stage.
The future of European Union development policy will involve the immediate restructuring of development policy to make it more consistent, focused on poverty eradication and achieving the Millennium Development Goals (MDGs), on respect for human rights, and on establishing synergies between the various political actors and projects. Although, in the last decade, and above all since the adoption of the European Consensus on Development, the EU has doubled public development aid and improved the ways aid is delivered, I share the concerns expressed in this report that Parliament has been putting forward: in particular, meeting the financial commitments already made, the consistency of development policy, regular monitoring and assessment, and the projects and challenges resulting from the creation of the European External Action Service (EEAS).
I do not wish to fail to stress that, although economic growth is a crucial factor in development, it is not exclusively in poverty eradication and promotion of social cohesion. Investment in democracy; in human development, such as education, health, freedom of expression, and so on; in food security; and in climate change is key to the success of a genuine policy of sustainable development.
The time is right for a wide-ranging EU-level debate on the future of EU development policy. It is important that the EU defines its vision, ambitions, objectives and appropriate instruments, before deciding about the place of development aid in the forthcoming multiannual financial framework. What is required is better coordination, an increase in the impact of aid without reducing its quantity, more active involvement from the private sector, as well as the promotion of inclusive growth and measures to combat poverty.
Special attention must also be focused on the root causes of food insecurity in developing countries, which is a fundamental problem in the context of the global recession and food crisis. This is actually also a consequence of the reduction in ODA spending for agriculture from 17% in 1980 to 5% today, and of this sector being neglected by donors for many years.
Following the publication of the Commission Green Paper, I agree with most of the ideas introduced by this own-initiative report on the future of EU development policy, both because of its in-depth analysis of already existing policies, and - mainly - because of the stress it places on the need to increase its impact on the current socio-economic situation. The report proposes making development cooperation policy more effective by analysing seven areas of activity: seven fundamental directions that I believe cover the areas key to the success of these policies. By way of example, I would stress the crucial importance given to human development by increasing support for basic social services like education and health. That is the only way they will earn Official Development Assistance (ODA), thus promoting real and sustained development. I would also stress the importance of private sector involvement as a means of creating new jobs and promoting the creation of small and medium-sized enterprises (SMEs). I believe this report stands out because of the objectives identified, which I consider well presented, joined-up and complementary: they provide for the maximisation of the positive impact of these policies on the people at whom they are directed.
The European Union cannot neglect to regularly assess the impact of its development cooperation and how it could improve its results. The ways we contribute to the development of third countries should be understood in the same way as the process of European integration: evolving and, by its very nature, unfinished. Models that are too closed run the risk of losing touch with reality and not producing the desired effects.
Without clearly setting out the instruments available and what objectives it intends to achieve with them, the European Union will lack unity of purpose and a sense of mission, which are so necessary in order to help others help themselves. There is no point in focusing action in just the countries most used to receiving aid and abandoning others to increasing problems. Europe should seek imaginative ways of linking countries' political development to their economic and social development. Establishing a European Endowment for Democracy could be an instrument for heading in that direction.
The social cohesion and the balanced and sustainable development of the European Union clearly require us to strive for poverty eradication. EU financial assistance should be geared towards helping developing countries become economically independent, sustained by efficient and transparent fiscal policies, and strengthened by the involvement of democratic political institutions and civil society in decision-making and development processes.
For the sake of the greater efficiency and success of the resources made available in terms of public development aid, this report's recommendations should be followed, particularly as regards the need to improve coordination mechanisms, to ensure regular monitoring and assessment of projects, and to meet the financial commitments already made and address the challenges resulting from the creation of the European External Action Service (EEAS). I would also stress the importance of ensuring that the development policies advocated inside and outside the Union are consistent with each other, with particular reference to the Europe 2020 strategy.
The subject and scale of this report are useful for tackling innumerable relevant issues. However, as usual, there are many areas where it is lacking, incongruous or even contradictory. There is talk of consistency in development cooperation policy, but it lacks rigorous and profound analysis of the patent inconsistencies in EU policy. The report stresses some positive aspects, which we value: the need to develop the capacities of the public, of organisations and of society in general; the need for technical cooperation, in addition to support instruments; the reference - albeit without due critical consideration - to 'illegitimate debt', to unfair trade and to capital flight; the advocating of significantly increased Official Development Assistance (ODA) in the next multiannual financial framework (MFF); and others.
We have doubts about other aspects or even directly oppose them: so-called 'innovative' approaches like 'cash on delivery'; the inherent aspects of 'output-based aid' and 'differentiation', rewarding those countries that are 'performing well'; and the 'market-orientated solutions' insistently mentioned throughout the report. The rapporteur does not hide his view of development aid as something to be harnessed, with a view to promoting the exporting of neoliberal policies and market economy models to developing countries.
There is talk in this report of consistency in development cooperation policy, but it lacks rigorous and profound analysis of the patent inconsistencies in EU policy.
As always, the subject and scale of the report are useful for tackling innumerable relevant issues. However, as usual, there are many areas where it is lacking, incongruous or even contradictory.
The report stresses some positive aspects, which we value: the need to develop the capacities of the public, of organisations and of society in general; the need for technical cooperation, in addition to support instruments; the reference - albeit without due critical consideration - to 'illegitimate debt', to unfair trade and to capital flight; and the advocating of significantly increased Official Development Assistance (ODA) in the next multiannual financial framework (MFF).
We have doubts about other aspects or even directly oppose them: so-called 'innovative' approaches like 'cash on delivery'; the inherent aspects of 'output-based aid' and 'differentiation', rewarding those countries that are 'performing well'; and the 'market-orientated solutions' insistently mentioned throughout the report.
The rapporteur does not hide his view of development aid as something to be harnessed, with a view to promotion of the exporting of neoliberal policies and market economy models to developing countries.
in writing. - (SK) In order to boost the impact of EU development policy, the Commission has proposed three criteria for the selection of activities: (1) added value, (2) EU prior coordination, and (3) potential of leverage on reforms and/or other funding sources. Parliament has always called for better coordination, and therefore we can only support efforts to draw up strategic documents for individual EU countries. We should, however, support the Commission in all the efforts it makes to implement in full its coordinating role set out in the Treaty of Lisbon. Coordination and harmonisation should be improved from the perspective of accountability. The incorporation of the European Development Fund (EDF) into the EU budget would be a significant step towards achieving better coordination between EU development aid instruments. The focus on achieving a major impact must not lead to a cautious development policy concentrating only on the 'easy countries'. Need must remain the key criterion. EU development aid should continue to be focused on the poorest countries and the poorest levels of society. In my opinion, a well-developed administration is essential for the positive impact of development, and the EU has considerable experience in supporting political reforms while implementing its aid programmes. Also important for this policy is an approach to administration which emphasises human rights, democracy and the rule of law, the fight against corruption and the role of parliaments and civil society in ensuring the accountability of governments and assessing the results of development.
The main aim of the report is to focus EU development policy again on encouraging inclusive growth. EU financial assistance is mostly about combating poverty - reducing and, in the long term, eliminating it. We must continue, despite the economic difficulties in the EU at present, to give financial and political assistance to a strong overseas development policy.
I welcomed this document, because it proposes maintaining the same level of financing, but through new mechanisms or new methods. The EU should also define its vision, its ambitions, objectives and appropriate instruments on some of the issues raised in the Commission's Green Paper on EU Development policy in support of inclusive growth and sustainable development. I welcome efforts to develop European Country Strategy documents in order to achieve better coordination between the Commission and the Member States. The programming process must ensure that the aid effectiveness agenda is implemented, and that Parliament's right to exercise democratic scrutiny, as defined by the Treaty of Lisbon in Article 290, is respected. Poverty reduction and eradication is the EU's primary development policy objective, as defined by the Treaty of Lisbon. The European Consensus on Development reaffirms the EU's commitment to poverty eradication and the pursuit of the Millennium Development Goals, and to principles such as ownership and partnership, aid effectiveness and policy coherence for development, which continue to be crucial and should guide efforts to enhance the impact of EU development aid. Poverty has multiple dimensions, not just economic, but also human, socio-cultural, political, protective, and environmental, which all need to be tackled by EU development policy.
in writing. - I want to congratulate Mr Kaczmarek on his report, as it makes it clear that we need to continue and strengthen our development policy. Faced with a financial crisis in Europe, it is all too tempting to decrease or even abandon our commitments. However, if we followed that path, we would only make the crisis worse. Today, we see ever increasing waves of economic migrants coming to Europe. They come because they cannot build a quality life for themselves in their countries of origin. Without development aid, this would only increase further. It is fully in our interest to help these nations to develop, as it means more trade with Europe, more sharing of information and greater mutual understanding. Development aid is also crucial for the realisation of our goal of promoting democracy. However, it has to be targeted properly and focus on development, not merely support. We must honour our commitments to the Millennium Development Goals. Thank you.
In the last few decades the European Union has made significant progress in the drafting and implementation of development policies.
Development projects, actions and funds have been mobilised to create a reality that touches on many area of the lives of Europe's citizens. Supporting this report at a time like the present, when we are debating the next multiannual financial framework (MFF), means decisively raising the issue, once again, of the need for a common strategy, which in financial terms will guarantee territorial, environmental and human development.
I agree with the need for high-impact aid, which is the inevitable objective of inclusive growth, as also reiterated by the EU 2020 strategy, and the involvement of the private sector in the development process. In fact I believe that the latter factor is vitally important for the sustainable development of Europe's many small and medium-sized enterprises.
The main objective of development policy is to reduce the level of poverty. Poverty affects people in many ways, and is closely linked to the problem of social exclusion, inter alia in terms of gender equality. Women earn less than men and more frequently have part-time and temporary employment contracts. Almost one in four women in the EU live in poverty, most of whom are older women, single mothers, disabled women and women belonging to ethnic minorities. Another huge problem is violence against women, which is undoubtedly a factor that causes poverty due to its negative impact on health. If we want to implement an effective EU development policy, we must ensure that it takes the gender perspective into account at all possible levels, and therefore I voted in favour of the Kaczmarek report on increasing the impact of EU development policy. Thank you.
in writing. - On some of the issues raised in the Commission's Green Paper on EU development policy in support of inclusive growth and sustainable development, Parliament has an established position or is currently preparing reports. The rapporteur will therefore focus this working document on the elements which suggest a change of orientation, in particular the proposals for 'high impact aid', the concept of 'inclusive growth' and the involvement of the private sector. The future shape of the EU aid policy and the role of the Commission, rather than the Member States, will be at the centre. In evaluating the Commission proposals, we have a clear benchmark, which is Article 208 of the Treaty on the Functioning of the European Union (TFEU). The primary objective of EU aid must be the reduction and, in the long term, the eradication of poverty. The European Consensus on Development also provides important common values, such as human rights and democracy, and common principles, such as ownership and partnership, which are still valid.
The primary objective of EU aid must be the reduction and eradication of poverty.
Important for this policy is an approach to governance which puts an emphasis on human rights, democracy and the rule of law, on fighting corruption and on the role of parliaments and civil society in holding governments accountable and in assessing development results.
Growth is an important driver of development. It should be environmentally sustainable, respect biodiversity and prevent the worrying degradation of fertile land. The EU should therefore promote agro-ecological and low-external-input practices. We also support the importance of the build-up of social security systems and fair tax systems as well as promotion of the decent work agenda of the International Labour Oranisation (ILO).
Finally, we believe that access to social services, in particular to health and education, must remain a cornerstone of EU aid. Therefore, a modern European development policy needs the understanding and involvement of European citizens, which will require continued efforts on development education and awareness raising, based on values of human rights, democracy, tolerance, social responsibility and gender equality.
in writing. - Paragraph 22 of this report urged the Commission and Member States to 'find new sources of development funding such as a financial transactions tax at global level.' The ECR Group would certainly consider a financial transactions tax (FTT) at global level if it could ensure reasonable and equitable contributions from the main donors. However, the S&D Group tabled a RCV to this paragraph, which removed the phrase 'at global level', thus implying that the FTT should only apply at European level.
The ECR Group disagrees with this. We believe that would unrealistic to have such a tax at European level, as it would jeopardise development aid and unfairly burden European states. The ECR Group also voted against paragraph 79, which identifies one of the 'root causes of food insecurity' as 'food-price speculation'. It is not food-price speculation per se that causes food insecurity, rather the abuses or excesses of speculation. Indeed, speculation itself is a vital part of the farming industry. Nonetheless, we voted in favour of this report as it calls for a more pragmatic approach to EU development aid, calling for measures to ensure transparency and create a more results-based agenda.
The time is ripe for a wide-ranging debate at EU level on development policy. It is important that the European Union set out its vision, its ambitions, and adequate objectives and instruments, before deciding on the place occupied by development aid in the next multiannual financial framework (MFF). A modern European development policy needs the understanding and involvement of the European public, which will require continued efforts on development education and awareness raising, based on values of human rights, democracy, tolerance, social responsibility and gender equality. Every person in Europe should be enabled to understand global development concerns, and their local and personal relevance, which will make significant contributions to increasing public support for development cooperation. That is the only way we will achieve a fairer world with less inequality, especially amongst the most disadvantaged.
Official Development Assistance (ODA) is necessary and must under no circumstances be reduced. There is no justification for not honouring our commitments to reserve 0.7% of gross domestic product (GDP) to ODA. However, the quality of the implementation, management and use of ODA to maximise its impact in terms of growth and poverty reduction must be improved.
Official Development Assistance represents more than USD 120 billion. Doing more and doing better goes beyond an increase in resources. I am in favour of 'more' general or sectoral budget support and fewer projects when macroeconomic and governance criteria allow this. If a country qualifies for 30% of budget support, why should it not qualify for 90%?
It should be recognised that, beyond the fragmentation and proliferation of stakeholders, the international community must rise to a new challenge: that of the metamorphosis of support. It should be recognised that there coexist, alongside Paris and Accra, other kinds of relationships, other ways of doing and acting, which must now be taken into consideration. The response to these changes can only be inclusive and political.
in writing. - The report aims to look at how we can provide a high-impact EU development policy with best value for money to achieve the Millennium Development Goals, and how we can facilitate inclusive growth in developing countries. The report also pays particular attention to how we can achieve durable results in the area of agriculture and food security. The report is too blurred and imprecise. It is more like a declaration of assorted targets. I did not completely understand its point and targets. I therefore abstained.
in writing. - (LT) It is crucial for the European Union's development policy instruments to be implemented rapidly and appropriately. Given the financial crisis that recently shook the European Union and the whole world and the negative consequences of this, it is very important to maintain the same level of EU financing, but through new financing mechanisms and methods. Furthermore, we must establish our specific objectives, vision, ambitions and appropriate instruments, particularly where inclusive growth and sustainable development are concerned. I believe that developed countries must take the lead in building the low-carbon global economy. These policies must be implemented to give us the environment needed to achieve the objectives outlined. It is crucial for the Member States to take appropriate action to reduce polluting emissions. European country strategy documents should be developed in order to achieve better coordination between the Commission and the Member States. The aid effectiveness agenda must be implemented properly, and Parliament's right to exercise democratic scrutiny must be respected.
It is important to promote a wide-ranging debate at EU level on the future of development policy, which should contribute to setting out its vision, its ambitions, and adequate objectives and instruments, before deciding on the place occupied by development aid in the next multiannual financial framework (MFF). Parliament has already established positions or is currently drafting reports on some of the issues raised in the Commission Green Paper on EU development policy in support of inclusive growth and sustainable development.
I agree with the fact that the main purpose of EU aid is to reduce and, in time, eradicate poverty. European consensus on development also provides important common values, like human rights and democracy. In order to enhance the impact of EU development policy, the Commission proposes three criteria for choosing interventions: (1) added value, (2) EU prior coordination, and (3) potential for leverage on reforms and/or other funding sources. I voted for this report for the reasons I mention.
In order for the Union to have a development policy, both the proposed objectives and the areas of intervention need to be clearly and incisively envisaged. As such and as the rapporteur proposes, there is an urgent need, in a context of scarce resources, to optimise the investments being made in what are being designated major-impact development policies.
Combating the causes of poverty, guaranteeing the provision of essential public services - education and health, in particular - and the so-called 'food security' of populations are also particularly important. There is also a need to boost the private sector by supporting entrepreneurship, so as to encourage wealth creation and the independence of peoples. Finally, in this context, we cannot fail to acknowledge the need for Parliament not to be frozen out of the debate: it should be guaranteed a forum for debate with the Commission and Council.
The reduction of poverty is the primary objective of EU development policy, as defined by the Treaty of Lisbon. The European Union is also the largest provider of aid to the world's poor countries. This aid is fundamental, and it must have the highest possible impact.
This text, which I support, calls, in particular, for aid to be provided in a predictable manner and for the Member States to keep their promises - even in the context of the economic crisis we are going through. It also calls for projects and policies funded by the European Union to be routinely assessed, though this should not lead to favouring a purely quantitative and short-term assessment of the results, and for the transparency of aid spending to be improved.
I think both these ideas, which would make it possible to maximise aid to poor countries, are correct. Finally, the report stresses the need to promote industrial development and the development of infrastructure in a sustainable manner, and to develop technology transfer to stimulate growth and to reduce the poverty of the population of poor countries.
in writing. - Abstention. It is a timely moment for a broad debate at the EU level on the future of the EU development policy. It is important that the EU defines its vision, its ambitions, objectives and appropriate instruments, before deciding about the place of development aid in the upcoming multiannual financial framework (MFF).On some of the issues raised in the Commission's Green Paper on EU development policy in support of inclusive growth and sustainable development, Parliament has an established position or is currently preparing reports. The rapporteur will therefore focus this working document on the elements which suggest a change of orientation, in particular the proposals for 'high-impact aid', the concept of 'inclusive growth' and the involvement of the private sector. The future shape of the EU aid policy and the role of the Commission, rather than the Member States, will be at the centre. In evaluating the Commission proposals, we have a clear benchmark, which is Article 208 of the Treaty on the Functioning of the European Union (TFEU). The primary objective of EU aid must be the reduction and, in the long term, the eradication of poverty.
I voted in favour of this text because I believe it is moving along the right lines towards achieving the primary objective of EU aid, the reduction and, in the long term, the eradication of poverty.
In order to enhance the impact of EU development policy, there needs to be improvement of coordination and harmonisation based on the principle of ownership, and an approach to governance based on the key concept of 'democratic ownership'. Access to basic social services, in particular to health and education, is crucial for facilitating sustainable development, and the EU should dedicate at least 20% of all assistance to them.
I voted against this report on the increasing the impact of EU development policy, as it contains some problem areas, such as the request to introduce a tax on financial transactions, the request to increase funding for development aid, and finally the creation of a new body within the European External Action Service (EEAS) to deal with EU external policy coherence.
Given that the creation of new bodies and levying of new taxes would require further efforts on the part of EU Member States and their citizens, I voted against the report.
in writing. - (SV) Today, the European Parliament voted on the report on increasing the impact of EU development policy. The report is, to a large extent, a very good one and it puts forward a number of important principles with regard to the responsible utilisation of the Union's aid funding. As a member of the Committee on Development and also a member of the same group as the author of the report, it would in fact have been natural for me to support the report and vote in favour of it in plenary. However, in my opinion an unfortunate compromise was made between the political groups in the vote in the Committee on Development and a reference to the introduction of a tax on financial transactions was inserted in paragraph 22. Since I am convinced that such a tax will harm development in the world rather than benefit it, I was unable to vote in favour of the report.
Article 208 of the Treaty on the Functioning of the European Union says that 'Union development cooperation policy shall have as its primary objective the reduction and, in the long term, the eradication of poverty'. I am voting for this report because I believe it is essential for the Union, in partnership with various local and regional actors, to identify the public's problems, to set out development strategies and policies, to build social support networks, to promote economic growth that closely follows social and environmental standards, and to boost industrial development.
I believe it is important to set out a cooperation strategy that contributes to increasing the impact of aid, and to obtaining better results from sums invested. As such, I advocate incorporating the European Development Fund (EDF) into the EU budget, thus making it possible to improve coordination between the EU's various financial instruments, as well as to make available EU technical support that will enable the Member States to implement the established projects quickly and efficiently. Finally, I should like to stress the importance of removing obstacles to development, and of encouraging public and private investment in any goods, infrastructure and services that enable inclusive growth and reduced social inequality.
in writing. - (LT) It is important for the EU to review its vision, ambitions and appropriate instruments before deciding on the place that should be reserved for development aid in the upcoming multiannual financial framework (MFF). While helping others, we must not forget ourselves. The majority of the areas mentioned in the report - corruption, poverty, lack of good governance - equally need to be improved in Lithuania. In its latest annual report, Transparency International gave Lithuania five points out of ten for its efforts to combat corruption, ranking Lithuania 46th in the world, after Costa Rica, Puerto Rico and Botswana. Both in Lithuania and the developing world we must increase our efforts to reduce differences in income. Achieving this objective would strengthen the impact of EU aid and poverty would be addressed more efficiently. I agree with the rapporteur that the European Commission's Green Paper on EU development policy devotes too little attention to poverty. Poverty is not simply an economic phenomenon, but also encompasses social, political and cultural deprivation. EU development aid must include this. Most importantly, EU development aid must be based on the values of human rights and democracy. It must also be transparent - a modern European development policy needs the understanding and involvement of European citizens.
The European Parliament has adopted a report on the impact of EU development policies by very narrow majorities (by just a few votes at times).
There are a number of positive points: the use of a financial transaction tax to achieve the target of 0.7% of gross national income (GNI), especially for development aid; the need to eliminate obstacles to development, such as dumping of agricultural products, illegitimate debt burden, capital flight and unfair trade; the need to address the root causes of food insecurity, including food-price speculation and 'land grabbing'; the call to end seed monopolies; the need, in the fight against climate change, to start by reducing greenhouse gas emissions in Europe by increasing targets in Member States rather than in developing countries.
With this EU development policy strategy, the European Parliament is indulging neither in double-speak nor neo-colonialism; it is highlighting the real problems and the action that needs to be taken.
It remains to be seen when the Council and the Commission will take its positions into consideration. We should be slightly dubious ...
in writing. - (DE) The objective of EU development aid is to reduce and, in the long term, eradicate poverty. In this context, values such as human rights, democracy, autonomy and partnership are important. EU development aid aims to achieve inclusive and sustainable growth and to provide basic social services and education. According to the Organisation for Economic Cooperation and Development (OECD), at least 20% must be earmarked for basic social services. The proposed growth strategy involves strengthening the private sector and small and medium-sized businesses. They will be supported using micro-finance which must be aimed in particular at disadvantaged groups, such as minorities, small farmers and women. The report calls for the poor to participate in economic growth rather than just being recipients of it. Other measures include promoting sustainable agriculture and investing in renewable energies, which have the potential to create new jobs and ensure sustainable development.
in writing. - (SK) The main aim of development aid should be to help people in underdeveloped regions to help themselves. The submitted report by Mr Kaczmarek analyses various aspects of European development policy very thoroughly and proposes solutions that will boost the effectiveness of the aid provided. Solidarity between people does not mean giving blindly. Those who give take on a great responsibility. On the one hand, there is the responsibility towards those who need the aid - development aid has a substantial impact on market relations, the rise of elites, the environment and culture in the recipient country. On the other hand, though, there is the responsibility of the EU towards its citizens for the resources provided. Governments do not give their own money, and neither does the Commission. This money comes from the public purse, and it is wealth generated by the people through their work. It is money they have entrusted to the state, and they expect it to be used carefully and sensibly. Mr Kaczmarek's report is based precisely on this responsibility, and I also expect the same responsibility from those who implement the Union's development policy.
I voted in favour of the text presented by Mr Kaczmarek on the impact of EU development policy.
The report focuses on an analysis which, for issues of particular importance, such as high-impact aid, the concept of inclusive growth and the involvement of the private sector in EU development policies, duly focuses on and evaluates the possibility of a change of orientation with respect to the established positions.